EXHIBIT 10.1

Confidential treatment has been requested for portions of this exhibit pursuant
to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. The copy filed
herewith omits the information subject to the confidentiality request. Omissions
are designated as [***]. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

CREDIT AGREEMENT

Dated as of August 30, 2012

Among

SUPERVALU INC.,

as the Lead Borrower

The Other Borrowers Named Herein

The Guarantors Named Herein

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent, Swing Line Lender and LC Issuer

and

The Other Lenders Party Hereto

U.S. BANK, NATIONAL ASSOCIATION

BARCLAYS BANK PLC

CREDIT SUISSE SECURITIES (USA) LLC

as Co-Syndication Agents

WELLS FARGO BANK, NATIONAL ASSOCIATION

GENERAL ELECTRIC CAPITAL CORPORATION

as Co-Collateral Agents

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

BMO HARRIS BANK N.A.

RBS CITIZENS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC

GENERAL ELECTRIC CAPITAL CORPORATION

REGIONS BANK

as Co-Documentation Agents

UNION BANK, N.A.

PNC BANK, NATIONAL ASSOCIATION

GOLDMAN SACHS BANK USA

as Senior Managing Agents



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC

U.S. BANK, NATIONAL ASSOCIATION

BARCLAYS BANK PLC

CREDIT SUISSE SECURITIES (USA) LLC

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

BMO HARRIS BANK N.A.

RBS CITIZENS, N.A.

GE CAPITAL MARKETS, INC.

as Joint Lead Arrangers and Joint Bookrunners

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

     Page   

ARTICLE I     DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01. Defined Terms.

     1   

1.02. Other Interpretive Provisions.

     61   

1.03. Accounting Terms

     62   

1.04. Rounding.

     63   

1.05. Times of Day.

     63   

1.06. Letter of Credit Amounts.

     63   

1.07. Currency Equivalents Generally.

     63   

ARTICLE II     THE COMMITMENTS AND CREDIT EXTENSIONS

     63   

2.01. Committed Loans

     63   

2.02. Borrowings, Conversions and Continuations of Committed Loans.

     64   

2.03. Letters of Credit.

     66   

2.04. Swing Line Loans.

     74   

2.05. Prepayments.

     76   

2.06. Termination or Reduction of Commitments.

     78   

2.07. Repayment of Loans.

     78   

2.08. Interest.

     79   

2.09. Fees.

     79   

2.10. Computation of Interest and Fees

     80   

2.11. Evidence of Debt

     80   

2.12. Payments Generally; Administrative Agent’s Clawback.

     80   

2.13. Sharing of Payments by Lenders.

     82   

2.14. Settlement Amongst Lenders

     82   

2.15. Increase in Commitments

     83   

ARTICLE III     TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD
BORROWER

     85   

3.01. Taxes

     85   

3.02. Illegality.

     86   

3.03. Inability to Determine Rates.

     87   

3.04. Increased Costs; Reserves on LIBO Rate Loans

     87   

3.05. Compensation for Losses, Costs or Expenses.

     88   

3.06. Mitigation Obligations; Replacement of Lenders

     89   

3.07. Survival.

     89   

3.08. Designation of Lead Borrower as Borrowers’ Agent.

     89   

ARTICLE IV     CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     90   

4.01. Conditions of Initial Credit Extension.

     90   

4.02. Conditions to all Credit Extensions.

     93   

 

i



--------------------------------------------------------------------------------

ARTICLE V     REPRESENTATIONS AND WARRANTIES

     94   

5.01. Existence, Qualification and Power.

     94   

5.02. Authorization; No Contravention.

     94   

5.03. Governmental Authorization; Other Consents.

     95   

5.04. Binding Effect.

     95   

5.05. Financial Statements; No Material Adverse Effect

     95   

5.06. Litigation.

     96   

5.07. No Default.

     96   

5.08. Ownership of Property; Liens

     96   

5.09. Environmental Compliance

     97   

5.10. Insurance

     98   

5.11. Taxes.

     98   

5.12. ERISA Compliance.

     99   

5.13. Subsidiaries; Equity Interests.

     99   

5.14. Margin Regulations; Investment Company Act

     100   

5.15. Disclosure.

     100   

5.16. Compliance with Laws.

     100   

5.17. Intellectual Property; Licenses, Etc.

     100   

5.18. Labor Matters.

     100   

5.19. Security Documents

     101   

5.20. Solvency

     102   

5.21. Deposit Accounts; Credit Card Arrangements.

     102   

5.22. Brokers.

     102   

5.23. Trade Relations.

     102   

5.24. Material Contracts.

     102   

5.25. Casualty.

     102   

5.26. Payable Practices

     102   

5.27. Notices from Farm Products Sellers, etc

     103   

5.28. HIPAA Compliance

     103   

5.29. Compliance with Health Care Laws.

     103   

5.30. ASC Indenture

     104   

ARTICLE VI     AFFIRMATIVE COVENANTS

     104   

6.01. Financial Statements.

     104   

6.02. Certificates; Other Information.

     105   

6.03. Notices

     108   

6.04. Payment of Obligations.

     109   

6.05. Preservation of Existence, Etc.

     110   

6.06. Maintenance of Properties.

     110   

6.07. Maintenance of Insurance.

     110   

6.08. Compliance with Laws

     112   

6.09. Books and Records; Accountants.

     113   

6.10. Inspection Rights; Field Examinations; Appraisals.

     113   

6.11. Use of Proceeds.

     114   

6.12. Additional Loan Parties.

     114   

6.13. Cash Management.

     115   

6.14. Information Regarding the Collateral.

     116   

6.15. Physical Inventories.

     117   

6.16. Environmental Laws

     117   

6.17. Further Assurances

     117   

6.18. Lender Meetings

     118   

 

ii



--------------------------------------------------------------------------------

6.19. ERISA

     118   

6.20. Agricultural Products

     119   

6.21. Post-Closing Matters

     120   

ARTICLE VII     NEGATIVE COVENANTS

     120   

7.01. Liens

     120   

7.02. Investments.

     120   

7.03. Indebtedness; Disqualified Stock.

     120   

7.04. Fundamental Changes.

     120   

7.05. Dispositions.

     121   

7.06. Restricted Payments.

     121   

7.07. Prepayments of Indebtedness.

     121   

7.08. Change in Nature of Business.

     122   

7.09. Transactions with Affiliates.

     122   

7.10. Burdensome Agreements.

     122   

7.11. Use of Proceeds.

     122   

7.12. Amendment of Material Documents.

     123   

7.13. Fiscal Year.

     123   

7.14. Deposit Accounts.

     123   

7.15. Minimum Fixed Charge Coverage Ratio.

     123   

ARTICLE VIII     EVENTS OF DEFAULT AND REMEDIES

     123   

8.01. Events of Default.

     123   

8.02. Remedies Upon Event of Default.

     127   

8.03. Application of Funds.

     127   

ARTICLE IX     ADMINISTRATIVE AGENT AND THE CO-COLLATERAL AGENTS

     129   

9.01. Appointment and Authority

     129   

9.02. Rights as a Lender.

     130   

9.03. Exculpatory Provisions.

     130   

9.04. Reliance by Agents

     131   

9.05. Delegation of Duties.

     131   

9.06. Resignation of Administrative Agent.

     132   

9.07. Non-Reliance on Administrative Agent and Other Lenders.

     133   

9.08. No Other Duties, Etc.

     133   

9.09. Administrative Agent May File Proofs of Claim.

     133   

9.10. Collateral and Guaranty Matters.

     134   

9.11. Notice of Transfer.

     135   

9.12. Reports and Financial Statements.

     135   

9.13. Agency for Perfection.

     135   

9.14. Indemnification.

     136   

9.15. Relation among Lenders.

     136   

9.16. Defaulting Lender

     136   

9.17. Secured Bank Product Obligations; Commercial LC Facility Obligations.

     138   

9.18. Co-Syndication Agents; Documentation Agent and Joint Lead Arrangers.

     139   

9.19. Co-Collateral Agent Determinations.

     139   

 

iii



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

     141   

10.01. Amendments, Etc.

     141   

10.02. Notices; Effectiveness; Electronic Communications

     142   

10.03. No Waiver; Cumulative Remedies.

     144   

10.04. Expenses; Indemnity; Damage Waiver

     144   

10.05. Payments Set Aside.

     146   

10.06. Successors and Assigns.

     146   

10.07. Treatment of Certain Information; Confidentiality.

     150   

10.08. Right of Setoff.

     150   

10.09. Interest Rate Limitation.

     151   

10.10. Counterparts; Integration; Effectiveness.

     151   

10.11. Survival.

     151   

10.12. Severability.

     152   

10.13. Replacement of Lenders.

     152   

10.14. Governing Law; Jurisdiction; Etc

     152   

10.15. Waiver of Jury Trial.

     154   

10.16. No Advisory or Fiduciary Responsibility.

     154   

10.17. USA PATRIOT Act Notice.

     154   

10.18. Foreign Asset Control Regulations.

     155   

10.19. Time of the Essence.

     155   

10.20. Press Releases.

     155   

10.21. Additional Waivers.

     155   

10.22. No Strict Construction.

     157   

10.23. Attachments.

     157   

SIGNATURES

     S-2   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)    Subsidiary Borrowers 1.01(b)    Existing Letters of Credit 1.01(d)   
Unrestricted Subsidiaries 2.01    Commitments and Applicable Percentages 5.01   
Loan Parties Organizational Information 5.06    Litigation 5.08(b)    Owned Real
Estate 5.08(c)    Leased Real Estate 5.09    Environmental Matters 5.10   
Insurance 5.13    Subsidiaries; Other Equity Investments 5.17    Intellectual
Property Matters 5.21(a)    Demand Deposit Accounts 5.21(b)    Credit Card
Arrangements 6.02    Financial and Collateral Reporting 6.17    Substitution,
Release and Addition of Fixed Asset Collateral 6.21    Post-Closing Matters 7.01
   Existing Liens 7.02    Existing Investments 7.03    Existing Indebtedness
7.09    Transactions with Affiliates 10.02    Administrative Agent’s Office;
Certain Addresses for Notices

EXHIBITS

 

   Form of A    Committed Loan Notice B
   Swing Line Loan Notice C-1    Note C-2    Swing Line Note D    Compliance
Certificate E    Assignment and Assumption F    Borrowing Base Certificate G   
DDA Notification H    Credit Card Notification I    Closing Date Collateral List
J    Form of Mortgage K    Form of Personal Property Security Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 30, 2012, among
SUPERVALU INC., a Delaware corporation (the “Lead Borrower”), the subsidiaries
of the Lead Borrower listed on Schedule 1.01(a) hereto (together with the Lead
Borrower, each a “Borrower” and collectively, the “Borrowers”, as hereinafter
further defined), the Guarantors (as hereinafter defined), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
Wells Fargo Bank, National Association (“Wells Fargo”), as Administrative Agent,
Swing Line Lender and LC Issuer, U.S. Bank, National Association, Barclays Bank
PLC, and Credit Suisse Securities (USA) LLC, as Co-Syndication Agents, Wells
Fargo and General Electric Capital Corporation, as Co-Collateral Agents,
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, BMO Harris Bank N.A., RBS Citizens, N.A, General Electric Capital
Corporation, and Regions Bank, as Co-Documentation Agents, Union Bank, N.A., PNC
Bank, National Association, and Goldman Sachs Bank USA, as Senior Managing
Agents, and Wells Fargo Capital Finance, LLC, U.S. Bank, National Association,
Barclays Bank PLC, Credit Suisse Securities (USA) LLC, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, BMO
Harris Bank N.A., RBS Citizens, N.A. and GE Capital Markets, Inc., as Joint Lead
Arrangers and Joint Bookrunners.

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the LC
Issuers have indicated their willingness to issue Letters of Credit, in each
case on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABL Priority Collateral” has the meaning specified therefor in the Term Loan
Intercreditor Agreement.

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) Excess Availability shall at any
time be less than or equal to twenty percent (20%) of the Aggregate Commitments.
For purposes of this Agreement, the occurrence of an Accelerated Borrowing Base
Delivery Event shall be deemed continuing (A) in the case of such an event
pursuant to clause (i) above, so long as such Event of Default has not been
waived or cured, and/or (B) in the case of such an event pursuant to clause
(ii) above, until Excess Availability has exceeded twenty percent (20%) of the
Aggregate Commitments for forty-five (45) consecutive days, in which case under
clause (A) or (B) hereof, as applicable, an Accelerated Borrowing Base Delivery
Event shall no longer be deemed to be continuing for purposes of this Agreement.

“ACH” means automated clearing house transfers.

“Accommodation Payment” as defined in Section 10.21(d).

“Account” means “account” as defined in the UCC as in effect on the date hereof.



--------------------------------------------------------------------------------

“Account Debtor” means an “account debtor” as such term is defined in the UCC,
including, without limitation, a Credit Card Issuer, a Credit Card Processor, a
Fiscal Intermediary or another Third Party Payor.

“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
Person, in each case in any transaction or group of transactions which are part
of a common plan.

“Act” shall have the meaning provided in Section 10.17.

“Additional Commitment Lender” shall have the meaning provided in Section 2.15.

“Adjusted LIBO Rate” means for any Interest Period with respect to any LIBO
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of one percent) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBO Rate will be
adjusted automatically as of the effective date of any change in the Statutory
Reserve Rate.

“Adjustment Date” means the first day of each Fiscal Quarter, commencing
February 24, 2013.

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, (a) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (b) any director, officer,
managing member, partner, trustee, or beneficiary of that Person, but excluding
such Persons as to any Lender (or in the case of a Lender that is an Approved
Fund, the entity that administers or manages such Approved Fund), (c) any other
Person directly or indirectly holding ten percent (10%) or more of any class of
the Equity Interests of that Person, except in the case of a Lender (or in the
case of a Lender that is an Approved Fund, the entity that administers or
manages such Approved Fund), any other Person directly or indirectly holding
thirty-five percent (35%) or more of any class of the Equity Interests of such
Person, and (d) any other Person ten percent (10%) or more of any class of whose
Equity Interests is held directly or indirectly by that Person, except in the
case of a Lender (or in the case of a Lender that is an Approved Fund, the
entity that administers or manages such Approved Fund), any other Person
thirty-five percent (35%) or more of any class of whose Equity Interests is held
directly or indirectly by such Person.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Agent Payment Account” shall mean account no. 37235547964501078 of
Administrative Agent at Wells Fargo, or such other account of Administrative
Agent as Administrative Agent may from time to time designate to Lead Borrower
as the Agent Payment Account for purposes of this Agreement and the other Loan
Documents.

 

2



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $1,650,000,000.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.21(d).

“Applicable Collateral List” shall mean the Closing Date Collateral List or, if
any Restated Collateral List has been delivered to the Administrative Agent
pursuant to Schedule 6.17, the most recent Restated Collateral List so
delivered.

“Applicable Commitment Fee Percentage” means three-eighths of one percent
(0.375%) per annum; provided, that, on and after the first Commitment Fee
Adjustment Date, and on each Commitment Fee Adjustment Date thereafter, the
Applicable Commitment Fee Percentage shall be determined from the following
pricing grid based upon the sum of the average daily balances of the Committed
Borrowings and LC Credit Extensions for the most recent Fiscal Quarter ended
immediately preceding such Commitment Fee Adjustment Date:

 

Average Daily Balance of Committed
Borrowings and LC
Credit Extensions in any Fiscal Quarter

   Applicable
Commitment Fee
Percentage  

Less than 50% of the Aggregate Commitments

     0.375 % 

Greater than or equal to 50% of the Aggregate Commitments

     0.250 % 

“Applicable Lenders” means the Required Lenders, the Supermajority Lenders, all
affected Lenders, or all Lenders, as the context may require.

“Applicable LC Fee Rate” means the percentage set forth in Level II of the
pricing grid below; provided, that, on and after the first Adjustment Date, and
on each Adjustment Date thereafter, the Applicable LC Fee Rate shall be
determined from the following pricing grid based upon the Quarterly Average
Excess Availability for the most recent Fiscal Quarter ended immediately
preceding such Adjustment Date; except that (i) notwithstanding anything to the
contrary set forth herein, upon the occurrence of an Event of Default, the
Administrative Agent may, and at the direction of the Required Lenders shall,
immediately increase the Applicable LC Fee Rate to the rate set forth in Level
III (even if the Quarterly Average Excess Availability requirements for a
different Level have been met) and interest shall accrue at the Default Rate and
(ii) if any Borrowing Base Certificate is at any time restated or otherwise
revised (including as a result of a field examination) or if the information set
forth in any Borrowing Base Certificate otherwise proves to be false or
incorrect such that the Applicable LC Fee Rate would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, Letter of Credit Fees
due under this Agreement shall be immediately recalculated at such higher rate
for any applicable periods and shall be due and payable on demand. In the event
that the credit rating of the Lead Borrower is upgraded by both S&P and Moody’s
in each case for the Lead Borrower’s Corporate Family Ratings to Ba1 (stable
outlook) and BB+ (stable outlook) or better, respectively, commencing on the
first day of the calendar month after the

 

3



--------------------------------------------------------------------------------

receipt by Administrative Agent of a written request from the Lead Borrower with
confirmation of such upgrade, the Applicable LC Fee Rates in each of the Levels
set forth below will be reduced by twenty-five (25) basis points.

 

Level

  


Quarterly Average Excess Availability

   Letter of
Credit Fee  

I

   Equal to or greater than 66.67% of the Aggregate Commitments      1.75 % 

II

   Greater than or equal to 33.33% of the Aggregate Commitments but less than
66.67% of the Aggregate Commitments      2.00 % 

III

   Less than 33.33% of the Aggregate Commitments      2.25 % 

“Applicable Margin” means the percentage set forth in Level II of the pricing
grid below; provided, that, on and after the first Adjustment Date, and on each
Adjustment Date thereafter, the Applicable Margin shall be determined from the
following pricing grid based upon the Quarterly Average Excess Availability for
the most recent Fiscal Quarter ended immediately preceding such Adjustment Date;
provided, that, (i) notwithstanding anything to the contrary set forth herein,
upon the occurrence of an Event of Default, the Administrative Agent may, and at
the direction of the Required Lenders shall, immediately increase the Applicable
Margin to that set forth in Level III (even if the Quarterly Average Excess
Availability requirements for a different Level have been met) and interest
shall accrue at the Default Rate and (ii) if any Borrowing Base Certificate is
at any time restated or otherwise revised (including as a result of a field
examination) or if the information set forth in any Borrowing Base Certificates
otherwise proves to be false or incorrect such that the Applicable Margin would
have been higher than was otherwise in effect during any period, without
constituting a waiver of any Default or Event of Default arising as a result
thereof, interest due under this Agreement shall be immediately recalculated at
such higher rate for any applicable periods and shall be due and payable on
demand. In the event that the credit rating of the Lead Borrower is upgraded by
both S&P and Moody’s in each case for the Lead Borrower’s Corporate Family
Ratings to Ba1 (stable outlook) and BB+ (stable outlook) or better,
respectively, commencing on the first day of the calendar month after the
receipt by Administrative Agent of a written request from the Lead Borrower with
confirmation of such upgrade, the Applicable Margins in each of the Levels set
forth below will be reduced by twenty-five (25) basis points.

 

Level

  

Quarterly Average Excess Availability

   LIBO Rate
Margin     Base Rate
Margin  

I

   Equal to or greater than 66.67% of the Aggregate Commitments      1.75 %     
0.75 % 

II

   Greater than or equal to 33.33% of the Aggregate Commitments but less than
66.67% of the Aggregate Commitments      2.00 %      1.00 % 

III

   Less than 33.33% of the Aggregate Commitments      2.25 %      1.25 % 

 

4



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender (a) at any time during
the Availability Period, the fraction, expressed as a percentage (carried out to
the ninth decimal place), the numerator of which is such Lender’s Commitment and
the denominator of which is the Aggregate Commitments at such time and (b) after
the Availability Period, the Applicable Percentage of such Lender most recently
in effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 (as amended from time to time) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender that is an Approved Fund or (d) an advisor under
common control with such Lender, Affiliate or advisor, as applicable.

“ASC” means American Stores Company, LLC, a Delaware limited liability company.

“ASC Indenture” means the Indenture, dated as of May 1, 1995, between ASC and
Wells Fargo Bank, National Association (as successor to The First National Bank
of Chicago), as amended, supplemented or otherwise modified as of the Closing
Date or in accordance with the terms hereof.

“ASC Notes” means the notes issued by ASC pursuant to the ASC Indenture.

“ASC Restricted Collateral” means property of ASC and its Subsidiaries
consisting of inventory or other “Operating Assets” or “Operating Property” (as
each of such terms are defined in the ASC Indenture as in effect on the date
hereof, or as amended after the date hereof with the consent of Administrative
Agent and the Co-Collateral Agents).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended February 25,
2012, and the related Consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year of the Lead Borrower
and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the LC
Issuers to make LC Credit Extensions pursuant to Section 8.02.

 

5



--------------------------------------------------------------------------------

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Co-Collateral Agents from time to
time determines in their Permitted Discretion as being appropriate (a) to
reflect the impediments to the Administrative Agent’s ability to realize upon
the Collateral, (b) to reflect claims and liabilities that the Administrative
Agent and Co-Collateral Agents determine in their Permitted Discretion will need
to be satisfied in connection with the realization upon the Collateral, (c) to
reflect criteria, events, conditions, contingencies or risks which adversely
affect any component of the Borrowing Base, or the validity or enforceability of
this Agreement or the other Loan Documents or any material remedies of the
Credit Parties hereunder or thereunder, or (d) to reflect that a Default or an
Event of Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Co-Collateral Agents’ Permitted
Discretion (but are not limited to) reserves based on: (i) any rental payments,
service charges or other amounts due or to become due to lessors of real
property to the extent Inventory or Records are located in or on such property
or such Records are needed to monitor or otherwise deal with the Collateral
(other than for locations where Administrative Agent has received a Collateral
Access Agreement executed and delivered by the owner and lessor of such real
property that Administrative Agent has acknowledged in writing is in form and
substance reasonably satisfactory to Administrative Agent); provided, that, the
Availability Reserves established pursuant to this clause (i) as to retail store
locations that are leased shall not exceed at any time the aggregate of amounts
payable for the next one (1) month to the lessors of such retail store
locations, and only with respect to retail store locations in those States where
any right of the lessor to ABL Priority Collateral may be pari passu or have
priority over the Lien of Administrative Agent therein; provided, that, such
limitation on the amount of the Availability Reserves pursuant to this clause
(i) shall only apply so long as: (A) no Event of Default shall exist,
(B) neither any Loan Party nor Administrative Agent shall have received notice
of any event of default under the lease with respect to such location and (C) no
Borrower has granted to the lessor a Lien upon any assets of such Borrower;
(ii) customs duties, and other costs to release Inventory which is being
imported into the United States; (iii) outstanding taxes and other governmental
charges, including, without limitation, ad valorem, real estate, personal
property, sales, excise, stamp, cigarette, claims of the PBGC and other taxes
which have or are anticipated to have priority over the interests of the
Administrative Agent in the Collateral; (iv) salaries, wages and benefits due to
employees of any Borrower that would reasonably be expected to be incurred in
connection with a Liquidation, (v) Customer Credit Liabilities, (vi) Customer
Deposits, (vii) deposits or other amounts received in trust for the benefit of
any Governmental Authority, utilities or other third parties,
(viii) warehousemen’s or bailee’s charges and other Permitted Encumbrances which
may be pari passu or have priority over the interests of the Administrative
Agent in the Collateral (other than for locations where Administrative Agent has
received a Collateral Access Agreement executed and delivered by such
warehouseman or bailee that Administrative Agent has acknowledged in writing is
in form and substance reasonably satisfactory to Administrative Agent),
(ix) amounts due to vendors on account of consigned goods, (x) payables to
vendors entitled to the benefit of the trust under PACA or PSA, or any similar
statute or regulation, including the Food Security Act, (xi) Cash Management
Reserves, (xii) Bank Products Reserves, (xiii) royalties payable in respect of
licensed merchandise, (xiv) Existing Debt Reserves and (xv) reserves in respect
of Commercial LC Facility Obligations. To the extent that such Reserve is in
respect of amounts that may be payable to third parties the Co-Collateral Agents
may, at their option, deduct such Reserve from the amount equal to the Aggregate
Commitments, at any time that the Aggregate Commitments are less than the amount
of the Borrowing Base. The amount of any Availability Reserve established by the
Co-Collateral Agents shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
the Co-Collateral Agents in their Permitted Discretion. To the extent that an
event, condition or matter is directly addressed pursuant to the calculation of
the Net Recovery Percentage as to Inventory or the calculation of the Pharmacy
Scripts Availability, the Co-Collateral Agents shall not also establish an
Availability Reserve to address the same event, condition or matter.

 

6



--------------------------------------------------------------------------------

“Average Daily Stated Amount” means, for any Letter of Credit during any period,
an amount equal to (a) the Stated Amount of such Letter of Credit each day
during such period, divided by (b) the number of days occurring in such period.

“Bank Product Obligations” means any obligation on account of (a) any Cash
Management Services furnished by a Person that is a Lender or an Affiliate of a
Lender on the Closing Date or, if such Cash Management Services are established
later, on the date such Cash Management Services are established, to any of the
Loan Parties or any of their Subsidiaries and/or (b) any transaction with a
Person that is a Lender or any of its Affiliates on the Closing Date or, if a
Bank Product is established later, on the date the Bank Product is established,
which arises out of such Bank Product entered into with any Loan Party and any
such Person, as each may be amended from time to time; provided, that, (i) by
the later of (A) the Closing Date or (B) on or about the date that such Cash
Management Services or Bank Products are established or the party providing them
becomes a Lender (or is an Affiliate), but in any event in the case of either
clause (A) or clause (B), within ten (10) Business Days thereafter,
Administrative Agent shall have received a written notice, in form and substance
reasonably satisfactory to Administrative Agent, from the Lead Borrower and the
Lender that is providing (or whose Affiliate is providing) such Cash Management
Services or Bank Product that such obligations thereunder constitute “Bank
Product Obligations” for purposes of this Agreement and the other Loan
Documents, and in the case of any Affiliate of a Lender, such Affiliate shall
have entered into an agreement to be bound by the provisions of Article IX
hereof as though such Affiliate were a party to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent, (ii) such Lender
(or such Affiliate, as the case may be) may at any time thereafter notify
Administrative Agent in writing that such obligations have ceased to constitute
Bank Product Obligations, in which case, such obligations shall no longer be
deemed to be “Bank Product Obligations” for purposes of this Agreement and the
other Loan Documents, (iii) if at any time a Lender ceases to be a Lender under
this Agreement (or an Affiliate of a Lender ceases to be an Affiliate), then,
from and after the date on which it ceases to be a Lender hereunder, any Cash
Management Services or any Bank Product provided by it or its Affiliates shall
continue to give rise to Bank Product Obligations, so long as (A) such Person
is, and at all times remains, in compliance with the provisions of
Section 9.17(b) and (B) agrees in writing (1) that the Administrative Agent and
the other Credit Parties shall have no duty to such Person (other than the
payment of any amounts to which such Person may be entitled under Section 8.03)
and acknowledges that the Administrative Agent and the other Credit Parties may
deal with the Loan Parties and the Collateral as they deem appropriate
(including the release of any Loan Party or all or any portion of the
Collateral) without notice or consent from such Person, whether or not such
action impairs the ability of such Person to be repaid Bank Product Obligations
owing to it) and (2) to be bound by Section 9.17(b) and (iv) in no event shall
the aggregate amount of all Bank Product Obligations arising under or in
connection with all equipment leasing facilities at any time outstanding exceed
$25,000,000.

“Bank Products” means any services or facilities provided to any Loan Party by
any Person that is a Lender or its Affiliates on the Closing Date or, if such
services or facilities are established later, on the date such services or
facilities are established (but excluding Cash Management Services and equipment
leasing facilities existing on or prior to the Closing Date), in each case
approved by Lead Borrower, including, without limitation, on account of (a) Swap
Contracts, (b) equipment leasing facilities and (c) supply chain finance
services including, without limitation, trade payable services and supplier
accounts receivable purchases, but excluding any factoring services.

 

7



--------------------------------------------------------------------------------

“Bank Products Reserves” means such reserves as the Co-Collateral Agents from
time to time determine in their discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Banner Account” means a deposit account into which all amounts on deposit
within the individual store accounts of a particular store brand are remitted.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the LIBO Rate (using the three month rate),
which rate shall be determined on a daily basis, plus one percent (1.00%), or
(c) the rate of interest in effect for such day as publicly announced from time
to time by Wells Fargo as its “prime rate.” The “prime rate” is a rate set by
Wells Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Account” means a deposit account of a Loan Party to which funds from
one or more DDAs are from time to time transferred.

“Blocked Account Agreement” means with respect to a deposit account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Administrative Agent, establishing control (as defined in the UCC) of such
account by the Administrative Agent and whereby the bank maintaining such
account agrees to comply with instructions originated by the Administrative
Agent without the further consent of any Loan Party.

“Blocked Account Bank” means each bank with whom a Blocked Account or a Master
Concentration Account is maintained.

“Book Value” means, with respect to Inventory, book value determined in
accordance with GAAP as consistently applied by the Lead Borrower pursuant to
its then current practices; provided, that, in any event such book value of the
Inventory for purposes of the calculation of the Borrowing Base shall at all
times be consistent with the practices used in the most recent field examination
and appraisals that have been received by Administrative Agent and the
Co-Collateral Agents prior to the Closing Date.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) ninety percent (90%) multiplied by the net amount of Eligible Credit Card
Receivables; plus

(b) eighty-five percent (85%) of the Net Recovery Percentage of Eligible
Inventory (other than Perishable Inventory) multiplied by the Book Value
(without giving effect to a LIFO Reserve) of such Eligible Inventory, net of
applicable Inventory Reserves; plus

 

8



--------------------------------------------------------------------------------

(c) the lesser of (i) eighty-five percent (85%) of the Net Recovery Percentage
of Eligible Inventory consisting of Perishable Inventory multiplied by the Book
Value (without giving effect to a LIFO Reserve) of such Eligible Inventory or
(ii) twenty two and one-half percent (22.5%) of the Borrowing Base (determined
without regard to this limitation in clause (ii) or the limitation in clause
(b) of the definition of “Pharmacy Scripts Availability”), in case of clauses
(i) and (ii), net of applicable Inventory Reserves; plus

(d) the Pharmacy Scripts Availability; minus

(e) Availability Reserves.

The Lead Borrower may, at its option, after the Closing Date, elect to have PRF
Receivables that satisfy certain eligibility criteria to be established by the
Co-Collateral Agents in their Permitted Discretion with respect thereto be
included in the calculation of the Borrowing Base subject to an advance rate of
up to eighty-five percent (85%) and subject to certain conditions to be
established by the Co-Collateral Agents in their Permitted Discretion,
including, but not limited to, the completion of a reasonably satisfactory field
examination with respect thereto, the termination of any Permitted Receivables
Financing with respect thereto, including the sale of such receivables back to a
Borrower and the termination of all rights and claims therein in connection with
any Permitted Receivables Financing, the establishment of sublimits with respect
thereto and other terms and conditions.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the
Co-Collateral Agents in their Permitted Discretion to reflect the components of
and reserves against the Borrowing Base as provided for hereunder from time to
time), executed and certified as accurate and complete by a Responsible Officer
of the Lead Borrower which shall include appropriate exhibits, schedules,
supporting documentation, and additional reports as reasonably requested by any
Co-Collateral Agent.

“Business” means retail food operations through traditional and hard-discount
retail food stores, providing wholesale distribution of products to independent
retailers, and other businesses reasonably related thereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and, if such day relates to any LIBO Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) without
duplication, Capital Lease Obligations incurred by a Person during such period.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

9



--------------------------------------------------------------------------------

“Capital Leases” shall mean, with respect to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
classified and accounted for as liabilities on the balance sheet of such Person.

“Cash Collateralize” has the meaning specified in Section 2.03(g). Derivatives
of such term have corresponding meanings.

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Event of Default, or (b) Excess Availability shall (i) be less than fifteen
percent (15.0%) of the Aggregate Commitments for three (3) consecutive days, or
(ii) at any time be less than twelve and one-half percent (12.5%) of the
Aggregate Commitments. A Cash Dominion Event shall be deemed continuing (A) in
the case of a Cash Dominion Event pursuant to clause (a) above, until such Event
of Default has ceased to exist for thirty (30) consecutive days or has been
waived, and (B) in the case of a Cash Dominion Event pursuant to clause
(b) above, until Excess Availability equals or exceeds fifteen percent
(15.0%) of the Aggregate Commitments for thirty (30) consecutive days, in which
case a Cash Dominion Event shall no longer be deemed to be continuing for
purposes of this Agreement; provided, that, in no event may a Cash Dominion
Event cease to exist as contemplated in clauses (A) or (B) above more than two
(2) times in any twelve (12) month period (even if an Event of Default is no
longer continuing and/or Excess Availability equals or exceeds the required
amount for thirty (30) consecutive days). The termination of a Cash Dominion
Event as provided herein shall in no way limit, waive or delay the occurrence of
a subsequent Cash Dominion Event in the event that the conditions set forth in
this definition arise thereafter.

“Cash Equivalents” has the meaning set forth in the definition of the term
“Permitted Investments.”

“Cash Management Reserves” means such reserves as the Co-Collateral Agents, from
time to time, determine in their reasonable discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by any Person that is a Lender
or its Affiliates on the Closing Date or, if such services or facilities are
established later, on the date such services or facilities are established, in
each case as selected by Lead Borrower, after notice to Administrative Agent
(and with the approval of Administrative Agent in its Permitted Discretion):
(a) ACH transactions, (b) cash management services, including, without
limitation, controlled disbursement services, treasury, depository, overdraft,
and electronic funds transfer services, (c) foreign exchange facilities,
(d) credit or debit cards, (e) credit card processing services, and (f) purchase
cards.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. Section 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“Certified Medicare Provider” means a provider or supplier, including without
limitation a pharmacy, that has in effect an agreement with the Centers for
Medicare and Medicaid Services to participate in Medicare.

 

10



--------------------------------------------------------------------------------

“Certified Medicaid Provider” means any provider or supplier, including without
limitation a pharmacy, that has in effect an agreement with a Governmental
Authority of a State to participate in Medicaid.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. For
purposes of this definition, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, orders, requests, guidelines or
directives thereunder or in connection therewith and all requests, rules,
guidelines or directives concerning capital adequacy known as “Basel III” and
promulgated either by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
the United States or foreign regulatory authorities pursuant thereto are deemed
to have been adopted and gone into effect after the date of this Agreement.

“Change of Control” means an event or series of events by which:

(a) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Equity Interests of the Lead Borrower (or other securities
convertible into such Equity Interests) representing thirty-five percent
(35%) or more of the combined voting power of all Equity Interests of the Lead
Borrower on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or

(b) during any period of up to twenty-four (24) consecutive months, commencing
before or after the date of this Agreement, individuals who at the beginning of
such twenty-four (24) month period were directors of the Lead Borrower shall
cease for any reason (other than due to death or disability) to constitute a
majority of the board of directors of the Lead Borrower (except to the extent
that individuals who at the beginning of such 24-month period were replaced by
individuals (i) elected by at least a majority of the remaining members of the
board of directors of the Lead Borrower or (ii) nominated for election by a
majority of the remaining members of the board of directors of the Lead Borrower
and thereafter elected as directors by the shareholders of the Lead Borrower).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Closing Date Collateral List” means the list of Real Estate sites of the Loan
Parties attached hereto as Exhibit I.

“Co-Collateral Agents” means Wells Fargo and General Electric Capital
Corporation.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” or “Property” as defined in any
applicable Security Document and all other property that is or is intended under
the terms of the Security Documents to be subject to Liens in favor of the
Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by (a) a bailee or other
Person in possession of Collateral, and (b) any landlord with respect to a Lease
where there is ABL Priority Collateral or other assets that Administrative Agent
may require access to, and use of, to realize on ABL Priority Collateral.

“Commercial Letter of Credit” means any letter of credit (as defined in the UCC)
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by a Loan Party in the
ordinary course of business of such Loan Party.

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by an LC Issuer.

“Commercial LC Facility” means a letter of credit facility provided to any Loan
Party by any Person that is a Lender or its Affiliates on the Closing Date or,
if such services or facilities are established later, on the date such services
or facilities are established, in each case approved by Lead Borrower and used
for the issuance of letters of credit (as defined in the UCC) for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party, provided, that, all obligations thereunder shall be
unsecured except to the extent of the Lien of Administrative Agent under the
Loan Documents as provided for herein. In no event shall any letter of credit
issued under or pursuant to such letter of credit facility be deemed to be a
Letter of Credit or give rise to any obligations of any Lender or other Credit
Party to make any payment to the Lender (or its Affiliate) that is providing
such facility.

“Commercial LC Facility Obligations” means any obligation on account of any
Commercial LC Facility owing by any of the Loan Parties; provided, that, (i) by
the later of (A) the Closing Date or (B) on or about the date that such
Commercial LC Facility is established or the party providing them becomes a
Lender (or is an Affiliate), but in any event in the case of either clause
(A) or clause (B), within ten (10) Business Days thereafter, Administrative
Agent shall have received (x) a written notice, in form and substance
satisfactory to Administrative Agent, from the Lead Borrower and the Lender that
is providing (or whose Affiliate is providing) such Commercial LC Facility that
such obligations thereunder constitute “Commercial LC Facility Obligations” for
purposes of this Agreement and the other Loan Documents, and in the case of any
Affiliate of a Lender, such Affiliate shall have entered into an agreement to be
bound by the provisions of Article IX hereof as though such Affiliate were a
party to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent, and (y) Administrative Agent shall have entered into an
agreement, in form and substance satisfactory to Administrative Agent, with the
Lender (or its Affiliate) that is providing such Commercial LC Facility, as
acknowledged and agreed to by the Loan Parties, providing for the delivery to
Administrative Agent by such Lender (or Affiliate) of information with respect
to the amount of such obligations and providing for the other rights of the
Administrative Agent and such Lender (or Affiliate) in connection with such
arrangements, (ii) such Lender (or such Affiliate, as the case may be) may at
any time thereafter notify Administrative Agent in writing that such obligations
have ceased to constitute Commercial LC Facility Obligations, in which case,
such obligations shall no longer be deemed to be “Commercial LC Facility
Obligations” for purposes of this Agreement and the other Loan Documents,
(iii) if at any time a Lender ceases to be a Lender under this Agreement (or an
Affiliate of a Lender ceases to be an Affiliate), then, from and after the date
on which it ceases to be a Lender hereunder, any Commercial LC Facility provided
by it or its Affiliates shall continue to give rise to Commercial LC Facility
Obligations, so long as (A) such Person is, and at all times remains, in
compliance with the provisions of Section 9.17(b) and (B) agrees in writing
(1) that the Administrative Agent and the other Credit Parties shall have no
duty to such Person (other than the payment of any amounts to which such Person
may be entitled under Section 8.03) and acknowledges that the Administrative
Agent and the other Credit Parties may deal with the Loan Parties and the
Collateral as

 

12



--------------------------------------------------------------------------------

they deem appropriate (including the release of any Loan Party or all or any
portion of the Collateral) without notice or consent from such Person, whether
or not such action impairs the ability of such Person to be repaid Commercial LC
Facility Obligations owing to it) and (2) to be bound by Section 9.17(b), and
(iv) in no event shall the aggregate amount of all Commercial LC Facility
Obligations arising under or in connection with all Commercial LC Facilities at
any time outstanding exceed $15,000,000.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to 2.01(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
LC Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 (as amended from time to
time) or in the Assignment and Assumption pursuant to which such Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.

“Commitment Fee Adjustment Date” means the first day of each Fiscal Quarter,
commencing December 2, 2012.

“Competitor” means a Person, other than a Loan Party, who directly provides
products or services that are the same or substantially similar to the products
or services provided by, and that constitute a material part of the business of,
the Loan Parties taken as a whole and who has been identified to the
Administrative Agent in writing from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Restricted Subsidiaries on
a Consolidated basis for the most recently completed Measurement Period, plus
(a) depreciation and amortization and other non-cash charges including imputed
interest, deferred compensation and non-cash costs associated with the closing
of retail store locations or other facilities, in each case for such period (to
the extent deducted in the computation of Consolidated Net Income of such
Person), all in accordance with GAAP, plus (b) Consolidated Interest Expense for
such period (to the extent deducted in the computation of Consolidated Net
Income of such Person), plus (c) the Provision for Taxes for such period (to the
extent deducted in the computation of Consolidated Net Income of such Person),
plus (d) LIFO Adjustments (to the extent deducted in the computation of
Consolidated Net Income of such Person), plus (e) one-time non-cash charges for
restructurings and “other unusual items” as reported in a Form 10-K or a Form
10-Q of Lead Borrower filed with the Securities and Exchange Commission for such
period, plus (f) non-cash charges related to goodwill impairment and impairment
of non-cash intangibles, plus (g) non-cash charges, losses

 

13



--------------------------------------------------------------------------------

or expenses resulting from the application of Statement of Financial Accounting
Standards No. 123(R), minus (viii) non-cash extraordinary gains, minus (ix) the
income (or loss) of such Person during such Measurement Period in which any
other Person has a joint interest to the extent of the amount of cash dividends
or other distributions were not actually paid in cash to such Person during such
period and to the extent of any Investments not actually paid in cash to such
Person during such period (but in each case to the extent added to the
computation of Consolidated Net Income of such Person), minus (x) the income of
any direct or indirect Subsidiary of such Person to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary (but in
each case to the extent added to the computation of Consolidated Net Income of
such Person). “LIFO Adjustments” means, for any period, the net adjustment to
costs of goods sold for such period required by the LIFO inventory method used
by Lead Borrower determined in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, for any period of
determination, the ratio of:

(a) Consolidated EBITDA for such period, minus Unfinanced Capital Expenditures
made during such period, minus the aggregate amount of the Provision for Taxes
paid in cash during such period, and if the amount by which the Cash Pension
Contribution for such period exceeds the Pension Expense for such period, then
minus such excess amount, or if the Pension Expense for such period exceeds the
Cash Pension Contribution for such period, then plus such excess amount, to

(b) the Consolidated Fixed Charges of Lead Borrower and its Restricted
Subsidiaries for such period.

The “Cash Pension Contribution” means the actual cash pension funding payments
made by Lead Borrower and its Restricted Subsidiaries with respect to pension
funding obligations for the applicable period. The “Pension Expense” means the
actual pension expense for the applicable period of the Lead Borrower and its
Restricted Subsidiaries pursuant to the profit and loss statement charge (or
benefit) with respect to such pension funding obligations for such period.

“Consolidated Fixed Charges” means, as to any Person, with respect to any
period, the sum of, without duplication, (a) all Consolidated Interest Expense
paid or received in cash during such period, plus (b) all principal payments in
respect of Indebtedness that are required to be paid during such period
(including (i) any payments required to be made under the Term Loan Agreement
based on excess cash flow and (ii) any scheduled payments in respect of
Indebtedness with respect to Capital Leases), but excluding (A) any portion of
payments in respect of Capital Leases included in item (a) of this definition,
(B) payments in respect of Loans which do not result in a reduction of the
Aggregate Commitments during such period, (C) payments in respect of
Indebtedness for borrowed money during such period to the extent paid with the
proceeds of Refinancing Indebtedness and (D) payments in respect of Indebtedness
made on or before the Closing Date), plus (c) all Restricted Payments paid in
cash during such period.

“Consolidated Interest Expense” means, for any Measurement Period (a) interest
expense (including imputed interest in respect of Capital Lease Obligations)
minus (b) the interest income, in each case, of Lead Borrower and its Restricted
Subsidiaries for such Measurement Period, determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and its Restricted Subsidiaries for the most recently
completed Measurement Period, all as

 

14



--------------------------------------------------------------------------------

determined on a Consolidated basis in accordance with GAAP, provided, that,
there shall be excluded the income (or loss) of such Person during such
Measurement Period and accrued prior to the date it becomes a Subsidiary of a
Person or any of such Person’s Subsidiaries or is merged into or consolidated
with a Person or any of its Subsidiaries or that Person’s assets are acquired by
such Person or any of its Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Compliance Event” shall mean, at any time, Excess Availability is less
than ten percent (10%) of the Aggregate Commitments.

“Credit Card Agreements” shall mean all agreements now or hereafter entered into
by any Borrower or for the benefit of any Borrower, in each case with any Credit
Card Issuer or any Credit Card Processor with respect to sales transactions
involving credit card or debit card purchases, including, but not limited to,
the agreements set forth on Schedule 5.21(b) hereto.

“Credit Card Issuer” shall mean any person (other than a Loan Party) who issues
or whose members issue credit cards, including, without limitation, MasterCard
or VISA bank credit or debit cards or other bank credit or debit cards issued
through World Financial Network National Bank, MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., Novus Services, Inc., PayPal and other issuers
approved by the Co-Collateral Agents.

“Credit Card Notifications” has the meaning provided in Section 6.13(a).

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Receivables” means amounts, together with all income, payments and
proceeds thereof, owed by a Credit Card Issuer or Credit Card Processor to a
Loan Party resulting from charges by a customer of a Loan Party on credit or
debit cards issued by such Credit Card Issuer or processed by such Credit Card
Processor (including, without limitation, electronic benefits transfers) in
connection with the sale of goods by a Loan Party, or services performed by a
Loan Party, in each case in the ordinary course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing (and including a
Permitted Overadvance) and (b) an LC Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) Administrative Agent, (iii) the Co-Collateral Agents,
(iv) each LC Issuer, (v) the Lead Arrangers, (vi) each beneficiary of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
(vii) any other Person to whom Obligations under this Agreement and other Loan
Documents are owing, and (viii) the successors and assigns of each of the
foregoing, and (b) collectively, all of the foregoing.

 

15



--------------------------------------------------------------------------------

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent and its
Affiliates, in connection with this Agreement and the other Loan Documents,
including, without limitation, (i) the reasonable fees, charges and
disbursements (A) of counsel for the Administrative Agent, (B) of outside
consultants for the Administrative Agent, (C) of appraisers (subject to the
limitations provided for in Section 6.10), (D) incurred during any field
examinations (subject to the limitations provided for in Section 6.10),
(E) filing and search charges and recording taxes, and (F) all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, (ii) in connection with (A) the
syndication of the credit facilities provided for herein, (B) the preparation,
negotiation, administration, management, execution and delivery of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (C) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral, or (D) any workout,
restructuring or negotiations in respect of any Obligations, (b) with respect to
the LC Issuers, all reasonable out-of-pocket expenses incurred in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder; (c) with respect to General Electric Capital
Corporation in its capacity as a Co-Collateral Agent, all reasonable and
documented legal and other out-of-pocket expenses of one outside law firm
incurred by such Co-Collateral Agent in connection with any amendment,
modification, waiver, supplement or consent relating to this Agreement or the
other Loan Documents or the enforcement or protection of its rights hereunder
and thereunder; provided, that, so long as Excess Availability exceeds
twenty-two and one-half percent (22.5%), such fees and expenses shall not exceed
$50,000 in any Fiscal Year, and (d) all reasonable out-of-pocket expenses
incurred by the Credit Parties who are not the Administrative Agent, a
Co-Collateral Agent, the LC Issuers or any Affiliate of any of them, after the
occurrence and during the continuance of an Event of Default, provided, that,
such legal fees and expenses shall be limited to the reasonable and documented
fees and disbursements of one external counsel for the Credit Parties, and in
addition, one local or special counsel in each applicable jurisdiction, and in
the case of an actual or perceived conflict of interest as determined by the
affected Person, one counsel for such affected Person).

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of any Borrower
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory,
(b) outstanding merchandise credits of any Borrower, and (c) liabilities in
connection with frequent shopping programs of any Borrower.

“Customer Deposits” means deposits made by customers with respect to the
purchase or lease of goods or the performance of services.

“Customer Support Transaction” shall mean any one of the following transactions
in the ordinary course of the business of the Borrowers consistent with the
current practices as of the date hereof: (a) any sublease by a Loan Party to a
customer of any Loan Party of leased real property of such Loan Party that
constitutes a Capital Lease, (b) any lease by a Loan Party to a customer of any
Loan Party of owned real property of such Loan Party that constitutes a Capital
Lease, (c) any assignment of a lease of real property by a Loan Party that
constitutes a Capital Lease to a customer of any Loan Party in connection with
which the assigning Loan Party is not released from liability under such lease,
(d) any Guarantee by a Loan Party for the benefit of a third party of
Indebtedness of a customer of any Loan Party and (e) any loan of money or
property (other than ABL Priority Collateral) by a Loan Party to a customer;
provided, that, the foregoing shall not be construed to apply to the sale of
inventory on credit by a Loan Party to a customer in the ordinary course of
business.

 

16



--------------------------------------------------------------------------------

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA (other than the Excluded DDAs)
shall be presumed to be Collateral and proceeds of Collateral and the
Administrative Agent and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in any DDA.

“DDA Notification” has the meaning provided therefor in Section 6.17(d).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2%) per annum; provided, that, with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable LC Fee Rate for Letters of Credit, plus two percent (2%) per
annum.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Lead Borrower in writing that such failure is the result of such
Lender’s reasonable determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any LC Issuer, any Swing
Line Lender, any other Lender or the Borrowers, any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due,
(b) has notified the Lead Borrower, the Administrative Agent or any LC Issuer or
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the Lead
Borrower, to confirm in writing to the Administrative Agent and the Lead
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Lead Borrower), or (d) has, or has a direct or indirect parent
company that has after the Closing Date, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a

 

17



--------------------------------------------------------------------------------

Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Lead Borrower, each LC Issuer, each Swing Line Lender and each Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, the
issuance and/or sale of any Equity Interests) by any Person (or the granting of
any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one
(91) days after the date on which the Loans mature; provided, that, (i) only the
portion of such Equity Interests which so matures or is mandatorily redeemable,
is so convertible or exchangeable or is so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Stock and
(ii) with respect to any Equity Interests issued to any employee or to any plan
for the benefit of employees of the Lead Borrower or its Subsidiaries or by any
such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy obligations or as a
result of such employee’s termination, resignation, death or disability and if
any class of Equity Interest of such Person that by its terms authorizes such
Person to satisfy its obligations thereunder by delivery of an Equity Interest
that is not Disqualified Stock, such Equity Interests shall not be deemed to be
Disqualified Stock. Notwithstanding the preceding sentence, any Equity Interest
that would constitute Disqualified Stock solely because the holders thereof have
the right to require a Loan Party to repurchase such Equity Interest upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock. The amount of Disqualified Stock deemed to be outstanding at
any time for purposes of this Agreement will be the maximum amount that the Lead
Borrower and its Subsidiaries may become obligated to pay upon maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock or
portion thereof, plus accrued dividends.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any direct or indirect Subsidiary of a Loan Party
other than a Foreign Subsidiary.

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$1,000,000,000, (b) a savings and loan association, savings bank or farm credit
bank and association organized under the laws of the United States, or any State
thereof, and having total assets in excess of $1,000,000,000, (c) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”) or has
concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to Borrow, or a political subdivision
of any such country, and having total assets in excess of $1,000,000,000,
provided that such

 

18



--------------------------------------------------------------------------------

bank is acting through such bank’s branch, or agency, located in the United
States, (d) the central bank of any country which is a member of the OECD, (e) a
company engaged in the business of making commercial loans on a revolving basis
(including a commercial finance company), in each case organized under the laws
of the United States, or any State thereof, which Person, together with its
Affiliates, has total assets in excess of $1,000,000,000, (f) any Approved Fund,
(g) any Lender, (h) any Affiliate of any Lender and (i) any other Person (other
than a natural person) approved by (i) the Administrative Agent, each LC Issuer
and the Swing Line Lender (in each case such approval not to be unreasonably
withheld or delayed), and (ii) unless an Event of Default has occurred and is
continuing, the Lead Borrower (such approval not to be unreasonably withheld or
delayed); provided, that, notwithstanding the foregoing, “Eligible Assignee”
shall not include (A) a Loan Party or any of the Loan Parties’ Affiliates or
Subsidiaries, (B) any Person organized under the laws of a jurisdiction outside
the United States if at the time of an assignment pursuant to Section 10.06(b),
such Person would be subject to United States interest withholding tax at a rate
greater than zero, except if such Person agrees not to seek additional payments
from Borrowers as a result of its obligations for such withholding tax, or
(C) so long as no Specified Event of Default exists or has occurred and is
continuing, any Competitor.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that at all times satisfies the criteria
set forth below and which has been earned by performance and represents the bona
fide amounts due to a Borrower from a Credit Card Processor and/or Credit Card
Issuer, and in each case originated in the ordinary course of business of such
Borrower. Without limiting the foregoing, in order to be an Eligible Credit Card
Receivable, an Account shall indicate no Person other than a Borrower as payee
or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual fees,
discounts, claims or credits pending, promotional program allowances, price
adjustments, finance charges or other allowances (including any amount that a
Borrower may be obligated to rebate to a customer, a Credit Card Processor, or
Credit Card Issuer pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by the Loan Parties to reduce the amount of
such Credit Card Receivable. Except as otherwise determined by the Co-Collateral
Agents in their Permitted Discretion, Eligible Credit Card Receivables shall not
include any Credit Card Receivable:

(a) which is unpaid more than five (5) Business Days after the date of
determination of eligibility thereof;

(b) where such Credit Card Receivable or the underlying contract contravenes any
laws, rules or regulations applicable thereto, including, rules and regulations
relating to truth-in-lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy or any party to
the underlying contract is in violation of any such laws, rules or regulations;

(c) which is not a valid, legally enforceable obligation of the applicable
Credit Card Issuer or Credit Card Processor with respect thereto;

(d) which is disputed, is with recourse due to the creditworthiness of the
cardholder, or with respect to which a claim, chargeback, offset, deduction or
counterclaim, dispute or other defense has been asserted (to the extent of such
claim, chargeback, offset, deduction or counterclaim, dispute or other defense);

(e) that is not subject to a perfected first priority security interest in favor
of the Administrative Agent, or with respect to which a Borrower does not have
good, valid and marketable title thereto, free and clear of any Lien, other than
Liens granted to the Administrative Agent pursuant to the Security

 

19



--------------------------------------------------------------------------------

Documents and Liens permitted under clauses (a), (e), (o) or (q) of the
definition of Permitted Encumbrances and any other Liens with respect thereto
permitted under this Agreement that are subject to an intercreditor agreement,
in form and substance reasonably satisfactory to the Administrative Agent and
each Co-Collateral Agent, between the holder of such Lien and the Administrative
Agent;

(f) which does not conform to all representations, warranties or other
provisions in the Loan Documents relating to Credit Card Receivables;

(g) which does not constitute an “Account” or “Payment Intangible” (as each such
term is defined in the UCC);

(h) as to which the Credit Card Issuer or Credit Card Processor has asserted the
right to require a Loan Party to repurchase such Credit Card Receivable from
such Credit Card Issuer or Credit Card Processor;

(i) is due from a Credit Card Issuer or Credit Card Processor which is the
subject of proceedings under a Debtor Relief Law;

(j) which is evidenced by “chattel paper” or an “instrument” of any kind unless
such “chattel paper” or “instrument” is in the possession of the Administrative
Agent, and to the extent necessary or appropriate, endorsed to the
Administrative Agent;

(k) which are PRF Receivables;

(l) which arise from the “Purchase Advantage” private label credit card of
Borrowers or any other proprietary credit card of a Borrower where such Borrower
has liability for the failure of the card holder to make payment thereunder as a
result of the financial condition of such card holder;

(m) which is payable in any currency other than Dollars; or

(n) which the Co-Collateral Agents determine in their Permitted Discretion to be
uncertain of collection.

The criteria for Eligible Credit Card Receivables set forth above may be changed
and any new criteria for Eligible Credit Card Receivables may be established by
the Co-Collateral Agents in the exercise of their Permitted Discretion solely
based on either: (i) an event, condition or other circumstance arising after the
Closing Date, or (ii) an event, condition or other circumstance existing on the
Closing Date to the extent that such event, condition or circumstance has not
been identified by a Borrower to the field examiners of the Administrative Agent
and the Co-Collateral Agents prior to the Closing Date (except to the extent
that it may have been identified but the Co-Collateral Agents have elected not
to establish eligibility criteria with respect thereto as of the Closing Date),
in either case under clause (i) or (ii) which adversely affects or would
reasonably be expected to adversely affect the Credit Card Receivables or the
Administrative Agent’s ability to realize upon the Credit Card Receivables in
any material respect, as determined by the Administrative Agent and the
Co-Collateral Agents in their Permitted Discretion. Any Credit Card Receivables
that are not Eligible Credit Card Receivables shall nevertheless be part of the
Collateral.

“Eligible Inventory” means, as of the date of determination thereof, items of
Inventory of a Borrower that are finished goods, merchantable and readily
saleable to the public in the ordinary course of a Borrower’s business. Except
as otherwise determined by the Co-Collateral Agents in their Permitted
Discretion, Eligible Inventory shall not include any Inventory:

(a) that is not solely owned by a Borrower or a Borrower does not have good and
valid title thereto;

 

20



--------------------------------------------------------------------------------

(b) that is leased by or is on consignment to a Borrower or which is consigned
by a Borrower to a Person which is not a Loan Party;

(c) that is not located in the United States (excluding territories or
possessions of the United States) at a location that is owned or leased by a
Borrower, except Inventory in transit between locations owned or leased by a
Borrower in the United States;

(d) that is located in a distribution center leased by a Loan Party unless
(i) the applicable lessor has delivered to the Administrative Agent and the
Co-Collateral Agents a Collateral Access Agreement or (ii) a Reserve based on
rent with respect to such location has been established by the Co-Collateral
Agents in their Permitted Discretion subject to the terms in the definition of
Availability Reserves;

(e) that is comprised of goods which (i) are damaged, defective, “seconds,” or
otherwise unmerchantable, (ii) are to be returned to the vendor, (iii) are
obsolete or slow moving, or custom items, work in process, raw materials, or
that constitute spare parts, promotional, marketing, packaging and shipping
materials or supplies used or consumed in a Borrower’s business, (iv) are
seasonal in nature and which have been packed away for sale in the subsequent
season, (v) are not in material compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, (vi) are bill and hold goods or (vii) are coffee shop inventory or fuel
inventory;

(f) which does not conform to all representations, warranties or other
provisions in the Loan Documents relating to Inventory;

(g) that is not subject to a perfected first priority security interest in favor
of the Administrative Agent or that is subject to any other Lien, other than
Liens permitted under clauses (a), (b), (e), (p) and (r) of the definition of
Permitted Encumbrances and any other Liens with respect thereto permitted under
this Agreement that are subject to an intercreditor agreement in form and
substance reasonably satisfactory to Administrative Agent and each Co-Collateral
Agent between the holder of such Lien and Administrative Agent;

(h) that consists of samples, labels, bags, packaging, and other similar
non-merchandise categories;

(i) that is not insured in compliance with the provisions of Section 5.10
hereof;

(j) that has been sold but not yet delivered or as to which a Borrower has
accepted a deposit;

(k) that is subject to any licensing, patent, royalty, trademark, trade name or
copyright agreement with any third party from which any Borrower or any of its
Subsidiaries has received notice of a material dispute in respect of any such
agreement; or

(l) acquired in a Permitted Acquisition or which is not of the type usually sold
in the ordinary course of a Borrower’s business, unless and until the
Administrative Agent and each Co-Collateral Agent has completed or received
(A) an appraisal of such Inventory from appraisers reasonably satisfactory to
the Administrative Agent and each Co-Collateral Agent and establishes an
Inventory advance rate and Inventory Reserves (if applicable) therefor, and
otherwise agrees that such Inventory shall be deemed Eligible Inventory, and
(B) such other due diligence as the Administrative Agent and each Co-Collateral
Agent may reasonably require (including a field examination with respect
thereto, which will not be considered for purposes of any of the limitations in
Section 6.10), all of the results of the foregoing to be reasonably satisfactory
to the Administrative Agent and each Co-Collateral Agent.

 

21



--------------------------------------------------------------------------------

The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by the Co-Collateral
Agents in the exercise of their Permitted Discretion and solely based on either:
(i) an event, condition or other circumstance arising after the Closing Date, or
(ii) an event, condition or other circumstance existing on the Closing Date to
the extent that such event, condition or circumstance has not been identified by
a Borrower to the field examiners of the Administrative Agent and the
Co-Collateral Agents prior to the Closing Date (except to the extent that it may
have been identified but the Co-Collateral Agents have elected not to establish
eligibility criteria with respect thereto as of the Closing Date), in either
case under clause (i) or (ii) which adversely affects or would reasonably be
expected to adversely affect the Inventory or the Administrative Agent’s ability
to realize upon the Inventory in any material respect, in each case, as
determined by Administrative Agent and the Co-Collateral Agents in their
Permitted Discretion. Any Inventory that is not Eligible Inventory shall
nevertheless be part of the Collateral.

“Eligible Prescription Files” means, at the time of any determination thereof,
each Prescription File that at all times satisfies the criteria set forth below
and which arises and is maintained in the ordinary course of the business of
such Borrower and which is of a type included in an appraisal of Prescription
Files received by Administrative Agent and the Co-Collateral Agents in
accordance with the requirements of Administrative Agent and the Co-Collateral
Agents (including Prescription Files acquired by such Borrower after the date of
such appraisal). Except as otherwise determined by the Co-Collateral Agents in
their Permitted Discretion, Eligible Prescription Files shall not include any
Prescription Files: (a) at premises other than those owned, leased or licensed
and in each case controlled by a Borrower; (b) subject to a Lien in favor of any
Person other than Administrative Agent except those permitted in this Agreement
that are subject to an intercreditor agreement in form and substance reasonably
satisfactory to Administrative Agent and each Co-Collateral Agent between the
holder of such Lien and Administrative Agent; (c) that are not in a form that
may be sold or otherwise transferred or are subject to regulatory restrictions
on the transfer thereof that are not acceptable to the Co-Collateral Agents in
their Permitted Discretion. The criteria for Eligible Prescription Files set
forth above may only be changed and any new criteria for Eligible Prescription
Files may be established by the Co-Collateral Agents in the exercise of their
Permitted Discretion based solely on either: (i) an event, condition or other
circumstance arising after the Closing Date, or (ii) an event, condition or
other circumstance existing on the Closing Date to the extent that such event,
condition or circumstance has not been identified by a Borrower to the field
examiners of Administrative Agent and the Co-Collateral Agents prior to the
Closing Date (except to the extent that it may have been identified but the
Co-Collateral Agents have elected not to establish eligibility criteria with
respect thereto as of the Closing Date), in either case under clause (i) or
(ii) which adversely affects or would reasonably be expected to adversely affect
the Prescription Files or the Administrative Agent’s ability to realize upon the
Prescription Files in any material respect, in each case, as determined by
Administrative Agent and the Co-Collateral Agents in their Permitted Discretion.
Any Prescription Files that are not Eligible Prescription Files shall
nevertheless be part of the Collateral.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, grants, franchises, licenses, agreements or governmental restrictions
relating to pollution and the protection of the environment or the Release of
any Hazardous Materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Lead Borrower or

 

22



--------------------------------------------------------------------------------

any other Loan Party resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, labeling,
storage, treatment or disposal or recycling of, or presence of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, the shares of capital
stock of (or other ownership or profit interests in) such Person, the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, the securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Lead Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof or is cured if such
Event of Default is capable of being cured.

“Excess Availability” means, as of any date of determination thereof, the
result, if a positive number, of: (a) the Loan Cap, minus, (b) the aggregate
unpaid balance of Credit Extensions.

“Excluded DDAs” means each checking, savings or other demand deposit account
maintained by any Loan Party and exclusively used (a) for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of any Loan
Party’s employees, (b) for the receipt of Medicare and Medicaid receivables of a
Loan Party, (c) to hold proceeds of Term Loan Priority Collateral, subject to
the Term Loan Intercreditor Agreement, unless and until the release of the Lien
therein of the Term Loan Agent, or (d) for the receipt and deposit of funds of a
specific Person other than a Loan Party, or which a Loan Party is holding in
trust or as a fiduciary for such Person, in each case in a manner permitted
under this Agreement or the other Loan Documents.

 

23



--------------------------------------------------------------------------------

“Excluded Subsidiaries” means each (a) Immaterial Subsidiary, (b) Foreign
Subsidiary, (c) Receivables Subsidiary, (d) Unrestricted Subsidiary,
(e) Insurance Captive and (f) a Subsidiary of Lead Borrower that is not,
directly or indirectly, wholly owned by Lead Borrower.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Loan Parties hereunder, (a) any tax imposed on or
measured by, in whole or in part, the revenue, net income, net profits, net
assets, capital or net worth of, and franchise taxes imposed on, any Lender or
any Participant (including any branch profits taxes), in each case imposed by
the jurisdiction (or by any political subdivision or taxing authority thereof)
(i) in which such Lender or such Participant is organized (ii) in which such
Lender’s or such Participant’s principal office is located, (iii) in which such
Lender or such Participant is doing business, including, branch profits taxes
and branch interest taxes (other than solely as a result of entering into any
Loan Document or taking any action contemplated thereunder), (iv) in which it
has a present or former connection other than as a result of the Loan Documents
or taking any action contemplated thereunder or (v) in the case of any Foreign
Lender, in which its applicable Lending Office is located, in each case as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document);
(b) taxes resulting from a Lender’s or a Participant’s failure to comply with
the requirements of Section 3.01(e), (c) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which any
Borrower is located, (d) in the case of a Foreign Lender, any United States
federal withholding taxes imposed on amounts payable to such Foreign Lender as a
result of such Foreign Lender’s failure to comply with FATCA to establish a
complete exemption from withholding thereunder, and (e) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), except that Taxes shall include (1) any amount that such Foreign Lender
(or its assignor, if any) was previously entitled to receive pursuant to
Section 3.01(e), if any, with respect to such withholding tax at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), and (2) additional United States federal withholding taxes that may be
imposed after the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), as a result of a Change in Law.

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Agent” means The Royal Bank of Scotland PLC, as agent under the
Existing Credit Agreement.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of April 5, 2010, among the Lead Borrower, The Royal Bank of Scotland
PLC, as agent, and a syndicate of lenders.

“Existing Debt Documents” means, collectively, the SVU 2014 Notes, the SVU 2016
Notes, the SVU Indenture (but solely in respect of the SVU 2014 Notes and the
SVU 2016 Notes) and any other notes, indentures, instruments or other agreements
evidencing, governing or related to any other Material Indebtedness or
securitization arrangements of the Lead Borrower or any of its Subsidiaries
incurred after the Closing Date (other than a Permitted Receivables Financing)
with a maturity on or prior to the date that is five (5) years from the Closing
Date.

 

24



--------------------------------------------------------------------------------

“Existing Debt Reserves” has the meaning provided therefor in Section 2.07(c).

“Existing Letters of Credit” means, collectively, the letters of credit issued
for the account of a Loan Party or for which such Loan Party is otherwise liable
listed on Schedule 1.01(b) hereto, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other Credit Parties, in form and substance
reasonably satisfactory to the Administrative Agent.

“Farm Products” has the meaning set forth in the Food Security Act and the UCC.

“Farm Products Sellers” means, collectively, sellers or suppliers to any Loan
Party of any Farm Products and including any milk or dairy products, perishable
agricultural commodity (as defined in PACA) or livestock (as defined in the
PSA), meat, meat food products or livestock products derived therefrom or any
poultry or products derived therefrom; sometimes referred to herein individually
as a “Farm Products Seller”.

“FATCA” means current Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is that is
substantively comparable and not materially more burdensome to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that, (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated July 9, 2012, by and among Wells
Fargo and the Lead Borrower.

“Fiscal Intermediary” means any qualified insurance company or other Person that
has entered into an ongoing relationship with any Governmental Authority to make
payments to payees under Medicare, Medicaid or any other Federal, state or local
public health care or medical assistance program pursuant to any of the Health
Care Laws.

 

25



--------------------------------------------------------------------------------

“Fiscal Period” means any four-week or five-week fiscal period of any Fiscal
Year, in accordance with the fiscal accounting calendar of the Loan Parties as
in effect on the date hereof.

“Fiscal Quarter” means the period consisting of the first four Fiscal Periods of
each Fiscal Year and the next three periods of three Fiscal Periods each in such
Fiscal Year.

“Fiscal Year” means any period of thirteen (13) consecutive Fiscal Periods
ending on the last Saturday of February of any calendar year.

“Flood Program” shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Food Security Act” means the Food Security Act of 1984, 7 U.S.C. Section 1631
et. seq., as the same now exists or may hereafter from time to time be amended,
modified, recodified or supplemented, together with all rules and regulations
thereunder.

“Food Security Act Notices” is defined in Section 5.27(a) hereof.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, the States thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means a direct or indirect Subsidiary of a Loan Party
organized or incorporated under the laws of a jurisdiction other than a State of
the United States, the United States, or the District of Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

26



--------------------------------------------------------------------------------

“Ground Lease” means, individually and collectively, as the context may require,
each ground lease described on the Applicable Collateral List.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person (or any right, contingent or otherwise, of any
holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means each Subsidiary that is neither a Borrower nor an Excluded
Subsidiary, together with its successors and assigns.

“Hazardous Materials” means all chemicals, materials, substances or wastes of
any nature that are listed, classified, regulated, characterized or otherwise
defined as “hazardous,” “toxic,” “radioactive,” a “pollutant,” a “contaminant,”
or terms of similar intent or meaning, by any Governmental Authority or that are
otherwise prohibited, limited or regulated pursuant to any Environmental Law,
including petroleum or petroleum distillates, friable asbestos or friable
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes.

“Health Care Laws” means all Federal, state and local laws, rules, regulations,
interpretations, guidelines, ordinances and decrees primarily relating to
patient healthcare, any health care provider, medical assistance and cost
reimbursement programs, as now or at any time hereafter in effect, applicable to
any Loan Party, including, but not limited to, the Social Security Act, the
Social Security Amendments of 1972, the Medicare-Medicaid Anti-Fraud and Abuse
Amendments of 1977, the Medicare and Medicaid Patient and Program Protection Act
of 1987, HIPAA and the Patient Protection and Affordable Care Act of 2010.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same now exists or may hereafter from time to time be amended, modified,
recodified or supplemented, together with all rules and regulations thereunder.

“HIPAA Compliance Date” has the meaning specified in Section 5.28.

“HIPAA Compliance Plan” has the meaning specified in Section 5.28.

“Immaterial Subsidiary” means (a) each Subsidiary identified as an Immaterial
Subsidiary on the Closing Date on Schedule 5.13, and (b) thereafter, each
Subsidiary of the Lead Borrower identified as an “Immaterial Subsidiary”
pursuant to a certificate executed and delivered by a Responsible Officer of the

 

27



--------------------------------------------------------------------------------

Lead Borrower to the Administrative Agent within sixty (60) days of the delivery
of annual financial statements pursuant to Section 6.01(a) (certifying as to
each of the items set forth in the following proviso); provided, that, (i) a
Subsidiary shall not be an Immaterial Subsidiary if the book value of its assets
(net of assets arising from intercompany transactions that would be eliminated
on a Consolidated balance sheet of the Lead Borrower) exceed one percent (1%) of
the Total Assets of the Lead Borrower and its Restricted Subsidiaries on a
Consolidated basis and (ii) the aggregate book value of the assets of all
Immaterial Subsidiaries (net of assets arising from intercompany transactions
that would be eliminated on a Consolidated balance sheet of the Lead Borrower)
shall not exceed five percent (5%) of the Total Assets of the Lead Borrower and
its Restricted Subsidiaries on a Consolidated basis, in each case as determined
for the most recently completed Fiscal Quarter for which the Lead Borrower has
provided financial statements pursuant to Section 6.01.

“Increase Effective Date” has the meaning specified in Section 2.15(e).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, and similar instruments (and including
reimbursement obligations in connection with surety bonds);

(c) the Swap Termination Value under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services which are due six (6) months or more from the date after
such property is acquired or such services are completed, and including, without
limitation, customary indemnification, adjustment of purchase price or similar
obligations, earn-outs or other similar obligations (but excluding trade
accounts payable incurred in the ordinary course of business on normal trade
terms and not overdue by more than ninety (90) days unless such trade payables
or other obligations are being contested or disputed by a Borrower in good
faith);

(e) Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;

(h) all obligations under, or the net investments outstanding pursuant to, any
Permitted Receivables Financing; and

(i) all Guarantees of such Person in respect of any of the foregoing.

 

28



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date; provided, that, (i) as to Swap Contracts relating to
fuel entered into by the Lead Borrower in the ordinary course of business
consistent with its current practices, the Swap Termination Value may be
determined at the end of the most recently ended Fiscal Period for purposes of
this Agreement and (ii) as to Swap Contracts other than such Swap Contracts with
respect to fuel, the Swap Termination Value may be determined at the end of the
most recently ended Fiscal Period for purposes of this Agreement until
Administrative Agent may notify the Lead Borrower otherwise.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indentures” means the ASC Indenture, the New Albertson’s Indenture and the SVU
Indenture.

“Information” has the meaning specified in Section 10.07.

“Initial Lead Arrangers” means Wells Fargo Capital Finance, LLC, U.S. Bank,
National Association, Barclays Bank PLC, and Credit Suisse Securities (USA) LLC,
as joint lead arrangers and joint bookrunners.

“Insurance Captive” means each of (a) Beryl American Corporation, a Vermont
corporation, and its successors and assigns performing similar insurance
functions, including Beryl American Corporation, if it is incorporated or
organized in (i) a State other than Vermont or (ii) the District of Columbia,
(b) Wetterau Insurance Co. Ltd, a Bermuda corporation, (c) ABS Insurance Ltd., a
Bermuda corporation and (d) Market Company, Ltd., a Bermuda corporation and
(e) such other Subsidiaries of the Lead Borrower formed or acquired after the
date hereof that perform similar insurance functions, in each case to the extent
organized and maintained as a captive insurance Subsidiary of the Lead Borrower,
provided, that, as to such other Subsidiaries, the Lead Borrower shall notify
Administrative Agent of the formation or acquisition of such Subsidiary, certify
to Administrative Agent, in form and substance satisfactory to Administrative
Agent, that its function is to provide insurance and Administrative Agent shall
have received such information with respect thereto as it requests.

“Intellectual Property” means all present and future: (a) trade secrets,
know-how and other proprietary information; (b) trademarks, trademark
applications, internet domain names, service marks, trade dress, trade names,
business names, designs, logos, slogans (and all translations, adaptations,
derivations and combinations of the foregoing) indicia and other source and/or
business identifiers, and all registrations or applications for registrations
which have heretofore been or may hereafter be issued thereon throughout the
world; (c) copyrights and copyright applications (including copyrights for
computer programs) and all tangible and intangible property embodying the
copyrights, unpatented inventions (whether or not patentable); (d) patents and
patent applications; (e) industrial design applications and registered
industrial designs; (f) license agreements related to any of the foregoing and
income therefrom; (g) books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, computer software, source codes, object codes,
executable code, data, databases and other physical manifestations, embodiments
or incorporations of any of the foregoing; (h) all other intellectual property;
and all common law and other rights throughout the world in and to all of the
foregoing.

 

29



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” mean, collectively, each (a) Grant
of Security Interest in Trademarks, (b) Grant of Security Interest in Patents,
and (c) Grant of Security Interest in Copyrights, each dated as of the Closing
Date, between a Loan Party and the Administrative Agent, granting a Lien in
Intellectual Property and certain other assets of the Loan Parties.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, that, if any Interest Period for a LIBO Rate Loan exceeds three
months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment dates, and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first calendar
day after the end of each calendar quarter and the Maturity Date.

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three, or six months thereafter, as
selected by the Lead Borrower in its Committed Loan Notice (or the date nine or
twelve months thereafter if requested by the Lead Borrower and consented to by
all of the Lenders); provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date; and

(d) notwithstanding the provisions of clause (c) no Interest Period shall have a
duration of less than one (1) month, and if any Interest Period applicable to a
LIBO Borrowing would be for a shorter period, such Interest Period shall not be
available hereunder.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.

“Inventory” has the meaning given that term in the UCC as in effect on the date
hereof.

“Inventory Reserves” means such reserves as may be established from time to time
by the Co-Collateral Agents in the Co-Collateral Agents’ Permitted Discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the market value of the
Eligible Inventory to the extent not addressed in the calculation of the Net
Recovery Percentage of such Inventory. Without limiting the generality of the
foregoing, Inventory Reserves may, in the Co-Collateral Agents’ Permitted
Discretion, include (but are not limited to) reserves based on:
(a) obsolescence; (b) seasonality; (c) Shrink; (d) imbalance; (e) change in
Inventory character; (f) change in Inventory composition; (g) change in
Inventory mix; (h) markdowns (both permanent and point of sale); (i) out-of-date
and/or expired Inventory and (j) intercompany profit.

 

30



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Letter of Credit Agreement, and any other document, agreement
and instrument entered into by a Borrower with or in favor of the applicable LC
Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means an agreement, in form reasonably satisfactory to the
Administrative Agent pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor, as the Administrative Agent may determine.

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority.

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Disbursement” means a payment made by an LC Issuer pursuant to a drawing on
a Letter of Credit.

“LC Issuer” means (a) Wells Fargo, U.S. Bank, National Association, PNC Bank,
National Association, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland,” New York Branch, each in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder
(which successor may only be a Lender selected by Administrative Agent in its
discretion and shall be subject to the approval of the Lead Borrower (not to be
unreasonably withheld or delayed) so long as no Default or Event of Default
exists or has occurred and is continuing), and (b) any other Lender acceptable
to Lead Borrower and approved by the Administrative Agent. An LC Issuer may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the LC Issuer and/or for such Affiliate to act as an advising,
transferring, confirming and/or nominated bank in connection with the issuance
or administration of any such Letter of Credit, in which case the term “LC
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate. The agreement of a Lender to be an LC Issuer shall be
required.

“LC Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined

 

31



--------------------------------------------------------------------------------

in accordance with Section 1.06. For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of any rule under the
ISP or any article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lead Arrangers” means, collectively, Wells Fargo Capital Finance, LLC, U.S.
Bank, National Association, Barclays Bank PLC, Credit Suisse Securities (USA)
LLC, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch, BMO Harris Bank N.A., RBS Citizens, N.A. and GE Capital
Markets, Inc., as joint lead arrangers and joint book managers.

“Lead Borrower” has the meaning specified in the introductory paragraph hereto.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

“Letter of Credit” means (a) each Standby Letter of Credit, and (b) each
Commercial Letter of Credit issued hereunder. The Existing Letters of Credit
shall constitute Letters of Credit.

“Letter of Credit Agreement” means a Standby Letter of Credit Agreement or a
Commercial Letter of Credit Agreement, as applicable.

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable LC Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Exposure” means, with respect to any Lender, at any time, the
sum of (a) the principal amount of any Unpaid Drawings in respect of which such
Lender has made (or is required to have made) payments to the LC Issuers
pursuant to Section 2.03(c) at such time and (b) such Lender’s Applicable
Percentage of the outstanding Letters of Credit at such time (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) payments to the LC Issuers pursuant to
Section 2.03(c).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $600,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
Subject to Section 2.06(b), a permanent reduction of the Aggregate Commitments
shall not require a corresponding reduction in the Letter of Credit Sublimit.

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

 

32



--------------------------------------------------------------------------------

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Rate Loan being made, continued or converted by
Wells Fargo and with a term equivalent to such Interest Period would be offered
to Wells Fargo by major banks in the London interbank eurodollar market in which
Wells Fargo participates at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, any lease or other agreement constituting or giving rise
to a Capital Lease Obligation, Synthetic Lease Obligation, or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing) and (b) in the case of securities, any purchase
option, call or similar right of a third party with respect to such securities.

“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to Administrative Agent under the Loan Documents and
applicable Law as a creditor of the Loan Parties with respect to the realization
on the Collateral, including (after the occurrence and during the continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or “going out of business”,
“store closing”, or other similarly themed sale or other disposition of the
Collateral for the purpose of liquidating the Collateral. Derivations of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.

“Loan” means an extension of credit by or on behalf of a Lender to a Borrower
under Article II in the form of a Committed Loan or a Swing Line Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Credit Card Notifications, the
Security Documents, the Facility Guaranty, the Term Loan Intercreditor
Agreement, and any other instrument or agreement now or hereafter executed and
delivered in connection herewith, or in connection with any transaction arising
out of any Cash Management Services, Bank Products or Commercial LC Facility;
provided, that, for purposes of the definition of “Material Adverse Effect” and
Article VII, “Loan Documents” shall not include agreements relating to Cash
Management Services, Bank Products or a Commercial LC Facility.

 

33



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Master Concentration Account” means the deposit account of Lead Borrower or New
Albertson’s in which funds of any Loan Party from one or more Blocked Accounts
are from time to time deposited. As of the date hereof, the Master Concentration
Accounts are the deposit accounts identified as Master Concentration Accounts on
Schedule 5.21(a).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of the Loan Parties taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their obligations under
the Loan Documents; or (c) a material impairment of the rights and remedies of
the Administrative Agent or the Lenders under the Loan Documents or a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Loan Parties of the Loan Documents. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then existing events described in the applicable provision since the
applicable date would result in a Material Adverse Effect.

“Material Contract” means, with respect to any Loan Party, each contract or
agreement to which such Loan Party is a party or which is binding upon it or its
property that is deemed to be a material contract or material definitive
agreement under any Securities Law applicable to such Loan Party or its
Subsidiaries, including, without limitation, the types of contracts specified in
item 601(b)(10)(ii) of Regulation S-K, and in the event that at any time
hereafter the Lead Borrower shall cease to be required to comply with the
Securities Laws, then the same definitions shall continue to apply for purposes
of this Agreement and the other Loan Documents.

“Material Indebtedness” means the Indebtedness evidenced by or arising under the
Existing Debt Documents, and any other Indebtedness (other than the Obligations)
of the Loan Parties in an aggregate principal amount exceeding $75,000,000. For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

“Maturity Date” means August 30, 2017, or such earlier date as provided in
Section 2.07.

“Maturity Projection Period” has the meaning provided therefor in
Section 2.07(c).

“Maximum ASC Credit Facility Amount” means, on any date, for so long as there is
Indebtedness arising pursuant to the ASC Indenture or the provisions of the ASC
Indenture limiting the amount of Indebtedness that may be secured by the ASC
Restricted Collateral are in effect, the maximum amount of all Obligations
permitted to be secured by property of ASC and its Subsidiaries in accordance
with, and without contravening, the terms of the ASC Indenture then outstanding
and without giving rise to any obligation on the part of any Loan Party to grant
a Lien on any of their respective assets in favor of the holders of any of the
ASC Notes to secure the obligations and Indebtedness outstanding thereunder.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed thirteen (13) consecutive Fiscal Periods of Lead Borrower and its
Subsidiaries.

 

34



--------------------------------------------------------------------------------

“Medicaid” means the health care financial assistance program jointly financed
and administered by the Federal and State governments under Title XIX of the
Social Security Act.

“Medicare” means the health care financial assistance program under Title XVIII
of the Social Security Act.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means any mortgage, deed of trust or leasehold mortgage encumbering
any Real Estate, given by the Loan Party owning or leasing such Real Estate in
favor of the Administrative Agent, substantially in the form of Exhibit J hereto
or such other form reasonably satisfactory to the Administrative Agent, together
with such schedules and including such provisions as shall be necessary to
conform such document to applicable Laws or as shall be customary under
applicable Laws.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Proceeds” means

(a) with respect to any Disposition by any Loan Party, or any Extraordinary
Receipt received or paid to the account of any Loan Party, the excess, if any,
of (i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Administrative Agent’s Lien on such asset and
that is required to be repaid (or to establish an escrow for the future
repayment thereof) in connection with such transaction, (B) the reasonable and
customary out-of-pocket expenses incurred by such Loan Party in connection with
such transaction (including, without limitation, appraisals, and brokerage,
legal, title and recording or transfer tax expenses and commissions) paid by any
Loan Party to third parties (other than Affiliates)), (C) taxes paid (directly
or indirectly) to any taxing authorities by such Loan Party, as the case may be,
in connection with, or directly attributable to, such Disposition at the time
thereof or not later than the end of the tax year immediately following the year
during which the Disposition occurs; provided, that, (1) as to any amounts that
are deducted from the proceeds of any Disposition based on taxes that are not
required to be paid at the time of such Disposition, if such amount is greater
than $50,000, Administrative Agent shall have received a certificate from a
Responsible Officer of Lead Borrower as to the calculation of the amount of the
deduction based on such taxes and the basis for the calculation, in reasonable
detail and otherwise in form and substance reasonably satisfactory to
Administrative Agent and (2) in the event that the amount of the taxes paid by
such Loan Party or such Subsidiary in the immediately following tax year after
such sale are less, or are less in respect of taxes as a result of such sale,
than the amount that was deducted from such proceeds, then Borrowers shall pay
to Administrative Agent on the date that the applicable taxes are or would have
been due under applicable tax law, the amount by which the reduction in the
proceeds from the Disposition for such taxes as set forth in the certificate
from a Responsible Officer referred to above exceeds the amount of such taxes
paid as so determined and (D) a reasonable reserve for indemnification payments
or purchase price adjustments payable by such Loan Party or such Subsidiary, as
the case may be, to the purchaser thereof under the terms of the sale
arrangements up to an amount equal to twenty percent (20%) of the gross cash
purchase price receivable by such Loan Party or such Subsidiary, as the case may
be, at the time of the transfer of ownership of the assets subject to such
Disposition; provided, that, upon the release or termination of such reserve,
other than to the extent of the payment of such indemnification payments or
purchase price adjustments, the amount of such reserve shall be deemed to
constitute Net Proceeds; and

 

35



--------------------------------------------------------------------------------

(b) with respect to the sale or issuance of any Equity Interest by any Loan
Party, or the incurrence or issuance of any Indebtedness by any Loan Party, the
excess of (i) the sum of the cash and cash equivalents received in connection
with such transaction over (ii) the sum of (A) underwriting discounts and
commissions, and other reasonable and customary out-of-pocket expenses, incurred
by such Loan Party in connection therewith and (B) any portion thereof used to
pay any Indebtedness of a Loan Party being refinanced therewith to the extent
permitted hereunder.

“Net Recovery Percentage” means the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of Eligible Inventory at such time on a “going out of
business sale” basis for such Inventory, as set forth in the most recent
acceptable inventory appraisal received by the Administrative Agent and the
Co-Collateral Agents in accordance with the requirements of this Agreement, net
of operating expenses, liquidation expenses and commissions reasonably
anticipated in the disposition of such assets and (b) the denominator of which
is the Book Value of the aggregate amount of the Eligible Inventory subject to
such appraisal.

“New Albertson’s Indenture” means the Indenture, dated as of May 1, 1992,
between New Albertson’s, Inc., a Delaware corporation, and U.S. Bank National
Association, as trustee, as successor trustee to Morgan Guaranty Trust Company
of New York, as supplemented by Supplemental Indenture No. 1 dated as of May 7,
2004, Supplemental Indenture No. 2 dated as of June 1, 2006, and Supplemental
Indenture No. 3 dated as of December 29, 2008.

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Defaulting Lender” means and includes each Lender other than a Defaulting
Lender.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1,
and (b) the Swing Line Note.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed or allowable claims in such
proceeding, (b) any Bank Product Obligations and (c) any Commercial LC Facility
Obligations.

“Occurrence Update Schedule” means each of Schedule 5.01 (Loan Parties
Organizational Information), 5.06 (Litigation), 5.09 (Environmental Matters),
5.10 (for primary casualty insurance policies that cover Collateral), 5.13
(Subsidiaries; Other Equity Investments), 5.17 (Intellectual Property Matters),
5.21(b) (Credit Card Agreements), 7.02 (for Investments greater than
$75,000,000) (Existing Investments), 7.03 (for Indebtedness greater than
$75,000,000) (Existing Indebtedness).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any

 

36



--------------------------------------------------------------------------------

non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any LC Obligations on any date, the amount of such LC Obligations on
such date after giving effect to any LC Credit Extension occurring on such date
and any other changes in the aggregate amount of the LC Obligations as of such
date.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Excess Availability is less than zero.

“PACA” means the Perishable Agricultural Commodities Act, 1930, as amended, 7
U.S.C. Section 499a et. seq., as the same now exists or may hereafter from time
to time be amended, modified, recodified or supplemented, together with all
rules and regulations thereunder.

“Participant” has the meaning specified in Section 10.06(d).

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) as of the date of any transaction or
payment and after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, (b) as of the date of any such
transaction or payment, and after giving effect thereto, on a pro forma basis
using the Borrowing Base as of the date of the most recent calculation thereof
immediately prior to any such transaction or payment, Excess Availability shall
be not less than twenty-two and one-half percent (22.5%) of the Aggregate
Commitments, (c) Administrative Agent and each Co-Collateral Agent shall have
received from Lead Borrower projections reasonably satisfactory to the
Administrative Agent and each Co-Collateral Agent demonstrating that Excess
Availability at all times during the six (6) consecutive Fiscal Periods
immediately after any such transaction or payment shall be not less than
twenty-two and one-half percent (22.5%) of the Aggregate Commitments, and (d) as
of the date of any such transaction or payment, and after giving effect thereto,
on a pro forma basis, the Fixed Charge Coverage Ratio for the immediately
preceding thirteen (13) consecutive Fiscal Periods ending on the last day of the
Fiscal Period prior to the date of such transaction or payment for which
Administrative Agent has received financial statements shall be at least 1.00 to
1.00; provided, that, in the event that Excess Availability as determined in
accordance with clause (b) and Excess Availability as set forth in the
projections for clause (c) above is greater than thirty-five percent (35%) of
the Aggregate Commitments, then the condition in this clause (d) shall not be
applicable.

“PBGC” means the Pension Benefit Guaranty Corporation.

 

37



--------------------------------------------------------------------------------

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six plan years.

“Periodic Update Schedules” shall mean each of Schedules 1.01(c) (Immaterial
Subsidiaries), 1.01(d) (Unrestricted Subsidiaries), 5.08(b)(1) (Owned Real
Estate), 5.08(b)(2) (Leased Real Estate), 5.10 (for policies other than primary
casualty policies that cover Collateral), 5.21(a) (Demand Deposit Accounts),
7.01 (Existing Liens), 7.02 (for Investments greater than $25,000,000 and less
than $75,000,000), (Existing Investments), 7.03 (for Indebtedness greater than
$25,000,000 and less than $75,000,000) (Existing Indebtedness) and 7.09
(Transactions with Affiliates).

“Perishable Inventory” means inventory consisting of meat (including prepackaged
meat), dairy, cheese, seafood, produce, prepared meals, delicatessen,
non-artificial floral products and bakery goods and other similar categories of
Inventory which have a short shelf life as set forth in the most recent
acceptable appraisal of Inventory received by Administrative Agent and the
Co-Collateral Agents.

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

(a) such Acquisition shall have been approved by the board of directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

(b) in the case of any Acquisition involving consideration in an amount greater
than $50,000,000, the Lead Borrower shall have furnished the Administrative
Agent with thirty (30) days’ prior written notice of such intended Acquisition
(and in the case of any Acquisition involving consideration less than such
amount, notice shall be delivered at the same time as the next Borrowing Base
Certificate) and shall have furnished the Administrative Agent with such other
information as the Administrative Agent may reasonably require, all of which
shall be reasonably satisfactory to the Administrative Agent;

(c) the Acquisition shall be with respect to an operating company or division or
line of business that engages in a line of business substantially similar,
reasonably related or incidental to the business that Borrowers are engaged in;
and

(d) as of the date of such Acquisition, each of the Payment Conditions shall be
satisfied.

“Permitted Discretion” shall mean as used in this Agreement with reference to
Administrative Agent or a Co-Collateral Agent, as applicable, a determination
made in good faith in the exercise of its reasonable business judgment based on
how an asset-based lender with similar rights providing a credit facility of the
type set forth herein would act in similar circumstances at the time with the
information then available to it.

 

38



--------------------------------------------------------------------------------

“Permitted Disposition” means any of the following:

(a) Dispositions of Inventory in the ordinary course of business (which for this
purpose does not include any Disposition in connection with a Store closing or
sale of a Store location);

(b) bulk sales of the Inventory of a Loan Party not in the ordinary course of
business in connection with Store closings, at arm’s length, provided, that,
(i) the number of such Store closings and related sales of Inventory, minus the
number of new Store locations opened during the same period, shall not exceed in
any Fiscal Year of the Lead Borrower and its Subsidiaries, seven and one-half
percent (7.5%) of the number of the Loan Parties’ Stores as of the beginning of
such Fiscal Year and shall not exceed, in the aggregate from and after the
Closing Date, twelve and one-half percent (12.5%) of the number of the Loan
Parties’ Stores in existence as of the Closing Date), (ii) in connection with
each of such sales and Store closings, Administrative Agent shall have received
an updated Borrowing Base Certificate that gives effect to such Store closings
and sales of Inventory, and (iii) all Net Proceeds received in connection
therewith are applied to the Obligations if then required in accordance with
Section 2.05 hereof,

(c) non-exclusive licenses or sublicenses of Intellectual Property of a Loan
Party or any of its Restricted Subsidiaries in the ordinary course of business
or in connection with a Permitted Disposition;

(d) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business;

(e) Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the reasonable, good faith judgment
of a Loan Party, no longer useful or necessary in its business or that of any
Subsidiary;

(f) Dispositions among the Loan Parties or by any Restricted Subsidiary to a
Loan Party;

(g) Dispositions by any Excluded Subsidiary;

(h) sales of Real Estate of any Loan Party pursuant to any arrangement, directly
or indirectly, with any person whereby it shall sell or transfer such property
and thereafter lease back such property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred (a
“Sale-Leaseback Transaction”); provided, that, (i) the consideration paid to
such Loan Party in connection therewith shall be paid contemporaneously with
consummation of the transaction, and shall be in an amount not less than the
fair market value of the property disposed of, (ii) at any time a Cash Dominion
Event exists, subject to the terms of the Term Loan Intercreditor Agreement, the
proceeds of such sale are applied to the Obligations in accordance with
Section 2.05(e), (iii) as of the date of any such sale, and in each case after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing; and (iv) other than in connection with any Store
location, the Administrative Agent shall have received from each such purchaser
or transferee a Collateral Access Agreement on terms and conditions reasonably
satisfactory to the Administrative Agent;

(i) Dispositions by any Loan Party of Intellectual Property; provided, that,
except in connection with a Permitted Disposition permitted under clause
(m) below, (i) such Intellectual Property is no longer used or useful in the
business of any Loan Party or any of their Affiliates or Subsidiaries, and
(ii) such Intellectual Property is not otherwise material to the business of any
Loan Party or any of their Affiliates or Subsidiaries in any respect;

(j) sales of Prescription Files in the ordinary course of business other than in
connection with the sale of a Store location where such Prescription Files are
maintained or in connection with the sale of other assets (and in any such case,
clause (m) below shall be applicable); provided, that, as to any such

 

39



--------------------------------------------------------------------------------

sale each of the following conditions is satisfied: (i) the aggregate amount of
all Prescription Files disposed of pursuant to this clause (j) in any one Fiscal
Year multiplied by the appraised value thereof (determined per Prescription File
based on the most recent acceptable appraisal received by Administrative Agent)
shall not exceed $20,000,000, (ii) as of the date of any such sale and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing, (iii) without limiting any rights of Administrative
Agent or any Co-Collateral Agent, in the case of any such sale involving
Prescription Files with an aggregate appraised value of greater than $5,000,000,
or after such sales in any Fiscal Year which in the aggregate involve
Prescription Files with an aggregate appraised value of greater than
$10,000,000, Administrative Agent and each Co-Collateral Agent shall have
received an updated Borrowing Base Certificate that gives effect to such sale of
Prescription Files, (iv) all Net Proceeds received in connection therewith are
applied to the Obligations if then required in accordance with Section 2.05
hereof, which Net Proceeds as to any Eligible Prescription Files shall be not
less than the amount of the Pharmacy Scripts Availability provided with respect
to any such Eligible Prescription Files so disposed of (without giving effect to
the advance rate with respect thereto), and (v) Administrative Agent shall have
received true, correct and complete copies of all agreements, documents and
instruments related to any such sale;

(k) Dispositions pursuant to a Permitted Receivables Financing;

(l) the issuance and sale by any Loan Party or Restricted Subsidiary of Equity
Interests of such Loan Party or Restricted Subsidiary after the date hereof;
provided, that, (i) such Loan Party or Restricted Subsidiary shall not be
required to pay any cash dividends or repurchase or redeem such Equity Interests
or make any other payments in respect thereof, except as otherwise permitted in
Section 7.06, (B) at any time during a Cash Dominion Period, all of the Net
Proceeds of the sale and issuance of such Equity Interests shall be applied to
the Obligations if then required in accordance with Section 2.05 hereof and
(C) as of the date of such issuance and sale and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing
(including as a result of any Change of Control);

(m) Dispositions of assets of Loan Parties not otherwise permitted pursuant to
the provisions set forth in this definition, provided, that, as to any such
Disposition, each of the following conditions is satisfied:

(i) not less than twenty-five percent (25%) of the total consideration received
by the Loan Parties contemporaneously with the consummation of the transaction
shall be paid in cash, provided, that, in the event that the portion of the
consideration paid in cash at such time is less than fifty percent (50%) of the
total consideration, if clause (v) is then applicable, the Aggregate Commitments
shall be permanently reduced (and the Commitment of each Lender shall be reduced
on a pro rata basis) by the amount equal to twenty-five percent (25%) of the
total consideration payable in respect of such Disposition, if such amount is
greater than the amount of the reduction in the Aggregate Commitments that would
otherwise be applicable under clause (v) below, provided, that, in no event
shall the Aggregate Commitments be reduced pursuant to this clause (m) to an
amount less than $1,200,000,000,

(ii) the consideration paid in connection therewith shall be paid
contemporaneously with consummation of the transaction and shall be in an amount
not less than the fair market value of the property disposed of,

(iii) such transaction does not involve the Disposition of a minority Equity
Interest in any Restricted Subsidiary or Accounts of a Borrower,

 

40



--------------------------------------------------------------------------------

(iv) except as otherwise provided in clause (vi) below, to the extent that the
aggregate net book value of all of the assets subject to all Dispositions by the
Lead Borrower and its Restricted Subsidiaries on and after the Closing Date
pursuant to this clause (m) do not exceed ten percent (10%) of Total Assets
(measured as of the last day of the immediately preceding Fiscal Quarter prior
to the Closing Date), as of the date of such Disposition, and after giving
effect thereto, (A) using the most recent calculation of the Borrowing Base
prior to the date of any such payment, on a pro forma basis, Excess Availability
shall be not less than twenty-two and one-half percent (22.5%) of the Aggregate
Commitments and (B) Administrative Agent and each Co-Collateral Agent shall have
received an updated Borrowing Base Certificate that gives effect to such
Disposition,

(v) except as otherwise provided in clause (vi) below, to the extent that the
aggregate net book value of all of the assets subject to all such Dispositions
by the Lead Borrower and its Restricted Subsidiaries on and after the Closing
Date pursuant to this clause (m) exceed ten percent (10%) of Total Assets
(measured as of the last day of the immediately preceding Fiscal Quarter prior
to the Closing Date), as of the date of any such Disposition and after giving
effect thereto,

(A) the aggregate net book value of all of the assets sold or otherwise disposed
of by the Lead Borrower and its Restricted Subsidiaries in all such transactions
on and after the Closing Date pursuant to clauses (m), (b) and (j) of this
definition shall not exceed thirty-five percent (35%) of the Total Assets
(measured as of the last day of the immediately preceding Fiscal Quarter prior
to the Closing Date),

(B) using the most recent calculation of the Borrowing Base prior to the date of
any such payment, on a pro forma basis, Excess Availability shall be not less
than thirty percent (30%) of the Aggregate Commitments (after giving effect to
the reduction thereof as provided herein), and the Administrative Agent shall
have received all payments required to reduce the Total Outstandings
accordingly,

(C) on a pro forma basis after giving effect to such Disposition, the Fixed
Charge Coverage Ratio for the immediately preceding thirteen (13) consecutive
Fiscal Periods ending on the last day of the Fiscal Period prior to the date of
such Disposition shall be at least 1.00 to 1.00; provided, that, for purposes
only of this clause (C), in the calculation of the Fixed Charge Coverage Ratio,
the Consolidated Fixed Charges shall not include prepayments of Indebtedness
made with the proceeds of such Disposition or with the proceeds of other
Permitted Dispositions,

(D) Administrative Agent and each Co-Collateral Agent shall have received from
Lead Borrower projections reasonably satisfactory to the Administrative Agent
and each Co-Collateral Agent demonstrating that, after giving effect to such
Disposition, on a pro forma basis, Excess Availability at the end of each of the
thirteen (13) consecutive Fiscal Periods (commencing with the Fiscal Period that
begins immediately after such Disposition) shall be not less than thirty percent
(30%) of the Aggregate Commitments (after giving effect to the reduction thereof
as provided herein) and the Fixed Charge Coverage Ratio at the end of each such
Fiscal Period (for the immediately preceding thirteen (13) consecutive Fiscal
Periods ending on the last day of such Fiscal Period) shall be at least 1.00 to
1.00, provided, that, for purposes of this clause (D), in the calculation of the
Fixed Charge Coverage Ratio, (1) the Consolidated Fixed Charges shall not
include (x) prepayments of Indebtedness made with the proceeds of such
Disposition or with the proceeds of other Permitted Dispositions, or
(y) scheduled payments or prepayments on the 2014 Notes or the 2016 Notes to the
extent such Disposition takes place in a Fiscal Period prior to the Fiscal
Period in which such notes mature and (2) Consolidated Fixed Charges shall
include any optional prepayments in respect of the Indebtedness under the SVU
2014 Notes or SVU 2016 Notes paid other than with proceeds of a Permitted
Disposition,

 

41



--------------------------------------------------------------------------------

(E) subject to clause (i) above, the Aggregate Commitments shall be permanently
reduced (and the Commitment of each Lender shall be reduced on a pro rata basis)
by the amount equal to the greater of (1) the amount of the reduction in the
Borrowing Base as a result of the elimination of the assets subject to such
Disposition that were included therein or twenty-five percent (25%) of the
amount equal to the Net Proceeds from such Disposition (except that,
notwithstanding anything to the contrary in the definition of the term Net
Proceeds, for purposes of this clause (E), reductions for payments in respect of
Indebtedness under the Term Loan Agreement will be limited to the Value of the
Fixed Asset Collateral (as each such term is defined in the Term Loan Agreement
as in effect on the date hereof) included in such Disposition, and Net Proceeds
shall be reduced by the value of the ABL Priority Collateral included in such
Disposition, instead of the amount of any payments in respect of the Obligations
with the proceeds of such Disposition); provided, that, in no event shall the
Aggregate Commitments be reduced pursuant to this clause (m) to an amount less
than $1,200,000,000,

(F) Administrative Agent shall have received (1) an updated Borrowing Base
Certificate that gives effect to such sale or other Disposition, and (2) a
certificate in form and substance reasonably satisfactory to Administrative
Agent setting forth the calculation of the Fixed Charge Coverage Ratio in
accordance with the requirements of clause (C) and clause (D) above from a
Responsible Officer of Lead Borrower setting forth in reasonable detail the
basis for such calculations,

(G) Administrative Agent and the Co-Collateral Agents shall have the right to
obtain one additional appraisal of the Inventory and Prescription Files at the
expense of Borrowers (which will not be considered for purposes of the
limitations set forth in Section 6.10(b)) at any time after the aggregate net
book value of all of the assets subject to all Dispositions by the Lead Borrower
and its Restricted Subsidiaries on and after the Closing Date pursuant to this
clause (m) exceed ten percent (10%) of Total Assets (measured as of the last day
of the immediately preceding Fiscal Quarter prior to the Closing Date) and
another additional appraisal of Inventory and Prescription Files at the expense
of Borrowers (which will also not be considered for purposes of the limitations
set forth in Section 6.10(b)) at any time that aggregate net book value of all
of the assets subject to all Dispositions by the Lead Borrower and its
Restricted Subsidiaries on and after the Closing Date pursuant to this clause
(m) exceed twenty-two and one-half percent (22.5%) of Total Assets (measured as
of the last day of the immediately preceding Fiscal Quarter prior to the Closing
Date),

(vi) to the extent that the total consideration paid or payable to the Loan
Parties in respect of any such Disposition is less than $10,000,000, then none
of the conditions set forth in clauses (iv) or (v) shall be required to be
satisfied (but in any event the assets subject to any such Dispositions shall be
considered for purposes of measuring the percentage of Total Assets that have
been subject to Dispositions for purposes of clauses (iv) and (v) above),

(vii) to the extent that clauses (iv) and (v) above are not applicable, at any
time a Cash Dominion Event exists, subject to the terms of the Term Loan
Intercreditor Agreement, the Net Proceeds from any such sale or other
Disposition, shall be applied to the Obligations (without permanent reduction
thereof), if the total consideration paid or payable to the Loan Parties in
respect of such Disposition is less than $10,000,000, then none of the
conditions set forth in clauses (iv) or (v) shall be required to be satisfied
(but in any event the assets subject to any such Dispositions shall be
considered for purposes of measuring the percentage of Total Assets that have
been subject to Dispositions for purposes of clauses (iv) and (v) above),

(viii) as of the date of any such sale or other Disposition, and in each case
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing;

(n) Dispositions by any Loan Party constituting a Customer Support Transaction,
provided, that, as of the date of any such Disposition and after giving effect
thereto, (i) the aggregate amount of the exposure of the Loan Parties under or
pursuant to all Customer Support Transactions (including, without

 

42



--------------------------------------------------------------------------------

duplication, Customer Support Transactions constituting Permitted Indebtedness,
Permitted Investments and Permitted Dispositions) shall not exceed $250,000,000,
(ii) the aggregate amount of the exposure under any one of the types of
transactions described in clauses (a), (b), (c) or (e) of the definition of the
term Customer Support Transactions shall not exceed $150,000,000, and (ii) no
Default or Event of Default shall exist or have occurred and be continuing;

(o) Dispositions pursuant to a Permitted Store Swap Transaction; and

(p) (i) the lease, sublease, license or sublicense of Real Estate owned or
leased out by a Loan Party to another Person (other than in connection with a
Customer Support Transaction) in the ordinary course of business and (ii) the
lease, sublease, license or sublicense of Real Estate owned or leased out by a
Loan Party to another Person (other than in connection with a Customer Support
Transaction) in the ordinary course of business so long as such Real Estate is
(A) no longer used or useful in the business of any Loan Party or any of their
Affiliates or Subsidiaries, and (B) is not otherwise material to the business of
any Loan Party or any of their Affiliates or Subsidiaries in any respect.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet delinquent (and remain
payable without penalty) or are being contested in compliance with Section 6.04,
provided, that, adequate reserves with respect thereto are maintained on the
books of the applicable Loan Party, to the extent required by GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
repairmen’s and other like Liens imposed by applicable Law, arising in the
ordinary course of business and securing obligations that are not delinquent
(and remain payable without penalty) or are being contested in compliance with
Section 6.04;

(c) pledges and deposits of cash made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

(d) deposits of cash to secure the performance of bids, trade and government
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business (including to secure liability to
insurance carriers);

(e) Liens in respect of judgments that would not constitute an Event of Default
hereunder;

(f) (i) easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business and such other
minor title defects or survey matters that are disclosed by current surveys (or
would have been disclosed by current surveys if the same were obtained),
provided, that, in each case, the same does not (A) secure any monetary
obligations, (B) to the extent that the affected property is a Real Estate
Collateral Property, materially detract from the value of the affected property,
(C) materially detract from the value of the affected property as a going
concern in connection with a Loan Party’s business, or (D) materially interfere
with the ordinary conduct of business of a Loan Party and (ii) Liens and
encumbrances against or upon any property as shown on (A) Schedule B of the
title insurance policies insuring the Mortgages, as are reasonably acceptable to
the Administrative Agent, or (B) surveys of the Real Estate subject to the
Mortgages, as are reasonably acceptable to the Administrative Agent;

 

43



--------------------------------------------------------------------------------

(g) interests or title of lessors, sublessors, licensors or sublicensors under
any lease or license otherwise permitted pursuant to this Agreement (other than
in respect of any ABL Priority Collateral);

(h) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided, that, (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted hereunder);

(i) Liens on fixed or capital assets acquired or constructed by any Loan Party
which secure Indebtedness permitted under clause (c) or (f) of the definition of
Permitted Indebtedness so long as (i) such Liens and the Indebtedness secured
thereby are incurred prior to or within one hundred eighty (180) days after such
acquisition or construction, (ii) the principal amount of the Indebtedness
secured thereby does not exceed the cost of acquisition and construction of such
fixed or capital assets (including any shipping and installation costs, if
applicable) and (iii) such Liens shall not extend to any other property or
assets of the Loan Parties other than Proceeds of such secured property or
assets;

(j) Liens in favor of the Administrative Agent;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments, provided, that, such Liens (i) attach only to such
Investments and (ii) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l) Liens relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries in the ordinary course of business
only to secure customary fees and charges related to the maintenance and
operation of accounts maintained with such depository institution or securities
intermediaries;

(m) Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

(n) Liens on property (other than ABL Priority Collateral) in existence at the
time such property is acquired pursuant to a Permitted Acquisition or on such
property of a Subsidiary of a Loan Party in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition; provided, that, such
Liens are not incurred in connection with or in anticipation of such Permitted
Acquisition and do not attach to any other assets of any Loan Party or any
Subsidiary;

(o) Liens or rights of setoff against credit balances of Borrowers with Credit
Card Issuers or Credit Card Processors or amounts owing by such Credit Card
Issuers or Credit Card Processors to Borrowers in the ordinary course of
business, but not Liens on or rights of setoff against any other property or
assets of Borrowers, pursuant to the Credit Card Agreements to secure the
obligations of Borrowers to the Credit Card Issuers or Credit Card Processors as
a result of fees and chargebacks;

(p) Liens on inventory in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations not secured by deposits permitted
pursuant to paragraph (d) above, (i) that are being contested in good faith by
appropriate proceedings, (ii) as to which the applicable Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (iii) which contest effectively suspends collection of
the contested obligation and enforcement of any Lien securing such obligation;

 

44



--------------------------------------------------------------------------------

(q) Liens incurred by a Receivables Subsidiary in a Permitted Receivables
Financing securing Indebtedness not to exceed $300,000,000;

(r) Liens in favor of the Term Loan Agent in and on the assets and properties of
the Loan Parties constituting Collateral to secure the Indebtedness permitted
under clause (i) of the definition of Permitted Indebtedness; provided, that,
such Liens are at all times subject to the terms of the Term Loan Intercreditor
Agreement;

(s) Leases and licenses constituting Permitted Dispositions; and

(t) other Liens on assets (other than ABL Priority Collateral and Term Loan
Priority Collateral) to secure obligations permitted hereunder that do not
exceed $50,000,000 at any time outstanding.

“Permitted Indebtedness” means each of the following so long as no Default or
Event of Default exists or would arise from the incurrence thereof:

(a) Indebtedness outstanding on the date hereof and listed on Schedule 7.03;

(b) (i) Indebtedness of any Loan Party or a Restricted Subsidiary to any other
Loan Party or (ii) Indebtedness or other obligations of any Loan Party to any
Restricted Subsidiary that is not a Loan Party arising in the ordinary course of
their respective businesses pursuant to the cash concentration and disbursement
practices of the Lead Borrower and its Subsidiaries as conducted on the date
hereof, provided, that, as to such Indebtedness or other obligations of a Loan
Party to a Restricted Subsidiary that it not a Loan Party, (A) such Indebtedness
is unsecured and will be subordinated in right of payment to the payment in full
of the Obligations on terms and conditions reasonably satisfactory to
Administrative Agent pursuant to a subordination agreement to be delivered to
Administrative Agent in accordance with Schedule 6.21, (B) repayments of such
Indebtedness or other obligations shall be permitted in the ordinary course of
their businesses consistent with and pursuant to the cash concentration and
disbursement practices of the Lead Borrower and its Subsidiaries as conducted on
the date hereof, so long as no Specified Event of Default exists or has occurred
and so long as no Event of Default under Section 8.01(b) as a result of the
failure to comply with Section 7.15 exists or has occurred and is continuing,
and (C) Lead Borrower shall cause the Restricted Subsidiary that is not a Loan
Party not to exercise any legal remedies to enforce any of the Indebtedness or
other obligations owed to it;

(c) without duplication of Indebtedness described in clause (f) of this
definition, purchase money Indebtedness of any Loan Party incurred after the
Closing Date to finance the acquisition of any fixed or capital assets,
including Capital Lease Obligations and Synthetic Lease Obligations, and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and any
Refinancing Indebtedness with respect thereto; provided, that, (i) the aggregate
principal amount of Indebtedness permitted by this clause (c), when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
clause (f) of this definition, shall not exceed $600,000,000 at any time
outstanding, and in any event the incurrence of such Indebtedness permitted by
this clause (c), when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to clause (f) of this definition, in any Fiscal
Year (commencing with the current Fiscal Year) shall not exceed $200,000,000,
and (ii) other than in case of a Store location, if requested by the
Administrative Agent with respect to any Indebtedness secured by a Lien on Real
Estate at which ABL Priority Collateral is located or a Lien on other assets
where Administrative Agent may require access and use to realize on ABL Priority
Collateral, the Loan Parties shall cause the holders of such Indebtedness to
enter into a Collateral Access Agreement on terms reasonably satisfactory to the
Administrative Agent;

 

45



--------------------------------------------------------------------------------

(d) obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided, that, (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates or commodity prices,
and not for purposes of speculation or taking a “market view;” and (ii) the
aggregate Swap Termination Value of all such Swap Contracts shall not exceed
$50,000,000 at any time outstanding;

(e) contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business;

(f) Indebtedness incurred after the Closing Date for the construction or
acquisition or improvement of, or to finance or to refinance the construction,
acquisition or improvement of, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted hereunder), provided, that, (i) all Net Proceeds received
in connection with any such Indebtedness incurred in connection with a
sale-leaseback transaction shall be applied to the Obligations to the extent
required under Section 2.05(e), (ii) other than in the case of a Store location,
if there is ABL Priority Collateral at such Real Estate or other assets that
Administrative Agent may require the access and use of to realize on ABL
Priority Collateral, the Loan Parties shall cause the holders of such
Indebtedness (or in the case of a sale-leaseback transaction, the lessors under
any sale-leaseback transaction) to enter into a Collateral Access Agreement on
terms reasonably satisfactory to the Administrative Agent and (iii) the
aggregate principal amount of Indebtedness permitted by this clause (f), when
combined with the aggregate principal amount of all Indebtedness incurred
pursuant to clause (c) of this definition, shall not exceed $600,000,000 at any
time outstanding, and in any event the incurrence of such Indebtedness permitted
by this clause (f), when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to clause (c) of this definition, in any Fiscal
Year (commencing with the current Fiscal Year) shall not exceed $200,000,000;

(g) Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party);

(h) the Obligations;

(i) Indebtedness under the Term Loan Documents in an aggregate outstanding
principal amount not to exceed $850,000,000 (plus up to an aggregate additional
amount of $150,000,000 to the extent that Lead Borrower exercises its right to
obtain additional term loans from lenders under the Term Loan Documents in
accordance with the terms thereof);

(j) Indebtedness of any Loan Party pursuant to Customer Support Transactions;
provided, that, as of the date of Incurring such Indebtedness and after giving
effect thereto, (i) the aggregate amount of the exposure of the Loan Parties
under or pursuant to all Customer Support Transactions (including, without
duplication, Customer Support Transactions constituting Permitted Indebtedness,
Permitted Investments and Permitted Dispositions) shall not exceed $250,000,000,
(ii) the aggregate amount of the exposure under any one of the types of
transactions described in clauses (a), (b), (c) or (e) of the definition of the
term Customer Support Transactions shall not exceed $150,000,000 at any time
outstanding, and (iii) no Default or Event of Default shall exist or have
occurred and be continuing;

 

46



--------------------------------------------------------------------------------

(k) Indebtedness incurred after the Closing Date and not otherwise specifically
described in this definition so long as each of the following conditions is
satisfied: (i) as of the date of such Indebtedness and after giving effect
thereto, each of the Payment Conditions is satisfied, (ii) such Indebtedness
shall have a maturity date that is at least ninety-one (91) days after the
Maturity Date, and shall not include covenants, defaults and remedy provisions
that are more restrictive in any material respect to the Lead Borrower and its
Restricted Subsidiaries than the Term Loan Facility taken as a whole, (iii) such
Indebtedness shall not have scheduled amortization payments in excess of one
percent (1%) of the principal amount thereof in any Fiscal Year, (iv) if such
Indebtedness is subordinated to any other Indebtedness of any Loan Party or its
Restricted Subsidiaries it will be subordinated in right of payment to the
Obligations on terms and conditions no less favorable to the Administrative
Agent and Lenders than the most favorable terms and conditions in favor of any
other holder of Indebtedness (and if such Indebtedness is owed to a seller of
assets to the Lead Borrower or any other Loan Party, then it shall be required
to be subordinated in right of payment and shall be subordinated on terms and
conditions reasonably satisfactory to the Administrative Agent), (v) any such
Indebtedness shall only be secured by Liens permitted hereunder, and in any
event, any such Indebtedness (or any portion thereof) shall not be secured by a
Lien on the ABL Priority Collateral, and (vi) Administrative Agent shall have
received ten (10) Business Days’ prior written notice of such Indebtedness and,
(vii) Administrative Agent shall have received such other information related to
such Indebtedness as the Administrative Agent may reasonably require;

(l) Indebtedness incurred by a Receivables Subsidiary in a Permitted Receivables
Financing;

(m) Indebtedness of the Lead Borrower and the Restricted Subsidiaries for
customary indemnification, purchase price adjustments, earn-outs or similar
obligations in each case in respect of the purchase price or other similar
adjustments incurred in connection with a Permitted Acquisition or Permitted
Disposition;

(n) Indebtedness constituting Refinancing Indebtedness;

(o) Indebtedness of a Loan Party as an account party in respect of letters of
credit issued pursuant to a Commercial LC Facility, provided, that, in no event
shall the aggregate amount of all such Indebtedness in respect of all Commercial
LC Facilities exceed $15,000,000 at any time outstanding; and

(p) other Indebtedness of the Lead Borrower and the Restricted Subsidiaries in
an aggregate principal amount for all such Persons not to exceed $50,000,000 at
any time outstanding.

“Permitted Investments” means each of the following so long as no Default or
Event of Default exists or would arise from the making of such Investment:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than three hundred sixty (360) days from the date
of acquisition thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof;

(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one hundred eighty (180) days
from the date of acquisition thereof;

 

47



--------------------------------------------------------------------------------

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (b) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than one hundred eighty (180) days from the date of acquisition thereof;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than one hundred percent
(100%) of the repurchase obligation of such counterparty entity with whom such
repurchase agreement has been entered into;

(e) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

(f) Investments described on Schedule 7.02 (and in the case of Investments
covered by the investment policy of Lead Borrower included in Schedule 7.02,
Investments of such type), but not any additional payments to increase the
amount thereof or other modification of the terms thereof that increases the
obligations or liabilities of any Loan Party, except to increase the scheduled
Investments or for other modifications of the terms thereof that increase the
obligations or liabilities of any Loan Party if (i) such increase in any case
would be permitted pursuant to clause (n) of this definition or (ii) otherwise,
such increases in the aggregate do not exceed $10,000,000 in any Fiscal Year;

(g) (i) Investments by any Loan Party and its Subsidiaries in their respective
Restricted Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Loan Party and its Restricted Subsidiaries in Loan Parties
(other than the Lead Borrower), (iii) additional Investments by Restricted
Subsidiaries of the Loan Parties that are not Loan Parties in other Subsidiaries
that are not Loan Parties, (iv) additional Investments by the Loan Parties in
Subsidiaries that are not Loan Parties, provided, that, in the case of clause
(iv) above as of the date of such Investment and after giving effect thereto,
either (A) such Investments give rise to Indebtedness of such Subsidiary to the
Loan Parties of the type described in clause (b)(ii) of the definition of
Permitted Indebtedness, or (B) each of the Payment Conditions shall be
satisfied;

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(i) Investments by any Loan Party in Swap Contracts entered into in the ordinary
course of business and for bona fide business (and not speculative purposes) to
protect against fluctuations in interest rates in respect of the Obligations or
other Permitted Indebtedness or fluctuations in commodity prices;

(j) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

48



--------------------------------------------------------------------------------

(k) advances to officers, directors and employees of the Loan Parties and their
Subsidiaries in the ordinary course of business in an amount not to exceed
$1,000,000 to any individual at any time or in an aggregate amount not to exceed
$2,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

(l) Investments constituting Permitted Acquisitions or a Permitted Store Swap
Transaction;

(m) Investments under or pursuant to Customer Support Transactions; provided,
that, (i) as of the date of any such Investment and after giving effect thereto,
the aggregate amount of the exposure of the Loan Parties under or pursuant to
all Customer Support Transactions (including, without duplication, Customer
Support Transactions constituting Permitted Indebtedness, Permitted Investments
and Permitted Dispositions) shall not exceed $250,000,000, (ii) the aggregate
amount of the exposure of the Loan Parties under any one of the types of
transactions described in clauses (a), (b), (c) or (e) of the definition of the
term Customer Support Transactions shall not exceed $150,000,000, (iii) as of
the date of such transaction and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing,
(iv) Administrative Agent shall have received (A) with respect to any such loan
in an amount equal to or greater than $5,000,000, not less than two (2) Business
Days’ prior written notice thereof setting forth in reasonable detail the nature
and terms thereof, (B) true, correct and complete copies of all agreements,
documents and instruments relating thereto and (C) such other information with
respect thereto as Administrative Agent may request, including a report once
each month on the outstanding balance of all such Permitted Investments and
including the then outstanding amount of the existing loans and advances by Loan
Parties and Restricted Subsidiaries to third parties pursuant to this subsection
(m);

(n) other Investments not otherwise provided for in this definition, provided,
that, (i) as of the date of any such Investment and after giving effect thereto,
each of the Payment Conditions is satisfied, and (ii) upon its request,
Administrative Agent shall have received (A) with respect to any such Investment
in an amount equal to or greater than $10,000,000, not less than two
(2) Business Days’ prior written notice thereof setting forth in reasonable
detail the nature and terms thereof, (B) true, correct and complete copies of
all agreements, documents and instruments relating thereto and (C) such other
information with respect thereto as Administrative Agent may request;

provided, that, notwithstanding the foregoing, (i) after the occurrence and
during the continuance of a Cash Dominion Event, no Investments in cash or
Investments permitted pursuant to clauses (a) through (e), or the equivalents
thereof described in the investment policy referred to in clause (f) of this
definition (such Investments, collectively, “Cash Equivalents”) or additional
Investments in the form of cash or Cash Equivalents pursuant to clause (n), in
each case shall be permitted, unless no Loans are then outstanding, except that
notwithstanding that any Loans are outstanding at any time a Cash Dominion Event
exists, the Lead Borrower and its Restricted Subsidiaries may from time to time
in the ordinary course of business consistent with their current practices as of
the date hereof make deposits of cash or other immediately available funds with
proceeds of Loans in operating demand deposit accounts used for disbursements to
the extent required to provide funds for amounts drawn or anticipated to be
drawn shortly on such accounts and such funds may be held in Cash Equivalents
consisting of overnight investments until so drawn (so long as (A) such funds
and Cash Equivalents are not held more than two (2) Business Days from the date
of the initial deposit thereof and (B) such Investments are pledged to the
Administrative Agent as additional collateral for the Obligations pursuant to
such agreements as may be reasonably required by the Administrative Agent and
(ii) at any time that a Cash Dominion Event does not exist, no Investments in
cash or Cash Equivalents in excess of $200,000,000 at any one time shall be
permitted, unless no Loans are then outstanding; provided, that, so long as no
Default or Event of Default exists or has occurred and is continuing, cash or
Cash Equivalents may exceed such amount for a period of up to three (3) Business
Days by an amount up to (but not to exceed) one hundred ten percent (110%)

 

49



--------------------------------------------------------------------------------

of the aggregate amount of payments in respect of Permitted Indebtedness
permitted to be made hereunder due within such three (3) Business Day period.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:

(a) is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(b) is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation; or

(c) is made to pay any other amount chargeable to any Loan Party hereunder; and

(d) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed $150,000,000 at any time, provided, that, in the event of a reduction
in the Aggregate Commitments pursuant to clause (m) of the definition of the
term Permitted Dispositions, such amount shall be reduced to the amount equal to
ten percent (10%) of the Aggregate Commitments as so reduced or (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree;

provided, that, (i) the foregoing shall not (A) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (B) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder, (ii) in no event shall
the Administrative Agent make an Overadvance, if after giving effect thereto,
the principal amount of the Credit Extensions would exceed the Aggregate
Commitments (as in effect immediately prior to any termination of the
Commitments pursuant to Section 2.06 hereof) and (iii) the right of the
Administrative Agent to make Permitted Overadvances under clauses (a) and
(b) above may be revoked upon the receipt by Administrative Agent of written
notice from the Supermajority Lenders.

“Permitted Receivables Financing” means (a) the sale by the Lead Borrower and
certain Subsidiaries of the Lead Borrower of accounts receivable to a
Receivables Subsidiary pursuant to any Receivables Purchase Agreement, (b) the
sale of such accounts receivable (or participations therein) by a Receivables
Subsidiary to certain purchasers pursuant to a Receivables Transfer Agreement
and (c) any other accounts receivable financing the terms of which are no more
adverse to the Lenders in any material way than the terms of the Permitted
Receivables Financing referred to in clauses (a) and (b) above.

“Permitted Store Swap Transaction” means the transfer by a Loan Party of
ownership of a Store or Stores to an unaffiliated third party in an arm’s length
transaction in the ordinary course of business in exchange for the transfer to
such Loan Party of a retail store or stores (and the related assets, including
real property, fixtures, equipment, inventory and other property related
thereto) owned and operated by such third party; provided, that, as to any such
exchange, (a) the value of the Store or Stores transferred by such Loan Party
shall be reasonably equivalent to the value of the store or stores (and related
assets) transferred to it, (b) the transfer of such assets by the Loan Party to
such third party and by such third party to such Loan Party shall be
substantially contemporaneous, (c) the aggregate number of such Stores
transferred to unaffiliated third parties by the Loan Parties in any Fiscal Year
pursuant to such exchanges shall not exceed twenty (20), except as
Administrative Agent may otherwise agree in the exercise of its Permitted
Discretion, and (d) as of the date of any such transaction, and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing.

 

50



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Pharmacy Receivables” means as to each Borrower, all present and future rights
of such Borrower to payment from a Third Party Payor arising from the sale of
prescription drugs by such Borrower (it being understood that the portion of the
purchase price for such prescription drugs payable by the purchaser of such
prescription drugs or any Person other than a Third Party Payor shall not be
deemed to be a Pharmacy Receivable).

“Pharmacy Scripts Availability” means the lesser of: (a) eighty-five percent
(85%) of the product of (i) the average per Prescription File “net orderly
liquidation value” of Eligible Prescription Files based on the most recent
acceptable appraisal thereof received by Administrative Agent and the
Co-Collateral Agents in accordance with the requirements of this Agreement, net
of operating expenses, liquidation expenses and commissions reasonably
anticipated in the disposition of such assets, multiplied by (ii) the number of
Eligible Prescription Files, or (b) the amount equal to twenty-two and one-half
percent (22.5%) of the Borrowing Base (determined without regard to this
limitation in clause (b) or the limitation in clause (c)(ii) of the definition
of “Borrowing Base”).

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Lead Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Post-Maturity Period” has the meaning specified in Section 2.07(c).

“Pre-Maturity Period” has the meaning specified in Section 2.07(c).

“Prepayment Event” means any of the following occurring after a Cash Dominion
Event and for so long as the same is continuing:

(a) any Disposition (including pursuant to a sale and leaseback transaction) of
any property or asset of a Loan Party;

(b) the issuance by a Loan Party of any Equity Interests, other than any such
issuance of Equity Interests (i) to a Loan Party, (ii) as consideration for a
Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);

(c) the incurrence by a Loan Party of any Indebtedness for borrowed money other
than Permitted Indebtedness;

(d) the receipt by any Loan Party of any other cash receipts as provided in
Section 6.13.

“Prescription Files” means, as to each Borrower, all of such Borrower’s now
owned or hereafter existing or acquired retail customer files with respect to
prescriptions for retail customers and other medical information related
thereto, maintained by the retail pharmacies of Borrowers, wherever located.

“PRF Receivables” means Pharmacy Receivables, Wholesale Trade Receivables and
any other category of rights to payment financed under a Permitted Receivables
Financing (but not including any Credit Card Receivables).

 

51



--------------------------------------------------------------------------------

“Provision for Taxes” means an amount equal to all taxes imposed on or measured
by net income, whether federal, state, provincial, county or local, and whether
foreign or domestic, that are paid or payable by any Person in respect of any
period in accordance with GAAP.

“PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et.
seq., as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

“Public Lender” has the meaning specified in Section 6.02.

“Quarterly Average Excess Availability” shall mean, at any time, the average of
the daily Excess Availability during the immediately preceding Fiscal Quarter as
calculated by the Co-Collateral Agents in accordance with the terms hereof.

“Real Estate” means all right, title, and interest (including any leasehold,
fee, mineral or other estate) in and to any and all parcels of or interests in
real property owned, leased or operated by any Loan Party, whether by lease,
license or other means, and the buildings, structures, parking areas and other
improvements thereon, now or hereafter owned by any Loan Party, including all
fixtures, easements, hereditaments, appurtenances, rights-of-way and similar
rights relating thereto and all leases, tenancies and occupancies thereof now or
hereafter owned by any Loan Party.

“Real Estate Collateral Properties” means the Real Estate of the Loan Parties at
the sites on the Applicable Collateral List.

“Receivables Purchase Agreement” means (a) each Purchase Agreement as defined in
the receivables purchase agreement referred to in clause (a) of the definition
of the term “Receivables Transfer Agreement” and (b) any agreement amending,
supplementing, extending, refinancing or replacing such Receivables Purchase
Agreement, in whole or in part, provided that such replacing agreement contains
terms that are no more adverse to the Lenders in any material way than the
applicable terms of such Receivables Purchase Agreement.

“Receivables Subsidiary” means SUPERVALU Receivables Funding Corporation, a
Delaware corporation, and any other special-purpose, bankruptcy-remote direct or
indirect Subsidiary of the Lead Borrower created and maintained solely to effect
a Permitted Receivables Financing.

“Receivables Transfer Agreement” means (a) the Second Amended and Restated
Receivables Purchase Agreement, dated as of November 30, 2011, by and among
SUPERVALU Receivables Funding Corporation, as seller, the Lead Borrower, as
servicer, the banks and other financial institutions party thereto, as
purchasers and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, as agent, and (b) any agreement amending,
supplementing, extending, refinancing or replacing, in whole or in part, such
Receivables Transfer Agreement, provided, that, such replacing agreement
contains terms that are no more adverse to the Lenders in any material way than
the applicable terms of such Receivables Transfer Agreement.

“Refinancing Indebtedness” means Indebtedness of any Loan Party arising after
the Closing Date issued in exchange for, or the proceeds of which are used to
extend, refinance, replace or substitute for other Indebtedness (such extended,
refinanced, replaced or substituted Indebtedness, the “Refinanced Obligations”)
to the extent permitted hereunder; provided that:

(a) the Administrative Agent shall have received not less than ten (10) Business
Days’ prior written notice of the intention to incur such Indebtedness, which
notice shall set forth in reasonable detail reasonably satisfactory to the
Administrative Agent the amount of such Indebtedness, the schedule of repayments
and maturity date with respect thereto and such other information with respect
thereto as the Administrative Agent may reasonably request;

 

52



--------------------------------------------------------------------------------

(b) promptly upon the Administrative Agent’s request, the Administrative Agent
shall have received true, correct and complete copies of all agreements,
documents and instruments evidencing or otherwise related to such Indebtedness,
as executed and delivered by the parties thereto;

(c) the principal amount of such Refinancing Indebtedness shall not exceed the
principal amount of the Refinanced Obligations (plus the amount of reasonable
refinancing fees and expenses incurred in connection therewith);

(d) such Indebtedness shall have a final maturity that is no earlier than (i) in
the case of Refinanced Obligations that constitute Material Indebtedness,
ninety-one (91) days after the Maturity Date, and (ii) in the case of all other
Refinanced Obligations, three hundred sixty-four (364) days after the final
maturity date of such Refinanced Obligations or, if earlier, ninety (91) days
after the Maturity Date;

(e) such Indebtedness shall have a Weighted Average Life to Maturity not less
than the Weighted Average Life to Maturity of the Refinanced Obligations;

(f) such Indebtedness shall rank in right of payment no more senior than, and be
subordinated (if subordinated) to the Obligations on terms no less favorable to
the Credit Parties than the Refinanced Obligations;

(g) as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing;

(h) if the Refinanced Obligations or any Guarantees thereof are unsecured, such
Indebtedness and any Guarantees thereof shall be unsecured;

(i) if the Refinanced Obligations or any Guarantees thereof are secured, such
Indebtedness and any Guarantees thereof shall be secured in all material
respects by substantially the same or less collateral as secured such Refinanced
Obligations or any Guarantees thereof, on terms no less favorable to the
Administrative Agent or the Lenders;

(j) if the Refinanced Obligations or any Guarantees thereof are secured, the
Liens to secure such Indebtedness shall not have a priority more senior than the
Liens securing the Refinanced Obligations and if subordinated to any other Liens
on such property, shall be subordinated to the Administrative Agent’s Liens on
terms and conditions no less favorable;

(k) if the Refinanced Obligations or any Guarantees thereof are subordinated to
any Indebtedness of the Borrower other than the Obligations, such Refinancing
Indebtedness and any Guarantees thereof shall be subordinated to the Obligations
on terms (including intercreditor terms) no less favorable to the Administrative
Agent or the Lenders;

(l) the obligors in respect of the Refinanced Obligations immediately prior to
such refinancing, refunding, extending, renewing or replacing thereof shall be
the only obligors on such Indebtedness; and

(m) the terms and conditions (excluding as to pricing, premiums and optional
prepayment or redemption provisions) of any such Indebtedness, taken as a whole,
are not more restrictive with respect to the Lead Borrower and the Restricted
Subsidiaries, as reasonably determined by the Lead Borrower in good faith, than
the terms and conditions of the Refinanced Obligations.

 

53



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” shall have the meaning assigned to such term in Section 101(22) of
CERCLA.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
as in effect as of the Closing Date, other than events for which the thirty
(30) day notice period has been waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an LC Credit Extension, a Letter of Credit Application and, if required by the
applicable LC Issuer, a Letter of Credit Agreement, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lender or Lenders
holding more than fifty percent (50%) of the Aggregate Commitments or, if the
commitments of the Lenders to make Loans and the obligation of the LC Issuers to
make LC Credit Extensions have been terminated pursuant to Section 8.02, at
least two Lenders holding in the aggregate more than fifty percent (50%) of the
Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in LC Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided,
that, (a) the Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders and (b) at any time that there are two (2) or
more unaffiliated Lenders, “Required Lenders” must include at least two
(2) unaffiliated Lenders.

“Reserves” means Inventory Reserves and Availability Reserves.

“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer, assistant treasurer, vice president of tax or controller of
a Loan Party or any of the other individuals designated in writing to the
Administrative Agent by an existing Responsible Officer of a Loan Party as an
authorized signatory of any certificate or other document to be delivered
hereunder. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restated Collateral List” means the Closing Date Collateral List as modified to
reflect all Fixed Asset Collateral List Substitutions, Fixed Asset Collateral
Substitutions, Fixed Asset Collateral Releases and Fixed Asset Collateral
Additions, as each of such terms is defined in Schedule 6.17, to and including
the date of such Restated Collateral List.

 

54



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
holder of an option, warrant or other right to acquire any such dividend or
other distribution or payment and any payment of management fees (or other fees
of a similar nature) by any Person to any holder of an Equity Interest of any
Person or any of its Subsidiaries. Without limiting the foregoing, “Restricted
Payments” with respect to any Person shall also include all payments made by
such Person to holders of Equity Interests with any proceeds of a dissolution or
liquidation of such Person.

“Restricted Subsidiary” means each Subsidiary of Lead Borrower that is not an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale-Leaseback Transaction” has the meaning set forth in clause (h) of the
definition of the term Permitted Disposition.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Administrative Agent.

“Security Documents” means, collectively, the following: (a) the Security
Agreement, (b) the Intellectual Property Security Agreement, (c) the Blocked
Account Agreements, (d) the Mortgages, (e) the DDA Notifications, (f) the Credit
Card Notifications, and (g) each other security agreement or other instrument or
document executed and/or delivered to the Administrative Agent pursuant to this
Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, spoiled or is
otherwise unsaleable or unaccounted for.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person (and including as assets for this purpose at a fair valuation all
rights of subrogation, contribution or indemnification in favor of such Person)
are greater than the sum of the liabilities, including contingent liabilities
(and including as

 

55



--------------------------------------------------------------------------------

liabilities for this purpose, at a fair valuation, all obligations of
subrogation, contribution or indemnification against such Person, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(c) such Person is able to realize upon its properties and assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts beyond such Person’s ability
to pay as such debts mature, and (e) such Person is not engaged in a business or
a transaction, and is not about to engage in a business or transaction, for
which such Person’s properties and assets would constitute unreasonably small
capital after giving due consideration to the prevailing practices in the
industry in which such Person is engaged. The amount of all guarantees and other
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at the time, can reasonably be
expected to become an actual or matured liability.

“Specified Event of Default” means the occurrence of (a) any Event of Default of
the type described in Section 8.01(a) or Section 8.01(f) or (b) the exercise by
Administrative Agent or any Lender of any of its or their rights or remedies
upon an Event of Default.

“Spot Rate” has the meaning given to such term in Section 1.07 hereof.

“Standby Letter of Credit” means any letter of credit (as such term is defined
in the UCC) that is not a Commercial Letter of Credit and that (a) is used in
lieu or in support of performance guaranties or performance, surety or similar
bonds (excluding appeal bonds) arising in the ordinary course of business,
(b) is used in lieu or in support of stay or appeal bonds, (c) supports the
payment of insurance premiums for reasonably necessary casualty insurance
carried by any of the Loan Parties, or (d) supports payment or performance for
identified purchases or exchanges of products or services in the ordinary course
of business. A “direct pay” Letter of Credit shall be a Standby Letter of
Credit.

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the applicable LC Issuer.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentages
shall include those imposed pursuant to such Regulation D. LIBO Rate Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

56



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the Obligations
and which is in form and on terms approved in writing by the Administrative
Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Substitute Property” has the meaning given such term in Section 6.17(b).

“Supermajority Lenders” means, as of any date of determination, Lender or
Lenders holding more than sixty-six and two thirds percent (66-2/3%) of the
Aggregate Commitments or, if the commitments of the Lenders to make Loans and
the obligation of the LC Issuers to make LC Credit Extensions have been
terminated pursuant to Section 8.02, at least two (2) Lenders holding in the
aggregate more than sixty-six and two thirds percent (66-2/3%) of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in LC Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided, that, (a) the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders and (b) at any time that there are two (2) or more
unaffiliated Lenders, “Supermajority Lenders” must include at least two
(2) unaffiliated Lenders.

“SVU Indenture” means the Indenture, dated as of July 1, 1987, between Lead
Borrower and Deutsche Bank Trust Company (formerly Bankers Trust Company), as
trustee, as supplemented by the First Supplemental Indenture dated as of
August 1, 1990, the Second Supplemental indenture dated as of October 1, 1992,
the Third Supplemental Indenture dated as of September 1, 1995, the Fourth
Supplemental Indenture dated as of August 4, 1999, and the Fifth Supplemental
Indenture dated as of September 17, 1999.

“SVU 2014 Notes” means the 7.50% Senior Notes due November 15, 2014 issued by
the Lead Borrower pursuant to the SVU Indenture in the original principal amount
of $500,000,000.

“SVU 2016 Notes” means the 8.00% Senior Notes due May 1, 2016 issued by the Lead
Borrower pursuant to the SVU Indenture in the original principal amount of
$1,000,000,000.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

57



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of (a) the lesser of
(i) $150,000,000 or (ii) ten percent (10%) of the Aggregate Commitments, but in
no event less than $100,000,000 and (b) the Aggregate Commitments. The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto; provided, that, Taxes shall exclude Excluded Taxes.

“Term Loan Agent” means Credit Suisse AG, Cayman Islands Branch, in its capacity
as agent for the Term Loan Lenders, and its successors and assigns including any
replacement or successor agent.

“Term Loan Agreement” means the Credit Agreement, dated of even date with the
Agreement, among Term Loan Agent, Term Loan Lenders, and the Lead Borrower.

“Term Loan Debt” means the Indebtedness evidenced by or arising under the Term
Loan Documents.

 

58



--------------------------------------------------------------------------------

“Term Loan Documents” means, collectively: (a) the Term Loan Agreement and
(b) all other agreements, instruments, documents and certificates executed and
delivered to, or in favor of, the Term Loan Agent or the Term Loan Lenders in
connection therewith.

“Term Loan Facility” means the term loan facility provided to Lead Borrower
pursuant to the terms of the Term Loan Agreement as it may be amended or
refinanced in accordance with the terms of the Term Loan Intercreditor
Agreement.

“Term Loan Intercreditor Agreement” means the Intercreditor Agreement, dated of
even date herewith, by and among Administrative Agent, Lenders, Term Loan Agent
and Term Loan Lenders, as acknowledged and agreed to by Borrowers and
Guarantors, providing for such parties’ relative rights and priorities with
respect to the assets and properties of the Loan Parties and related matters.

“Term Loan Lenders” means the financial institutions from time to time party to
the Term Loan Agreement as lenders, together with their respective successors
and assigns.

“Term Loan Priority Collateral” has the meaning specified therefor in the Term
Loan Intercreditor Agreement.

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (c) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.

“Third Party Payor” shall mean any Person, such as a Fiscal Intermediary, Blue
Cross/Blue Shield, or private health insurance company, which is obligated to
reimburse or otherwise make payments to health care providers who provide
medical care or medical assistance or other goods or services for eligible
patients under Medicare, Medicaid, any other government program or any private
insurance contract.

“Total Assets” means, at any date, the amount that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of the Lead Borrower and its Restricted
Subsidiaries.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
LC Obligations.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Term Loan Documents, (b) the entering
into by the Loan Parties and their applicable Subsidiaries of the Loan Documents
to which they are or are intended to be a party, (c) payment in full of all
amounts due under the Existing Credit Facility (other than the Existing Letters
of Credit and any letters of credit issued thereunder which are cash
collateralized or subject to a letter of credit issued to the issuers thereof in
such manner as is acceptable to such issuers), and termination of all Liens
securing obligations under the Existing Credit Facility, and (d) the payment of
the fees and expenses incurred in connection with the consummation of the
foregoing.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, or a LIBO Rate Loan.

 

59



--------------------------------------------------------------------------------

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, that, (a) if a term
is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9
and (b) if by reason of mandatory provisions of law, perfection, or the effect
of perfection or non-perfection, of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “Uniform
Commercial Code” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection or availability of such remedy, as the
case may be.

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007, or as an LC Issuer may agree, such later version
thereof as may be in effect at the time of issuance of a Letter of Credit.

“UFCA” has the meaning specified in Section 10.21(d).

“UFTA” has the meaning specified in Section 10.21(d).

“Unfinanced Capital Expenditures” means all Capital Expenditures other than
those made utilizing financing provided by the applicable seller or third party
lenders (including, without limitation, Capital Expenditures that may give rise
to Capital Lease Obligations); provided, that, Capital Expenditures made or
incurred utilizing Loans shall be deemed Unfinanced Capital Expenditures.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances, including, without
limitation, a reduction in the Net Recovery Percentage of property or assets
included in the Borrowing Base or misrepresentation by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Unpaid Drawings” has the meaning specified in Section 2.03(c).

“Unrestricted Subsidiary” means (a) any Subsidiary of Lead Borrower designated
by Lead Borrower as an Unrestricted Subsidiary as listed on Schedule 1.01(d) and
(b) any Subsidiary of Lead Borrower designated by Lead Borrower as an
Unrestricted Subsidiary hereunder by written notice to Administrative Agent;
provided, that, in each case, as to clause (a) and (b), Lead Borrower shall only
be permitted to so designate a Subsidiary as an Unrestricted Subsidiary so long
as each of the following conditions is satisfied: (i) as of the date of the
designation thereof and after giving effect thereto, no Default or Event of
Default exists or has occurred and is continuing, (ii) immediately after giving
effect to such designation, Borrowers shall be in compliance, on a pro forma
basis, with the financial covenants set forth in Section 7.15 (to the same
extent as if a Covenant Compliance Event had occurred), (iii) such Subsidiary
shall not be a Borrower hereunder, (iv) such Unrestricted Subsidiary shall be
capitalized (to the extent capitalized by the Lead Borrower or any of its
Restricted Subsidiaries) through Investments as permitted by, and in compliance
with, Section 6.10, such that the Equity Interests in such Subsidiary as of the
date of, and after giving effect to, it becoming an Unrestricted Subsidiary
shall be a Permitted

 

60



--------------------------------------------------------------------------------

Investment deemed made on such date to a Person that is not a Subsidiary of the
Lead Borrower, and any Indebtedness of such Subsidiary owing to any Loan Party
or Restricted Subsidiary as of the date of, and after giving effect to, it
becoming an Unrestricted Subsidiary shall be a Permitted Investment deemed made
on such date to a Person that is not a Subsidiary of the Lead Borrower,
(v) without duplication of clause (iii), the value of and investments in such
Subsidiary will constitute Permitted Investments, (vi) such Subsidiary shall
have been or will promptly be designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants) under the Term Loan Facility, and the
Existing Debt Documents, if applicable, and shall not be designated a restricted
subsidiary for purposes of any other Indebtedness, (vii) such Subsidiary shall
not have as of the date of the designation thereof or at any time thereafter,
create, incur, issue, assume, guarantee or otherwise become directly liable with
respect to any Indebtedness pursuant to which the lender, or other party to whom
such Indebtedness is owing, has recourse to any Loan Party or any Restricted
Subsidiary or their assets, and (viii) Administrative Agent shall have received
an officer’s certificate executed by a Responsible Officer of the Lead Borrower,
certifying compliance with the requirements of preceding clauses (i) through
(vii), and containing the calculations and information required by the preceding
clause (ii), and (b) any Subsidiary of an Unrestricted Subsidiary. The Lead
Borrower may designate any Unrestricted Subsidiary to be a Restricted Subsidiary
for purposes of the Agreement (each, a “Subsidiary Redesignation”); provided,
that, (1) as of the date thereof, and after giving effect thereto, no Default or
Event of Default exists or has occurred and is continuing, (2) immediately after
giving effect to such Subsidiary Redesignation, Borrowers shall be in
compliance, on a pro forma basis, with the financial covenants set forth in
Section 7.15 (to the same extent as if a Covenant Compliance Event had
occurred), (3) designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time, and
(4) Administrative Agent shall have received an officer’s certificate executed
by a Responsible Officer of the Lead Borrower, certifying compliance with the
requirements of preceding clauses (1) and (2), and containing the calculations
and information required by the preceding clause (2).

“Wells Fargo” means Wells Fargo Bank, National Association and its successors
and assigns.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

“Wholesale Trade Receivables” means Trade Receivables (as such term is defined
in the Receivables Transfer Agreement).

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
modified, supplemented, extended, renewed, restated or replaced (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any

 

61



--------------------------------------------------------------------------------

reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars in full in cash or immediately available funds (or, in the case of
contingent reimbursement obligations with respect to Letters of Credit and Bank
Products (other than Swap Contracts), providing Cash Collateralization) of all
of the Obligations (including the payment of any termination amount then
applicable (or which would become applicable as a result of the repayment of the
other Obligations) under Swap Contracts with a Lender or Affiliate of a Lender)
other than (i) unasserted contingent indemnification Obligations, (ii) any
Obligations relating to Bank Products (other than Swap Contracts) that, at such
time, are allowed by the applicable Bank Product provider to remain outstanding
without being required to be repaid or Cash Collateralized, and (iii) any
Obligations relating to Swap Contracts with a Lender or Affiliate of a Lender
that, at such time, are allowed by the applicable provider of such Swap
Contracts to remain outstanding without being required to be repaid.

1.03. Accounting Terms

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Whenever the term “Lead Borrower”
or “Borrowers” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Lead Borrower or Borrowers and their
Restricted Subsidiaries on a Consolidated basis, unless the context clearly
requires otherwise.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

62



--------------------------------------------------------------------------------

1.04. Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06. Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided, that,
with respect to any Letter of Credit that, by its terms, provides for one or
more automatic increases in the Stated Amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum Stated Amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
Stated Amount is in effect at such time.

1.07. Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. The
Outstanding Amount of Letters of Credit stated in any currency other than
Dollars, shall be, at the time of any such determination the equivalent amount
in Dollars of such currency or currencies as determined by the Administrative
Agent on the basis of the Spot Rate for the purchase of Dollars with such
currency or currencies at such time. For purposes of this Section 1.07, the
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided, that,
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. Committed Loans.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans in Dollars (each such loan, a “Committed Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the lesser of
(x) the amount of such Lender’s Commitment, or (y) such Lender’s Applicable
Percentage of the Borrowing Base; subject in each case to the following
limitations:

(i) after giving effect to any Committed Borrowing, the Total Outstandings shall
not exceed the Loan Cap,

(ii) after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all LC Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment,

 

63



--------------------------------------------------------------------------------

(iii) the Outstanding Amount of all LC Obligations shall not at any time exceed
the Letter of Credit Sublimit.

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans, or LIBO Rate Loans, as further provided herein.

(b) The Co-Collateral Agents shall have the right, at any time and from time to
time after the Closing Date in their Permitted Discretion to establish, modify
or eliminate Reserves. The Co-Collateral Agents will provide the Lead Borrower
one (1) Business Day’s prior notice of the establishment of any new categories
of Reserves or for changes in the methodology of the calculation of an existing
category of Reserves, provided, that, no such notice shall be required (i) at
any time that a Default or Event of Default shall exist or have occurred and be
continuing, (ii) for changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized (such as, but not limited to,
rent and Customer Credit Liabilities), or (iii) for changes to categories of
Reserves or methodology of calculation if a Material Adverse Effect has occurred
or it would be reasonably likely to occur were such categories of Reserves or
methodology not changed prior to the expiration of such one (1) Business Day
period.

(c) Anything to the contrary in this Section 2.01 or otherwise notwithstanding,
for so long as the ASC Indenture is in effect or includes any limitation on the
amount of the Indebtedness of the Lead Borrower that may be secured by the ASC
Restricted Collateral, the ASC Restricted Collateral subject to the Lien of
Administrative Agent will secure only the Maximum ASC Credit Facility Amount,
and the amount of ASC Restricted Collateral included in the Borrowing Base shall
be limited to the Maximum ASC Credit Facility Amount. The Co-Collateral Agents
may at any time and from time to time require that a Responsible Officer execute
and deliver to the Co-Collateral Agents a certificate, in form and substance
reasonably satisfactory to the Co-Collateral Agents, calculating the Maximum ASC
Credit Facility Amount, including certifying the accuracy of such calculation
and providing such reasonable detail as to the basis for such calculation as the
Co-Collateral Agents may from time to time request.

2.02. Borrowings, Conversions and Continuations of Committed Loans.

(a) Committed Loans shall be (i) Base Rate Loans, or (ii) LIBO Rate Loans as the
Lead Borrower may request subject to and in accordance with this Section 2.02.
All Swing Line Loans shall be only Base Rate Loans. Subject to the other
provisions of this Section 2.02, Committed Borrowings of more than one Type may
be incurred at the same time.

(b) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of LIBO Rate Loans shall be made upon the
Lead Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than (i) 4:00 p.m. three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of LIBO Rate Loans, and
(ii) 1:00 p.m. on the Business Day that is the requested date of any Borrowing
of Base Rate Loans or of any conversion of LIBO Rate Loans to Base Rate Loans;
provided, that, if the Lead Borrower wishes to request LIBO Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such Borrowing, conversion or continuation,

 

64



--------------------------------------------------------------------------------

whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., two Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Lead Borrower (which notice may be by telephone) whether
or not the requested Interest Period has been consented to by all the Lenders.
Each telephonic notice by the Lead Borrower pursuant to this Section 2.02(b)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Each Borrowing of, conversion to or continuation
of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Each Borrowing of, conversion to or
continuation of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Lead Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of LIBO Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Lead Borrower fails
to specify a Type of Committed Loan in a Committed Loan Notice or if the Lead
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable LIBO Rate Loans. If the Lead Borrower requests a Borrowing of,
conversion to, or continuation of LIBO Rate Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a LIBO Rate Loan.

(c) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, the Type of such Committed Loans and, if such
Committed Loans are LIBO Rate loans, the Interest Period applicable thereto and
if no timely notice of a conversion or continuation is provided by the Lead
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(b). In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 3:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), to the extent
that Administrative Agent has received such funds from Lenders in a timely
manner, the Administrative Agent shall use reasonable efforts to make all funds
so received available to the Borrowers in like funds by no later than 4:00 p.m.
on the Business Day requested in the applicable Committed Loan Notice either by
(i) crediting the account of the Lead Borrower on the books of Wells Fargo with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Lead Borrower.

(d) The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge (including direct wire fees), Credit
Party Expenses, or other payment to which any Credit Party is entitled from the
Loan Parties pursuant hereto or any other Loan Document and may charge the same
to the Loan Account notwithstanding that an Overadvance may result thereby,
provided, that, in the event that Administrative Agent has received payment by
wire transfer to the Agent Payment Account prior to 3:00 p.m. on the date such
amount is due and payable, Administrative Agent will not make such advance or
charge the Loan Account The Administrative Agent shall advise the Lead Borrower
of any such advance or charge promptly after the making thereof. Such action on
the part of the

 

65



--------------------------------------------------------------------------------

Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrowers’ obligations under Section 2.05(c). Any amount which is
added to the principal balance of the Loan Account as provided in this
Section 2.02(d) shall bear interest at the interest rate then and thereafter
applicable to Base Rate Loans.

(e) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of a Default, no Loans may be requested as, converted to or
continued as LIBO Rate Loans without the consent of the Required Lenders.

(f) The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall promptly notify the Lead
Borrower of any change in the Base Rate.

(g) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than twelve (12) Interest
Periods in effect with respect to LIBO Rate Loans.

(h) The Administrative Agent, the Lenders, the Swing Line Lender and the LC
Issuers shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Borrowers,
the Co-Collateral Agents, the Lenders, the Swing Line Lender and the LC Issuers
and the Borrowers and each Lender shall be bound thereby. Any Permitted
Overadvance may constitute a Swing Line Loan. A Permitted Overadvance is for the
account of the Borrowers and shall constitute a Base Rate Loan and an Obligation
and shall be repaid by the Borrowers in accordance with the provisions of
Section 2.05(c). The making of any such Permitted Overadvance on any one
occasion shall not obligate the Administrative Agent or any Lender to make or
permit any Permitted Overadvance on any other occasion or to permit such
Permitted Overadvances to remain outstanding. The making by the Administrative
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans. The Administrative Agent shall have no liability for, and no Loan Party
or Credit Party shall have the right to, or shall, bring any claim of any kind
whatsoever against the Administrative Agent with respect to Unintentional
Overadvances regardless of the amount of any such Overadvance(s).

2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each LC Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrowers, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b) below, and
(2) to honor drawings under the Letters of Credit that comply with the terms
thereof; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Loan Parties and any drawings thereunder;
provided, that, after giving effect to any LC Credit Extension with respect to
any Letter of Credit, (1) the Total Outstandings shall not exceed the Loan Cap,
(2) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all LC
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed

 

66



--------------------------------------------------------------------------------

such Lender’s Commitment, and (3) the Outstanding Amount of the LC Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Lead
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrowers that the LC Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) Each LC Issuer (other than Wells Fargo or any of its Affiliates) shall
notify the Administrative Agent in writing on each Business Day of each LC
Credit Extension issued on the prior Business Day by such LC Issuer; provided,
that, (A) until the Administrative Agent advises any such LC Issuer that the
provisions of Section 4.02 are not satisfied, or (B) the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by the Administrative Agent and the LC Issuers, each LC Issuer shall be required
to so notify the Administrative Agent in writing only once each week of the
Letters of Credit issued by such LC Issuer during the immediately preceding week
as well as the daily amounts outstanding for the prior week, such notice to be
furnished on such day of the week as the Administrative Agent and such LC Issuer
may agree.

(iii) All Existing Letters of Credit, whether or not issued for the account of a
Loan Party, shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof, including all obligations of Borrowers hereunder

(iv) No Letter of Credit shall be issued if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

(B) subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than one hundred twenty (120) days
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either (1) such Letter of Credit is
Cash Collateralized on or prior to the date of issuance of such Letter of Credit
(or such later date as to which the Administrative Agent may agree) or (2) all
the Lenders have approved such expiry date.

(v) No Letter of Credit shall be issued without the prior consent of the
Administrative Agent if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable LC Issuer from
issuing such Letter of Credit, or any Law applicable to such LC Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such LC Issuer shall prohibit, or
request that such LC Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such LC
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such LC Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the LC Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the LC Issuer in good faith deems material to it;

 

67



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
the applicable LC Issuer applicable to letters of credit generally;

(C) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(D) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the
Administrative Agent or LC Issuer has entered into reasonably satisfactory
arrangements with the Borrowers, the other Lenders or such Lender to eliminate
the LC Issuer’s risk with respect to such Lender.

(vi) If a Letter of Credit is to be denominated in a currency other than
Dollars, all reimbursements by the Borrowers of the honoring of any drawing
under such Letter of Credit shall be paid in Dollars based on the Spot Rate.

(vii) No LC Issuer shall amend any Letter of Credit if (A) the LC Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

(viii) If, at any time, it becomes unlawful for the LC Issuer to comply with its
obligations under any Letter of Credit (including, but not limited to, as a
result of any sanctions imposed by the United Nations, the European Union, the
Netherlands, the United Kingdom and/or the United States), such obligations
shall be suspended (and all corresponding rights shall cease to accrue) until
such time as it may again become lawful for the LC Issuer to comply with them,
and the LC Issuer shall not be liable for any losses which Loan Parties may
incur as a result.

(ix) Each LC Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and to
the extent that an LC Issuer is acting on behalf of the Lenders in such
circumstances, as to such Lenders, the LC Issuer shall be entitled to the
benefits and immunities provided to the Administrative Agent in Article IX with
respect to any acts taken or omissions suffered by such LC Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit; provided, that, nothing in this
clause (viii) shall be construed to affect the rights of the Borrowers with
respect to Letters of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit and
Auto-Extension Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the applicable LC Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Such Letter of Credit Application must be received by the applicable
LC Issuer and the Administrative Agent not later than 2:00 p.m. at least two
Business Days (or such other date and time as the Administrative Agent and the
applicable LC Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the Administrative Agent and the applicable LC
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the Administrative Agent or
the applicable LC Issuer may reasonably require. In the case of a

 

68



--------------------------------------------------------------------------------

request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the Administrative Agent and such LC Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the Administrative Agent or such LC Issuer may reasonably require. In addition,
the Lead Borrower shall furnish to the applicable LC Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, and any Issuer Documents as
such LC Issuer or the Administrative Agent may reasonably require and the terms
of such Letter of Credit shall be in form and substance reasonably satisfactory
to such LC Issuer and may include partial drawings and, subject to the other
terms and conditions herein and therein, provide for the automatic reinstatement
of the Stated Amount thereunder. To the extent that a Borrower may request a
direct pay Letter of Credit, additional agreements and documents may be required
in connection with the issuance and administration thereof, together with
related additional fees and charges to Borrowers.

(ii) Promptly after the receipt by an LC Issuer of any Letter of Credit
Application, such LC Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Lead Borrower and, if not, such LC
Issuer will provide the Administrative Agent with a copy thereof. Unless such LC
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such LC Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable Loan
Party or enter into the applicable amendment, as the case may be, in each case
in accordance with such LC Issuer’s usual and customary business practices.
Immediately upon the issuance or amendment of each Letter of Credit, each Lender
shall be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from such LC Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage multiplied by the Stated
Amount of such Letter of Credit. Upon any change in the Commitments under this
Agreement, with respect to all LC Obligations, there shall be an automatic
adjustment to the participations hereby created to reflect the new Applicable
Percentages of the assigning and assignee Lenders.

(iii) If the Lead Borrower so requests in any applicable Letter of Credit
Application, the applicable LC Issuer may, in its sole and absolute discretion,
agree to issue a Standby Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided, that, any
such Auto-Extension Letter of Credit must permit such LC Issuer to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Standby Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Standby Letter
of Credit is issued. Unless otherwise directed by the Administrative Agent or
the applicable LC Issuer, the Lead Borrower shall not be required to make a
specific request to the Administrative Agent or such LC Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the extension of such Standby Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, that, the
Administrative Agent shall instruct the LC Issuer not to permit any such
extension if (A) such LC Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Standby Letter of Credit
in its revised form (as extended) under the terms hereof (by reason of the
provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) such
LC Issuer has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Lead Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such LC
Issuer not to permit such extension.

 

69



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable LC Issuer will also deliver to the Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable LC Issuer shall notify the
Lead Borrower and the Administrative Agent of such demand for payment and
whether such LC Issuer has made or will make an LC Disbursement thereunder;
provided, that, any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse such LC Issuer and the
Lenders with respect to any such LC Disbursement. If an LC Issuer shall make an
LC Disbursement, the Borrowers shall reimburse such LC Disbursement by paying to
the Administrative Agent an amount equal to such LC Disbursement (each such
amount so paid until reimbursed, an “Unpaid Drawing”) not later than 12:00 noon
on the Business Day immediately following the date the Lead Borrower receives
the notice from such LC Issuer as provided above. In the event that
Administrative Agent does not receive such payment by such time, except as
Administrative Agent may otherwise agree, the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be immediately disbursed
in an amount equal to the applicable LC Disbursement, without regard to the
minimum and multiples specified in Section 2.02(c) for the principal amount of
Base Rate Loans and without regard to whether the conditions set forth in
Section 4.02 have been met. Any notice given by an LC Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if confirmed in writing, provided, that, the lack of such immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice. If LC Issuer shall make any LC Disbursement, unless the Borrowers shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest at the interest rate applicable to
Base Rate Loans, for each day from and including the date such LC Disbursement
is made to but excluding the date that the Committed Loan is deemed made as
provided above. Such interest accrued shall be for the account of the applicable
LC Issuer.

(ii) Each Lender’s obligation to make Committed Loans to reimburse the LC
Issuers for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against any LC Issuer, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing, and without regard to whether the conditions
set forth in Section 4.02 have been met.

(d) Repayment of Participations. If any payment received by an LC Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by such LC Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of such LC Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

70



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the
applicable LC Issuer for each drawing under each Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document (other than such lack of validity or
enforceability that arises from the expiration of such Letter of Credit by its
terms);

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such LC Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such LC Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(vi) the fact that any Default or Event of Default shall have occurred and be
continuing.

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Administrative Agent and the LC
Issuer. The Borrowers shall be conclusively deemed to have waived any such claim
against the LC Issuer and its correspondents unless such notice is given as
aforesaid, provided, that, nothing in this Section 2.03(e) shall be construed to
limit or otherwise affect the rights of the Borrowers with respect to claims of
the Borrowers against an LC Issuer.

(f) Role of LC Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the applicable LC Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the LC Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the LC Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or

 

71



--------------------------------------------------------------------------------

delivery of any draft, notice or other communication under or relating to any
Letter of Credit or any error in interpretation of technical terms; or (iv) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, that, this
assumption is not intended to, and shall not, preclude the Borrowers’ pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the LC Issuers, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of any LC Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (vi) of Section 2.03(e) or for
any action, neglect or omission under or in connection with any Letter of Credit
or Issuer Documents, including, without limitation, the issuance or any
amendment of any Letter of Credit, the failure to issue or amend any Letter of
Credit, or the honoring or dishonoring of any demand under any Letter of Credit,
and such action or neglect or omission will bind the Borrowers; provided, that,
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against an LC Issuer, and an LC Issuer may be liable to the Borrowers,
to the extent, but only to the extent, of any direct, as opposed to
consequential, exemplary or punitive damages suffered by the Borrowers caused by
(A) such LC Issuer’s willful misconduct or gross negligence (as determined by a
final, non-appealable order of a court of competent jurisdiction) in determining
whether documents presented under any Letter of Credit comply with the terms
thereof or (B) such LC Issuer’s willful failure to pay under any Letter of
Credit after the presentation to such LC Issuer by any beneficiary (or a
successor beneficiary to whom such Letter of Credit has been transferred in
accordance with its terms) of documents strictly complying with the terms and
conditions of such Letter of Credit; provided, that, any claim against such LC
Issuer by the Borrowers for any loss suffered or incurred by the Borrowers shall
be reduced by an amount equal to the sum of (A) the amount (if any) saved by the
Borrowers as a result of the breach or other wrongful conduct that allegedly
caused such loss, and (B) the amount (if any) of the loss that would have been
avoided had the Borrowers taken all reasonable steps to mitigate such loss,
including, without limitation, by enforcing their rights against any beneficiary
and, in case of a claim of wrongful dishonor, by specifically and timely
authorizing such LC Issuer to cure such dishonor. In furtherance and not in
limitation of the foregoing, the LC Issuers may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the LC Issuers may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit), and the LC
Issuers shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The LC Issuers shall not be responsible for the wording of any Letter of Credit
(including, without limitation, any drawing conditions or any terms or
conditions that are ineffective, ambiguous, inconsistent, unduly complicated or
reasonably impossible to satisfy), notwithstanding any assistance an LC Issuer
may provide to the Borrowers with drafting or recommending text for any Letter
of Credit Application or with the structuring of any transaction related to any
Letter or Credit, and the Borrowers hereby acknowledge and agree that any such
assistance will not constitute legal or other advice by an LC Issuer or any
representation or warranty by an LC Issuer that any such wording or such Letter
of Credit will be effective. Without limiting the foregoing, an LC Issuer may,
as it deems appropriate, to the extent necessary to conform with its customary
practices and procedures, after notice to and consent by Lead Borrower, modify
or alter and use in any Letter of Credit the terminology contained on the Letter
of Credit Application for such Letter of Credit.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent, (A) if an LC Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an LC Obligation that remains outstanding, or (B) if, as
of the Letter of Credit Expiration Date, any LC Obligation for any

 

72



--------------------------------------------------------------------------------

reason remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all LC Obligations. Sections 2.05
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.03, Section 1.02, Section 2.05 and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of such LC Issuer and the
Lenders, as collateral for the LC Obligations, cash or deposit account balances
in an amount equal to one hundred three percent (103%) of the Outstanding Amount
of all LC Obligations (other than LC Obligations with respect to Letters of
Credit denominated in a currency other than Dollars, which LC Obligations shall
be Cash Collateralized in an amount equal to one hundred fifteen percent
(115%) of the Outstanding Amount of such LC Obligations), pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the LC Issuers (which documents are hereby consented to
by the Lenders). The Borrowers hereby grant to the Administrative Agent a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo.

(ii) If at any time the Administrative Agent determines that any funds held as
Cash Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all LC Obligations, the Borrowers will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (A) such aggregate Outstanding Amount over (B) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the applicable LC Issuer and, to the extent not so applied, shall
thereafter be applied to satisfy other Obligations then due and payable. After
all Obligations have been paid in full, any remaining Cash Collateral will be
released to the Lead Borrower or as otherwise required by applicable Law.

(h) Applicability of ISP and UCP 600. Unless otherwise expressly agreed by the
applicable LC Issuer and the Lead Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of either the ISP or UCP 600 shall apply to each Standby Letter of
Credit, and (ii) the rules of UCP 600 shall apply to each Commercial Letter of
Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit, for
each period referred to below, equal to the Applicable LC Fee Rate on a per
annum basis multiplied by the Average Daily Stated Amount under each such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first day of the month after the end of each calendar
quarter commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and (ii) computed on a quarterly basis for each calendar quarter in
arrears. If there is any change in the Applicable LC Fee Rate during any
calendar quarter, the daily amount available to be drawn under of each Letter of
Credit shall be computed and multiplied by the Applicable LC Fee Rate separately
for each period during such calendar quarter that such Applicable LC Fee Rate
was in effect. Notwithstanding anything to the contrary contained herein, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate as provided in Section 2.08(b) hereof.

(j) Fronting Fee and Documentary and Processing Charges Payable to LC Issuer.
The Borrowers shall pay directly to each LC Issuer, for its own account, a
fronting fee (the “Fronting Fee”) with respect to each Letter of Credit issued
by such LC Issuer, at a rate equal to 0.125% per annum,

 

73



--------------------------------------------------------------------------------

computed on the Average Daily Stated Amount of such Letter of Credit and on a
quarterly basis in arrears. Such Fronting Fees shall be due and payable on the
first day of the month after the end of each calendar quarter, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand, in each case upon
receipt of an invoice from the applicable LC Issuer. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
the Letter of Credit shall be determined in accordance with Section 1.06.
Except, at Borrowers’ option, as paid directly by a beneficiary of a Commercial
Letter of Credit to an LC Issuer, the Borrowers shall pay directly to each LC
Issuer, for its own account, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such LC Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and LC Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment (in its capacity as a Lender
and not Swing Line Lender); provided, that, after giving effect to any Swing
Line Loan, (i) the Total Outstandings shall not exceed the Loan Cap, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender at
such time, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all LC Obligations at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Commitment, and provided, that, the Borrowers shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage multiplied by the amount of such Swing Line Loan.
The Swing Line Lender shall be entitled to the benefits and immunities provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the Swing Line Lender in connection with Swing Line Loans;
provided, that, nothing in this sentence shall be construed to affect the rights
of the Borrowers with respect to Swing Line Loans.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative

 

74



--------------------------------------------------------------------------------

Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent at the request of the Required Lenders
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 5:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers either by (i) crediting the account of the Lead
Borrower on the books of Wells Fargo with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Swing Line Lender and Administrative Agent by
the Lead Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may

 

75



--------------------------------------------------------------------------------

be. A certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, that, each Lender’s obligation to make
Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrowers to repay Swing Line Loans,
together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05. Prepayments.

(a) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided, that,
(i) such notice must be received by the Administrative Agent not later than
(A) 4:00 p.m. three (3) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) 1 p.m. on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBO
Rate Loans, the Interest Period(s) of such Loans. The Administrative Agent will

 

76



--------------------------------------------------------------------------------

promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Lead Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a LIBO Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.

(b) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided, that, (i) such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Lead Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the Loan Cap as
then in effect, the Borrowers shall immediately prepay Committed Loans, Swing
Line Loans and/or Cash Collateralize the LC Obligations in an aggregate amount
equal to such excess, in each case in cash without any prepayment premium or
penalty (but including all breakage or similar costs); provided, that, the
Borrowers shall not be required to Cash Collateralize the LC Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Loan Cap as then in effect.

(d) The Borrowers shall prepay the Loans and, to the extent otherwise required
in this Agreement (including as provided in clause (g) below), Cash
Collateralize the LC Obligations in accordance with the provisions of
Section 6.13 hereof.

(e) The Borrowers shall prepay the Loans and, to the extent otherwise required
in this Agreement (including as provided in clause (g) below), Cash
Collateralize the LC Obligations in an amount equal to the Net Proceeds received
by a Loan Party on account of a Prepayment Event (subject to the rights of Term
Loan Lenders to receive prepayments from the proceeds of certain asset
dispositions as set forth in the Term Loan Agreement as in effect on the date
hereof or as amended in accordance with the Term Loan Intercreditor Agreement,
provided, that, in no event shall any such prepayment be with any ABL Priority
Collateral or proceeds thereof).

(f) The Borrowers shall prepay the Loans and, to the extent otherwise required
in this Agreement (including as provided in clause (g) below), Cash
Collateralize the LC Obligations in accordance with the terms of clause (m) of
the definition of Permitted Dispositions.

(g) Prepayments made pursuant to Section 2.05(c), (d), (e) and (f) above, shall
be applied first, to the Swing Line Loans, second, ratably to the outstanding
Committed Loans, third, to the extent required pursuant to Section 2.03(g),
2.05(c) or 8.02, to Cash Collateralize the remaining LC Obligations; and,
fourth, to the remaining Obligations. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrowers or any
other Loan Party) to reimburse the applicable LC Issuer or the Lenders, as
applicable.

 

77



--------------------------------------------------------------------------------

2.06. Termination or Reduction of Commitments.

(a) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Aggregate Commitments (and the Commitment of
each Lender shall be reduced on a pro rata basis), the Letter of Credit Sublimit
or the Swing Line Sublimit or from time to time permanently reduce the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit; provided,
that, (i) any such notice shall be received by the Administrative Agent not
later than 2:00 p.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit shall be in an aggregate
amount of $10,000,000 or any whole multiple of $1,000,000 in excess thereof,
(iii) the Borrowers shall not (A) terminate or reduce the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, (B) terminate or
reduce the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of LC Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, and (C) terminate or reduce the
Swing Line Sublimit if, after giving effect thereto, and to any concurrent
payments hereunder, the Outstanding Amount of Swing Line Loans hereunder would
exceed the Swing Line Sublimit.

(b) If, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

(c) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Aggregate Commitments under this Section 2.06. All fees (including, without
limitation, commitment fees, and Letter of Credit Fees) and interest in respect
of the Aggregate Commitments accrued until the effective date of any termination
of the Aggregate Commitments shall be paid on the effective date of such
termination.

2.07. Repayment of Loans.

(a) The Borrowers shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date.

(b) To the extent not previously paid, the Borrowers shall repay the outstanding
balance of the Swing Line Loans on the Termination Date.

(c) Notwithstanding the foregoing, in the event that there are any obligations
outstanding under any of the Existing Debt Documents on the date ninety
(90) days prior to the then-scheduled maturity date of such Existing Debt
Documents, (i) Administrative Agent shall have received, no later than ninety
(90) days prior to such scheduled maturity date, reasonably satisfactory
financial projections of the Lead Borrower and its Subsidiaries (on a
consolidated basis) for such ninety (90) day period (the “Pre-Maturity Period”)
and for the six (6) consecutive Fiscal Periods after the scheduled maturity date
of such Existing Debt Documents (the “Post-Maturity Period” and together with
the Pre-Maturity Period, the “Maturity Projection Period”) showing the minimum
Excess Availability at all times during the Maturity Projection Period, on a pro
forma basis after giving effect to all Existing Debt Reserves for the
Pre-Maturity Period and after giving effect to the payment of the Indebtedness
evidenced by such Existing Debt Documents for the Post-Maturity Period, and
(ii) Co-Collateral Agents shall establish Availability Reserves in an amount
equal to the outstanding obligations evidenced by or arising under such Existing
Debt Documents with respect thereto (the “Existing Debt Reserves”). The
projections to be provided under clause (i) above shall show the Excess
Availability as of the end of each Fiscal Period during the Maturity Projection
Period. In the event that, after giving effect to the Existing Debt Reserves
either (A) Excess Availability during the Pre-Maturity Period is less than the
amount equal to twenty-two and one-half percent (22.5%) of the Aggregate
Commitments for any three (3) consecutive Business Days, or (B) the

 

78



--------------------------------------------------------------------------------

projections referred to in clause (i) above show that the aggregate amount of
the Excess Availability at any time during the Maturity Projection Period will
be less than such amount, then in the case of clause (A), the Obligations shall
become immediately due and payable in full and the Maturity Date for purposes of
this Agreement shall be the date immediately following the third consecutive
Business Day during which Excess Availability has been less than the amount
specified in clause (A), and in the case of clause (B), the Obligations shall
become immediately due and payable in full and the Maturity Date for purposes of
this Agreement shall be the date ninety (90) days prior to the then-scheduled
maturity date of the applicable Existing Debt Documents. In the event that an
Existing Debt Reserve is established with respect to Indebtedness under an
Existing Debt Document, such Reserve shall be reduced substantially
contemporaneously with the payment of such Indebtedness by the amount of such
payment upon the Co-Collateral Agents’ receipt of evidence thereof.

(d) In the event of a Change of Control, the Obligations shall become
immediately due and payable in full and the date of such Change of Control shall
be the Maturity Date for purposes of this Agreement.

2.08. Interest.

(a) Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

(b) If any amount payable under any Loan Document is not paid when due, whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. If any other
Event of Default exists, then the Administrative Agent may, and upon the request
of the Required Lenders shall, notify the Lead Borrower that all outstanding
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate and thereafter such Obligations
shall bear interest at the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09. Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Commitment Fee Percentage multiplied by
the actual daily amount by which the Aggregate Commitments exceed the Total
Outstandings. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first day after the end of each calendar quarter, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears. Swing Line Loans and Permitted Overadvances will not be considered in
the calculation of the commitment fee.

 

79



--------------------------------------------------------------------------------

(b) Other Fees. The Borrowers shall pay to the Administrative Agent for its own
account fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10. Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a three hundred sixty (360) day year and actual
days elapsed. Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided, that, any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Administrative Agent (the “Loan Account”)
in the ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
Upon receipt of an affidavit of a Lender as to the loss, theft, destruction or
mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrowers will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in

 

80



--------------------------------------------------------------------------------

Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m., at the option of the Administrative Agent, shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(c) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the LC Issuers hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuers, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the LC Issuers, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender or the Lead
Borrower with respect to any amount owing under this subsection (c) shall be
conclusive, absent manifest error.

 

81



--------------------------------------------------------------------------------

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments hereunder are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment hereunder on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13. Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its share thereof as provided
herein (including as in contravention of the priorities of payment set forth in
Section 8.03), then the Credit Party receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Obligations of the other Credit Parties, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Credit Parties ratably and in the
priorities set forth in Section 8.03, provided, that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in LC Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14. Settlement Amongst Lenders

(a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.

 

 

82



--------------------------------------------------------------------------------

(b) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Committed
Loans and Swing Line Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Lender its Applicable Percentage of repayments, and
(ii) each Lender shall transfer to the Administrative Agent (as provided below)
or the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.

2.15. Increase in Commitments.

(a) Request for Increase. Lead Borrower may from time to time request an
increase in the Aggregate Commitments by an amount (for all such requests) not
exceeding $400,000,000; provided, that, (i) any such request for an increase
shall be in a minimum amount of $10,000,000, (ii) the Lead Borrower may make a
maximum of five (5) such requests, and (iii) as of the date of such request no
Default or Event of Default shall exist or have occurred and be continuing. At
the time of sending such notice, the Lead Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Lead Borrower and each Lender of the Lenders’ responses
to each request made hereunder. To achieve the full amount of a requested
increase and subject to the approval of the Administrative Agent, the LC Issuers
and the Swing Line Lender (which approvals shall not be unreasonably withheld),
to the extent that the existing Lenders decline to increase their Commitments,
or decline to increase their Commitments to the amount requested by the Lead
Borrower, the Administrative Agent, in consultation with the Lead Borrower, will
use its reasonable efforts to arrange for other Eligible Assignees to become a
Lender hereunder and to issue commitments in an amount equal to the amount of
the increase in the Aggregate Commitments requested by the Lead Borrower and not
accepted by the existing Lenders (and the Lead Borrower may also invite
additional Eligible Assignees to become Lenders), provided, that, except for the
initial fee payable in respect of the new or additional Commitment of a Lender,
in no event shall the fees, interest rate and other compensation offered or paid
in respect of additional Commitments

 

83



--------------------------------------------------------------------------------

or increase in Commitments have higher rates than the amounts paid and payable
to the then existing Lenders in respect of their Commitments, unless the fees,
interest rate and other compensation payable to the then existing Lenders are
increased to the same as those paid in connection with the additional
Commitments or increase in Commitments. Each new or existing Lender that
provides a new or increased Commitment as provided in this Section 2.15 is an
“Additional Commitment Lender”.

(d) Conditions to Effectiveness of Increase. Such increase shall be subject to
the satisfaction of each of the following conditions precedent: (i) the Lead
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (B) in the case of the Borrowers, certifying that, before and
after giving effect to such increase, the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; (ii) the Borrowers, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Administrative Agent shall reasonably require;
(iii) the Borrowers shall have paid such fees and other compensation to the
Additional Commitment Lenders as the Lead Borrower and such Additional
Commitment Lenders shall agree; (iv) the Borrowers shall have paid such
arrangement fees to the Administrative Agent as the Lead Borrower and the
Administrative Agent may agree; (v) upon the request of Administrative Agent,
the Borrowers shall deliver to the Administrative Agent and the Lenders an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrowers reasonably satisfactory to
the Administrative Agent and dated such date; (vi) the Borrowers and the
Additional Commitment Lender shall have delivered such other instruments,
documents and agreements as the Administrative Agent may reasonably have
requested; and (vii) no Default or Event of Default shall exist or have occurred
and be continuing.

(e) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent, in consultation with
the Lead Borrower, shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Lead Borrower and the Lenders of the final allocation of
such increase and the Increase Effective Date and on the Increase Effective Date
(i) the Aggregate Commitments under, and for all purposes of, this Agreement
shall be increased by the aggregate amount of such Commitment Increases, and
(ii) Schedule 2.01 shall be deemed modified, without further action, to reflect
the revised Commitments and Applicable Percentages of the Lenders. On the
Increase Effective Date and notwithstanding any other provisions of this
Agreement to the contrary (A) each Lender shall make such payments as shall be
directed by the Administrative Agent in order that the outstanding Loans shall
be held ratably by the Lenders based on their respective Commitments; provided,
that, if the Increase Effective Date occurs on a date which is not the last day
of the Interest Period with respect to any LIBO Rate Borrowing, then such
payments shall be deemed to be the purchase and sale of participations in each
LIBO Rate Loan until the end of such Interest Period, and the Administrative
Agent shall determine the amount of each participation in such LIBO Rate Loans
such that the Borrowers shall not be required to pay additional costs pursuant
to Section 3.05 and (B) participations in outstanding Letters of Credit and risk
participations in Swing Line Loans shall be deemed to be reallocated according
to the respective Commitments of the Lenders. Payments of interest, fees and
commissions with respect to the Loans, Swingline Loans and Letters of Credit
shall be made to give effect to any adjustments in the Loans and participations
in the Letters of Credit made pursuant to this Section 2.15.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

 

84



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided, that, if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
LC Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrowers shall make such
deductions and (iii) the Borrowers shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent, each Lender and each LC Issuer, within thirty (30) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such LC Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Lead Borrower by a
Lender or an LC Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an LC Issuer,
shall be conclusive absent manifest error.

(d) Evidence of Payments. Not later than thirty (30) days after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority
pursuant to this Section, the Lead Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable law or reasonably requested by the
Lead Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. Such delivery
shall be provided on the Closing Date and on or before such documentation
expires or becomes obsolete or after the occurrence of an event requiring a
change in the documentation most recently delivered. In addition, any Lender, if
requested by the Lead Borrower or the Administrative Agent, shall

 

85



--------------------------------------------------------------------------------

deliver such other documentation prescribed by applicable law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made, including under FATCA.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
LC Issuer determines, in its sole reasonable discretion (or in the case of
Administrative Agent, its Permitted Discretion), that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrowers
or with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the Borrowers an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the LC Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided, that, the Borrowers, upon the request of the
Administrative Agent, such Lender or the LC Issuer, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such LC Issuer in the event the Administrative Agent, such Lender
or such LC Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or such LC Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBO Rate Loans, or
to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to

 

86



--------------------------------------------------------------------------------

make or continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Lead Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03. Inability to Determine Rates. If the Administrative Agent determines that
for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Lead Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

3.04. Increased Costs; Reserves on LIBO Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate) or the LC Issuer;

(ii) subject any Lender or LC Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender or LC Issuer in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or LC Issuer); or

(iii) impose on any Lender or any LC Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such LC Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such LC Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such LC Issuer, the Borrowers will
pay to such Lender or such LC Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or such LC Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

87



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or LC Issuer determines that any Change
in Law affecting such Lender or LC Issuer or any Lending Office of such Lender
or such Lender’s or LC Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such LC Issuer, to a level below that which such Lender or LC
Issuer or such Lender’s or LC Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or LC Issuer’s
policies and the policies of such Lender’s or LC Issuer’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or LC Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or LC Issuer or such Lender’s or LC Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an LC Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such LC Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Lead
Borrower shall be conclusive absent manifest error. The Borrowers shall pay such
Lender or such LC Issuer, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or LC Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or LC Issuer’s right to demand
such compensation, provided, that, the Borrowers shall not be required to
compensate a Lender or LC Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than one
hundred eighty (180) days prior to the date that such Lender or the LC Issuer,
as the case may be, notifies the Lead Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or LC Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the one
hundred eighty (180) day period referred to above shall be extended to include
the period of retroactive effect thereof).

(e) Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender, so long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan; provided, that,
(i) the Lead Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender and (ii) any such payments by Borrowers to a Lender shall be reduced by
the amount that such Lender has received as a result of the Statutory Reserve
Rate applied to such Loan by such Lender in connection with such reserves, if
any. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

3.05. Compensation for Losses, Costs or Expenses. Upon written demand of any
Lender (with a copy to the Administrative Agent) from time to time, the
Borrowers shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

88



--------------------------------------------------------------------------------

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

(c) any assignment of a LIBO Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Lead Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. Each Lender shall provide a certificate
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 3.05 to the Borrower within one hundred eighty
(180) days after the event which is the basis for such demand and such
certificate shall be conclusive absent manifest error.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07. Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

3.08. Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Credit Extensions, the proceeds of which
shall be available to each Borrower

 

89



--------------------------------------------------------------------------------

for such uses as are permitted under this Agreement. As the disclosed principal
for its agent, each Borrower shall be obligated to each Credit Party on account
of Credit Extensions so made as if made directly by the applicable Credit Party
to such Borrower, notwithstanding the manner by which such Credit Extensions are
recorded on the books and records of the Lead Borrower and of any other
Borrower. In addition, each Loan Party other than the Borrowers hereby
irrevocably designates and appoints the Lead Borrower as such Loan Party’s agent
to represent such Loan Party in all respects under this Agreement and the other
Loan Documents.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The obligation of the LC Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) the Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to Administrative Agent, that Administrative Agent has
(or will have concurrently with the effectiveness of the Agreement) a valid
perfected first priority security interest in the ABL Priority Collateral;

(b) the Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif “ via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party;

 

90



--------------------------------------------------------------------------------

(iv) copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Administrative Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction would not reasonably be expected
to have a Material Adverse Effect;

(v) a favorable written opinion of Dorsey & Whitney LLP, counsel for the Loan
Parties, and such other counsel for the Loan Parties as may be reasonably
requested by Administrative Agent, (A) dated the Closing Date, (B) addressed to
the Administrative Agent and the Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(vi) a certificate signed by a Responsible Officer of Lead Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or would be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, (C) to
the Solvency of the Loan Parties as of the Closing Date after giving effect to
the transactions contemplated hereby, and (D) either that (1) no consents,
licenses or approvals are required in connection with the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, or (2) that all such consents,
licenses and approvals have been obtained and are in full force and effect;

(vii) a certificate signed by a Responsible Officer of Lead Borrower certifying
that the obligations of the Loan Parties hereunder and the Term Loan Facility do
not give rise to any obligation of the Lead Borrower or its Subsidiaries to
grant any Liens in respect of any existing indebtedness of the Lead Borrower or
its Subsidiaries or violate any of the terms of the agreements with respect
thereto, together with such supporting detail as Administrative Agent may
request, including with respect to the calculation of Consolidated tangible net
assets or any other amounts that are the basis for such certification;

(viii) a duly completed Compliance Certificate as of the last day of the Fiscal
Quarter of the Lead Borrower and its Subsidiaries most recently ended prior to
the Closing Date, signed by a Responsible Officer of the Lead Borrower;

(ix) certificates of insurance for the insurance policies required by
Section 6.07 and the applicable provisions of the other Loan Documents, each of
which shall, if required by either Co-Collateral Agent, be endorsed to or
otherwise include the coverages required by Section 6.07, in each case in form
and substance reasonably satisfactory to the Administrative Agent (including
customary lender’s loss payable endorsements and naming the Administrative Agent
as an additional insured, in each case in form and substance reasonably
satisfactory to the Administrative Agent);

(x) a payoff letter from the Existing Agent reasonably satisfactory in form and
substance to the Administrative Agent evidencing that the Existing Credit
Agreement has been or concurrently with the Closing Date is being terminated,
all obligations thereunder are being paid in full, and all Liens securing
obligations under the Existing Credit Agreement have been or concurrently with
the Closing Date are being released;

(xi) the Security Documents (other than the Mortgages), each duly executed by
the applicable Loan Parties;

(xii) all other Loan Documents (other than the Mortgages), each duly executed by
the applicable Loan Parties;

 

91



--------------------------------------------------------------------------------

(xiii) a final written report regarding the results of a field examination of
the Loan Parties, which shall be reasonably satisfactory to the Administrative
Agent and the Co-Collateral Agents;

(xiv) results of searches or other evidence reasonably satisfactory to the
Administrative Agent (in each case dated as of a date reasonably satisfactory to
the Administrative Agent) indicating the absence of Liens on the assets of the
Loan Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges of any Mortgages, and
releases or subordination agreements reasonably satisfactory to the
Administrative Agent are being tendered concurrently with such extension of
credit or other arrangements reasonably satisfactory to the Administrative Agent
for the delivery of such termination statements and releases, satisfactions and
discharges have been made;

(xv) (A) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the first priority Liens in the ABL Priority Collateral and all such documents
and instruments will be filed, registered or recorded to the satisfaction of the
Administrative Agent promptly upon the payment of amounts owing under the
Existing Credit Agreement as set forth in the payoff letter referred to in
clause (x) above, (B) the DDA Notifications, Credit Card Notifications, and
Blocked Account Agreements required pursuant to Section 6.13 hereof, and
(C) other than for Store locations, Collateral Access Agreements for locations
where there is ABL Priority Collateral or other assets Administrative Agent may
require access and use of to realize on ABL Priority Collateral as such
Collateral Access Agreements may be required by the Administrative Agent; and

(xvi) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent reasonably may require.

(c) after giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby, (iii) provision for payment of all other
fees and expenses of the Transactions, and (iv) all Letters of Credit to be
issued at, or immediately subsequent to, such establishment, Excess Availability
shall be not less than $600,000,000;

(d) the Co-Collateral Agents shall have received a Borrowing Base Certificate
dated the Closing Date, relating to the Fiscal Period ended on August 11, 2012,
and executed by a Responsible Officer of the Lead Borrower;

(e) the Administrative Agent shall be reasonably satisfied that any financial
statements delivered to it fairly present the business and financial condition
of the Loan Parties and that there has been no Material Adverse Effect since
June 16, 2012;

(f) the Administrative Agent shall have received and be reasonably satisfied
with (i) projected balance sheets, income statements, statements of cash flows
and availability of the Loan Parties for the 2013 Fiscal Year on a basis using
Fiscal Periods, (ii) projected annual financial statements of the Loan Parties
through the end of the 2017 Fiscal Year, in each case as to the projections
described in clauses (i) and (ii), with the results and assumptions set forth in
all of such projections in form and substance reasonably satisfactory to
Administrative Agent, and (iii) any updates or modifications to the projected
financial statements of the Loan Parties previously received by Administrative
Agent;

(g) there shall not exist any action, suit, investigation, litigation or
proceeding pending in any court or before any arbitrator or governmental
authority that challenges the legality of, or otherwise seeks to enjoin, any of
the Transactions;

 

92



--------------------------------------------------------------------------------

(h) the consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document;

(i) all fees required to be paid to the Administrative Agent, the Co-Collateral
Agents, or the Lead Arrangers on or before the Closing Date shall have been paid
in full, and all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid in full;

(j) the Borrowers shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided,
that, such estimate shall not thereafter preclude a final settling of accounts
between the Borrowers and the Administrative Agent);

(k) the Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Act;

(l) the Administrative Agent shall have received evidence that the Lead Borrower
has received gross proceeds of not less than $850,000,000 from borrowings under
the Term Loan Facility and the Administrative Agent shall have received all
documents in connection therewith, which shall be on terms and conditions
reasonably satisfactory to the Administrative Agent; and

(m) the Administrative Agent shall have received the Term Loan Intercreditor
Agreement, duly executed by the applicable parties.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) and each LC Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

(a) the representations and warranties of each other Loan Party contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality or Material Adverse Effect, they shall be true
and correct in all respects in accordance with the terms thereof, and (iii) for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) as of the date of such Request for Credit Extension, and after giving effect
to such proposed Credit Extension and to the application of the proceeds
thereof, no Default shall exist.

 

93



--------------------------------------------------------------------------------

(c) the Administrative Agent and, if applicable, the applicable LC Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) no Overadvance shall result from such Credit Extension.

(e) as of the date of such Request for Credit Extension, and after giving effect
to such proposed Credit Extension and to the application of the proceeds
thereof, the aggregate Outstanding Amount of the Loans and LC Obligations at
such time secured by the ASC Restricted Collateral (and after giving effect to
any of the foregoing that have been requested) shall not exceed the Maximum ASC
Credit Facility Amount.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty by the Borrowers that the conditions specified in Sections 4.02(a),
(b), (c) and (d) have been satisfied on and as of the date of the applicable
Credit Extension. The conditions set forth in this Section 4.02 are for the sole
benefit of the Credit Parties but until the Required Lenders otherwise direct
the Administrative Agent to cease making Committed Loans, the Lenders will fund
their Applicable Percentage of all Loans and participate in all Swing Line Loans
and Letters of Credit whenever made or issued, which are requested by the Lead
Borrower and which, notwithstanding the failure of the Loan Parties to comply
with the provisions of this Article IV, agreed to by the Administrative Agent,
provided, that, the making of any such Loans or the issuance of any Letters of
Credit shall not be deemed a modification or waiver by any Credit Party of the
provisions of this Article IV on any future occasion or a waiver of any rights
of the Credit Parties as a result of any such failure to comply.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

5.01. Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is a corporation, limited liability company, trust,
partnership or limited partnership, duly incorporated, organized or formed,
validly existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation, organization, or formation; (b) has all
requisite power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party; and (c) is duly qualified and is licensed
and, where applicable, in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (c), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, organization type,
organization number, if any, issued by its state of incorporation or
organization, and its federal employer identification number.

5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party, has
been duly authorized by all necessary corporate or other organizational action,
and does not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach, termination,
or contravention of, or constitute a default under, or require any payment to be
made under (i) any Material Contract or any

 

94



--------------------------------------------------------------------------------

Material Indebtedness to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject in each case which has or would
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation of any Lien upon any asset of any Loan Party (other than
Liens in favor of the Administrative Agent under the Security Documents); or
(d) violate any applicable Law where such violation has or would reasonably be
expected to have a Material Adverse Effect. The Maximum ASC Credit Facility
Amount on the Closing Date is $250,000,000.

5.03. Governmental Authorization; Other Consents. No approval, consent
(including, the consent of equity holders or creditors of any Loan Party),
exemption, authorization, license or other action by, or notice to, or filing
with, any Governmental Authority or regulatory body or any other Person is
necessary or required for the grant of the security interest by such Loan Party
of the Collateral pledged by it pursuant to the Security Documents or for the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for (a) the perfection or
maintenance of the Liens created under the Security Documents or the priority
thereof, (b) such consents which have been obtained or made prior to the date
hereof and are in full force and effect and (c) consents required for the
exercise of remedies with respect to the Term Loan Priority Collateral, if any,
required under the terms of the Term Loan Intercreditor Agreement or any other
Loan Document.

5.04. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of the
Lead Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

(b) The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated June 16, 2012, and the related Consolidated statements of
income or operations, and cash flows for the Fiscal Quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Lead Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect, provided, that, the
matters disclosed in earnings guidance and forecasted revenue trends of the Lead
Borrower and its Subsidiaries to the Initial Lead Arrangers prior to July 9,
2012 (but not the underlying circumstances giving rise to such earnings guidance
and forecasted revenue trends, but solely to the extent such underlying
circumstances impact the Lead Borrower and its Subsidiaries in a manner that is
adverse compared with the impact shown on the face of such earnings guidance or
forecasted revenue trends) shall not be deemed to constitute a Material Adverse
Effect.

 

95



--------------------------------------------------------------------------------

(d) To the best knowledge of the Lead Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or would reasonably be expected to result in a misstatement in any
material respect, in any financial information delivered or to be delivered to
the Administrative Agent or the Lenders, of (i) covenant compliance calculations
provided hereunder or (ii) the assets, liabilities, financial condition or
results of operations of the Lead Borrower and its Subsidiaries on a
Consolidated basis.

(e) The Consolidated forecasted balance sheet and statements of income and cash
flows of the Lead Borrower and its Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by Lead Borrower to be
reasonable at the time made and at the time of delivery of such forecasts (it
being understood that projections by their nature are inherently uncertain and
that, even though the Projections are prepared in good faith on the basis of
assumptions believed to be reasonable at the time such Projections were
prepared, the results reflected in the Projections may not be achieved and
actual results may differ and such differences may be material).

5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties, rights or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) except as specifically
disclosed in Schedule 5.06, either individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect. Since the Closing Date, there has been no material adverse change in the
status, or financial effect on any Loan Party or any Restricted Subsidiary
thereof, of the matters described on Schedule 5.06.

5.07. No Default. No Loan Party or any Restricted Subsidiary is in default under
or with respect to any Material Indebtedness. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document. Neither the Lead
Borrower nor any of its Subsidiaries is a party to any agreement or instrument
or subject to any corporate restriction that has resulted or would reasonably be
expected to result in a Material Adverse Effect.

5.08. Ownership of Property; Liens.

(a) Each Loan Party and each Restricted Subsidiary has good and marketable title
in fee simple to or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business and each Loan Party and each
Restricted Subsidiary has good title to, valid leasehold interests in, or valid
licenses or service agreements for all personal property material to the
ordinary conduct of its business, except in each case as does not have and would
not reasonably be expected to have a Material Adverse Effect. The property of
each Loan Party and each Restricted Subsidiary is subject to no Liens other than
Permitted Encumbrances.

(b) Schedule 5.08(b) sets forth the street address, county and state of each
site of land that is fee owned by any Loan Party or any Restricted Subsidiary as
of the Closing Date. As of the Closing Date, except as set forth in Schedule
5.08(b), no Responsible Officer of a Loan Party or Restricted Subsidiary has
received any written notice of, or has any knowledge of, any pending or
contemplated condemnation proceeding affecting any Real Estate Collateral
Property or any sale or disposition thereof in lieu of

 

96



--------------------------------------------------------------------------------

condemnation. As of the Closing Date, to the best of the knowledge of any
Responsible Officer, no Loan Party or Restricted Subsidiary is obligated under
any unrecorded right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any such Real Estate Collateral Property or
any interest therein that would not constitute a Permitted Encumbrance.

(c) Schedule 5.08(c) sets forth, as of the Closing Date, each Lease that
constitutes a Material Contract, a Ground Lease (pursuant to the Closing Date
Collateral List), or a Lease of any location where ABL Priority Collateral is
located to which any Loan Party or any Restricted Subsidiary is a party as
tenant or subtenant, together with the street address, county and state of the
property subject thereto, and the name and contact information of the lessor
thereunder. Each of such Leases is in full force and effect, the Loan Parties
and the Restricted Subsidiaries are not in default (beyond applicable cure
periods) of the terms of any such Leases and each of the Loan Parties and the
Restricted Subsidiaries enjoys peaceful and undisturbed possession under all
such Leases where the failure to do so has or would reasonably be expected to
have a Material Adverse Effect.

(d) Schedule 7.01 sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Restricted Subsidiaries,
other than Immaterial Subsidiaries or for those other Subsidiaries that are not
Loan Parties as referred to in Schedule 6.21 (other than Liens that constitute
Permitted Encumbrances described in clauses (a) through (g) or clauses
(j) through (l) or clauses ((n) through (s) of the definition thereof) as of the
Closing Date showing the lienholder thereof and the property or assets of such
Loan Party or such Subsidiary subject thereto.

(e) Schedule 7.02 sets forth a true and accurate copy of the investment policy
of the Lead Borrower and its Restricted Subsidiaries and a complete and accurate
list of all Investments held by any Loan Party or any Restricted Subsidiary of a
Loan Party on the Closing Date, other than Investments in Subsidiaries and Cash
Equivalents, in each case in excess of $10,000,000.

(f) Schedule 7.03 sets forth a complete and accurate list of all Indebtedness of
each Loan Party (other than Indebtedness among the Loan Parties and Indebtedness
permitted pursuant to clause (b)(ii) of the definition of the term Permitted
Indebtedness) or any Restricted Subsidiary of a Loan Party on the Closing Date,
in each case in excess of $10,000,000, showing as of the date hereof the amount,
obligor or issuer and maturity thereof, provided, that, for Capital Leases,
Schedule 7.03 sets forth only the aggregate amount of each type of Capital
Lease.

5.09. Environmental Compliance.

(a) Except as specifically disclosed in Schedule 5.09, no Loan Party or any
Restricted Subsidiary thereof (i) has failed to comply in all material respects
with applicable Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under applicable Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any material Environmental Liability or
(iv) has a Responsible Officer with knowledge of any basis for any material
Environmental Liability, except, in each case, as would not reasonably be
expected to have a Material Adverse Effect.

(b) Except as specifically disclosed in Schedule 5.09, (i) none of the
properties currently or formerly owned or operated by any Loan Party or
Restricted Subsidiary is or was listed or proposed for listing on the NPL or on
the CERCLIS or any analogous state or local list at any time while such property
was owned by such Loan Party or, to the knowledge of any Responsible Officer, at
any time prior to or after such property was owned by such Loan Party, and, to
the knowledge of any Responsible Officer, no property currently owned or
operated by any Loan Party or Restricted Subsidiary is adjacent to any such
property, in each case in connection with any matter for which any Loan Party or
Restricted Subsidiary

 

97



--------------------------------------------------------------------------------

would have any material Environmental Liability; (ii) there are no and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or Restricted Subsidiary in violation of any
Environmental Laws or, to the knowledge of any Responsible Officer, on any
property formerly owned or operated by any Loan Party or Restricted Subsidiary;
(iii) there is no friable asbestos or friable asbestos-containing material on
any property currently owned or operated by any Loan Party or Restricted
Subsidiary; (iv) Hazardous Materials have not been Released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or Restricted Subsidiary in violation of any Environmental Laws; and
(v) to the knowledge of any Responsible Officer, there are no pending or
threatened Liens under or pursuant to any applicable Environmental Laws on any
real property or other assets owned or leased by any Loan Party or Restricted
Subsidiary, and to the best of the knowledge of any Responsible Officer, no
actions by any Governmental Authority have been taken or are in process which
would subject any of such properties or assets to such Liens, except, in the
case of clauses (i) through (v) above, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c) Except as specifically disclosed in Schedule 5.09, no Loan Party or
Restricted Subsidiary is undertaking, and no Loan Party or Restricted Subsidiary
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law that has or would reasonably be expected to have a Material
Adverse Effect; and all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by the Loan Parties and their Restricted Subsidiaries have been
disposed of in a manner not reasonably expected to result in a Material Adverse
Effect.

5.10. Insurance. The properties of the Loan Parties and the Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies (including any Insurance Captive) in such amounts (after giving effect
to any self-insurance), with such deductibles and covering such risks
(including, without limitation, workers’ compensation, public liability,
business interruption and property damage insurance) as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party or Restricted Subsidiary operates.
Schedule 5.10 sets forth a description of all such insurance currently
maintained (excluding title, group health and disability, and similar types of
insurance) by or on behalf of the Loan Parties and the Restricted Subsidiaries
as of the Closing Date. Each insurance policy listed on Schedule 5.10 is in full
force and effect and all premiums in respect thereof that are due and payable
have been paid.

5.11. Taxes. The Loan Parties and their Restricted Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid when due and payable (subject to any grace periods) all Federal,
state and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings being diligently conducted, for which adequate reserves have been
provided in accordance with GAAP, as to which taxes no Lien has been filed and
which contest effectively suspends the collection of the contested obligation
and the enforcement of any Lien securing such obligation. There is no proposed
tax assessment against any Loan Party or any Subsidiary that would, if made,
have a Material Adverse Effect. No Loan Party or any Restricted Subsidiary
thereof is a party to any tax sharing agreement.

 

98



--------------------------------------------------------------------------------

5.12. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan. No Lien imposed under the Code or ERISA exists or is likely
to arise on account of any Plan.

(b) There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that,
together with all other ERISA Events that have occurred or are reasonably
expected to occur, has or would reasonably be expected to have a Material
Adverse Effect; (ii) no Pension Plan has any Unfunded Pension Liability; except,
that, based on the latest valuation of the SUPERVALU INC. Retirement Plan and
Shaw’s Supermarket Inc. Pension Plan for Union Employees and on the actuarial
methods and assumptions employed for such valuation (determined in accordance
with the assumptions used for funding such Pension Plan pursuant to Section 412
of the Code), as of the date hereof the aggregate current value of accumulated
benefit liabilities of such Pension Plan under Section 4001(a)(16) of ERISA is
in excess of the aggregate current value of the assets of such Pension Plan, but
the scheduled payments with respect to such underfunding does not have, and
would not reasonably be expected to have, a Material Adverse Effect and the Loan
Parties have and shall continue to comply with the requirements of ERISA with
respect to the funding of each of their Pension Plans; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan that has or would reasonably
be expected to have a Material Adverse Effect; and (v) neither any Loan Party
nor any ERISA Affiliate has engaged in a transaction that would be subject to
Sections 4069 or 4212(c) of ERISA.

5.13. Subsidiaries; Equity Interests. The Loan Parties have no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, which
Schedule sets forth the legal name, jurisdiction of incorporation or formation
and the percentage interest of such Loan Party therein. The outstanding Equity
Interests in such Subsidiaries described on Part (a) of Schedule 5.13 as owned
by a Loan Party or a Subsidiary of a Loan Party have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party (or a Subsidiary of
a Loan Party) free and clear of all Liens. Except as set forth in Schedule 5.13,
there are no outstanding rights to purchase any Equity Interests in any
Restricted Subsidiary. All of the outstanding Equity Interests in the Loan
Parties have been validly issued, and are fully paid and non-assessable and with
respect to the Loan Parties and their Subsidiaries (other than the Lead Borrower
and Excluded Subsidiaries) are owned in the amounts specified on Part (c) of
Schedule 5.13 free and clear of all Liens. The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect.

 

99



--------------------------------------------------------------------------------

5.14. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15. Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (in
each case, as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (based upon accounting principles consistent with the
historical audited financial statement of the Lead Borrower) and using due care
in the preparation of such information, report, financial statement or
certificate.

5.16. Compliance with Laws. Each of the Loan Parties and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

5.17. Intellectual Property; Licenses, Etc. The Loan Parties and their
Restricted Subsidiaries own, or possess the right to use, all of the
Intellectual Property, licenses, permits and other authorizations that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best of the knowledge of
the Loan Parties, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party or any Restricted Subsidiary infringes upon any
rights held by any other Person. Except as specifically disclosed in Schedule
5.17, no claim or litigation regarding any of the foregoing is pending or, to
the best of the knowledge of the Loan Parties, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

5.18. Labor Matters. There are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Restricted Subsidiary thereof
pending or, to the knowledge of any Loan Party, threatened. The hours worked by
and payments made to employees of the Loan Parties have not been in violation of
the Fair Labor Standards Act and any other applicable federal, state, local or
foreign Law dealing with such matters in any material respect. All payments due
from any Loan Party and its Restricted Subsidiaries, or for which any claim may
be made against any Loan Party or any of its Restricted Subsidiaries, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or properly accrued in accordance with GAAP as a liability on the books of
such Loan Party. The Loan Parties have disclosed, in accordance with all
applicable Securities Laws, any

 

100



--------------------------------------------------------------------------------

collective bargaining agreement, management agreement, employment agreement,
bonus, restricted stock, stock option, or stock appreciation plan or agreement,
or any similar plan, agreement or arrangement required to be disclosed. There
are no complaints, unfair labor practice charges, grievances, arbitrations,
unfair employment practices charges or any other claims or complaints against
any Loan Party pending or, to the knowledge of any Loan Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party which has or would reasonably be
expected to have a Material Adverse Effect. The consummation of the transactions
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any of its Restricted
Subsidiaries is bound.

5.19. Security Documents.

(a) The Security Agreement creates in favor of the Administrative Agent, for the
benefit of the Credit Parties referred to therein, a legal, valid, continuing
and enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) The financing statements, releases and other filings are in appropriate form
and have been or will be filed in the offices specified in Schedule II of the
Security Agreement. Upon such filings and/or the obtaining of “control” (as
defined in the UCC), the Administrative Agent will have a perfected Lien on, and
security interest in, to and under all right, title and interest of the Loan
Parties in all Collateral that may be perfected by filing, recording or
registering a financing statement or analogous document (including, without
limitation, the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control, under the UCC (in effect
on the date this representation is made) in each case, prior and superior in
right to any other Person, except for those Permitted Encumbrances that have
priority in such Collateral by operation of law and except as to the Term Loan
Priority Collateral, for the Liens of the Term Loan Agent to the extent provided
in the Term Loan Intercreditor Agreement.

(c) When the Security Agreement (or a short form thereof) is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
when financing statements, releases and other filings in appropriate form are
filed in the offices specified in Schedule II of the Security Agreement, the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the applicable Loan Parties in the
Intellectual Property (as defined in the Security Agreement) in which a security
interest may be perfected by filing, recording or registering a security
agreement, financing statement or analogous document in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, in
each case prior and superior in right to any other Person (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks, trademark applications and copyrights acquired by the
Loan Parties after the date hereof), except for those Permitted Encumbrances
that have priority in such Collateral by operation of law.

(d) Upon the execution and delivery thereof, the Mortgages shall create in favor
of the Administrative Agent, for the benefit of the Credit Parties referred to
therein, a legal, valid, continuing and enforceable Lien in the Property (as
defined in the Mortgages), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. Upon the
filing or recording of the Mortgages with the appropriate Governmental

 

101



--------------------------------------------------------------------------------

Authorities, the Administrative Agent will have a perfected Lien on, and
security interest in, to and under all right, title and interest of the grantors
thereunder in all Property that may be perfected by such filing (including,
without limitation, the proceeds of such Property), in each case prior and
superior in right to any other Person, except for those Permitted Encumbrances
that have priority in such Collateral by operation of law and except as to the
Term Loan Priority Collateral, for the Liens of the Term Loan Agent to the
extent provided in the Term Loan Intercreditor Agreement.

5.20. Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a consolidated basis, are Solvent. No transfer of property has been
or will be made by any Loan Party and no obligation has been or will be incurred
by any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

5.21. Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs (and including
Blocked Accounts and the Master Concentration Accounts) maintained by the Loan
Parties as of the Closing Date, which Schedule includes, with respect to each
DDA (i) the name and address of the depository; (ii) the purpose of the DDA and
(iii) the identification of the Blocked Account Bank to which funds from such
DDA are sent.

(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.

5.22. Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

5.23. Trade Relations. There exists no actual or, to the knowledge of any Loan
Party, threatened, termination or cancellation of, or any material adverse
modification or change in the business relationship of any Loan Party with any
supplier material to its operations.

5.24. Material Contracts. The Loan Parties have disclosed, in accordance with
all applicable Securities Laws, all Material Contracts. The Loan Parties are not
in breach or in default in any material respect of or under any Material
Contract and have not received any notice of the intention of any other party
thereto to terminate any Material Contract, in each case that has, or would
reasonably be expected to result in, a Material Adverse Effect.

5.25. Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Restricted Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that has or would reasonably be expected
to have a Material Adverse Effect.

5.26. Payable Practices. No Loan Party has made any material change in the
historical accounts payable practices from those in effect immediately prior to
the Closing Date that has or would reasonably be expected to have a Material
Adverse Effect.

 

102



--------------------------------------------------------------------------------

5.27. Notices from Farm Products Sellers, etc.

(a) Each Loan Party has not, within the one (1) year period prior to the Closing
Date, received any written notice pursuant to the applicable provisions of the
PSA, PACA, the Food Security Act, the UCC or any other applicable local laws
from (i) any Farm Products Seller or (ii) any lender to any Farm Products Seller
or any other Person with a security interest in the assets of any Farm Products
Seller or (iii) the Secretary of State (or equivalent official) or other
Governmental Authority of any State, Commonwealth or political subdivision
thereof in which any Farm Products purchased by such Loan Party are produced, in
any case advising or notifying such Loan Party of the intention of such Farm
Products Seller or other Person to preserve the benefits of any trust applicable
to any assets of any Borrower established in favor of such Farm Products Seller
or other Person under the provisions of any law or claiming a Lien upon or other
claim or encumbrance with respect to any perishable agricultural commodity or
any other Farm Products which may be or have been purchased by a Loan Party or
any related or other assets of such Loan Party (all of the foregoing, together
with any such notices as any Loan Party may at any time hereafter receive,
collectively, the “Food Security Act Notices”).

(b) No Loan Party is a “live poultry dealer” (as such term is defined in the
PSA) or otherwise purchases or deals in live poultry of any type whatsoever. The
Loan Parties do not purchase livestock pursuant to cash sales as such term is
defined in the PSA. Each Loan Party is not engaged in, and shall not engage in,
raising, cultivating, propagating, fattening, grazing or any other farming,
livestock or aquacultural operations.

5.28. HIPAA Compliance.

(a) To the extent that and for so long as any Loan Party is a “covered entity”
within the meaning of HIPAA, such Loan Party (i) has undertaken or will promptly
undertake all appropriate surveys, audits, inventories, reviews, analyses and/or
assessments (including any necessary risk assessments) of all areas of its
business and operations required by HIPAA; (ii) has developed or will promptly
develop an appropriate plan and time line for becoming HIPAA Compliant (a “HIPAA
Compliance Plan”); and (iii) has implemented or will implement those provisions
of such HIPAA Compliance Plan in all material respects necessary to ensure that
such Loan Party is or becomes HIPAA Compliant.

(b) For purposes hereof, “HIPAA Compliant” shall mean that a Loan Party (i) is
or will be in compliance in all material respects with each of the applicable
requirements of the so-called “Administrative Simplification” provisions of
HIPAA on and as of each date that any part thereof, or any final rule or
regulation thereunder, becomes effective in accordance with its or their terms,
as the case may be (each such date, a “HIPAA Compliance Date”) and (ii) is not
and would not reasonably be expected to become, as of any date following any
such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine or mandated surveys or
reviews conducted by any Governmental Authority, government health plan or other
accreditation entity) that has or would reasonably be expected to have a
Material Adverse Effect.

(c) Each Loan Party has entered into a business associate agreement with any
third party acting on behalf of the Loan Party as a business associate as
defined in 45 C.F.R. §160.103, where the failure to enter into such a business
associate agreement has or would reasonably be expected to have a Material
Adverse Effect.

5.29. Compliance with Health Care Laws. Without limiting the generality of
Sections 5.16 or 5.28, or any other representation or warranty made herein or in
any of the other Loan Documents:

(a) Each Loan Party is in compliance in all material respects with all
applicable Health Care Laws, including all Medicare and Medicaid program rules
and regulations applicable to them. Without

 

103



--------------------------------------------------------------------------------

limiting the generality of the foregoing, no Loan Party has received notice by a
Governmental Authority of any violation of any provisions of the Medicare and
Medicaid Anti-Fraud and Abuse or Anti-Kickback Amendments of the Social Security
Act (presently codified in Section 1128(B)(b) of the Social Security Act) or the
Medicare and Medicaid Patient and Program Protection Act of 1987.

(b) Each Loan Party has maintained in all material respects all records required
to be maintained by the Food and Drug Administration, Drug Enforcement Agency
and State Boards of Pharmacy, the Federal and State Medicare and Medicaid
programs and as otherwise required by applicable Health Care Laws and each Loan
Party has all necessary permits, licenses, franchises, certificates and other
approvals or authorizations of Governmental Authority as are required under
applicable Health Care Laws.

(c) Each Loan Party and each Restricted Subsidiary who is a Certified Medicare
Provider or Certified Medicaid Provider has in a timely manner filed all
requisite cost reports, claims and other reports required to be filed in
connection with all Medicare and Medicaid programs due on or before the date
hereof, all of which are complete and correct in all material respects. There
are no known claims, actions or appeals pending before any Third Party Payor or
Governmental Authority, including any Fiscal Intermediary, the Provider
Reimbursement Review Board or the Administrator of the Centers for Medicare and
Medicaid Services, with respect to any Medicare or Medicaid cost reports or
claims filed by any Loan Party or Restricted Subsidiary on or before the date
hereof. There currently exist no restrictions, deficiencies, required plans of
correction actions or other such remedial measures with respect to Federal and
State Medicare and Medicaid certifications or licensure.

5.30. ASC Indenture. The aggregate amount of the Obligations outstanding in
respect of Loans and/or Letters of Credit advanced or made available pursuant to
this Agreement secured by the ASC Restricted Collateral, and the amount of the
Inventory of ASC and its Subsidiaries included in any component of the
definition of Borrowing Base hereunder, does not in each case exceed the Maximum
ASC Credit Facility Amount.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder and until the payment
in full of the Obligations, the Loan Parties shall, and shall, to the extent
provided below, cause each Restricted Subsidiary to:

6.01. Financial Statements. Deliver to the Administrative Agent and the
Co-Collateral Agents, in form and detail reasonably satisfactory to the
Co-Collateral Agents:

(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of the Lead Borrower, a Consolidated balance sheet of the
Lead Borrower as at the end of such Fiscal Year, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such Consolidated statements to be audited and accompanied by (i) a report
and opinion of a Registered Public Accounting Firm of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit to
the effect that such Consolidated financial statements fairly present the
financial condition and results of operations of the Lead Borrower and its
consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, together with a customary “management
discussion and analysis” provision, and (ii) an opinion of such Registered
Public

 

104



--------------------------------------------------------------------------------

Accounting Firm independently assessing Loan Parties’ internal controls over
financial reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB
Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a
conclusion that contains no statement that there is a material weakness in such
internal controls, except for such material weaknesses as to which the Required
Lenders do not object;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Lead Borrower, a Consolidated balance sheet of the Lead Borrower as at the end
of such Fiscal Quarter, and the related Consolidated statements of income or
operations and cash flows for such Fiscal Quarter and for the portion of the
Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (i) the corresponding Fiscal Quarter of the
previous Fiscal Year and (ii) the corresponding year-to-date portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of the Lead Borrower as fairly presenting
the financial condition, results of operations and cash flows of the Lead
Borrower as of the end of such Fiscal Quarter in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments, together
with a customary “management discussion and analysis” provision, subject only to
normal year-end audit adjustments and the absence of footnotes;

(c) in the event that Excess Availability is less than twenty-five percent
(25%) of the Aggregate Commitments at any time, as soon as available, but in any
event within thirty (30) days after (x) the end of each Fiscal Period that is
not the final Fiscal Period of a Fiscal Quarter (commencing with the Fiscal
Period ended after the date on which Excess Availability is less than such
amount), and (y) in addition, after the end of each Fiscal Period that is the
end of a Fiscal Year, a Consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Period, and the related Consolidated
statements of income or operations and cash flows for such Fiscal Period, and
for the portion of the Lead Borrower’s Fiscal Year then ended, setting forth in
each case in comparative form the figures for (i) the corresponding Fiscal
Period of the previous Fiscal Year and (ii) the corresponding year-to-date
portion of the previous Fiscal Year, all in reasonable detail, such Consolidated
statements to be certified by a Responsible Officer of the Lead Borrower as
fairly presenting the financial condition, results of operations and cash flows
of the Lead Borrower as of the end of such Fiscal Period in accordance with the
Lead Borrower’s practices, which shall be reasonably satisfactory to
Administrative Agent; provided, that, if after the Loan Parties have been
delivering financial statements for each Fiscal Period as provided above,
thereafter Excess Availability shall be equal to or greater than twenty-five
percent (25%) of the Aggregate Commitments for forty-five (45) days, then the
Loan Parties shall not be required to deliver the financial statements under
this clause (c), until such time as Excess Availability may again be less than
twenty-five percent (25%) of the Aggregate Commitments;

(d) as soon as available, but in any event no more than forty-five (45) days
after the end of each Fiscal Year of the Lead Borrower, forecasts prepared by
management of the Lead Borrower, in form reasonably satisfactory to the
Administrative Agent, of Consolidated balance sheets and statements of income or
operations, cash flows and availability of the Lead Borrower and its
Subsidiaries on a basis using Fiscal Periods for the immediately following
Fiscal Year (including the Fiscal Year in which the Maturity Date occurs), and
as soon as available, any significant revisions to such forecast with respect to
such Fiscal Year.

6.02. Certificates; Other Information.

(a) Deliver to the Administrative Agent (and, with respect to clauses (ii),
(iv) and (v), each Co-Collateral Agent) and upon Administrative Agent’s request,
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent (and, with respect to clauses (ii), (iv) and (v), each Co-Collateral
Agent):

(i) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), and (b) and (c), (A) a duly completed Compliance Certificate
signed by a Responsible Officer of the Lead Borrower, but only with the
financial statements referred to in Section 6.01(c) after Excess Availability is
less than twenty-five percent (25%) of the Aggregate Commitments and (B) in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Lead Borrower shall also provide a
statement of reconciliation conforming such financial statements to GAAP and a
copy of management’s discussion and analysis with respect to such financial
statements;

 

105



--------------------------------------------------------------------------------

(ii) ten (10) days after the end of each Fiscal Period (or, if such day is not a
Business Day, on the next succeeding Business Day), a certificate in the form of
Exhibit F (a “Borrowing Base Certificate”) showing the Borrowing Base as of the
close of business as of the last day of such Fiscal Period, each Borrowing Base
Certificate to be certified as complete and correct by a Responsible Officer of
the Lead Borrower; provided, that, at any time that an Accelerated Borrowing
Base Delivery Event has occurred and is continuing, such Borrowing Base
Certificate shall be delivered on the fourth Business Day following the last day
of each week showing the Borrowing Base as of the close of business as of the
last day of such week (which Borrowing Base Certificate may include certain
information as of the end of the prior Fiscal Period in each case as is
reasonably satisfactory to Administrative Agent to account for the greater
frequency and shorter periods for the delivery of such certificate);

(iii) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Loan Parties, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(iv) the financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(v) as soon as available, but in any event within thirty (30) days after the end
of each Fiscal Year, and as more frequently as may be reasonably requested by
the Administrative Agent (or as to any primary casualty insurance, by a
Co-Collateral Agent), (A) a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or a Co-Collateral Agent or any Lender through the Administrative Agent,
may reasonably specify and (B) a report summarizing collective bargaining
agreements then in effect (specifying parties, expiration dates, number of
employees covered and locations) and containing such additional information as
the Administrative Agent, or any Lender or a Co-Collateral Agent or Lender
through the Administrative Agent may reasonably specify;

(vi) promptly after the Administrative Agent’s request therefor, copies of all
Material Contracts (but only to the extent not then publicly available from the
SEC) and documents evidencing Material Indebtedness;

(vii) promptly after the Administrative Agent’s request therefor, a list of any
“business associate agreements” (as such term is defined in HIPAA) that any Loan
Party is a party to or bound by that is accurate in all material respects as of
the date set forth therein and a copy of any standard form of such agreement
used by any Loan Party;

(viii) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable

 

106



--------------------------------------------------------------------------------

non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;

(ix) if requested by Administrative Agent, promptly and in any event within five
(5) Business Days after such request, provide to Administrative Agent, the
name(s) used on each federal tax return filed by the Lead Borrower or by any of
its Subsidiaries, together with a copy of the portion of the tax return that
shows such name(s);

(x) promptly after Administrative Agent’s request therefor, any collective
bargaining agreement or other labor contract to which a Loan Party becomes a
party, or the application for the certification of a collective bargaining
agent, and/or at Administrative Agent’s option, a description of the material
terms thereof;

(xi) promptly after the receipt thereof by the Lead Borrower or any of its
Subsidiaries, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto;

(xii) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act; and

(xiii) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

(b) Documents required to be delivered pursuant to Section 6.01 or Section 6.02
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) specified in Section 10.02(b)(i) with respect to
e-mail communications, (ii) on which the Lead Borrower posts such documents, or
provides a link thereto on the Lead Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (iii) on which such documents are
posted on the Lead Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (A) promptly upon the request of Administrative Agent or
any Lender at any time or from time to time as to any of such documents, the
Lead Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender making such request and (B) the Lead Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents as provided in clauses (ii) and (iii) above
and if for any reason Administrative Agent is unable to obtain electronic
versions of the documents posted, promptly upon Administrative Agent’s request
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, except as Administrative Agent may specify otherwise at any time and
from time to time, in every instance the Lead Borrower shall be required to
provide paper copies of the Compliance Certificates required by
Section 6.02(a)(i) to the Administrative Agent. The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Loan Parties with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents

 

107



--------------------------------------------------------------------------------

(c) The Loan Parties hereby acknowledge that (i) the Administrative Agent and/or
the Initial Lead Arrangers and GE Capital Markets, Inc. and will make available
to the Lenders and the LC Issuers materials and/or information provided by or on
behalf of the Loan Parties hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (ii) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Loan Parties or their securities) (each, a
“Public Lender”). The Loan Parties hereby agree that so long as any Loan Party
is the issuer of any outstanding debt or equity securities that are registered
or issued pursuant to a private offering or is actively contemplating issuing
any such securities, at any time that there is a Public Lender, they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (A) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (B) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Administrative Agent, the Initial Lead
Arrangers, GE Capital Markets, Inc., the LC Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States Federal and state securities
laws (provided, that, to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (C) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (D) the Administrative
Agent, the Initial Lead Arrangers and GE Capital Markets, Inc. shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

6.03. Notices. Promptly notify the Administrative Agent of:

(a) the occurrence of any Default or Event of Default, specifying the nature and
extent thereof and the corrective action (if any) taken or proposed to be taken
with respect thereto;

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, such as arising from (i) breach or non-performance of,
or any default under, a Material Contract or with respect to Material
Indebtedness of any Loan Party or any Restricted Subsidiary thereof; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Restricted Subsidiary thereof and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Restricted Subsidiary thereof,
including pursuant to any applicable Environmental Laws;

(c) the occurrence of any event, including any violation of Environmental Law,
Release of Hazardous Materials, acquisition of any stock, assets or property, or
the receipt of notice, claim, demand, action or suit pertaining to any of the
foregoing, that, in each case, would reasonably be expected to result in
Environmental Liabilities in excess of $25,000,000;

(d) the occurrence of any ERISA Event that itself, or together with any other
ERISA Events that have occurred, has or would reasonably be expected to have a
Material Adverse Effect;

(e) any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiary thereof;

(f) any change in any Loan Party’s chief executive officer, chief financial
officer, chief operating officer or treasurer;

 

108



--------------------------------------------------------------------------------

(g) the discharge by any Loan Party of its present Registered Public Accounting
Firm or any withdrawal or resignation by such Registered Public Accounting Firm;

(h) the filing of any Lien for unpaid taxes exceeding $25,000,000 in the
aggregate against the Loan Parties;

(i) any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

(j) the receipt of any notice from a supplier, seller, or agent pursuant to
either the Food Security Act, PACA or PSA;

(k) any transaction of the nature contained in Article VII hereof, occurring
after the Closing Date, consisting of: (i) the entry by a Loan Party into a
Material Contract, (ii) the incurrence by a Loan Party of Material Indebtedness
(or in the case of Indebtedness of less than $75,000,000 but greater than
$25,000,000, notify Administrative Agent at the same time as the next Borrowing
Base Certificate to be delivered to Administrative Agent), (iii) the voluntary
or involuntary grant of any Lien other than a Permitted Encumbrance upon any
property of a Loan Party; or (iv) the making of any Permitted Investments by a
Loan Party in excess of $75,000,000 (or in the case of any Permitted Investment
less than $75,000,000 but greater than $25,000,000, notify Administrative Agent
at the same time as the next Borrowing Base Certificate to be delivered to
Administrative Agent); and (v) mergers or acquisitions permitted under
Section 7.04;

(l) any failure by the Loan Parties to pay rent at (i) five percent (5%) or more
of the Loan Parties’ locations in the aggregate or (ii) any of such Loan Party’s
locations if such failure continues for more than ten (10) days following the
day on which such rent first came due and such failure has or would reasonably
be expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

6.04. Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties,
assets, income or profits, (b) all lawful claims (including claims of landlords,
warehousemen, freight forwarders, and carriers, and all claims for labor
materials and supplies or otherwise) which, if unpaid, would by law become a
Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case under clause (a),
(b) or (c), where (i) the validity or amount thereof is being contested in good
faith by appropriate proceedings, (ii) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (iii) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, (iv) no notice of a Lien with
respect thereto has been filed in any applicable filing office, (v) in the case
of any Property subject to a Mortgage, there is no risk of forfeiture of such
Property, and (vi) the failure to make payment pending such contest would not
reasonably be expected to result in a Material Adverse Effect. Nothing contained
in this Section 6.04 shall be deemed to limit the rights of the Co-Collateral
Agents with respect to determining Reserves pursuant to this Agreement.

 

109



--------------------------------------------------------------------------------

6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all necessary action to maintain and keep in
full force and effect all rights, privileges, permits, licenses and franchises
material to the normal conduct of its business; and (c) preserve or renew all of
its Intellectual Property, except to the extent such Intellectual Property
(i) is no longer used or useful in the business of any Loan Party or any of its
Restricted Subsidiaries, and (ii) is not otherwise material to the business of
any Loan Party or any of its Restricted Subsidiaries in any respect.

6.06. Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment material to the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all repairs thereto and renewals, improvements, additions and replacements
thereof necessary in order that the business carried on in connection therewith
may be properly conducted at all times and (c) perform and observe all the terms
and provisions of each Ground Lease to be performed or observed by it, maintain
each such Ground Lease in full force and effect, enforce each such Ground Lease
in accordance with its material terms, take all such action to such end as may
be from time to time reasonably requested by the Term Loan Agent (or, if the
Term Loan Facility has been repaid in full and no Refinancing Indebtedness in
respect thereof with the same or similar rights as to such Ground Leases as
under the Term Loan Facility is outstanding, the Administrative Agent) and, upon
reasonable request of the Term Loan Agent (or, if the Term Loan Facility has
been repaid in full and no Refinancing Indebtedness in respect thereof with the
same or similar rights as to such Ground Leases as under the Term Loan Facility
is outstanding, the Administrative Agent), make to each other party to each such
Ground Lease such demands and requests for information and reports or for action
as any Loan Party or any of its Subsidiaries is entitled to make under such
Ground Lease, and cause each of its Subsidiaries that are party to Ground Leases
to do so.

6.07. Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies reasonably
acceptable to the Administrative Agent and not Affiliates of the Loan Parties
(except to the extent that the Insurance Captives are Affiliates of the Loan
Parties), insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business and operating in the same or similar locations and as is
otherwise required by applicable Law, of such types and in such amounts (after
giving effect to any self-insurance compatible with the following standards) as
are customarily carried under similar circumstances by such other Persons and as
are reasonably acceptable to the Administrative Agent (or in the case of
property and casualty insurance policies covering the ABL Priority Collateral,
reasonably acceptable to the Co-Collateral Agents), including coverage for
business interruption and public liability insurance against claims for personal
injury or death or property damage occurring upon, in, about or in connection
with the use of any properties owned, occupied or controlled by it.

(b) Cause fire and extended coverage policies maintained with respect to any
Collateral and business interruption coverage to provide (by endorsement or
otherwise):

(i) a non-contributing mortgage clause (regarding improvements to real
property);

(ii) that none of the Loan Parties, Credit Parties or any other Person (other
than an Insurance Captive) shall be a co-insurer;

 

110



--------------------------------------------------------------------------------

(iii) a customary lender’s loss payable clause, in form and substance reasonably
satisfactory to the Administrative Agent (or in the case of property and
casualty insurance policies covering the ABL Priority Collateral, reasonably
acceptable to the Co-Collateral Agents), which shall provide that the insurance
carrier shall pay all proceeds otherwise payable to the Loan Parties under the
policies to the Administrative Agent as its interests may appear (it being
understood that there will be a separate lender’s loss payable clause for the
benefit of the Term Loan Agent as its interests may appear, and that the rights
of Administrative Agent and Term Loan Agent will be subject to the Term Loan
Intercreditor Agreement);

(iv) that neither the Loan Parties, the Administrative Agent nor any other
Person (other than an Insurance Captive) shall be a co-insurer thereunder;

(v) a “Replacement Cost Endorsement”, without any deduction for depreciation;
and

(vi) such other provisions as the Administrative Agent may reasonably require
from time to time to protect its and the Lenders’ interests.

(c) Cause commercial general liability policies to provide coverage to the
Administrative Agent as an additional insured.

(d) (i) Cause each policy of insurance required by this Section 6.07 to also
provide that it shall not be canceled by reason of nonpayment of premium except
upon not less than ten (10) days’ prior written notice thereof by the insurer to
the Administrative Agent or for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent, except, in each case, in the case of force majeure,
(ii) notify the Administrative Agent promptly (and in any event within five
(5) Business Days) whenever it receives a notice from the insurance carrier that
any policy required by this Section 6.07 will be canceled for any reason and
(iii) use reasonable efforts to include in such clause that the insurance
carrier will provide prior written notice to the loss payee of any modification
to the policy so as to reduce the scope or amount of coverage in any material
respect and otherwise notify the Administrative Agent on or about the date that
any policy required by this Section 6.07 is modified so as to reduce the scope
or amount of coverage in any material respect.

(e) Deliver to the Administrative Agent, on or about the date of the
cancellation or non-renewal of any policy of insurance required by this
Section 6.07, a certificate of insurance for the replacement policy; and deliver
to the Administrative Agent, on or about the date of the renewal of any policy
of insurance required by this Section 6.07, a certificate evidencing renewal of
each such policy.

(f) Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy, the “Blanket Crime” policy
including employee dishonesty, forgery or alteration, theft, disappearance and
destruction, robbery and safe burglary, and computer fraud coverage, placed with
responsible companies and otherwise as customarily insured against by Persons
engaged in the same or similar business and operating in the same or similar
locations and as is otherwise required by applicable Law, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons, and will upon request by the Administrative Agent furnish
the Administrative Agent certificates evidencing renewal of each such policy.

(g) Permit, upon the reasonable request of the Administrative Agent, any
representatives that are designated by the Administrative Agent to inspect the
insurance policies maintained by or on behalf of the Loan Parties and to inspect
books and records related thereto and any properties covered thereby at any
reasonable time during business hours.

 

111



--------------------------------------------------------------------------------

(h) Deliver to the Administrative Agent, upon the Administrative Agent’s
reasonable request therefor, (i) copies and updated certificates of insurance
for the insurance policies required by this Section 6.07 and the applicable
provisions of the Security Documents, and (ii) duplicate originals or certified
copies of all such policies covering any Collateral.

(i) If at any time the area in which any Real Estate Collateral Property subject
to a Mortgage is located is designated (i) a “special flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), obtain flood insurance in such total amount (after
giving effect to any self-insurance compatible with the following standards) as
is customarily carried under similar circumstances by Persons engaged in the
same or similar business and operating in the same or similar locations, and as
is otherwise required by applicable Law, and as is reasonably acceptable to the
Administrative Agent, and otherwise comply with the Flood Program, or (ii) in
“seismic zone” 3 or 4 (as defined in the Uniform Building Code 1997 map
published by the International Conference of Building Officials), obtain
earthquake insurance in such total amount as is customarily carried under
similar circumstances by Persons engaged in the same or similar business and
operating in the same or similar locations, and as is otherwise required by
applicable Law, and as is reasonably acceptable to the Administrative Agent.

(j) With respect to any Real Estate Collateral Property, carry and maintain
commercial general liability insurance on an occurrence basis covering bodily
injury including death, and property damage liability in such amounts (after
giving effect to any self-insurance compatible with the following standards) as
is customarily carried under similar circumstances by Persons engaged in the
same or similar business and operating in the same or similar locations and as
is otherwise required by applicable Law, and as is reasonably acceptable to the
Administrative Agent, naming the Administrative Agent as an additional insured.

(k) (i) Notify the Administrative Agent promptly whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 6.07 is taken out by any Loan Party, and
(ii) deliver to the Administrative Agent a certificate of insurance for such
policy or policies within thirty (30) days of such policy or policies (or, at
the reasonable request of the Administrative Agent, duplicate originals thereof)
being taken out by any Loan Party.

(l) The insurance companies providing the insurance required to be maintained
under this Section 6.07 shall have no rights of subrogation against any Credit
Party or its agents or employees. If, however, the insurance policies do not
provide waiver of subrogation rights against such parties, as required above,
then the Loan Parties hereby agree, to the extent permitted by law, to waive
their right of recovery, if any, against the Credit Parties and their agents and
employees to the extent payment for such loss or damage is actually made by the
insurance companies issuing the insurance policies required to be maintained
under this Section 6.07. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.

6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

112



--------------------------------------------------------------------------------

6.09. Books and Records; Accountants.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the Lead
Borrower and its Subsidiaries, as the case may be; and (ii) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Lead Borrower
and its Subsidiaries, as the case may be.

(b) At all times retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Administrative Agent and shall instruct such Registered
Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Administrative Agent. A representative
of the Lead Borrower shall attend any meeting between the Administrative Agent
or its representatives and such Registered Public Accounting Firm, provided,
that, so long as the Administrative Agent shall provide not less than five
(5) Business Days prior notice if no Default or Event of Default has occurred
and is continuing, or prior notice if a Default or Event of Default exists, to
the Lead Borrower of any proposed meeting with such Registered Public Accounting
Firm, if no representative of the Lead Borrower attends such meeting, such
Registered Public Accounting Firm may meet to discuss such matters with the
Administrative Agent or its representatives without the representative of the
Lead Borrower present.

6.10. Inspection Rights; Field Examinations; Appraisals.

(a) Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm, all at the expense of the Loan Parties
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, that, (i) when an Event of Default exists the Administrative Agent (or
any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice and (ii) the foregoing shall not apply to field
examinations and appraisals, which shall be subject to the limitations set forth
in Sections 6.10(b) and 6.10(c) below.

(b) Upon the request of the Co-Collateral Agents after reasonable prior notice,
permit the Co-Collateral Agents or professionals (including investment bankers,
consultants, accountants and lawyers) retained by the Administrative Agent to
conduct field examinations and other evaluations, including, without limitation,
of (i) the Lead Borrower’s practices in the computation of the Borrowing Base,
(ii) the assets included in the Borrowing Base and related financial information
such as, but not limited to, sales, gross margins, payables, accruals and
reserves, and (iii) the Loan Parties’ business plan and cash flows. The
Co-Collateral Agents will make such request, and make arrangements, for at least
one such field examination in any thirteen (13) consecutive Fiscal Periods. The
Loan Parties shall pay the fees and expenses of the Administrative Agent, the
Co-Collateral Agents, and one set of such professionals with respect to such
examinations and evaluations (the “Field Examination Expenses”), with respect to
one (1) field examination in each period of thirteen (13) consecutive Fiscal
Periods; provided, that, if Excess Availability is less than the amount equal to
thirty-five percent (35%) of the Borrowing Base at any time during such thirteen
(13) consecutive Fiscal Periods, the Co-Collateral Agents may, in their
Permitted Discretion, require the Loan Parties to pay the Field Examination
Expenses with respect to one (1) additional field examination done during such
thirteen (13) consecutive Fiscal Periods. Notwithstanding the foregoing, in
addition to the field examinations described above, the Co-Collateral Agents may
have additional field examinations done (A) as they in their Permitted
Discretion deem necessary or appropriate at their own expense, or (B) if an
Event of Default shall have occurred and be continuing, at the Loan Parties’
expense.

 

113



--------------------------------------------------------------------------------

(c) Upon the request of the Co-Collateral Agents after reasonable prior notice,
permit the Co-Collateral Agents or professionals (including appraisers) retained
by the Administrative Agent to conduct appraisals of the ABL Priority
Collateral, including, without limitation, the assets included in the Borrowing
Base. The Co-Collateral Agents will make such request, and make arrangements,
for at least one such appraisal of the Inventory and Prescription Files in any
thirteen (13) consecutive Fiscal Periods. The Loan Parties shall pay the fees
and expenses of the Administrative Agent, the Co-Collateral Agents and one set
of such professionals with respect to such appraisals of the ABL Priority
Collateral (the “Appraisal Expenses”) with respect to up to one (1) Inventory
and Prescription File appraisal in each period of thirteen (13) consecutive
Fiscal Periods; provided, that, if Excess Availability is less than the amount
equal to thirty-five percent (35%) of the Borrowing Base at any time during any
such period of thirteen (13) consecutive Fiscal Periods, the Co-Collateral
Agents may, in their Permitted Discretion, require the Loan Parties to pay the
Appraisal Expenses with respect to one (1) additional Inventory and Prescription
File appraisal during such thirteen (13) consecutive Fiscal Periods.
Notwithstanding the foregoing, the Co-Collateral Agents may cause additional
appraisals to be undertaken (i) as it in its Permitted Discretion deems
necessary or appropriate, at its own expense or (ii) if an Event of Default
shall have occurred and be continuing, at the expense of the Loan Parties.

(d) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including appraisers) retained
by the Administrative Agent to conduct or obtain valuations of the Term Loan
Priority Collateral in connection with substitutions and additions as provided
in Schedule 6.17.

6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (a) to finance
the acquisition of working capital assets of the Borrowers, including the
purchase of inventory and equipment, in each case in the ordinary course of
business, (b) to finance Capital Expenditures of the Borrowers, (c) to repay the
Indebtedness outstanding under the Existing Credit Agreement, (d) to pay costs,
expenses and fees in connection with the credit facility provided for hereunder
and under the Term Loan Facility, and (e) for general corporate purposes of the
Loan Parties (including Capital Expenditures and Permitted Acquisitions), in
each case to the extent expressly permitted under applicable Law and the Loan
Documents.

6.12. Additional Loan Parties. Notify the Administrative Agent at the time that
any Person becomes a Subsidiary, whether such Person shall be a Restricted
Subsidiary or an Unrestricted Subsidiary, and promptly thereafter (and in any
event within thirty (30) days), cause any such Person (a) which is not an
Excluded Subsidiary, to (i) become a Loan Party by executing and delivering to
the Administrative Agent a Joinder to this Agreement and if such Person is not a
Borrower, a counterpart of the Facility Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a Lien
to the Administrative Agent on such Person’s assets of the types constituting
Collateral to secure the Obligations, and (iii) deliver to the Administrative
Agent documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(b) and upon Administrative Agent’s request, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), and (b) if any Indebtedness of such Person is owned by or on behalf
of any Loan Party, to pledge such Indebtedness and promissory notes evidencing
such Indebtedness to the extent any such Indebtedness is in an amount in excess
of $10,000,000, in each case in form, content and scope reasonably satisfactory
to the Administrative Agent and each Co-Collateral Agent. In no event shall
compliance with this Section 6.12 waive or be deemed a waiver or consent to any
transaction giving rise to the need to comply with this Section 6.12 if such
transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of the Borrowing Base.

 

114



--------------------------------------------------------------------------------

6.13. Cash Management.

(a) On or prior to the Closing Date, deliver to the Administrative Agent copies
of notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit H which have been executed on behalf of such Loan
Party and delivered to such Loan Party’s Credit Card Processors listed on
Schedule 5.21(b).

(b) The Loan Parties shall ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations), other than as
to certain Store locations consistent with current practices, for which such ACH
or wire transfer will be no less frequently than weekly (so long as the
aggregate amount of the funds in all such accounts at any time does not exceed
$1,000,000), to a Blocked Account (including Banner Accounts) all available
amounts on deposit in each DDA used by any Store or other retail location or
otherwise for the receipt of proceeds of Accounts or other Collateral from
customers and other obligors (which shall not include any Excluded DDA, so that
funds in an Excluded DDA are not sent to a Blocked Account) and all payments due
from Credit Card Issuers and Credit Card Processors and shall ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) all amounts on deposit in a Blocked Account to a Master
Concentration Account; provided, that, (i) with respect to a DDA relating to a
Store location for which such ACH or wire transfer is no less frequently than
weekly, up to $25,000 may remain in any such DDA, not to exceed $1,000,000 in
the aggregate for all such DDAs and (ii) with respect to a DDA for which such
ACH or wire transfer is no less frequently than daily, the available amounts
from such DDA shall only be required to be transferred if the available amount
on deposit in such DDA on such day is greater than $250,000, so long as the
aggregate amount of available funds in all such DDAs at any time, immediately
after giving effect to the transfers for such day, does not exceed $3,500,000
(except that so long as no Cash Dominion Event exists, Borrowers may maintain,
in addition and to the extent that no Base Rate Loans are outstanding, available
amounts for all such Blocked Accounts of up to an aggregate amount of
$100,000,000 for a period of seven (7) days).

(c) Within sixty (60) days after the Closing Date (or such longer period as the
Administrative Agent may approve in writing in its sole discretion but in no
event more than one hundred eighty (180) days from the Closing Date), deliver to
Administrative Agent (i) Blocked Account Agreements reasonably satisfactory in
form and substance to the Administrative Agent as duly authorized, executed and
delivered by such Loan Party and the applicable Blocked Account Bank with which
such Loan Party maintains each Blocked Account and each Master Concentration
Account covering each such Blocked Account and Master Concentration Account and
(ii) control agreements reasonably satisfactory in form and substance to the
Administrative Agent as duly authorized executed and delivered by such Loan
Party and any securities intermediary with which such Loan Party maintains any
securities or investment accounts, covering each such securities or investment
account maintained with such securities intermediary that at any time holds or
constitutes any Related Collateral (as defined in the Security Agreement) or
other Collateral.

(d) Each Blocked Account Agreement as to a Blocked Account shall require that
the applicable Blocked Account Bank transfer no less frequently than daily
(subject to the limitations set forth in Section 6.13(b) above) to a Master
Concentration Account all available amounts on deposit in the Blocked Account
subject to such agreement, including, without limitation, the following: (i) all
available cash receipts from the sale of Inventory and other assets (whether or
not constituting Collateral); (ii) all proceeds of collections of Accounts;
(iii) all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event,

 

115



--------------------------------------------------------------------------------

including, without limitation, any Prepayment Event. Each Blocked Account
Agreement as to a Master Concentration Account shall require that the applicable
Blocked Account Bank, after notice by Administrative Agent to the applicable
Blocked Account Bank transfer no less frequently than daily to the Agent Payment
Account, all funds on deposit therein, provided, that, Administrative Agent
shall only send such notice to a Blocked Account Bank with respect to a Master
Concentration Account at any time a Cash Dominion Event shall exist.

(e) All funds received in the Agent Payment Account shall be applied to the
Obligations as provided in accordance with Section 8.03 of this Agreement to the
extent then due and payable. In the event that, notwithstanding the provisions
of this Section 6.13, any Loan Party receives or otherwise has dominion and
control of any such proceeds or collections, such proceeds and collections shall
be held in trust by such Loan Party for the Administrative Agent, shall not be
commingled with any of such Loan Party’s other funds or deposited in any account
of such Loan Party and shall, not later than the Business Day after receipt
thereof, be deposited into a Blocked Account or a Master Concentration Account,
or if there then exists a Cash Dominion Event, dealt with in such other fashion
as such Loan Party may be instructed by the Administrative Agent.

(f) Upon the request of the Administrative Agent, the Loan Parties shall cause
bank statements and/or other reports to be delivered to the Administrative Agent
not less often than monthly, accurately setting forth all amounts deposited in
each Blocked Account to ensure the proper transfer of funds as set forth above.

6.14. Information Regarding the Collateral.

(a) Furnish to the Administrative Agent (i) at least ten (10) Business Days
prior written notice of any change in (A) any Loan Party’s name, organizational
structure, jurisdiction of incorporation or formation or other change in
location as determined in accordance with Article 9 of the UCC and (B) the
location of any Loan Party’s primary recordkeeping functions currently conducted
in its offices in Eden Prairie, Minnesota, St. Louis, Missouri or Boise, Idaho,
and (ii) at least thirty (30) days written notice after any change in any Loan
Party’s Federal taxpayer identification number or organizational identification
number assigned to it by its state of organization.

(b) Should any of the information on any (i) Periodic Update Schedule hereto
become inaccurate or misleading in any material respect as a result of changes
after the Closing Date, the Lead Borrower shall provide updated versions of such
Periodic Update Schedule together with the next delivery of financial statements
required to be delivered to the Administrative Agent pursuant to
Section 6.01(a), (b) or (c) and (ii) Occurrence Update Schedule become
inaccurate or misleading in any material respect as a result of changes after
the Closing Date, the Lead Borrower shall advise the Administrative Agent in
writing of such revisions or updates as may be necessary or appropriate to
update or correct the same promptly, but in any event within ten (10) Business
Days. From time to time as may be reasonably requested by the Administrative
Agent, the Lead Borrower shall supplement each Schedule hereto, or any
representation herein or in any other Loan Document, with respect to any matter
arising after the Closing Date that, if existing or occurring on the Closing
Date, would have been required to be set forth or described in such Schedule or
as an exception to such representation or that is necessary to correct any
information in such Schedule or representation which has been rendered
inaccurate thereby (and, in the case of any supplements to any Schedule, such
Schedule shall be appropriately marked to show the changes made therein).
Notwithstanding the foregoing, no supplement or revision to any Schedule or
representation shall be deemed the Credit Parties’ consent to the matters
reflected in such updated Schedules or revised representations nor permit the
Loan Parties to undertake any actions otherwise prohibited hereunder or fail to
undertake any action required hereunder from the restrictions and requirements
in existence prior to the delivery of such updated Schedules or such revision of
a representation; nor shall any such supplement or revision to any Schedule or
representation be deemed the Credit Parties’ waiver of any Default resulting
from the matters disclosed therein.

 

116



--------------------------------------------------------------------------------

6.15. Physical Inventories.

(a) Cause a physical inventory to be undertaken with respect to all Inventory
locations, at the expense of the Loan Parties, pursuant to periodic cycle counts
consistent with the current practices and procedures of Loan Parties as in
effect on the date hereof, but in no event will Inventory at all locations be
counted less than two times in any period of thirteen (13) Fiscal Periods, using
the methodology used as of the date hereof or as otherwise may be reasonably
satisfactory to the Administrative Agent and each Co-Collateral Agent. The
Administrative Agent and each Co-Collateral Agent, at the expense of the Loan
Parties, may participate in and/or observe scheduled physical counts of
Inventory undertaken on behalf of any Loan Party. The Lead Borrower, (i) within
twenty (20) days following the completion of such physical inventory pursuant to
the cycle count (with respect to any location, as and when completed at such
location), shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable and (ii) on a quarterly basis, concurrently with
the delivery of the financial statements referred to in Section 6.01(b), shall
provide the Administrative Agent and each Co-Collateral Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party).

(b) The Co-Collateral Agents, in their Permitted Discretion, if any Default or
Event of Default exists, may cause additional such inventories to be taken as
the Co-Collateral Agents determine (each, at the expense of the Loan Parties).

6.16. Environmental Laws. (a) Conduct its operations and keep and maintain its
Real Estate and require all lessees and sublessees of such Real Estate to
operate and maintain such Real Estate, in material compliance with all
Environmental Laws; (b) obtain and renew all environmental permits necessary for
its operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
comply with Environmental Laws pertaining to the presence, generation,
treatment, storage, use, disposal, transportation or Release of any Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
provided, that, neither a Loan Party nor any of its Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and adequate reserves have been set aside and are being
maintained by the Loan Parties with respect to such circumstances in accordance
with GAAP.

6.17. Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which the Administrative Agent may reasonably
request, to carry out the terms and conditions of this Agreement and the other
Loan Documents and to establish, maintain, renew, preserve or protect the rights
and remedies of Administrative Agent and other Credit Parties hereunder and
under the other Loan Documents, or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
The Loan Parties also agree to provide to the Administrative Agent and each
Co-Collateral Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent and each Co-Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

117



--------------------------------------------------------------------------------

(b) If any assets of a type that constitute ABL Priority Collateral are acquired
by any Loan Party after the Closing Date (and the Security Documents do not
create and perfect a first priority security interest in such assets without any
further action upon acquisition thereof), notify the Administrative Agent
thereof, and the Loan Parties will cause such assets to be subjected to a Lien
securing the Obligations and will take such actions as shall be necessary or
shall be requested by the Administrative Agent to grant and perfect such Liens,
including actions described in paragraph (a) of this Section 6.17, all at the
expense of the Loan Parties. In no event shall compliance with this
Section 6.17(b) waive or be deemed a waiver or consent to any transaction giving
rise to the need to comply with this Section 6.17(b) if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute consent to the inclusion of any acquired assets in the computation of
the Borrowing Base. If the Loan Parties add one or more fee-owned or ground
leased Real Estate sites (and the Equipment located thereon owned by any Loan
Party) as Term Loan Priority Collateral (each, a “Substitute Property”) in lieu
of any one or more Real Estate Collateral Properties and the Related Real Estate
Collateral (as defined on Schedule 6.17) located thereon, the Loan Parties
shall, contemporaneously with the granting and perfection of the security
interest of the Term Loan Agent or any of the Term Loan Lenders in such
Substitute Property, deliver to the Administrative Agent evidence of the
granting and perfection of a valid second priority security interest in the
Substitute Property (subordinate only to the security interests under the Term
Loan Facility and other Permitted Encumbrances to the extent such Permitted
Encumbrances have priority by operation of law) for the benefit of the
Administrative Agent.

(c) Upon the request of the Administrative Agent, cause any of its landlords
(other than with respect to Stores and locations where no ABL Priority
Collateral or other assets which Administrative Agent may require access and use
of to realize on ABL Priority Collateral are located) to deliver a Collateral
Access Agreement to the Administrative Agent in such form as the Administrative
Agent may reasonably require.

(d) Upon the request of the Administrative Agent, deliver to the Administrative
Agent copies of notifications (each, a “DDA Notification”) substantially in the
form attached hereto as Exhibit G which have been executed on behalf of such
Loan Party and delivered to each depository institution at which a DDA (other
than an Excluded DDA) is maintained.

6.18. Lender Meetings. Within sixty (60) days after the receipt by
Administrative Agent of the audited financial statements pursuant to
Section 6.01(a)(i) for the then most recently ended Fiscal Year of Lead Borrower
or on such other date as Administrative Agent and Lead Borrower may agree, at
the request of Administrative Agent or of the Required Lenders and upon
reasonable prior notice, hold a meeting (at a mutually agreeable location and
time or, at the option of Administrative Agent, by conference call) with all
Lenders who choose to attend such meeting at which meeting shall be reviewed the
financial results of the previous Fiscal Year and the financial condition of the
Lead Borrower and its Subsidiaries and the projections presented for the current
Fiscal Year of Lead Borrower.

6.19. ERISA.

(a) Each Loan Party shall, and shall cause each of its ERISA Affiliates to:
(i) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal and State law;
(ii) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (iii) not terminate any Pension Plan so as to incur
any material liability to the Pension Benefit Guaranty Corporation; (iv) not
allow or suffer to exist any prohibited transaction involving any Plan or any
trust created thereunder which would subject such Borrower, Guarantor or such
ERISA Affiliate to a material tax or other liability on prohibited transactions
imposed under Section 4975 of the Code or ERISA; (v) make all required
contributions to any Plan which it is obligated to pay under Sections 302 or 303
of ERISA, Sections 412 or 430 of the Code or the terms of such Plan; (vi) not
allow

 

118



--------------------------------------------------------------------------------

or suffer to exist any violation of the “minimum funding standards” (within the
meaning of Section 302 of ERISA and Section 412 of the Code), whether or not
waived, with respect to any such Pension Plan; (vii) not engage in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA; or (viii) not allow
or suffer to exist any occurrence of a Reportable Event or any other event or
condition which presents a material risk of termination by the PBGC of any Plan
that is a single employer plan, which termination could result in any material
liability to the PBGC.

(b) Promptly upon each determination of the amount of the contributions or other
payments required to be made for any calendar year by any Loan Party in respect
of any underfunded Pension Plan in order to eliminate or reduce the funding
deficiency and prior to any Loan Party making any contribution of other payment
in respect of such calendar year, Lead Borrower shall notify Administrative
Agent of such determination and provide such information with respect thereto as
Administrative Agent may reasonably request.

6.20. Agricultural Products.

(a) Each Borrower shall at all times comply in all material respects with all
existing and future Food Security Act Notices during their periods of
effectiveness under the Food Security Act, including, without limitation,
directions to make payments to the Farm Products Seller by issuing payment
instruments directly to the secured party with respect to any assets of the Farm
Products Seller or jointly payable to the Farm Products Seller and any secured
party with respect to the assets of such Farm Products Seller, as specified in
the Food Security Act Notice, so as to terminate or release the security
interest in any Farm Products maintained by such Farm Products Seller or any
secured party with respect to the assets of such Farm Products Seller under the
Food Security Act.

(b) Each Borrower shall take all other actions as may be reasonably required, if
any, to ensure that any perishable agricultural commodity (in whatever form) or
other Farm Products are purchased free and clear of any Lien or other claims in
favor of any Farm Products Seller or any secured party with respect to the
assets of any Farm Products Seller.

(c) Each Borrower shall promptly notify Administrative Agent in writing after
receipt by or on behalf of such Borrower of any Food Security Act Notice or
amendment to a previous Food Security Act Notice, and including any notice from
any Farm Products Seller of the intention of such Farm Products Seller to
preserve the benefits of any trust applicable to any assets of any Loan Party
under the provisions of the PSA, PACA or any other statute and upon the request
of the Administrative Agent, such Borrower shall promptly provide Administrative
Agent with a true, correct and complete copy of such Food Security Act Notice or
amendment, as the case may be, and other information delivered to or on behalf
of such Borrower pursuant to the Food Security Act.

(d) To the extent that a Borrower purchases any Farm Products from a Person who
produces such Farm Products in a state with a central filing system certified by
the United States Secretary of Agriculture, such Borrower shall immediately
register, as a buyer, with the Secretary of State of such state (or the
designated system operator). Each Borrower shall forward promptly to
Administrative Agent a copy of such registration as well as a copy of all
relevant portions of the master list periodically distributed by any such
Secretary of State (or the designated system operator). Each Borrower shall
comply with any payment of obligations in connection with the purchase of any
Farm Products imposed by a secured party as a condition of the waiver or release
of a security interest effective under the Food Security Act or other applicable
law whether or not as a result of direct notice or the filing under any
applicable central filing system. Each Borrower shall also provide to
Administrative Agent from time to time upon its request true and correct copies
of all state filings recorded in any such central filing system in respect of a
Person from whom a Borrower has purchased Farm Products within the preceding
twelve (12) months.

 

119



--------------------------------------------------------------------------------

6.21. Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.21, in each case within the time limits specified
on such schedule (unless Administrative Agent, in its Permitted Discretion,
shall have agreed to any particular longer period).

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder and until the payment
in full of the Obligations, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party or any Subsidiary
thereof as debtor; or sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, except as to all of the above, Permitted Encumbrances and in the
case of the assignment or transfer of accounts or other rights to receive
payment except for Permitted Dispositions.

7.02. Investments. Make any Investments, except Permitted Investments.

7.03. Indebtedness; Disqualified Stock.

(a) Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness;

(b) issue Disqualified Stock.

7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or agree to do any of the foregoing), except that, so long as
no Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom:

(a) a Loan Party may merge with any Excluded Subsidiary, provided, that, the
Loan Party shall be the continuing or surviving Person;

(b) any Loan Party may merge into any Loan Party, provided, that, in any merger
involving a Borrower, such Borrower shall be the continuing or surviving Person
and in any merger involving one or more Borrowers, a Borrower shall be the
continuing or surviving Person;

(c) in connection with a Permitted Acquisition, any Restricted Subsidiary (other
than a Loan Party) may merge with or into or consolidate with any other Person
or permit any other Person to merge with or into or consolidate with it,
provided, that, (i) the Person surviving such merger shall be a Subsidiary of a
Loan Party and (ii) in the case of any such merger to which any Loan Party is a
party, such Loan Party is the surviving Person;

 

120



--------------------------------------------------------------------------------

(d) any Restricted Subsidiary may be wound up and dissolved, provided, that,
promptly upon the commencement of the winding up or any action to dissolve such
Restricted Subsidiary, (i) any assets of such Restricted Subsidiary which
constitute Collateral are either (A) transferred to a Loan Party and are subject
to the valid perfected first priority security interest of the Administrative
Agent as to any ABL Priority Collateral and valid perfected second priority
security interest of Administrative Agent as to any Term Loan Priority
Collateral or (B) are subject to a Permitted Disposition and (ii) any such
Restricted Subsidiary that is a Borrower shall cease to be a Borrower.

7.05. Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except Permitted Dispositions.

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so;
except that as of the date of any such Restricted Payment and after giving
effect thereto:

(a) a Loan Party or a Restricted Subsidiary that is not a Loan Party may make
Restricted Payments to any Loan Party and a Restricted Subsidiary that is not a
Loan Party may make a Restricted Payment to another Restricted Subsidiary that
is not a Loan Party;

(b) a Restricted Subsidiary that is not wholly-owned, directly or indirectly, by
a Loan Party may make Restricted Payments in a pro rata amount to its minority
owners at the time of any Restricted Payment made to a Loan Party or Restricted
Subsidiary pursuant to clause (a) above;

(c) the Lead Borrower may declare and make regularly scheduled dividend payments
in respect of Equity Interests consisting of common stock of the Lead Borrower,
or redeem such Equity Interests, provided, that, as of the date of the payment
of any such dividend or redemption and after giving effect thereto, (i) the
aggregate amount of such dividends and redemptions in any Fiscal Year shall not
exceed $100,000,000, and (ii) no Cash Dominion Event shall exist;

(d) the Lead Borrower may make Restricted Payments, provided, that, as of the
date of any such payment and after giving effect thereto, (i) each of the
Payment Conditions is satisfied, (ii) Administrative Agent shall have received
ten (10) Business Days’ prior written notice of such transaction and
(iii) Administrative Agent shall have received such other information related to
such transaction as the Administrative Agent may reasonably require; and

(e) a Loan Party may issue securities or make payments to the extent permitted
under Section 7.09(b)(iii) hereof.

7.07. Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in respect of any of the Term Loan Debt, any
of the Subordinated Indebtedness or any other Material Indebtedness, except:
(a) regularly scheduled or mandatory repayments (including repayments required
as a result of a Permitted Disposition), repurchases, redemptions or defeasances
of Permitted Indebtedness (other than Subordinated Indebtedness), provided,
that, in the case of mandatory payments under the Term Loan Facility in respect
of, or based on, excess cash flow of the Lead Borrower or any of its
Subsidiaries or similar measures, no proceeds of Loans or Letters of Credit may
be used to make any such mandatory payment unless, after giving effect to any
such payment, on a pro forma basis using the most recent calculation of the
Borrowing Base immediately prior to any such payment, the Excess Availability
shall be not less than twenty-two and one-half percent (22.5%) of the Aggregate
Commitments, (b) repayments and prepayments of Subordinated Indebtedness in
accordance with the subordination terms thereof, so long as, on the date of any
such payment and after giving effect thereto, no Default or Event of Default

 

121



--------------------------------------------------------------------------------

shall exist or have occurred and be continuing, (c) voluntary prepayments,
repurchases, redemptions or defeasances of Permitted Indebtedness (but excluding
on account of any Subordinated Indebtedness except to the extent permitted under
the subordination provisions applicable thereto) so long as (i) each of the
Payment Conditions is satisfied, (ii) Administrative Agent shall have received
ten (10) Business Days’ prior written notice of such transaction and,
(iii) Administrative Agent shall have received such other information related to
such transaction as the Administrative Agent may reasonably require; and
(d) refinancings and refundings of such Indebtedness to the extent permitted
hereunder.

7.08. Change in Nature of Business. In the case of each of the Loan Parties,
engage in any line of business substantially different from the Business
conducted by the Loan Parties and their Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

7.09. Transactions with Affiliates.

(a) Enter into, renew, extend or be a party to any transaction of any kind with
any Affiliate of any Loan Party, whether or not in the ordinary course of
business, other than (i) as set forth on Schedule 7.09, (ii) Restricted Payments
permitted under Section 7.06, (iii) the payment of compensation and benefits and
the providing of indemnification to officers and directors in the ordinary
course of business and consistent with past practices, or (iv) on fair and
reasonable terms substantially as favorable to the Loan Parties or such
Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided, that, the foregoing restriction shall not apply to a
transaction between or among the Loan Parties.

(b) The foregoing restriction shall not restrict (i) a transaction between or
among the Loan Parties, (ii) advances for commissions, travel and other similar
purposes in the ordinary course of business to directors, officers and
employees, (iii) any employment or compensation arrangement or agreement,
employee benefit plan or arrangement, severance or retention agreement, plan or
arrangement, officer or director indemnification agreement or any similar
arrangement or other compensation arrangement entered into by the Lead Borrower
or any of its Subsidiaries in the ordinary course of business and payments,
issuance of securities or awards pursuant thereto, and including the grant of
stock options, restricted stock, stock appreciation rights, phantom stock awards
or similar rights to employees and directors in each case approved by the Board
of Directors of the Lead Borrower or such Subsidiary, and (iv) the payment of
reasonable fees and out-of-pocket costs to directors of the Lead Borrower or any
of its Subsidiaries.

7.10. Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document or any Term
Loan Documents) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments or other distributions to any Loan Party or to otherwise
transfer property to or invest in a Loan Party, (ii) of any Subsidiary (other
than an Excluded Subsidiary) to Guarantee the Obligations, (iii) of any
Subsidiary (other than an Excluded Subsidiary) to make or repay loans to a Loan
Party, or (iv) of the Loan Parties or any Subsidiary (other than an Excluded
Subsidiary) to create, incur, assume or suffer to exist Liens on property of
such Person in favor of the Administrative Agent; provided, that, this clause
(iv) shall not prohibit any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under clauses (c) or (f) of the definition of
Permitted Indebtedness solely to the extent any such negative pledge relates to
the property financed by or securing such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

7.11. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(a) to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose; or
(b) for purposes other than those permitted under this Agreement.

 

122



--------------------------------------------------------------------------------

7.12. Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under or any provision of (a) its Organization Documents in a
manner materially adverse to the Credit Parties or (b) the Indentures, the SVU
2014 Notes, the SVU 2016 Notes, the ASC Notes, the Receivables Transfer
Agreement or any other Material Indebtedness, in each case in a manner that
would be materially adverse to the Credit Parties (including, in the case of the
Indentures, the SVU 2014 Notes, the SVU 2016 Notes, the ASC Notes and the
Receivables Transfer Agreement, changing the obligors with respect to such
Material Indebtedness except as required by the terms thereof as in effect on
the Closing Date) or to the extent that such amendment, modification or waiver
has or would reasonably be expected to have a Material Adverse Effect.

7.13. Fiscal Year. Change the Fiscal Year of any Loan Party, or the accounting
policies or reporting practices of the Loan Parties, except as required by GAAP.

7.14. Deposit Accounts. Open new DDAs (other than an Excluded DDA), Blocked
Accounts or Master Concentration Accounts unless, upon the request of
Administrative Agent, the Loan Parties shall have delivered to the
Administrative Agent appropriate DDA Notifications or Blocked Account Agreements
consistent with the provisions of Section 6.13 and otherwise reasonably
satisfactory to the Administrative Agent.

7.15. Minimum Fixed Charge Coverage Ratio. At any time that a Covenant
Compliance Event exists, permit the Consolidated Fixed Charge Coverage Ratio of
Lead Borrower and its Restricted Subsidiaries determined for the applicable
Measurement Period as of the end of the most recently ended Fiscal Period for
which Administrative Agent has received financial statements to be less than
1.00 to 1.00.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Loan Party or any Restricted Subsidiary fails to pay when
and as required to be paid herein, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise, (i) any
amount of principal of any Loan or any LC Obligation, or deposit any funds as
Cash Collateral in respect of LC Obligations, or (ii) any interest on any Loan
or on any LC Obligation, or any fee due hereunder, within three (3) Business
Days of the due date, or (iii) any other amount payable hereunder or under any
other Loan Document, within three (3) Business Days of the due date; or

(b) Specific Covenants. Any Loan Party or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02(a)(i), (ii), (iv), and (viii), 6.03, 6.05, 6.07, 6.10, 6.11,
6.12, 6.13 or 6.14 or Article VII (excluding Section 7.10) of this Agreement or
Sections 4.9 of the Security Agreement or Sections 5(a), 5(c) (as to the first
sentence thereof), 6 and 7 of the Mortgages; or

(c) Other Defaults. Any Loan Party or any Restricted Subsidiary fails to perform
or observe any term, covenant or agreement (not specified in Sections 8.01(a) or
8.01(b) above) contained in this Agreement or any other Loan Document on its
part to be performed or observed and such failure continues for thirty (30) days
after the date written notice thereof shall have been given to the Lead

 

123



--------------------------------------------------------------------------------

Borrower by the Administrative Agent or any Lender; provided, that, in the event
the Lead Borrower fails to notify the Administrative Agent in accordance with
the terms of Section 6.03(a) within three (3) Business Days after the occurrence
of its failure to perform or observe such term, covenant or agreement as
provided therein, an Event of Default will occur as a result of the failure to
perform or observe such term, covenant or agreement on the date thirty (30) days
after the earlier of (i) the date of the event or occurrence which is the basis
for such Event of Default or (ii) the date written notice thereof shall have
been given to the Lead Borrower by the Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party or
any other Restricted Subsidiary herein, in any other Loan Document, or in any
document, report, certificate, financial statement or other instrument delivered
in connection herewith or therewith (including, without limitation, any
Borrowing Base Certificate) shall be incorrect or misleading in any material
respect when made or deemed made, except that such materiality qualifier shall
not be applicable to any representation or warranty that is already qualified by
materiality or “Material Adverse Effect”; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary thereof (i) fails
to make any payment when due (regardless of amount and whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Indebtedness (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement), or (ii) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with or without the
giving of notice, lapse of time or both, such Indebtedness to be demanded,
accelerated or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary (other than an
Excluded Subsidiary) (i) institutes or consents to the institution of any
voluntary or involuntary proceeding under any Debtor Relief Law, or makes a
general assignment for the benefit of creditors; or (ii) applies for or consents
to the appointment of any receiver, trustee, custodian, sequestrator,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or (iii) a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, sequestrator,
conservator, liquidator, rehabilitator or similar officer is appointed and the
appointment continues undischarged, undismissed or unstayed for sixty
(60) calendar days or an order or decree approving or ordering any of the
foregoing shall be entered; or (iv) files an answer admitting the material
allegations of a petition filed against it in any proceeding described in the
foregoing clauses (i), (ii) or (iii); or (v) any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
(other than any Excluded Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due in the ordinary
course of business, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
sixty (60) days after its issuance or levy (except in the case of an attachment
of the Blocked Accounts or Master Concentration Accounts, within five (5) days),
or (iii) takes any action for the purpose of effecting the events described in
the foregoing paragraph (f) or this paragraph (g); or

 

124



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Loan Party or any Subsidiary (other
than an Excluded Subsidiary) (i) one or more judgments or orders or any
combination thereof for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $75,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of forty-five (45) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, is not in effect;
or

(i) Racketeering. There is filed against any Loan Party or any of its
Subsidiaries by any federal or state Governmental Authority any action, suit or
proceeding under any federal or state racketeering statute (including the
Racketeer Influenced and Corrupt Organization Act of 1970), which action, suit
or proceeding: (i) is not dismissed within one hundred twenty (120) days and
(ii) would reasonably be expected to result in the confiscation or forfeiture of
any material portion of the Collateral; or

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in the liability of any Borrower or any Restricted Subsidiary under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC that has or would
reasonably be expected to have a Material Adverse Effect when taken together
with all other such ERISA Events, or (ii) a Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan or any installment in connection with an
underfunded Pension Plan as provided in Section 6.19, in either case as to any
such installment that is in excess of $75,000,000; or

(k) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect (other than in accordance
with its terms) and as a result thereof, a Material Adverse Effect occurs or
would reasonably be expected to occur; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document (other than as a result of
the discharge of such Loan Party in accordance with the terms of the applicable
Loan Document), or purports to revoke, terminate or rescind any provision of any
Loan Document or seeks to avoid, limit or otherwise adversely affect any Lien
purported to be created under any Security Document; or (ii) any Lien purported
to be created under any Security Document shall cease to be, or shall be
asserted by any Loan Party or any other Person not to be, a valid and perfected
Lien on any Collateral, with the priority required by the applicable Security
Document; or

(l) Cessation of Business. Except as otherwise expressly permitted hereunder,
any Loan Party or any Restricted Subsidiary shall take any action to suspend the
operation of its business in the ordinary course, liquidate all or a material
portion of its assets or Store locations, or employ an agent or other third
party to conduct a program of closings, liquidations or “going-out-of-business”
sales of any material portion of its business; or

 

125



--------------------------------------------------------------------------------

(m) Loss of Collateral. There occurs any uninsured loss to any portion of the
Collateral having a value in excess of $75,000,000; or

(n) Indictment. The indictment or institution of any legal process or proceeding
against, any Loan Party or any Restricted Subsidiary thereof, under any federal
or state criminal statute, rule, regulation, order, or other requirement having
the force of law for a felony; or

(o) Guaranty. The termination or attempted termination of any Facility Guaranty
except as expressly permitted hereunder or under any other Loan Document; or

(p) Credit Card Agreements. (i) any Credit Card Issuer or Credit Card Processor
shall send notice to any Borrower that it is ceasing to make or suspending
payments to such Borrower of amounts due or to become due to such Borrower or
shall cease or suspend such payments, or shall send notice to such Borrower that
it is terminating its arrangements with Borrower or such arrangements shall
terminate as a result of any event of default under such arrangements, which
continues for more than the applicable cure period, if any, with respect
thereto, unless such Borrower shall have entered into arrangements with another
Credit Card Issuer or Credit Card Processor, as the case may be, within sixty
(60) days after the date of any such notice or (ii) any Credit Card Issuer or
Credit Card Processor withholds payment of amounts otherwise payable to a
Borrower to fund a reserve account or otherwise hold as collateral, or shall
require a Borrower to pay funds into a reserve account or for such Credit Card
Issuer or Credit Card Processor to otherwise hold as collateral, or any Borrower
shall provide a letter of credit, guarantee, indemnity or similar instrument to
or in favor of such Credit Card Issuer or Credit Card Processors such that in
the aggregate all of such funds in the reserve account, other than amounts held
as collateral and the amount of such letters of credit, guarantees, indemnities
or similar instruments shall exceed an amount equal to or exceeding ten percent
(10%) of the Credit Card Receivables processed by such Credit Card Issuer or
Credit Card Processor in the immediately preceding Fiscal Year; or

(q) Material Adverse Effect. There occurs any Material Adverse Effect; or

(r) Subordination; Intercreditor Agreement. (i) The subordination provisions of
the documents evidencing or governing any Subordinated Indebtedness, or
provisions of the Term Loan Intercreditor Agreement (or any other intercreditor
agreement entered into by Administrative Agent after the date hereof), any such
provisions being referred to as the “Intercreditor Provisions”, shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Indebtedness as a
result of any act or omission of any Loan Party or any Restricted Subsidiary; or
(ii) any Loan Party or any Restricted Subsidiary shall, directly or indirectly,
disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Intercreditor Provisions, (B) that the
Intercreditor Provisions exist for the benefit of the Credit Parties, or (C) in
the case of Subordinated Indebtedness, that all payments of principal of or
premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party or any Restricted
Subsidiary, shall be subject to any of the Intercreditor Provisions; or

(s) Maturity of Term Loan Facility. The maturity of the Term Loan Facility prior
to its originally scheduled maturity date (as a result of the failure of any
Borrower or any Restricted Subsidiary to obtain refinancing or otherwise as a
result of any act or omission of any Borrower or any Restricted Subsidiary after
the Closing Date).

 

126



--------------------------------------------------------------------------------

8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

(a) declare the Commitments of each Lender to make Loans and any obligation of
each LC Issuer to make LC Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c) require that the Loan Parties Cash Collateralize the LC Obligations; and

(d) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

provided, that, upon the entry of an order for relief (or similar order) with
respect to any Loan Party under any Debtor Relief Laws, the obligation of each
Lender to make Loans and any obligation of each LC Issuer to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Loan Parties to
Cash Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the Term Loan
Intercreditor Agreement, be applied by the Administrative Agent in the following
order:

first, to payment of that portion of the Obligations (excluding the Bank Product
Obligations and Commercial LC Facility Obligations) constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent, in its capacity as such and to the Co-Collateral Agents,
in their capacities as such;

second, to payment of that portion of the Obligations (excluding the Bank
Product Obligations and Commercial LC Facility Obligations) constituting
indemnities, Credit Party Expenses, and other amounts (other than principal,
interest and fees) payable to the Lenders and the LC Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and LC Issuers),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

127



--------------------------------------------------------------------------------

third, to the extent not previously reimbursed by the Lenders, to payment to the
Administrative Agent of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances;

fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the LC Issuers
in proportion to the respective amounts described in this clause Fifth payable
to them;

sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans and Unpaid Drawings, ratably among the Lenders
and the LC Issuers in proportion to the respective amounts described in this
clause Seventh held by them;

eighth, to (i) the Administrative Agent for the account of the LC Issuers, to
Cash Collateralize that portion of LC Obligations comprised of the aggregate
undrawn amount of Letters of Credit and (ii) the applicable Lender (or its
Affiliate, as the case may be) to cash collateralize the aggregate undrawn
amount of letters of credit under a Commercial LC Facility, ratably among the
Credit Parties and the Lender (or its Affiliate) providing the Commercial LC
Facility in proportion to the respective amounts described in this clause Eighth
held by them;

ninth, to payment of all other Obligations (including, without limitation, the
cash collateralization of asserted but unliquidated indemnification obligations
as provided in Section 10.04(b), but excluding any Bank Product Obligations),
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Ninth held by them

tenth, to payment of that portion of the Bank Product Obligations arising from
Cash Management Services to the extent secured under the Security Documents,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Tenth held by them;

eleventh, to payment of all other Bank Product Obligations to the extent secured
under the Security Documents, ratably among the Credit Parties in proportion to
the respective amounts described in this clause Eleventh held by them;

last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

128



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT AND THE CO-COLLATERAL AGENTS

9.01. Appointment and Authority.

(a) Each of the Lenders and the LC Issuers hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and hereby irrevocably appoints Wells Fargo and General
Electric Capital Corporation as Co-Collateral Agents hereunder and under the
other Loan Documents, and authorizes the Administrative Agent and the
Co-Collateral Agents to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent and the Co-Collateral
Agents, as applicable, by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the
Co-Collateral Agents, the Lenders and the LC Issuers, and no Loan Party or any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.

(b) Each of the Lenders (in its capacities as a Lender) and the LC Issuers
hereby irrevocably appoints Wells Fargo as Administrative Agent and authorizes
the Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “administrative agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article X (including Section 10.04(c)), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents, as
if set forth in full herein with respect thereto.

(c) Each Lender and LC Issuer authorizes and directs the Administrative Agent
and the Co-Collateral Agents to enter into this Agreement and the other Loan
Documents to which it is a party, including the Term Loan Intercreditor
Agreement. Each Lender agrees that any action taken by the Administrative Agent,
any Co-Collateral Agent, Required Lenders or Supermajority Lenders in accordance
with the terms of this Agreement or the other Loan Documents and the exercise by
the Administrative Agent, any Co-Collateral Agent, Required Lenders or
Supermajority Lenders of their respective powers set forth herein or therein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.

(d) The Co-Collateral Agents, Lenders, LC Issuers and any other holder of any
Obligations acknowledge that the Term Loan Debt is secured by Liens on the
Collateral and that the exercise of certain of the rights and remedies of
Administrative Agent under the Loan Documents may be subject to the provisions
of the Term Loan Intercreditor Agreement. Each Co-Collateral Agent, Lender and
LC Issuer irrevocably (i) consents to the subordination of Liens provided for
under the Term Loan Intercreditor Agreement and the other terms and conditions
therein, (ii) authorizes and directs the Administrative Agent to execute and
deliver the Term Loan Intercreditor Agreement and any documents relating
thereto, in each case, on behalf of such Co-Collateral Agent, such Lender or
such LC Issuer and to take all actions (and execute all documents) required (or
deemed advisable) by it in accordance with the terms of the Term Loan
Intercreditor Agreement, in each case, and without any further consent,
authorization or other action by such Co-Collateral Agent, Lender or LC Issuer,
(iii) agrees that, upon the execution and delivery thereof, such Co-Collateral
Agent, Lender and LC Issuer will be bound by the provisions of the Term Loan
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of the Term Loan Intercreditor Agreement,
(iv) agrees that no Co-

 

129



--------------------------------------------------------------------------------

Collateral Agent, Lender or LC Issuer shall have any right of action whatsoever
against the Administrative Agent as a result of any action taken by
Administrative Agent pursuant to this Section or in accordance with the terms of
the Term Loan Intercreditor Agreement and (v) acknowledges (or is deemed to
acknowledge) that a copy of the Term Loan Intercreditor Agreement has been
delivered, or made available, to such Co-Collateral Agent, Lender and LC Issuer.
Each Co-Collateral Agent, Lender and LC Issuer hereby further irrevocably
authorizes and directs the Administrative Agent to enter into such amendments,
supplements or other modifications to the Term Loan Intercreditor Agreement as
are approved by Administrative Agent and the Required Lenders, provided, that,
Administrative Agent may execute and deliver such amendments, supplements and
modifications thereto as are contemplated by the Term Loan Intercreditor
Agreement in connection with any extension, renewal, refinancing or replacement
of this Agreement or any refinancing of the Obligations, in each case, on behalf
of such Co-Collateral Agent, Lender and LC Issuer and without any further
consent, authorization or other action by any Co-Collateral Agent, Lender or LC
Issuer. The Administrative Agent shall have the benefit of the provisions of
Section 9 with respect to all actions taken by it pursuant to this Section or in
accordance with the terms of the Term Loan Intercreditor Agreement to the full
extent thereof.

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder and the Persons serving as Co-Collateral Agents hereunder shall have
the same rights and powers in their capacity as a Lender as any other Lender and
may exercise the same as though they were not the Administrative Agent or a
Co-Collateral Agent, as applicable, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder or a
Co-Collateral Agent hereunder, as applicable, in each case in its individual
capacity. Each such Person and its Affiliates may accept deposits from, lend
money to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Loan Parties or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
or a Co-Collateral Agent, as applicable, hereunder and without any duty to
account therefor to the Lenders.

9.03. Exculpatory Provisions. The Administrative Agent and the Co-Collateral
Agents shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent and each Co-Collateral Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or a Co-Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided, that, the Administrative Agent and the Co-Collateral
Agents shall not be required to take any action that, in its respective opinion
or the opinion of its counsel, may expose the Administrative Agent or
Co-Collateral Agents to liability or that is contrary to any Loan Document or
applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, by any Person serving as a Co-Collateral Agent, or any of their
respective Affiliates in any capacity.

 

130



--------------------------------------------------------------------------------

The Administrative Agent and each Co-Collateral Agent shall not be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent or such Co-Collateral Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

The Administrative Agent and each Co-Collateral Agent shall not be deemed to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent or such Co-Collateral Agent, as applicable, by
the Loan Parties, a Lender or LC Issuer. Upon the occurrence of an Event of
Default, the Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Applicable
Lenders. Unless and until the Administrative Agent shall have received such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to any such
Default or Event of Default as it shall deem advisable in the best interest of
the Credit Parties. In no event shall the Administrative Agent be required to
comply with any such directions to the extent that the Administrative Agent
believes that its compliance with such directions would be unlawful.

The Administrative Agent and each Co-Collateral Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or such Co-Collateral Agent, as
applicable.

9.04. Reliance by Agents. Administrative Agent and each Co-Collateral Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including, but not limited to, any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. Administrative Agent and each Co-Collateral Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or LC Issuer, the Administrative Agent may presume that
such condition is satisfactory to such Lender or LC Issuer unless the
Administrative Agent shall have received written notice to the contrary from
such Lender or LC Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. Administrative Agent and each Co-Collateral Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05. Delegation of Duties. The Administrative Agent and each Co-Collateral
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more sub
agents appointed by the Administrative Agent. The Administrative Agent, each
Co-Collateral Agent and any such sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions

 

131



--------------------------------------------------------------------------------

of this Article shall apply to any such sub agent and to the Related Parties of
the Administrative Agent, each Co-Collateral Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent and as a Co-Collateral Agent.

9.06. Resignation of Administrative Agent. Administrative Agent may at any time
give written notice of its resignation to the Lenders and the Lead Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall
appoint a successor from among the Lenders, with the approval of the Lead
Borrower, which approval shall not be unreasonably withheld or delayed,
provided, that, no such approval shall be required at any time a Default or
Event of Default exists or has occurred and is continuing. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the LC Issuers, appoint a successor Administrative
Agent that is an Eligible Assignee or an Affiliate of an Eligible Assignee,
after consultation with the Lead Borrower; provided, that, if the Administrative
Agent shall notify the Lead Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders or the LC Issuers under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and LC Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Lead Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent
hereunder.

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as a Co-Collateral Agent, its resignation
as Swing Line Lender and the resignation of Wells Fargo as LC Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Co-Collateral Agent, LC Issuer and
Swing Line Lender, (b) the retiring Co-Collateral Agent, LC Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
LC Issuer shall issue letters of credit in substitution for the Letters of
Credit issued by the retiring LC Issuer, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring LC Issuer to
effectively assume the obligations of the retiring LC Issuer with respect to
such Letters of Credit.

Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, each of Wells Fargo and General Electric Capital
Corporation hereby agrees that it shall not assign any of its rights, powers,
duties and obligations as a Co-Collateral Agent hereunder to any Person

 

132



--------------------------------------------------------------------------------

(other than an Affiliate of such Person designated by such Person from time to
time in writing to the Administrative Agent as a Co-Collateral Agent) without
the prior written consent of the Administrative Agent and the other
Co-Collateral Agent and so long as no Specified Event of Default exists or has
occurred and is continuing, the Lead Borrower.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and LC
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent, any Co-Collateral Agent, or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and LC Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any
Co-Collateral Agent, or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Except as provided
in Section 9.12, the Administrative Agent and the Co-Collateral Agents shall not
have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the
Administrative Agent or any Co-Collateral Agent.

9.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Initial Lead Arrangers, Lead Arrangers, Co-Syndication
Agents or Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, an LC Issuer or the Swing Line Lender hereunder.

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or LC Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC
Issuers, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the LC Issuers, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
LC Issuers, the Administrative Agent and such Credit Parties under Sections
2.03(i) and 2.03(j) as applicable, 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and LC Issuer to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuers, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

133



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or LC Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or LC Issuer in any such proceeding.

9.10. Collateral and Guaranty Matters.

(a) The Credit Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion,

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon termination of the Aggregate Commitments
and payment in full of the Obligations, (B) constituting property being sold or
otherwise Disposed of if the Lead Borrower certifies to Administrative Agent
that the sale or other Disposition is a Permitted Disposition (and
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (C) constituting property in which any Loan Party did not own
an interest at the time the security interest, mortgage or lien was granted or
at any time thereafter, or (D) having a value in the aggregate in any twelve
(12) month period of less than $50,000,000, and to the extent Administrative
Agent may release its Lien upon any such Collateral pursuant to the sale or
other Disposition thereof, such sale or other Disposition shall be deemed
consented to by Lenders, (E) if required or permitted under the terms of any of
the other Loan Documents, including the Term Loan Intercreditor Agreement or any
other intercreditor agreement, or (F) subject to Section 10.01(h), if the
release is approved, authorized or ratified in writing by the Required Lenders.

(ii) to release or subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by clause (i) of the definition of Permitted
Encumbrances; and

(iii) to release any Guarantor from its obligations under the Facility Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

(b) In addition to the foregoing, in the event that Term Loan Agent shall
release its Lien on any of the Term Loan Priority Collateral at any time in
exchange for other Term Loan Priority Collateral in accordance with the terms of
the Term Loan Agreement (other than as result of payment in full of all
obligations under the Term Loan Agreement), the Credit Parties irrevocably
authorize and direct the Administrative Agent to release its Lien on such Term
Loan Priority Collateral subject to the receipt by Administrative Agent of a
certificate duly executed and delivered by the Lead Borrower that the release of
the Lien of Term Loan Agent on such Term Loan Priority Collateral in such
circumstances is in accordance with the terms of the Term Loan Agreement and
Administrative Agent may rely conclusively on any such certificate, without
further inquiry. In addition, the Credit Parties irrevocably authorize and
direct the Administrative Agent to release its Lien on Term Loan Priority
Collateral in accordance with the terms and conditions of Schedule 6.17 hereof.

(c) Upon request by the Administrative Agent at any time, the Applicable Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Facility Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Loan Parties’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Facility
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.

 

134



--------------------------------------------------------------------------------

(d) The Credit Parties appoint and designate each of Wells Fargo and General
Electric Capital Corporation as a Co-Collateral Agent hereunder.

9.11. Notice of Transfer. The Administrative Agent may deem and treat a Lender
party to this Agreement as the owner of such Lender’s portion of the Obligations
for all purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.

9.12. Reports and Financial Statements. By signing this Agreement, each Lender:

(a) agrees to furnish the Administrative Agent (at such frequency as the
Administrative Agent may reasonably request) with a summary of all Bank Product
Obligations due or to become due to such Lender. In connection with any
distributions to be made hereunder, the Administrative Agent shall be entitled
to assume that no amounts are due to any Lender on account of Bank Product
Obligations unless the Administrative Agent has received written notice thereof
from such Lender;

(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all field
examinations and appraisals of the Collateral received by the Administrative
Agent (collectively, the “Reports”);

(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (ii) to pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Lender preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including attorney costs) incurred by the Administrative Agent
and any such other Lender preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

9.13. Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Administrative
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable Law of the United States can be

 

135



--------------------------------------------------------------------------------

perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

9.14. Indemnification. The Lenders hereby agree to indemnify the Administrative
Agent, the Co-Collateral Agents, the LC Issuers and any Related Party, as the
case may be (to the extent not reimbursed by the Loan Parties and without
limiting the obligations of Loan Parties hereunder), ratably according to their
Applicable Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent, any Co-Collateral Agent, any
LC Issuer or any Related Party in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by the Administrative Agent, any Co-Collateral Agent, the LC Issuer or any
Related Party in connection therewith; provided, that, no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s, any Co-Collateral Agent’s, any LC Issuer’s or any
Related Party’s, as applicable, gross negligence or willful misconduct as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

9.15. Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.

9.16. Defaulting Lender.

(a) If for any reason any Lender shall become a Defaulting Lender or shall fail
or refuse to abide by its obligations under this Agreement, including, without
limitation, its obligation to make available to Administrative Agent its
Applicable Percentage of any Loans, expenses or setoff or purchase its
Applicable Percentage of a participation interest in the Swing Line Loans or
Letter of Credit Exposure and such failure is not cured within one (1) Business
Day after receipt from the Administrative Agent of written notice thereof, then,
in addition to the rights and remedies that may be available to the other Credit
Parties, the Loan Parties or any other party at law or in equity, and not at
limitation thereof, (i) such Defaulting Lender’s right to participate in the
administration of, or decision-making rights related to, the Obligations, this
Agreement or the other Loan Documents shall be suspended during the pendency of
such failure or refusal, provided, that, (A) the Commitment of a Defaulting
Lender may not be increased, (B) the Loans of a Defaulting Lender may not be
reduced or forgiven and (C) the interest applicable to Obligations owing to a
Defaulting Lender may not be reduced in such a manner that by its terms affects
such Defaulting Lender more adversely than Non-Defaulting Lenders, in each case
of clauses (A), (B) and (C) without the consent of such Defaulting Lender and
(ii) the Administrative Agent shall be authorized, and shall have the right to,
use any and all payments due to a Defaulting Lender from the Loan Parties,
whether on account of outstanding Loans, interest, fees or otherwise, to the
remaining Non-Defaulting Lenders for application to, and reduction of, their
proportionate shares of all outstanding Obligations until, as a result of
application of such payments the Lenders’ respective Applicable Percentages of
all outstanding Obligations shall have returned to those in effect immediately
prior to such delinquency and without giving effect to the nonpayment causing
such delinquency, and (iii) at the option of the Administrative Agent, any
amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) may, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any Committed Loan or existing or future participating interest in any Swing
Line Loan or Letter of Credit.

 

136



--------------------------------------------------------------------------------

(b) The Non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such purchase of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance. If the
Defaulting Lender fails for any reason to promptly execute and deliver any
Assignment and Acceptance or other agreement in connection with the purchase or
termination of its interests, Administrative Agent is irrevocably authorized, at
its option, but shall not be required to, execute and deliver such Assignment
and Acceptance or other agreement in the name or and on behalf of the Defaulting
Lender and regardless of whether Administrative Agent executes and delivers such
Assignment and Acceptance or other agreement, the Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Acceptance or other
agreement.

(c) Each Defaulting Lender shall indemnify the Administrative Agent and each
Non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any Non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Applicable Percentage of a Loan
or to otherwise perform its obligations under the Loan Documents.

(d) If any Swing Line Loans or Letters of Credit are outstanding at the time a
Lender becomes a Defaulting Lender then:

(i) all or any part of the interests of such Defaulting Lender in Swing Line
Loans and Letter of Credit Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (A) the sum of the aggregate
Outstanding Amount of the Committed Loans and Letter of Credit Exposure of all
Non-Defaulting Lenders, plus such Defaulting Lender’s interest in such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans and
Letter of Credit Exposure does not exceed the total of all Non-Defaulting
Lenders’ Commitments and (B) the conditions set forth in Section 4.02 hereof are
satisfied at the time of any such reallocation (and, unless Borrowers shall have
otherwise notified Administrative Agent at such time, Borrowers shall be deemed
to have represented and warranted that such conditions are satisfied at such
time);

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three (3) Business Days
following notice by the Administrative Agent (A) first, prepay such Outstanding
Amount of Swing Line Loans in an amount equal to the amount by which the sum of
the aggregate Outstanding Amount of the Committed Loans and Letter of Credit
Exposure of all Non-Defaulting Lenders exceed the total of all Non-Defaulting
Lenders’ Commitments and (B) second, Cash Collateralize, for the benefit of each
applicable LC Issuer, the Borrowers’ obligations corresponding to such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.03(g) for so long as such Letter of Credit
Exposure is outstanding;

(iii) if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.03(i) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such Defaulting Lender’s Letter of Credit Exposure is
Cash Collateralized;

 

137



--------------------------------------------------------------------------------

(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.09(a) and Section 2.03(i) shall be adjusted in accordance
with such Non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s Letter of Credit Exposure
is neither reallocated nor Cash Collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any LC Issuer
or any Lender hereunder, all Letter of Credit Fees payable under Section 2.03(i)
with respect to such Defaulting Lender’s Letter of Credit Exposure shall be
payable to the LC Issuer until such Letter of Credit Exposure is reallocated
and/or Cash Collateralized;

(vi) so long as such Lender is a Defaulting Lender, an LC Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be one hundred percent (100%) covered
by the Commitments of the Non-Defaulting Lenders and/or cash collateral has been
provided by the Borrowers in accordance with Section 9.16(d) or Section 2.03(g),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with Section 9.16(d)(i) (and such Defaulting Lender shall not participate
therein); and

(vii) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to make any Swing Line Loan, unless it is satisfied that the
related exposure will be one hundred percent (100%) covered by the Commitments
of the Non-Defaulting Lenders, and participating interests in any new Swing Line
Loans shall be allocated among Non-Defaulting Lenders in a manner consistent
with Section 9.16(d)(i) (and such Defaulting Lender shall not participate
therein);

(e) In the event that each of the Administrative Agent, the Lead Borrower, each
LC Issuer and each Swing Line Lender agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the interests of the Lenders in the Swing Line Loans and the Letter
of Credit Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on the date of such readjustment such Lender
shall purchase at par such of the Loans of the other Lenders (other than Swing
Line Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage, whereupon such Lender will cease to be a Defaulting Lender;
provided, that, (i) no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while such Lender
was a Defaulting Lender, (ii) except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender and (iii) to the extent that the
Letter of Credit Exposure was Cash Collateralized pursuant to clause (d)(ii)
above while such Lender was a Defaulting Lender, and after giving effect to such
Lender ceasing to be a Defaulting Lender, the Letter of Credit Exposure is
covered by the Commitments, such Cash Collateral shall be released to the Lead
Borrower.

9.17. Secured Bank Product Obligations; Commercial LC Facility Obligations.

(a) Except as otherwise expressly set forth herein or in any other Loan
Documents, no Lender or any Affiliate of a Lender that is owed any Bank Product
Obligations, obligations under any Cash Management Services or Commercial LC
Facility Obligations shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender or an LC Issuer and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been

 

138



--------------------------------------------------------------------------------

made with respect to, Bank Product Obligations, obligations under Cash
Management Services or Commercial LC Facility Obligations. Each Lender or
Affiliate of Lender providing Bank Products, Cash Management Services or a
Commercial LC Facility will provide written notice of the Bank Product
Obligations, the obligations under such Cash Management Services or Commercial
LC Facility, as the case may be, to Administrative Agent, together with such
supporting documentation with respect thereto as the Administrative Agent may
request, including the amounts owing in respect thereof. Each Lender that is
owed any Bank Product Obligations, obligations under Cash Management Services or
Commercial LC Facility Obligations (or whose Affiliate is owed any thereof) will
from time to time, promptly upon the request of Administrative Agent, provide a
summary of all Bank Product Obligations, obligations under Cash Management
Services or Commercial LC Facility Obligations, as the case may be, owing to it
or its Affiliates. Borrowers and each Lender or Affiliate of Lender at any time
providing Bank Products, Cash Management Services or a Commercial LC Facility
authorizes and consents to the disclosure of any information concerning such
Bank Products, Cash Management Services or Commercial LC Facility to any other
Lender at any time and from time to time, provided, that, in no event shall such
disclosure be deemed a representation or warranty by Administrative Agent of the
accuracy or completeness of such information.

(b) Each Lender hereby agrees that the benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Person that is a Lender at the time that
it establishes a Bank Product, Cash Management Service or Commercial LC Facility
and thereafter ceases to be a Lender so long as, by accepting such benefits,
such Person agrees, as among Administrative Agent and all other Credit Parties,
that such Person is bound by (and, if requested by Administrative Agent, shall
confirm such agreement in a writing in form and substance reasonably acceptable
to Administrative Agent) this Article IX and Sections 3.01, 10.04, 10.07, 10.08,
10.16 and the Term Loan Intercreditor Agreement, and the decisions and actions
of Administrative Agent, any Co-Collateral Agent or the Required Lenders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the Lenders or other parties hereto as required herein) to the same extent a
Lender is bound; provided, that, notwithstanding the foregoing in this clause
(b), (i) such Person shall be bound by Section 10.04 only to the extent of
liabilities, reimbursement obligations, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements with respect to or
otherwise relating to the Liens and Collateral held for the benefit of such
Person, in which case the obligations of such Person thereunder shall not be
limited by any concept of pro rata share or similar concept, (ii) each of
Administrative Agent, Co-Collateral Agents, the Lenders and the LC Issuers party
hereto shall be entitled to act in its sole discretion, without regard to the
interest of such Person, regardless of whether any Obligation to such Person
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Person or any such Obligation and
(iii) such Person shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

9.18. Co-Syndication Agents; Documentation Agent and Joint Lead Arrangers.

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, no Person who is or becomes a Co-Syndication Agent or a Documentation
Agent nor a Primary Lead Arranger, or a Lead Arranger shall have any powers,
rights, duties, responsibilities or liabilities with respect to this Agreement
and the other Loan Documents.

9.19. Co-Collateral Agent Determinations.

(a) In the event that the Administrative Agent and the Co-Collateral Agents
cannot agree on any matter relating to the Borrowing Base, Excess Availability,
Borrowing Base eligibility standards, Reserves, advance rates, Borrowing Base
reporting, Collateral appraisals or examinations, the

 

139



--------------------------------------------------------------------------------

determination shall be made by the Administrative Agent or the Co-Collateral
Agent either asserting the more conservative credit judgment (that is, that
would result in the least amount of credit being available to the Borrowers
under this Agreement) or declining to permit the requested action, which credit
judgment shall be exercised in accordance with the standards (if any) expressly
prescribed in this Agreement for such matter.

(b) The Administrative Agent agrees to provide each Co-Collateral Agent with
drafts of Collateral appraisals and field examination reports and final versions
of Collateral appraisals and field examination reports promptly after the
Administrative Agent’s receipt thereof (but the Administrative Agent shall not
be liable for failing to do so). The Co-Collateral Agents will have the right to
participate in all decisions relating to the settling of the scope of Collateral
examinations and appraisals, and to participate in any such audit or appraisal
at their own expense, and, subject to the limits on the frequency thereof
provided for in this Agreement, the right to request and determine the timing of
field examinations, Collateral appraisals and other examinations, in each case
in the exercise of their respective Permitted Discretion. Each party hereto
hereby agrees that nothing contained in this Section 9.19 shall permit any
Co-Collateral Agent (in its capacity as such) to implement any Reserves or
undertake to order any appraisals, field examinations or other examinations of
any Collateral, but rather this Agreement grants each Co-Collateral Agent the
right and authority to direct the Administrative Agent to do so in accordance
with the terms and conditions of this Agreement.

(c) If any provision of this Agreement or any of the other Loan Documents allows
the Administrative Agent to request that documents or other information be
provided by or on behalf of any Loan Party, and does not provide that a
Co-Collateral Agent may request such documents or other information, a
Co-Collateral Agent may, to the extent such documents or other information do
not relate to Term Loan Priority Collateral, request in writing that the
Administrative Agent request that such documents or other information be
provided by or on behalf of such Loan Party and promptly upon the receipt of
such request from a Co-Collateral Agent, Administrative Agent shall (a) request
such document or other information from the Lead Borrower and (b) provide it to
each Co-Collateral Agent promptly after the receipt of such document or other
information from the Lead Borrower. Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, each Co-Collateral Agent shall have
the right to verify the validity, extent, perfection and priority of the Liens
granted to the Administrative Agent under the Loan Documents regarding the
Collateral.

(d) Notwithstanding anything in this Agreement or any of the other Loan
Documents to the contrary, each of the Co-Collateral Agents hereby agrees with
the Administrative Agent that (i) the Administrative Agent shall have sole and
exclusive authority and responsibility under this Agreement and the other Loan
Documents (without the consent or further approval of any Co-Collateral Agent)
(A) to make Permitted Overadvances so long as such Permitted Overadvances are
made in accordance with the terms and conditions of this Agreement and (B) to
select, employ and retain all attorneys, accountants, financial and other
advisors, consultants, appraisers, auditors, business valuation experts,
environmental engineers or consultants, turnaround consultants, and other
professionals and experts retained or to be retained by the Administrative
Agent; and (ii) all rights of each of the Co-Collateral Agents hereunder and the
obligation of the Administrative Agent to comply with any request or direction
of any Co-Collateral Agent shall be at all times subject to the terms and
conditions and any limitations set forth in any applicable Loan Document,
including the Term Loan Intercreditor Agreement.

(e) Each Co-Collateral Agent expressly agrees and acknowledges that the
Administrative Agent (i) does not make any representation or warranty as to the
accuracy of any appraisal, collateral report, item or information furnished to
such Co-Collateral Agent by the Administrative Agent pursuant to this
Section 9.20 or otherwise pursuant to the Loan Documents and (ii) shall not be
liable for any information contained in any appraisal, collateral report, field
examination or item referenced above.

 

140



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that, no such amendment, waiver or consent
shall:

(a) extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
each Lender directly affect thereby;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
scheduled payment (including the Maturity Date) or mandatory prepayment of
principal, interest, fees or other amounts due hereunder or under any of the
other Loan Documents without the written consent of such Lender entitled to such
payment hereunder or under such other Loan Document;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (v) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Lender directly affected thereby; provided,
that, only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate;

(d) change the order of application of funds provided in Section 8.03 hereof or
Section 8.7 of the Security Agreement without the consent of each Lender
directly affected thereby;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required
Lenders”, “Supermajority Lenders”, or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

(g) permit any Loan Party to assign its rights under the Loan Documents, without
the written consent of each Lender;

(h) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party, without the written consent
of each Lender;

(i) release all or substantially all of the Collateral from the Liens of the
Security Documents, without the written consent of each Lender;

(j) except as provided in Section 2.15, increase the Aggregate Commitments,
without the written consent of each Lender;

(k) increase the percentages applied to eligible assets in the definition of the
Borrowing Base, without the consent of each Lender;

 

141



--------------------------------------------------------------------------------

(l) subject to clause (j) above, change the definition of the term “Borrowing
Base” or any component definition thereof if as a result thereof the amounts
available to be borrowed by the Borrowers would be increased, without the
written consent of Supermajority Lenders, provided, that, the foregoing shall
not limit the discretion of the Co-Collateral Agents to change, establish or
eliminate any Reserves;

(m) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written consent of each Lender; and

(n) amend, modify or waive any terms of Section 9.19 hereof, or amend the
definition of “Co-Collateral Agents”, in each case without the consent of each
of the Co-Collateral Agents;

and, provided, that, (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable LC Issuer in addition to the Lenders
required above, affect the rights or duties of such LC Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) no amendment, waiver or consent shall, unless in writing and
signed by the affected Co-Collateral Agent in addition to the Lenders required
above, affect any rights, duties or discretion of such affected Co-Collateral
Agent under this Agreement or any other Loan Document, and (v) the Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.

If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or of all Lenders directly affected thereby,
and that has been approved by the Required Lenders, the Lead Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided,
that, such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Lead Borrower to be made pursuant to this
paragraph).

10.02. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

142



--------------------------------------------------------------------------------

(i) if to the Loan Parties, the Administrative Agent, any Co-Collateral Agent,
the LC Issuers or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided, that, the foregoing
shall not apply to notices to any Lender or LC Issuer pursuant to Article II if
such Lender or LC Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Lead Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided, that,
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and provided further that if the sender
receives an “out-of-office” reply e-mail, that notice or other communication
shall be deemed received upon the sender’s compliance with the instructions in
such “out-of-office” reply e-mail regarding notification to any other person in
the intended recipient’s absence, and (ii) notices or communications posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of their Related Parties (collectively,
the “Agent Parties”) have any liability to any Loan Party, any Lender, any LC
Issuer or any other Person for losses, claims, damages, liabilities

 

143



--------------------------------------------------------------------------------

or expenses of any kind (whether in tort, contract or otherwise) arising out of
the Loan Parties’ or the Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, that, in
no event shall any Agent Party have any liability to any Loan Party, any Lender,
any LC Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Administrative Agent,
the Co-Collateral Agents, the LC Issuers and the Swing Line Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Lead Borrower, the Administrative Agent, the
Co-Collateral Agents, each LC Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

(e) Reliance by Administrative Agent, Co-Collateral Agents, LC Issuers and
Lenders. The Administrative Agent, the Co-Collateral Agents, the LC Issuers and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Co-Collateral Agents, each LC Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Loan Parties. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03. No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall, upon Administrative Agent’s demand
(which may be upon the request of the Person or Persons entitled thereto), pay
all Credit Party Expenses.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an after
tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third

 

144



--------------------------------------------------------------------------------

party or by any Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agents thereof) and their Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an LC
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), any bank advising or confirming a Letter of Credit or
any other nominated person with respect to a Letter of Credit seeking to be
reimbursed or indemnified or compensated, and any third party seeking to enforce
the rights of a Borrower, beneficiary, nominated person, transferee, assignee of
Letter of Credit proceeds, or holder of an instrument or document related to any
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided, that, (A) such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (1) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (2) result from a claim
brought by a Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrowers or such Loan Party has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, and (B) the obligation to reimburse any Indemnitee for
legal fees and expenses shall be limited to legal fees and expenses of one firm
of counsel for all such Indemnitees and one local counsel in each appropriate
jurisdiction (and, to the extent required by the subject matter, one specialist
counsel for each such specialized area of law in each appropriate jurisdiction),
and in the case of an actual or perceived conflict of interest as determined by
the affected Indemnitee, one counsel for such affected Indemnitee).

(c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the LC Issuers or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided, that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the LC
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) such LC
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the parties hereto shall not assert, and hereby waive, any claim
against any other party hereto or any Related Party thereof, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this

 

145



--------------------------------------------------------------------------------

Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable on demand
therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and any LC Issuer, the assignment of any Commitment or
Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and LC Issuer severally agrees to pay to the Administrative
Agent upon demand its Applicable Percentage (without duplication) of any amount
so recovered from or repaid by the Administrative Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and the LC Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in LC
Obligations and in Swing Line Loans) at the time owing to it); provided, that,
any such assignment shall be subject to the following conditions:

 

146



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall be not less than $10,000,000 (or not less than $5,000,000 in the
case of an assignment to another Lender, an Affiliate of a Lender or an Approved
Fund), unless each of the Administrative Agent and, so long as no Default has
occurred and is continuing, except as otherwise agreed, the Lead Borrower
consents (each such consent not to be unreasonably withheld or delayed) to an
assignment of a lesser amount; provided, that, concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund, or (3) otherwise
agreed by Lead Borrower, provided, that, the Lead Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) the consent of each LC Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of any Commitment if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

 

147



--------------------------------------------------------------------------------

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided, that, the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations and/or Swing Line Loans) owing to it);
provided, that, (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Loan Parties, the
Administrative Agent, the Lenders and the LC Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) so long as no Specified Event of
Default shall exist or have occurred and be continuing, such Lender shall not
sell participations to any Person that is a Competitor of the Loan Parties. Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 10.07 as if such Participant was a Lender
hereunder.

 

148



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification that would reduce the
principal of or the interest rate on the Loans, extend the term or increase the
amount of the Commitment, as it relates to such Participant, or reduce the
amount of any unused line fee payable pursuant to Section 2.09(a) to which such
Participant is entitled. Subject to subsection (e) of this Section, the Loan
Parties agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that, no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as LC Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wells Fargo may, (i) upon thirty (30) days’ notice to the Lead Borrower and the
Lenders, resign as an LC Issuer and/or (ii) upon thirty (30) days’ notice to the
Lead Borrower, Wells Fargo may resign as Swing Line Lender. In the event of any
such resignation as an LC Issuer or Swing Line Lender, the Lead Borrower shall
be entitled to appoint from among the Lenders a successor LC Issuer or Swing
Line Lender hereunder; provided, that, no failure by the Lead Borrower to
appoint any such successor shall affect the resignation of Wells Fargo as an LC
Issuer or Swing Line Lender, as the case may be. If Wells Fargo resigns as an LC
Issuer, it shall retain all the rights, powers, privileges and duties of an LC
Issuer hereunder with respect to all Letters of Credit outstanding and issued by
it as of the effective date of its resignation as LC Issuer and all LC
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans pursuant to Section 2.03(c)). If Wells Fargo resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor LC

 

149



--------------------------------------------------------------------------------

Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring LC
Issuer or Swing Line Lender, as the case may be, and (b) the successor LC Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Wells Fargo to effectively assume the obligations of Wells Fargo
with respect to such Letters of Credit.

10.07. Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Credit Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided,
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, or if any Lender shall have been served with an attachment or
similar process relating to property of a Loan Party, each Lender, each LC
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
LC Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or LC Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such

 

150



--------------------------------------------------------------------------------

Lender or LC Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or LC Issuer different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, LC Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, LC Issuer or their
respective Affiliates may have. Each Lender and the LC Issuer agrees to notify
the Lead Borrower and the Administrative Agent promptly after any such setoff
and application, provided, that, the failure to give such notice shall not
affect the validity of such setoff and application.

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be as effective as delivery
of a manually executed counterpart of this Agreement.

10.11. Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect so long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding that is not Cash Collateralized. Further, the
provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX shall survive
and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent may require such indemnities and collateral security as it shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(a) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (b) any obligations that may thereafter
arise with respect to the Bank Product Obligations and (c) any Obligations
(other than contingent indemnification obligations for which no claim has been
asserted) that may thereafter arise under Section 10.04.

 

151



--------------------------------------------------------------------------------

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13. Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, or the
Administrative Agent may, at its option, in either case upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided, that,:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, together with accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. If the Defaulting Lender, Non-Consenting Lender or Lender
seeking additional compensation or amounts, as applicable, fails for any reason
to promptly execute and deliver any Assignment and Acceptance or other agreement
in connection with the purchase or termination of its interests, Administrative
Agent is irrevocably authorized, at its option, but shall not be required to,
execute and deliver such Assignment and Acceptance or other agreement in the
name or and on behalf of the Defaulting Lender, Non-Consenting Lender or other
Lender, as applicable, and regardless of whether Administrative Agent executes
and delivers such Assignment and Acceptance or other agreement, the Defaulting
Lender, Non-Consenting Lender or other Lender, as applicable, shall be deemed to
have executed and delivered such Assignment and Acceptance or other agreement.

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT EXCLUDING ANY PRINCIPLES
OF CONFLICTS OF LAW OR OTHER RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE
LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF NEW YORK.

 

152



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION IF REQUIRED TO REALIZE UPON
COLLATERAL OR ENFORCE ANY JUDGMENT.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 EXCLUDING SERVICE OF
PROCESS BY EMAIL. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW BUT IN
NO EVENT SHALL SERVICE OF PROCESS BY EMAIL BE EFFECTIVE.

(e) ACTIONS. EACH LOAN PARTY AND, EXCEPT AS PROVIDED IN THE LAST SENTENCE OF
SECTION 10.14(b), EACH CREDIT PARTY AGREES THAT ANY ACTION COMMENCED BY ANY
PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AS THE ADMINISTRATIVE AGENT MAY
ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS WITH RESPECT TO ANY SUCH ACTION.

 

153



--------------------------------------------------------------------------------

10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each Credit Party is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) none of the Credit Parties has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Loan Parties with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any of the Credit Parties
has advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against each of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty.

10.17. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Act. No part of the proceeds of the Loans will be used by the
Loan Parties, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain

any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

154



--------------------------------------------------------------------------------

10.18. Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

10.19. Time of the Essence. Time is of the essence of the Loan Documents.

10.20. Press Releases.

(a) Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates without at
least two (2) Business Days’ prior notice to Administrative Agent and without
the prior written consent of Administrative Agent unless (and only to the extent
that) such Credit Party or Affiliate is required to do so under applicable Law
and then, in any event, such Credit Party or Affiliate will consult with
Administrative Agent before issuing such press release or other public
disclosure.

(b) Each Loan Party consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, logo or trademark.
Administrative Agent or such Lender shall provide a draft reasonably in advance
of any advertising material to the Lead Borrower for review and comment prior to
the publication thereof. Administrative Agent and Lead Arrangers reserve the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

10.21. Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Administrative Agent or any other Credit Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or

 

155



--------------------------------------------------------------------------------

unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Loan Party or that would otherwise operate
as a discharge of any Loan Party as a matter of law or equity (other than the
indefeasible payment in full of all the Obligations after the termination of the
Commitments).

(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full of all the Obligations and the termination
of the Commitments. The Administrative Agent and the other Credit Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or non-judicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Revolving Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower “insolvent”
within the meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the

 

156



--------------------------------------------------------------------------------

UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its
debts as they become due within the meaning of Section 548 of the Bankruptcy
Code or Section 4 of the UFTA, or Section 5 of the UFCA.

(e) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party hereby absolutely,
knowingly, unconditionally, and expressly waives any and all claim, defense or
benefit arising directly or indirectly under any one or more of Sections 2787 to
2855 inclusive of the California Civil Code or any similar law of California.

(f) Notwithstanding anything to the contrary contained herein or any other Loan
Document, so long as there is Indebtedness under the ASC Indenture or the ASC
Indenture includes any limitation on the obligations that may be secured by the
assets of ASC and its Subsidiaries, the amount of the Obligations secured by the
ASC Restricted Collateral shall be limited to the Maximum ASC Credit Facility
Amount.

10.22. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.23. Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

157



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

BORROWERS: SUPERVALU INC. By:   /s/ Sherry M. Smith Name:   Sherry M. Smith
Title:   Executive Vice President and Chief Financial Officer

ACME MARKETS, INC.

ADVANTAGE LOGISTICS—SOUTHEAST, INC.

AMERICAN DRUG STORES LLC

AMERICAN PARTNERS, L.P.

By: American Drug Stores LLC, its general partner and managing general partner

AMERICAN STORES COMPANY, LLC

By: New Albertson’s, Inc., its sole member

FF ACQUISITION, L.L.C.

FOODARAMA LLC

JEWEL FOOD STORES, INC.

LUCKY STORES LLC

By: New Albertson’s, Inc., the sole member of American Stores Company, LLC, its
sole member

NEW ALBERTSON’S, INC.

RICHFOOD, INC.

SHOP ‘N SAVE ST. LOUIS, INC.

SHOP ‘N SAVE WAREHOUSE FOODS, INC.

SHOPPERS FOOD WAREHOUSE CORP.

STAR MARKETS COMPANY, INC.

SUPERVALU HOLDINGS, INC.

SUPERVALU HOLDINGS—PA LLC

By: SUPERVALU Holdings, Inc., its sole member

SUPERVALU PHARMACIES, INC.

W. NEWELL & CO., LLC

By:   /s/ Sherry M. Smith Name:   Sherry M. Smith Title:   Vice President

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

CHAMPLIN 2005 L.L.C.

By: SUPERVALU INC., its sole member

By:   /s/ Sherry M. Smith Name:   Sherry M. Smith Title:   Executive Vice
President and Chief Financial Officer

 

MORAN FOODS, LLC By:   /s/ Santiago Roces Name:   Santiago Roces Title:   Chief
Executive Officer

 

SAVE-A-LOT TYLER GROUP, LLC By:   /s/ Sherry M. Smith Title:   Senior Vice
President, Finance, Treasurer

 

SHAW’S SUPERMARKETS, INC. By:   /s/ John F. Boyd Name:   John F. Boyd Title:  
Vice President and Treasurer

 

GUARANTORS:

 

ABS FINANCE CO., INC.

ASP REALTY, INC.

BUTSON’S ENTERPRISES, INC.

JETCO PROPERTIES, INC.

JEWEL COMPANIES, INC.

RICHFOOD HOLDINGS, INC.

RICHFOOD PROCUREMENT, L.L.C.

SCOTT’S FOOD STORES, INC.

SFW HOLDING CORP.

SFW LICENSING CORP.

SHAW EQUIPMENT CORPORATION

SHAW’S REALTY CO.

SSM HOLDINGS COMPANY

STAR MARKETS HOLDINGS, INC.

SUPER RITE FOODS, INC.

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

 

SUPERMARKET OPERATORS OF AMERICA INC.

SVH REALTY, INC.

By:   /s/ Sherry M. Smith Name:   Sherry M. Smith Title:   Vice President

 

SHAW’S REALTY TRUST By:   /s/ John F. Boyd Name:   John F. Boyd Title:   Trustee

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as
Co-Collateral Agent, as LC Issuer, and as a Lender By:   /s/ William Chan Name:
  William Chan Title:   Director



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Collateral Agent and as a Lender By:
  /s/ Kristina M. Miller Name:   Kristina M. Miller Title:   Duly Authorized
Signatory

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as LC Issuer and as a Lender By:   /s/ Lynn
Gosselin Name:   Lynn Gosselin Title:   Senior Vice President

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as LC Issuer and as a Lender By:   /s/ Jeff Bliss Name:   Jeff
Bliss Title:   Executive Director By:   /s/ William Binder Name:   William
Binder Title:   Executive Director

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:   /s/ Michael W. Scolaro Name:   Michael
W. Scolaro Title:   M.D.

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Timothy Broadbent Name:   Timothy
Broadbent Title:   Managing Director

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

RBS CITIZENS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., as a
Lender By:   /s/ Francis Garvin Name:   Francis Garvin Title:   SVP

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:   /s/ Christopher Reo
Day Name:   Christopher Reo Day Title:   Vice President By:   /s/ Tyler R. Smith
Name:   Tyler R. Smith Title:   Associate

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Louis Alexander Name:   Louis Alexander
Title:   Attorney in Fact

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:   /s/ Rebecca Kratz Name:   Rebecca
Kratz Title:   Authorized Signatory

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:   /s/ Theresa L. Rocha Name:   Theresa L.
Rocha Title:   Vice President

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as LC Issuer and as a Lender By:   /s/ Adam Moss
Name:   Adam Moss Title:   Vice President

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

SOVEREIGN BANK, as a Lender By:   /s/ A. Neil Sweeny Name:   A. Neil Sweeny
Title:   Senior Vice President

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT INC., as a Lender By:   /s/ Robert L. Klein Name:
  Robert L. Klein Title:   Director

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:   /s/ Irja R. Otsa Name:   Irja R. Otsa
Title:  

Associate Director

Banking Products Services, US

By:   /s/ Mary E. Evans Name:   Associate Director Title:  

Associate Director

Banking Products Services, US

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender By:   /s/ Michael S. Burns Name:
  Michael S. Burns Title:   Sr. Vice Pres

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Virginia Sullivan Name:   Virginia Sullivan
Title:   VP

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION, as a Lender By:   /s/ Brent
Phillips Name:   Brent Phillips Title:   Vice President

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender By:   /s/ Jeffrey B. Jervese Name:
  Jeffrey B. Jervese Title:   Vice President By:   /s/ April Greaves-Bryan Name:
  April Greaves-Bryan Title:   Vice President

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

FLAGSTAR BANK, FSB, as a Lender By:   /s/ Willard D. Dickerson, Jr. Name:  
Willard D. Dickerson, Jr. Title:   Senior Vice President

 

Credit Agreement - Supervalu



--------------------------------------------------------------------------------

CIT FINANCE LLC, as a Lender By:   /s/ Robert L. Klein Name:   Robert L. Klein
Title:   Director

 



--------------------------------------------------------------------------------

SCHEDULES TO CREDIT AGREEMENT

This document constitutes the Schedules referred to in the CREDIT AGREEMENT
(“Agreement”) entered into as of August 30, 2012, among SUPERVALU INC., a
Delaware corporation (the “Lead Borrower”), the subsidiaries of the Lead
Borrower listed on Schedule 1.01(a) hereto (together with the Lead Borrower,
each a “Borrower” and collectively, the “Borrowers”), the Guarantors (as defined
therein), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Wells Fargo Bank, National Association
(“Wells Fargo”), as Administrative Agent, Swing Line Lender and LC Issuer, U.S.
Bank, National Association, Barclays Bank PLC, and Credit Suisse Securities
(USA) LLC, as Co-Syndication Agents, Wells Fargo and General Electric Capital
Corporation, as Co-Collateral Agents, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as agent,
BMO Harris Bank N.A., RBS Citizens, N.A, and General Electric Capital
Corporation, as Co-Documentation Agents, and Wells Fargo Capital Finance, LLC,
U.S. Bank, National Association, Barclays Bank PLC, Credit Suisse Securities
(USA) LLC, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, as agent, BMO Harris Bank N.A., RBS Citizens, N.A.
and GE Capital Markets, Inc., as Joint Lead Arrangers and Joint Bookrunners, and
contains information referenced in the Agreement, including certain disclosures
and exceptions to the representations and warranties of the Borrowers and
Guarantors made in the Agreement. Capitalized terms used in these Schedules but
not otherwise defined herein shall have the same meanings ascribed to such terms
in the Agreement.

The numbered sections and subsections referenced in these Schedules correspond
to the numbered sections and subsections of the Agreement. The headings in these
Schedules are for reference purposes only. Any matter disclosed in any section
or subsection of these Schedules shall be deemed to respond to the related
section or subsection of the Agreement and any other sections or subsections of
the Agreement or these Schedules where the applicability of such disclosure is
reasonably discernible, even if there is no cross-reference in such section or
sub-section to such other sections or subsections. To the extent a disclosure in
these Schedules makes reference to or describes a provision of any agreement or
other document, such reference or description is qualified in its entirety by
the actual terms and provisions of such agreement or other document. Agreements
and documents referenced within an agreement or document disclosed herein shall
not be deemed to be disclosed pursuant to these Schedules unless specifically
referred to in these Schedules.

The fact that any item of information is disclosed in these Schedules shall not
be construed as an admission of liability with respect to the matters covered by
such information. No implication should be drawn that any information provided
in these Schedules is necessarily material or otherwise required to be
disclosed, or that the inclusion of such information establishes or implies a
standard of materiality, a standard for what is or is not a Material Adverse
Effect or any other standard contrary to that set forth in the Agreement. No
disclosure in these Schedules relating to any possible breach, violation of, or
noncompliance with, any Law or contract or other topic to which such disclosure
is applicable shall be construed as an admission or indication that any such
breach, violation or noncompliance exists or has actually occurred. These
Schedules are qualified in their entirety by reference to the specific
provisions of the Agreement and the representations, warranties, covenants and
agreements to which the disclosures herein pertain and to the extent these
Schedules modify such representations, warranties, covenants or agreements of
the Borrowers and the Guarantors, it shall become a part of and be read together
with the representations, warranties, covenants or agreements of the Borrowers
and the Guarantors contained in the Agreement.

The information contained herein is in all events subject to Section 10.07 of
the Agreement.



--------------------------------------------------------------------------------

Schedule 1.01(a)

Subsidiary Borrowers

 

1. Acme Markets, Inc.

 

2. Advantage Logistics—Southeast, Inc.

 

3. American Drug Stores LLC

 

4. American Partners, L.P.

 

5. American Stores Company, LLC

 

6. Champlin 2005 L.L.C.

 

7. FF Acquisition, L.L.C.

 

8. Foodarama LLC

 

9. Jewel Food Stores, Inc.

 

10. Lucky Stores LLC

 

11. Moran Foods, LLC

 

12. New Albertson’s, Inc.

 

13. Richfood, Inc.

 

14. Save-A-Lot Tyler Group, LLC

 

15. Shaw’s Supermarkets, Inc.

 

16. Shop ‘N Save St. Louis, Inc.

 

17. Shop ‘N Save Warehouse Foods, Inc.

 

18. Shoppers Food Warehouse Corp.

 

19. Star Markets Company, Inc.

 

20. SUPERVALU Holdings, Inc.

 

21. SUPERVALU Holdings—PA LLC

 

22. SUPERVALU Pharmacies, Inc.

 

23. W. Newell & Co., LLC

 

Sch. 1.01(a) - 2



--------------------------------------------------------------------------------

Schedule 1.01(b)

Existing Letters of Credit

[***]

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 1.01(b) - 1



--------------------------------------------------------------------------------

Schedule 1.01(d)

Unrestricted Subsidiaries

None.

 

Sch. 1.01(c) - 1



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENT SCHEDULE

Commitments and Applicable Percentages

 

COMMITMENT SCHEDULE   

Lender

   Commitment      Applicable
Percentage  

Wells Fargo Bank, National Association

   $ 350,000,000         21.21   

General Electric Capital Corporation

   $ 175,000,000         10.61   

U.S. Bank National Association

   $ 175,000,000         10.61   

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

   $ 160,000,000         9.70   

BMO Harris Bank N.A.

   $ 100,000,000         6.06   

Barclays Bank PLC

   $ 85,000,000         5.15   

RBS Citizens Business Capital, a division of RBS Asset Finance, Inc.

   $ 85,000,000         5.15   

Credit Suisse AG, Cayman Islands Branch

   $ 75,000,000         4.55   

Regions Bank

   $ 75,000,000         4.55   

Goldman Sachs Bank USA

   $ 60,000,000         3.66   

Union Bank, N.A.

   $ 50,000,000         3.03   

PNC Bank, National Association

   $ 50,000,000         3.03   

Sovereign Bank

   $ 35,000,000         2.12   

CIT Finance LLC

   $ 29,971,300         1.82   

UBS Loan Finance LLC

   $ 25,000,000         1.52   

Capital One Leverage Finance Corp.

   $ 25,000,000         1.52   

SunTrust Bank

   $ 25,000,000         1.52   

City National Bank, a National Banking Association

   $ 25,000,000         1.52   

Siemens Financial Services, Inc.

   $ 25,000,000         1.52   

Flagstar Bank, FSB

   $ 15,000,000         0.91   

The CIT Group/Business Credit Inc.

   $ 5,028,700         0.30   

Total

   $  1,650,000,000         100   

 

Sch. 2.01 - 2



--------------------------------------------------------------------------------

Schedule 5.01

Loan Parties Organizational Information

 

Name

   Borrower/
Guarantor    Type    State    Org #    FEIN

1. ABS Finance Co., Inc.

   Guarantor    Corporation    Delaware    3607564    [***]

2. Acme Markets, Inc.

   Borrower    Corporation    Delaware    2112922    [***]

3. Advantage Logistics—Southeast, Inc.

   Borrower    Corporation    Alabama    168-431    [***]

4. American Drug Stores LLC

   Borrower    LLC    Delaware    4164700    [***]

5. American Partners, L.P.

   Borrower    Limited
Partnership    Indiana    LP97120028    [***]

6. American Stores Company, LLC

   Borrower    LLC    Delaware    0631128    [***]

7. ASP Realty, Inc.

   Guarantor    Corporation    Delaware    4165120    [***]

8. Butson’s Enterprises, Inc.

   Guarantor    Corporation    New Hampshire    005800    [***]

9. Champlin 2005 L.L.C.

   Borrower    LLC    Delaware    3928464    [***]

10. FF Acquisition, L.L.C.

   Borrower    LLC    Virginia    S023920-4    [***]

11. Foodarama LLC

   Borrower    LLC    Delaware    2053114    [***]

12. Jetco Properties, Inc.

   Guarantor    Corporation    Delaware    0517105    [***]

13. Jewel Companies, Inc.

   Guarantor    Corporation    Delaware    2065113    [***]

14. Jewel Food Stores, Inc.

   Borrower    Corporation    Ohio    12065    [***]

15. Lucky Stores LLC

   Borrower    LLC    Ohio    E0404972006-3    [***]

16. Moran Foods, LLC

   Borrower    LLC    Missouri    LC1235424    [***]

17. New Albertson’s, Inc.

   Borrower    Corporation    Ohio    4080403    [***]

18. Richfood Holdings, Inc.

   Guarantor    Corporation    Delaware    3051876    [***]

19. Richfood, Inc.

   Borrower    Corporation    Virginia    0043962-0    [***]

20. Richfood Procurement, L.L.C.

   Guarantor    LLC    Virginia    S031919-6    [***]

21. Save-A-Lot Tyler Group, LLC

   Borrower    LLC    Missouri    LC0035762    [***]

22. Scott’s Food Stores, Inc.

   Guarantor    Corporation    Indiana    1991110292    [***]

23. SFW Holding Corp.

   Guarantor    Corporation    Delaware    2704081    [***]

24. SFW Licensing Corp.

   Guarantor    Corporation    Delaware    2403136    [***]

25. Shaw Equipment Corporation

   Guarantor    Corporation    Massachusetts    046043962    [***]

26. Shaw’s Realty Co.

   Guarantor    Corporation    Maine    19550100D    [***]

27. Shaw’s Realty Trust

   Guarantor    Business
Trust    Massachusetts    T00004310    [***]

28. Shaw’s Supermarkets, Inc.

   Borrower    Corporation    Massachusetts    041123420    [***]

29. Shop ‘N Save St. Louis, Inc.

   Borrower    Corporation    Missouri    00473225    [***]

30. Shop ‘N Save Warehouse Foods, Inc.

   Borrower    Corporation    Missouri    00243351    [***]

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 5.01 - 1



--------------------------------------------------------------------------------

31. Shoppers Food
Warehouse Corp.

   Borrower    Corporation    Ohio    1825906    [***]

32. SSM Holdings Company

   Guarantor    Corporation    Delaware    3007528    [***]

33. Star Markets Company, Inc.

   Borrower    Corporation    Massachusetts    043243710    [***]

34. Star Markets Holdings, Inc.

   Guarantor    Corporation    Massachusetts    043244277    [***]

35. Super Rite Foods, Inc.

   Guarantor    Corporation    Delaware    2019543    [***]

36. Supermarket Operators of America Inc.

   Guarantor    Corporation    Delaware    0849965    [***]

37. SUPERVALU Holdings, Inc.

   Borrower    Corporation    Missouri    00101405    [***]

38. SUPERVALU Holdings—PA LLC

   Borrower    LLC    Pennsylvania    2893444    [***]

39. SUPERVALU INC.

   Borrower    Corporation    Delaware    194304    41-0617000

40. SUPERVALU Pharmacies, Inc.

   Borrower    Corporation    Minnesota    4X-214    [***]

41. SVH Realty, Inc.

   Guarantor    Corporation    Delaware    2694033    [***]

42. W. Newell & Co., LLC

   Borrower    LLC    Delaware    3932547    [***]

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 5.01 - 2



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

 

 

•  

In September 2008, a class action complaint was filed against the Company, as
well as International Outsourcing Services, LLC (“IOS”), Inmar, Inc., Carolina
Manufacturer’s Services, Inc., Carolina Coupon Clearing, Inc. and Carolina
Services, in the United States District Court in the Eastern District of
Wisconsin. The plaintiffs in the case are a consumer goods manufacturer, a
grocery co-operative and a retailer marketing services company who allege on
behalf of a purported class that the Company and the other defendants
(i) conspired to restrict the markets for coupon processing services under the
Sherman Act and (ii) were part of an illegal enterprise to defraud the
plaintiffs under the Federal Racketeer Influenced and Corrupt Organizations Act.
The plaintiffs seek monetary damages, attorneys’ fees and injunctive relief. The
Company intends to vigorously defend this lawsuit, however all proceedings have
been stayed in the case pending the result of the criminal prosecution of
certain former officers of IOS.

 

Sch. 5.06 - 1



--------------------------------------------------------------------------------

Schedule 5.08(b)

I. Condemnation Proceedings

1. Property ID # 6158A01. The City of La Habra is in the preliminary stages of
widening the intersection of Whittier & Beach Blvd. to improve traffic flow.

2. Property ID # 577A01. The Oregon Department of Transportation sent an
information request regarding a temporary construction easement with respect to
property 577A01. The information request was completed and returned to the
Department of Transportation.

II. Owned Real Estate

[***]

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 5.08(b) - 1



--------------------------------------------------------------------------------

Schedule 5.08(c)

Leases

[***]

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 5.08(c) - 1



--------------------------------------------------------------------------------

Schedule 5.09

Environmental Matters

None.

 

Sch. 5.09 - 1



--------------------------------------------------------------------------------

Schedule 5.10

Insurance

[***]

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 5.10 - 1



--------------------------------------------------------------------------------

Schedule 5.13

Subsidiaries; Other Equity Investments

[***]

 

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 5.13 - 1



--------------------------------------------------------------------------------

Schedule 5.17

Intellectual Property Matters

None.

 

Sch. 5.17 - 1



--------------------------------------------------------------------------------

Schedule 5.21(a)

Demand Deposit Accounts

(See attached)

[***]

 

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 5.21(a) - 2



--------------------------------------------------------------------------------

Schedule 5.21(b)

Credit Card Arrangements

EFT Services and License Agreement dated March 27, 1997, between BUYPASS
Corporation and SUPERVALU INC., as amended.

Agreement for American Express Card Acceptance/Supermarket dated May 3, 1996,
between American Express Travel Related Services Company, Inc., and American
Stores Company, as amended.

Agreement for American Express Card Acceptance/Supermarket dated July 9, 1996,
between American Express Travel Related Services Company, Inc., and Albertson’s,
Inc., as amended.

Agreement for American Express Card Acceptance/Supermarket dated October 29,
1999, between American Express Travel Related Services Company, Inc., and
SUPERVALU Holdings, Inc., as amended.

Merchant Services Agreement effective as of October 1, 2006, between Discover
Financial Services LLC and SUPERVALU INC., as amended.

Cash Over Amendment to Merchant Services Agreement dated July 15, 2011, between
DFS Services LLC and SUPERVALU INC.

Promotional Merchant Fee Letter Agreement dated December 22, 2008, between DFS
Services LLC and SUPERVALU INC., as amended by letter agreement dated August 1,
2011, between the parties.

Visa Promotional Agreement dated as of October 1, 2011, between Visa U.S.A. Inc.
and SUPERVALU INC.

 

Sch. 5.21(b) - 1



--------------------------------------------------------------------------------

Schedule 6.02

FINANCIAL AND COLLATERAL REPORTING

In addition to the other materials and information required to be provided
pursuant to the terms of the Credit Agreement, the Loan Parties shall provide
Administrative Agent, on the applicable day specified below, the following
documents (each in such form and detail as the Administrative Agent from time to
time may specify):

 

1.

On (i) the tenth (10th) day of each Fiscal Period (or, if such day is not a
Business Day, on the next succeeding Business Day) or (ii) on the fourth
Business day of each week as of the closing of business on the immediately
preceding week, upon the occurrence and during the continuation of an
Accelerated Borrowing Base Delivery Event, supporting source documents for the
Borrowing Base Certificate delivered in accordance with Section 6.02(a)(ii) of
the Credit Agreement.

 

2. Within fifteen (15) days of the end of each Fiscal Period for the immediately
preceding Fiscal Period:

 

  (a) Statement of store activity for the Lead Borrower and its Restricted
Subsidiaries on a Consolidated basis in form reasonably acceptable the
Administrative Agent; and

 

  (b) Reconciliation of the stock ledger to the general ledger and the
calculation of Excess Availability.

Capitalized terms used herein and not defined herein shall have the meanings
specified in the Credit Agreement.

 

Sch. 6.02 - 1



--------------------------------------------------------------------------------

Schedule 6.17

Substitution, Release and Addition of Fixed Asset Collateral

Subject to the terms and conditions of this Schedule 6.17 the Borrowers may,
after the Closing Date, (a) substitute one or more fee-owned or ground leased
Real Estate sites (and the Equipment located thereon owned by the Borrowers or
any of their Subsidiaries (the “Related Real Estate Collateral”)) as Fixed Asset
Collateral (as defined below) (each, a “Substitute Property”) in lieu of any one
or more Real Estate Collateral Properties and the Related Real Estate Collateral
located thereon (each, a “Replaced Property”), whether or not the requirements
set forth in Section 1 of Schedule 6.21 have been satisfied with respect to such
Replaced Property (provided, that, no such substitution shall affect the amount
of time permitted for taking any action in accordance with Section 1 of
Schedule 6.21) (each such substitution, to the extent the requirements set forth
in Schedule 6.21(a) have not been satisfied with respect to such Replaced
Property, a “Fixed Asset Collateral List Substitution” and, to the extent such
requirements have been satisfied, a “Fixed Asset Collateral Substitution”),
(b) request that the Administrative Agent release its Lien on any Real Estate
Collateral Property and the Related Real Estate Collateral located thereon
(each, a “Release Property”) and, with respect to such Replaced Property or
Release Property, to the extent the relevant requirements of this Schedule 6.17
are satisfied, the Administrative Agent shall release such Lien in accordance
with Section 9.10 (each, a “Fixed Asset Collateral Release”) or (c) add one or
more fee-owned or ground leased Real Estate sites and the Related Real Estate
Collateral located thereon (each, an “Additional Property”) as Fixed Asset
Collateral (each, a “Fixed Asset Collateral Addition”); provided, that, the
following conditions have been satisfied:

(a) As long as the Term Loan Facility or any Refinancing Indebtedness therefor
is outstanding,

(i) a Fixed Asset List Collateral Substitution, Fixed Asset Collateral
Substitution, Fixed Asset Collateral Release or Fixed Asset Collateral Addition
involving the same Real Estate and Related Real Estate Collateral has occurred
under the Term Loan Facility or such Refinancing Indebtedness;

(ii) granting Liens on any related Real Estate and Related Real Estate
Collateral to secure the Obligations would not violate or trigger the equal and
ratable security provisions under, the ASC Indenture, the New Albertson’s
Indenture or the SVU Indenture;

(iii) the applicable requirements of Section 1 of Schedule 6.21 (subject to any
limitations set forth therein) shall have been satisfied as of the date of such
Fixed Asset Collateral Substitution or Fixed Asset Collateral Addition with
respect to any Real Estate and Related Real Estate Collateral on which a Lien is
granted; and

 

Sch. 6.17



--------------------------------------------------------------------------------

(iv) no Default or Event of Default shall have occurred and be continuing.

(b) Except in the circumstances contemplated by clause (a):

(i) In the case of a Fixed Asset Collateral Substitution, (A) the Administrative
Agent shall have received at least fifteen (15) Business Days’ prior written
notice thereof (or such shorter notice as may be approved by the Administrative
Agent) identifying the proposed Substitute Property and Replaced Property,
(B) both before and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, (C) the Administrative Agent shall have
received a Restated Collateral List after giving effect thereto, (D) the
aggregate Value of the Fixed Asset Collateral set forth on such Restated
Collateral List and after giving effect to the Concentration Limits (as defined
below) shall not be less than the Required Collateral Amount (as defined below)
and (E) the Administrative Agent shall have received an officer’s certificate of
a Responsible Officer of the Lead Borrower (1) certifying that the requirements
set forth in the foregoing clauses (A) through (D) have been satisfied and
(2) setting forth in reasonable detail the calculations described in clause (D),
all in form and substance reasonably satisfactory to the Administrative Agent,
(F) if the New Valuation Conditions (as defined below) are satisfied with
respect to such Substitute Property (at the request of the Administrative Agent
if such Substitute Property has been previously Valued) the Administrative Agent
shall have received a New Valuation of such Substitute Property to the extent
requested by the Administrative Agent within ten (10) Business Days of receiving
the notice described in clause (i)(A) above, (G) the requirements set forth in
Section 1 of Schedule 6.21 shall have been satisfied with respect to the
applicable Substitute Property as of such date, and (H) at the request of the
Administrative Agent, the Administrative Agent shall have received (1) a
certificate of the Lead Borrower of the type described in Section 4.01(b)(iii)
and (2) (x) a certificate of a Responsible Officer of the Lead Borrower in
substantially the form of the certificate required to be delivered pursuant to
Section 4.01(b)(vii) and (y) a customary no conflicts opinion from the Lead
Borrower’s counsel, in each case in form and substance satisfactory to the
Administrative Agent, certifying and opining, respectively, that the grants of
security interests in the Fixed Asset Collateral on the Restated Collateral List
(after giving effect to such Fixed Asset Collateral Substitution) will not
violate any of the ASC Indenture, the New Albertson’s Indenture or the SVU
Indenture or give rise to any obligation of any Loan Party under the ASC
Indenture, the New Albertson’s Indenture or the SVU Indenture (as the case may
be) to grant a Lien on any of its assets to secure any Indebtedness governed by
or subject to the ASC Indenture, the New Albertson’s Indenture or the SVU
Indenture (as the case may be).

(ii) In the case of a Fixed Asset Collateral Release, (A) the Administrative
Agent shall have received at least fifteen (15) Business Days’ prior written
notice thereof (or such shorter notice as may be approved by the Administrative
Agent) identifying the proposed Release Property, (B) both before

 

Sch. 6.17



--------------------------------------------------------------------------------

and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, (C) the Administrative Agent shall have received a
Restated Collateral List after giving effect thereto, (D) the aggregate Value of
the Fixed Asset Collateral set forth on such Restated Collateral List and after
giving effect to the Concentration Limits shall not be less than the Required
Collateral Amount and (E) the Administrative Agent shall have received an
officer’s certificate of a Responsible Officer of the Lead Borrower
(1) certifying that the requirements set forth in the foregoing clauses
(A) through (D) have been satisfied and (2) setting forth in reasonable detail
the calculations described in clause (D), all in form and substance reasonably
satisfactory to the Administrative Agent.

(iii) In the case of a Fixed Asset Collateral Addition, (A) the Administrative
Agent shall have received at least fifteen (15) Business Days’ prior written
notice thereof (or such shorter notice as may be approved by the Administrative
Agent) identifying the proposed Additional Property, (B) both before and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, (C) the Administrative Agent shall have received a Restated
Collateral List after giving effect thereto, (D) the Administrative Agent shall
have received an officer’s certificate of a Responsible Officer of the Lead
Borrower (1) certifying that the requirements set forth in the foregoing clauses
(A) through (C) have been satisfied and (2) setting forth in reasonable detail
the calculations described in clause (C), all in form and substance reasonably
satisfactory to the Administrative Agent, (E) if the New Valuation Conditions
are satisfied with respect to such Additional Property (at the request of the
Administrative Agent if such Additional Property has been previously Valued),
the Administrative Agent shall have received a New Valuation of such Additional
Property to the extent requested by the Administrative Agent within ten
(10) Business Days of receiving the notice described in clause (iii)(A) above,
(F) the requirements set forth in Section 1 of Schedule 6.21 shall have been
satisfied with respect to the applicable Additional Property as of such date,
and (G) at the request of the Administrative Agent, the Administrative Agent
shall have received (1) a certificate of a Responsible Officer of the Lead
Borrower in substantially the form of the certificate required to be delivered
pursuant to Section 4.01(b)(vii) and (2) a customary no conflicts opinion from
the Lead Borrower’s counsel, in each case in form and substance satisfactory to
the Administrative Agent, certifying and opining, respectively, that the grants
of security interests in the Fixed Asset Collateral on the Restated Collateral
List (after giving effect to such Fixed Asset Collateral Addition) will not
violate any of the ASC Indenture, the New Albertson’s Indenture or the SVU
Indenture or give rise to any obligation of any Loan Party under the ASC
Indenture, the New Albertson’s Indenture or the SVU Indenture (as the case may
be) to grant a Lien on any of its assets to secure any Indebtedness governed by
or subject to the ASC Indenture, the New Albertson’s Indenture or the SVU
Indenture (as the case may be).

For the purposes of this Schedule 6.17, the following terms shall have the
meanings specified below:

 

Sch. 6.17



--------------------------------------------------------------------------------

“Concentration Limits” shall mean the requirements that (a) the Value of the
Real Estate Collateral Properties consisting of ground leased real estate
(i) may be included for purposes of calculating the aggregate Value of the Real
Estate Collateral Properties as of any “Determination Date” (as defined in the
Term Loan Credit Agreement as in effect on the date hereof) only to the extent
ground lease and leasehold mortgagee protections reasonably satisfactory to the
Administrative Agent are applicable to such ground leased Real Estate Collateral
Properties and (ii) may not be included for purposes of calculating the
aggregate Value of the Real Estate Collateral Properties as of any Determination
Date in excess of twenty percent (20%) of the Required Collateral Amount, and
(b) the Value of the Related Real Estate Collateral located on the Real Estate
Collateral Properties may not be included for purposes of calculating the
aggregate Value of the Fixed Asset Collateral as of any Determination Date in
excess of ten percent (10%) of the Required Collateral Amount.

“Fixed Asset Collateral” shall mean the collective reference to the Real Estate
Collateral Properties and the Related Real Estate Collateral.

“New Valuation” shall mean any valuation of a Substitute Property or Additional
Property, as applicable, conducted by Ernst & Young LLP or another independent,
third-party expert reasonably satisfactory to the Administrative Agent provided
in connection with the applicable Fixed Asset Collateral List Substitution,
Fixed Asset Collateral Substitution or Fixed Asset Collateral Addition for which
the New Valuation Conditions have been met.

“New Valuation Conditions” shall mean (a) with respect to a Substitute Property
or an Additional Property, such property (i) has not been Valued during the year
preceding the date of the Restated Collateral List provided in connection with
the applicable Fixed Asset Collateral Substitution or Fixed Asset Collateral
Addition and is Valued at more than $10,000,000 pursuant to the most recent
Valuation thereof or (ii) has not been Valued; and (b) with respect to an
Additional Property, such Additional Property (i) has not been Valued during the
year preceding the date of the Restated Collateral List provided in connection
with the applicable Fixed Asset Collateral Addition and is Valued at more than
$10,000,000 pursuant to the most recent Valuation thereof or (ii) has not been
Valued; provided that, notwithstanding the foregoing, the New Valuation
Conditions shall be deemed to be satisfied at any time after the aggregate Value
of all Substitute Properties and Additional Properties that have been added to
the Fixed Asset Collateral during the current Fiscal Year without being Valued
exceeds $50,000,000.

“Real Estate Collateral Properties” shall mean the Real Estate of the Loan
Parties at the sites on the Applicable Collateral List.

“Required Collateral Amount” shall mean the “Initial Required Collateral Amount”
(as defined in the Term Loan Credit Agreement as in effect on the date hereof),
plus one hundred fifty percent (150%) of the aggregate principal amount of
“Incremental Loans” (as defined in the Term Loan Credit Agreement as in effect
on the date hereof) incurred pursuant to Section 2.22 of the Term Loan Credit
Agreement as in effect on the

 

Sch. 6.17



--------------------------------------------------------------------------------

date hereof, minus the aggregate principal amount of “Loans” (as defined in the
Term Loan Credit Agreement as in effect on the date hereof) repaid after the
Closing Date pursuant to Sections 2.13(a) and 2.13(b)(i) of the Term Loan Credit
Agreement as in effect on the date hereof, minus fifty percent (50%) of the
aggregate principal amount of “Loans” under the Term Loan Credit Agreement
repaid after the Closing Date (including by any scheduled amortization payment
pursuant to Section 2.11 of the Term Loan Credit Agreement as in effect on the
date hereof, any voluntary prepayment pursuant to Section 2.12 of the Term Loan
Credit Agreement as in effect on the date hereof or any mandatory prepayment
pursuant to Sections 2.13(b) of the Term Loan Credit Agreement as in effect on
the date hereof (other than clause (i) thereof), 2.13(c) of the Term Loan Credit
Agreement as in effect on the date hereof or 2.13(d) of the Term Loan Credit
Agreement as in effect on the date hereof.

“Valuation Report” shall mean the final valuation report of Ernst & Young LLP
relating to the Real Estate and the Equipment located thereon owned or leased by
the Borrowers or any of their Subsidiaries provided to the Lead Borrower and the
Lead Arrangers prior to the Closing Date.

“Value” shall mean the value of the Real Estate sites (and the Related Real
Estate Collateral located thereon) set forth in the Valuation Report or, to the
extent any Real Estate site (and the Related Real Estate Collateral located
thereon) has been subsequently valued pursuant to a New Valuation, the value of
such Real Estate site (and the Related Real Estate Collateral located thereon)
set forth in such New Valuation.

 

Sch. 6.17



--------------------------------------------------------------------------------

Schedule 6.21

Post-Closing Matters

Loan Parties shall deliver or cause to be delivered to the Administrative Agent,
or shall have taken or caused to have been taken, in form and substance
reasonably satisfactory to the Administrative Agent, as promptly as possible
following the Closing Date, but in any event no later than the dates referred to
below with respect to each such item (unless, in the case of Section 1 below,
the Term Loan Agent, pursuant to the Term Loan Agreement, and in the case of
Sections 2, 3, 4, 5 and 6 below, the Administrative Agent, in its Permitted
Discretion, shall have agreed to any particular longer period), the items or
actions set forth below:

1. on or before November 30, 2012, the Administrative Agent shall have received
with respect to each Real Estate Collateral Property (excluding any Real Estate
Collateral Property with respect to which the grant of Liens to secure the
Obligations would violate or trigger the equal and ratable security provisions
of the ASC Indenture, the New Albertson’s Indenture or the SVU Indenture):

(a) a Mortgage in the form of Exhibit J to the Credit Agreement or otherwise in
form and substance reasonably satisfactory to the Administrative Agent, a
Personal Property Security Agreement in the form of Exhibit K to the Credit
Agreement, a UCC fixture filing (if determined by Administrative Agent to be
necessary under the Laws of the jurisdiction where such Real Estate Collateral
Property is located to perfect in fixtures properly), and a UCC-1 financing
statement with respect to the Related Real Estate Collateral (as defined in
Schedule 6.17) located thereon, which Security Documents shall have been duly
executed by the parties thereto and delivered to the Administrative Agent and in
full force and effect, together with an acknowledgment by a title insurance
company of receipt of such Mortgage, Personal Property Security Agreement, and
UCC fixture filings and an agreement to record or file, as applicable, such
Mortgage and UCC fixture filing in the real estate records for the county in
which the Real Estate Collateral Property is located (if determined by the
Administrative Agent to be necessary under the Laws of the jurisdiction where
such Real Estate Collateral Property is located to perfect in fixtures
properly), so as to effectively create upon such recording and filing (together
with the filing of a UCC-1 financing statement in the applicable state filing
office) valid and enforceable perfected second-priority Liens (subject in
priority only to the Lien granted in favor of the Term Loan Agent pursuant to
and in accordance with the Term Loan Intercreditor Agreement) upon such Real
Estate Collateral Property and Related Real Estate Collateral, in favor of the
Administrative Agent (or such other trustee as may be desired under local law),
subject only to the Permitted Encumbrances; provided, that, unless otherwise
agreed by the Administrative Agent, and subject to limitations of state local
law, each such Mortgage shall secure the total amount of the Obligations;
except, that, if the jurisdiction in which any applicable Real Estate Collateral
Property is located imposes a mortgage recording, intangibles or similar tax and
does not permit the allocation of undivided aggregate indebtedness for the
purpose of determining the amount of such tax payable, or if there are other
local state

 

Sch. 6.21 - 1



--------------------------------------------------------------------------------

impediments to the Mortgage securing the full amount of the Obligations, the
principal amount secured by such Mortgage shall be limited to secure a maximum
amount acceptable to the Administrative Agent, not to exceed 125% of the Value
of such Real Estate Collateral Property;

(b) (i) a title insurance policy (or a marked, signed and redated commitment to
issue such title insurance policy) insuring or committing to insure the Lien of
the Mortgage encumbering each Real Estate Collateral Property, with the standard
exception for survey matters deleted, and a “same as survey” endorsement to the
extent available (without requirement for such Loan Party to procure a survey)
and as reasonably required by the Administrative Agent; (ii) to the extent
available, a “tie-in” and a “first loss” endorsement, or similar endorsements,
to the title insurance policy, in form and substance reasonably satisfactory to
the Administrative Agent; and (iii) a copy of any survey, plat, or site plan of
the Real Estate Collateral Property that any Loan Party provides to the title
company issuing the title insurance policy, with any such surveys recertified to
the Administrative Agent to the extent reasonably available and as reasonably
required by the Term Loan Agent pursuant to the Term Loan Agreement. Such title
insurance policies shall be deemed adequate so long as they, together with the
policies provided to the Term Loan Agent, are in an amount equal to $950,000,000
in the aggregate (or such lesser amount as may be acceptable to the
Administrative Agent, in its Permitted Discretion), with pro tanto coverage on
the policies provided to the Term Loan Agent to the extent available. The
Administrative Agent also shall have received copies of paid receipts or other
evidence showing that all premiums in respect of such title insurance policies
and endorsements have been paid;

(c) (i) a completed flood certificate with respect to the Real Estate Collateral
Property, which flood certificate shall (A) be addressed to the Administrative
Agent, (B) be completed by a company that has guaranteed the accuracy of the
information contained therein and (C) otherwise comply with the Flood Program;
(ii) evidence describing whether the community in which the Real Estate
Collateral Property is located participates in the Flood Program; (iii) if any
flood certificate states that a Real Estate Collateral Property is located in a
Flood Zone, the applicable Loan Party’s written acknowledgement of receipt of
written notification from the Administrative Agent (A) as to the existence of
each such Real Estate Collateral Property and (B) as to whether the community in
which each such Real Estate Collateral Property is located is participating in
the Flood Program; and (iv) if any Real Estate Collateral Property is located in
a Flood Zone and is located in a community that participates in the Flood
Program, evidence that the applicable Loan Party has obtained flood insurance
that is in compliance with all applicable regulations of the Flood Program;

(d) if required by the Term Loan Agent pursuant to the Term Loan Agreement, a
Phase I environmental report or other documentation regarding environmental
matters acceptable to the Administrative Agent with respect to each Real Estate
Collateral Property, and, if warranted by the findings of such Phase I
environmental report or other documentation, a Phase II environmental report
acceptable to the Administrative Agent, which concludes that such Real Estate
Collateral Property

 

Sch. 6.21 - 2



--------------------------------------------------------------------------------

(i) does not contain any Hazardous Materials in contravention of Environmental
Law in any material respect and (ii) is not subject to any significant risk of
contamination from any off site Hazardous Materials in contravention of
Environmental Law in any material respect;

(e) an opinion or opinions of counsel admitted to practice under the laws of the
State in which each Real Estate Collateral Property is located, regarding the
enforceability of the Liens of the Mortgages in that State, and a due execution,
delivery and authority opinion, in each case substantially identical to the
opinion or opinions delivered to the Term Loan Agent with respect to such Real
Estate Collateral Property and Related Real Estate collateral; provided, that,
if the Term Loan Agent shall not have required delivery of an opinion or
opinions of counsel with respect to any Real Estate Collateral Property and
Related Real Estate Collateral, Borrowers and Guarantors shall not be obligated
to deliver an opinion or opinions of counsel to Administrative Agent with
respect to such Real Estate Collateral Property and Related Real Estate
Collateral;

(f) true and correct copies of all Material Contracts relating to the leasing or
operation of each Real Estate Collateral Property, each of which shall be in
form and substance reasonably satisfactory to the Term Loan Agent pursuant to
the Term Loan Agreement;

(g) satisfactory (i.e., showing no Liens other than Permitted Encumbrances) UCC,
tax lien, judgment and litigation searches with respect to each Real Estate
Collateral Property, the Related Real Estate Collateral located thereon and the
Loan Party owner or lessee thereof, in the State in which such Real Estate
Collateral Property and the Related Real Estate Collateral located thereon is
located and the jurisdictions where each such Loan Party has its principal place
of business; and

(h) in the case of any Ground Lease, (i) a true and correct copy of the
applicable Ground Lease, together with all amendments and modifications thereto
and a recorded memorandum thereof, in form and substance reasonably satisfactory
in all respects to the Term Loan Agent pursuant to the Term Loan Agreement and
subject to customary leasehold mortgagee provisions and protections in form and
substance reasonably satisfactory in all respects to the Term Loan Agent
pursuant to the Term Loan Agreement and which shall provide, among other things,
(A) for a remaining term (including extension options) of no less than fifteen
(15) years from the Maturity Date and (B) cure rights reasonably acceptable to
the Term Loan Agent pursuant to the Term Loan Agreement for Loan Party defaults
thereunder, and (ii) a Ground Lease estoppel executed by the fee owner and
lessor of such Real Estate Collateral Property, reasonably acceptable to the
Term Loan Agent pursuant to the Term Loan Agreement; provided, that, in
connection with the foregoing Section 1, the following requirements shall also
be satisfied:

(1) Loan Parties shall have paid or reimbursed the Administrative Agent for all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
(including, without limitation, reasonable attorneys’ fees and disbursements) in
connection with the preparation and negotiation of the Mortgage of

 

Sch. 6.21 - 3



--------------------------------------------------------------------------------

each Real Estate Collateral Property and the Personal Property Security
Agreement for the Related Real Estate Collateral located thereon, and Loan
Parties shall have paid all recording charges, filing fees, taxes or other
out-of-pocket expenses (including, without limitation, title insurance premiums,
mortgage and intangibles taxes and documentary stamp taxes) payable in
connection therewith;

(2) on the date of the applicable Mortgage and Personal Property Security
Agreement, the grants of Liens in the Fixed Asset Collateral (as defined in
Schedule 6.17) on the Applicable Collateral List (after giving effect to all
Fixed Asset Collateral List Substitutions) will not violate any of the ASC
Indenture, the New Albertson’s Indenture or the SVU Indenture, or trigger any of
the equal and ratable security provisions thereof, as evidenced by (A) a
certificate of a Responsible Officer of the Lead Borrower and (B) a customary no
conflicts opinion from Loan Parties’ counsel, in each case, in form and
substance satisfactory to the Administrative Agent, certifying and opining,
respectively, that the grants of Liens in the Fixed Asset Collateral on the
Applicable Collateral List will not violate any of the ASC Indenture, the New
Albertson’s Indenture or the SVU Indenture or give rise to any obligation of any
Loan Party under the ASC Indenture, the New Albertson’s Indenture or the SVU
Indenture (as the case may be) to grant a Lien on any of its assets to secure
any Indebtedness governed by or subject to the ASC Indenture, the New
Albertson’s Indenture or the SVU Indenture (as the case may be);

(3) the Administrative Agent shall have received with respect to the initial
satisfaction of the requirements set forth in this Section 1, a confirmation of
the certificates described in Section 4.01(b)(iii), and thereafter a certificate
of the type described in Section 4.01(b)(iii), in each case, from the relevant
Loan Parties; and

(4) each Real Estate Collateral Property shall be fee owned or ground leased by
a Loan Party or a Subsidiary which shall have become a Loan Party hereunder
pursuant to and in accordance with the requirements of Section 6.12 prior to the
execution and delivery of the applicable Mortgage;

2. on or before September 30, 2012, made arrangements satisfactory to the
Administrative Agent in its Permitted Discretion to provide the Administrative
Agent with rights with respect to the Trademarks set forth on Schedule 1 hereto
and licensed by Save-A-Lot Food Stores, Ltd., a company organized under the laws
of the Islands of Bermuda, to one or more Loan Parties;

3. on or before September 30, 2012, the Administrative Agent shall have received
UCC financing statement amendments terminating each UCC-1 financing statement
attached as Exhibit A hereto naming General Electric Company, GE Lighting, as
secured party, and Moran Foods, Inc., as debtor;

4. on or before September 30, 2012, the Administrative Agent shall have received
a subordination agreement with respect to Indebtedness or other obligations of
any Loan Party to any Restricted Subsidiary that is not a Loan Party (other than
an

 

Sch. 6.21 - 4



--------------------------------------------------------------------------------

Insurance Captive) arising in the ordinary course of their respective businesses
pursuant to the cash concentration and disbursement practices of the Lead
Borrower and its Subsidiaries as conducted on the Closing Date on terms and
conditions reasonably satisfactory to Administrative Agent;

5. on or before September 7, 2012, (a) lien searches for all of the Restricted
Subsidiaries (other than Immaterial Subsidiaries and Loan Parties) and (b) an
updated Schedule 7.01 to the Credit Agreement updated solely to reflect the
results of such lien searches; and

In addition to the foregoing, Loan Parties shall use reasonable efforts to
deliver or cause to be delivered to the Administrative Agent on or before
September 15, 2012, a lender’s loss payable endorsement for each of the property
insurance policies maintained by the Loan Parties with the following insurance
providers (collectively, the “Specified Property Policies”): (i) Factory Mutual
Insurance Company, (ii) Lloyds of London, (iii) Chubb Custom Insurance Company
(CV Starr & Co), (iv) Arch Specialty Insurance Co., (v) Liberty Mutual Fire
Insurance Company, (vi) ACE American Insurance Company, (vii) Ironshore
Insurance Ltd—Bermuda, (viii) American Guarantee and Liability (Zurich),
(ix) Aspen Insurance UK Ltd, (x) Houston Casualty, (xi) Allied World Assurance
Company, (xii) Axis Specialty Insurance—Bermuda, (xiii) Lexington (Chartis),
(xiv) Westport Insurance Company (Swiss Re), (xv) Hartford Steam Boiler
Inspection and Insurance Co. (Munich Re), (xvi) Zurich American Insurance
Company, each in form and substance reasonably satisfactory to the
Administrative Agent and naming the Administrative Agent as a loss payee and
additional insured. Such endorsements shall, or the insurer shall otherwise
agree in writing, to make the Administrative Agent a payee on any payment of a
claim under such policies and provide for delivery of such payment directly to
the Administrative Agent (subject to the rights of the Term Loan Agent with
respect to Term Loan Priority Collateral). Loan Parties shall deliver or cause
to be delivered to the Administrative Agent all such lender’s loss payable
endorsements on or before September 30, 2012 (unless the Administrative Agent,
in its Permitted Discretion, shall have agreed to any longer period).

In addition to the foregoing, Loan Parties shall, promptly upon the request of
Administrative Agent, take such actions, and execute and deliver to the
Administrative Agent such Security Documents as the Administrative Agent may in
its reasonable judgment deem necessary or appropriate (including, without
limitation, the Security Documents set forth in Section 1 of this Schedule
6.21), in order to grant to the Administrative Agent, for the benefit of the
Credit Parties, a Lien upon any SVU Operating Property or any New Albertson’s
Principal Property (as to each of such terms as defined in the Term Loan
Intercreditor Agreement), as the case may be, subject to Security Documents in
favor of the Term Loan Agent at any time that either (i) the grant of such Lien
on any such SVU Operating Property or New Albertson’s Principal Property (as the
case may be) to secure all or any portion of the Obligations (after giving
effect to the Lien thereon to secure the Term Loan Debt) would no longer violate
the terms of the SVU Indenture or New Albertson’s Indenture, as the case may be
(in either case, as then in effect), or give rise to any obligation of any Loan
Party under the SVU Indenture of the

 

Sch. 6.21 - 5



--------------------------------------------------------------------------------

New Albertsons’s Indenture (as the case may be) to grant a Lien on any of its
assets to secure any Indebtedness governed by or subject to the SVU Indenture or
the New Albertson’s Indenture (as the case may be), or (ii) no Indebtedness is
outstanding under the SVU Indenture or the New Albertson’s Indenture (as
applicable). The Lead Borrower shall promptly notify Administrative Agent in
writing at any time that either clauses (i) or (ii) above are applicable.

 

Sch. 6.21 - 6



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

 

    

State

  

Debtor

  

Secured Party

  

Filing Information

  

Collateral

1.     DE    Acme Markets, Inc.    Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent   

File No. 20072041142

Filed: 5/31/2007

Lapse Date: 5/31/2017

 

Full Assignment

File No. 20072193430

Filed: 6/11/2007

 

Continuation

File No. 20121691320

Filed: 5/1/2012

   The Pharmacy Receivables, all Related Security, all Collections, etc. 2.   DE
   Acme Markets, Inc.    American Greetings Corporation   

File No. 20100806301

Filed: 3/10/2010

Lapse Date: 3/10/2015

   Inventory sold or delivered by Secured Party or its affiliates to Debtor,
etc. 3.   DE    Acme Markets, Inc.    American Bank Note Company, as Agent for
the United States Postal Service   

File No. 20120703134

Filed: 2/8/2012

Lapse Date: 2/8/2017

   The Consigned Goods are all USPS postage delivered to Consignee for sale to
the public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc. 4.   DE    American Drug Stores LLC   
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Administrative Agent   

File No. 20072040995

Filed: 5/31/2007

Lapse Date: 5/31/2017

 

Full Assignment

File No. 20072193406

Filed: 6/11/2007

 

Continuation

File No. 20121691312

Filed: 5/1/2012

   The Pharmacy Receivables, all Related Security, all Collections, etc.

 

Sch. 7.01 - 1



--------------------------------------------------------------------------------

5.     IN    American Partners, L.P.    Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent   

File No. 200700005307458

Filed: 6/1/2007

Lapse Date: 6/1/2017

 

Full Assignment

File No. 200700005676801

Filed: 6/12/2007

 

Continuation

File No. 201200004698971

Filed: 5/17/2012

   The Pharmacy Receivables, all Related Security, all Collections, etc. 6.   IN
   American Partners, LP    American Bank Note Company, as Agent for the United
States Postal Service   

File No. 201200001181006

Filed: 2/7/2012

Lapse Date: 2/7/2017

   The Consigned Goods are all USPS postage delivered to Consignee for sale to
the public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc. 7.   DE   

American Store Company, LLC

 

Note Debtor name

   American Bank Note Company, as Agent for the United States Postal Service   

File No. 20120703092

Filed: 2/8/2012

Lapse Date: 2/8/2017

   The Consigned Goods are all USPS postage delivered to Consignee for sale to
the public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc. 8.   VA    FF Acquisition, L.L.C.   
American Bank Note Company, as Agent for the United States Postal Service   

File No. 02092373445

Filed: 9/23/2002

Lapse Date: 9/23/2012

 

Continuation

File No. 07070670920

Filed: 7/6/2007

   The Consigned Goods are all USPS postage delivered to Consignee for sale to
the public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc.

 

Sch. 7.01 - 2



--------------------------------------------------------------------------------

9.     VA    FF Acquisition, L.L.C.    Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent   

File No. 07060170106

Filed: 6/1/2007

Lapse Date: 6/1/2017

 

Full Assignment

File No. 07062574267

Filed: 6/25/2007

 

Continuation

File No. 12051839419

Filed: 5/18/2012

   The Pharmacy Receivables, all Related Security, all Collections, etc. 10.    
VA    FF Acquisition, L.L.C.    American Greetings Corporation   

File No. 10031072883

Filed: 3/10/2010

Lapse Date: 3/10/2015

   Inventory sold or delivered by Secured Party or its affiliates to Debtor,
etc. 11.   DE    Foodarama LLC    Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent   

File No. 20072040847

Filed: 5/31/2007

Lapse Date: 5/31/2017

 

Full Assignment

File No. 20072193380

Filed: 6/11/2007

 

Continuation

File No. 20121691411

Filed: 5/1/2012

   The Pharmacy Receivables, all Related Security, all Collections, etc. 12.  
OH    Jewel Food Stores, Inc.    American Greetings Corporation   

File No. OH00140731391

Filed: 3/10/2010

Lapse Date: 3/10/2015

   Inventory sold or delivered by Secured Party or its affiliates to Debtor,
etc. 13.   OH    Jewel Food Stores, Inc.    Papyrus-Recycled Greetings, Inc.   

File No. OH00159406727

Filed: 6/26/2012

Lapse Date: 6/26/2017

   Inventory sold or delivered by Secured Party to Debtor on a scan based
trading and consignment basis, etc.

 

Sch. 7.01 - 3



--------------------------------------------------------------------------------

14.     NY    Jewel Food Stores, Inc.    Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent   

File No. 200705310436751

Filed: 5/31/2007

Lapse Date: 5/31/2017

 

Full Assignment

File No. 200706140480356

Filed: 6/14/2007

 

Continuation

File No. 201205175578567

Filed: 5/17/2012

   The Pharmacy Receivables, all Related Security, all Collections, etc. 15.  
[MO    Moran Foods, Inc    General Electric Company, GE Lighting   

File No. 20020106084E

Filed: 9/23/2002

Lapse Date: 9/23/2012

 

Continuation

File No. 20070079559F

Filed: 7/3/2007

   Inventory consisting of lamps and light bulbs, etc. sold or consigned to the
Debtor by Secured Party, accounts receivable, contract rights, etc. now or
hereafter arising from the sale consignment or other transfer by the Debtor of
said Inventory, etc.] 16.   [MO    Moran Foods, Inc    General Electric Company,
GE Lighting   

File No. 20020111110M

Filed: 10/7/2002

Lapse Date: 10/7/2012

 

Continuation

File No. 20070079562K

Filed: 7/3/2007

   Inventory consisting of lamps and light bulbs, etc. sold or consigned to the
Debtor by Secured Party, accounts receivable, contract rights, etc. now or
hereafter arising from the sale consignment or other transfer by the Debtor of
said Inventory, etc.] 17.   OH    New Albertson’s, Inc.    American Greetings
Corporation   

File No. OH00140731280

Filed: 3/10/2010

Lapse Date: 3/10/2015

   Inventory sold or delivered by Secured Party or its affiliates to Debtor,
etc. 18.   OH    New Albertsons Inc    Timepayment Corporation   

File No. OH00149175411

Filed: 4/1/2011

Lapse Date: 4/1/2016

   [Specific equipment] 19.   OH    New Albertsons Inc    Timepayment
Corporation   

File No. OH00149320107

Filed: 4/7/2011

Lapse Date: 4/7/2016

   [Specific equipment]

 

Sch. 7.01 - 4



--------------------------------------------------------------------------------

20.     DE   

New Albertson’s, Inc.

Albertson’s, Inc.

   Fleet Business Credit, LLC   

File No. 43024587

Filed: 10/27/2004

Lapse Date: 10/27/2014

 

Debtor Amendment

File No. 64064994

Filed: 11/21/2006

 

Continuation

File No. 20092156427

Filed: 7/6/2009

   [Specific equipment] 21.   DE    New Albertson’s, Inc.    C&S Wholesale
Grocers, Inc.   

File No. 20072040714

Filed: 5/31/2007

Lapse Date: 5/31/2017

 

Full Assignment

File No. 20072193349

Filed: 6/11/2007

 

Full Assignment

File No. 20091745709

Filed: 5/21/2009

 

Continuation

File No. 20120464315

Filed: 2/6/2012

   The Pharmacy Receivables, all Related Security, all Collections, etc. 22.  
DE    New Albertson’s, Inc.    NCR Corporation   

File No. 20093802102

Filed: 11/30/2009

Lapse Date: 11/30/2014

   All products, including without limitations, equipment, components, software,
deliverables and supplies, whether now or hereafter acquired, which are acquired
(directly or indirectly) from NCR Corporation and/or the acquisition of which is
financed by NCR Corporation, and all proceeds.

 

Sch. 7.01 - 5



--------------------------------------------------------------------------------

23.     MA    Shaw’s Supermarkets, Inc.    United States Trust Co.   

File No. 84483682

Filed: 11/8/1984

Lapse Date: [Unknown – documents are illegible]

 

Continuation

File No. 84483682

Filed: 11/8/1984

   [Illegible] 24.   MA    Shaw’s Supermarkets, Inc.    American Bank Note
Company, as Agent for the United States Postal Service   

File No. 200102512720

Filed: 5/21/2001

Lapse Date: 5/21/2016

 

Continuation

File No. 200648264950

Filed: 5/22/2006

 

Continuation

File No. 201186301530

Filed: 3/4/2011

   The Consigned Goods are all USPS postage delivered to Consignee for sale to
the public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc. 25.   MA    Shaw’s Supermarkets, Inc.   
American Bank Note Company, as Agent for the United States Postal Service   

File No. 200318685270

Filed: 2/28/2003

Lapse Date: 2/28/2013

 

Continuation

File No. 200862639170

Filed: 1/18/2008

   The Consigned Goods are all USPS postage delivered to Consignee for sale to
the public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc. 26.   MA    Shaw’s Supermarkets, Inc.   
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Administrative Agent   

File No. 200757281080

Filed: 5/31/2007

Lapse Date: 5/31/2017

 

Full Assignment

File No. 200757558100

Filed: 6/12/2007

 

Continuation

File No. 201295533370

Filed: 5/2/2012

   The Pharmacy Receivables, all Related Security, all Collections, etc. 27.  
MA    Shaw’s Supermarkets, Inc.    American Greetings Corporation   

File No. 201078861270

Filed: 3/10/2010

Lapse Date: 3/10/2015

   Inventory sold or delivered by Secured Party or its affiliates to Debtor,
etc.

 

Sch. 7.01 - 6



--------------------------------------------------------------------------------

28.     MO    Shop ‘N Save St. Louis, Inc.    American Bank Note Company, as
Agent for the United States Postal Service   

File No. 20020105970H

Filed: 9/23/2002

Lapse Date: 9/23/2012

 

Continuation

File No. 20070079880B

Filed: 7/6/2007

   The Consigned Goods are all USPS postage delivered to Consignee for sale to
the public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc. 29.   MO    Shop ‘n Save Warehouse Foods
Inc    American Bank Note Company, as Agent for the United States Postal Service
  

File No. 4176312

Filed: 6/15/2001

Lapse Date: 6/15/2016

 

Continuation

File No. 20060066189K

Filed: 6/14/2006

 

Continuation

File No. 20110062748B

Filed: 6/7/2011

   The Consigned Goods are all USPS postage delivered to Consignee for sale to
the public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc. 30.   MO    Shop ‘N Save Warehouse Foods,
Inc.    American Greetings Corporation   

File No. 20100025327C

Filed: 3/10/2010

Lapse Date: 3/10/2015

   Inventory sold or delivered by Secured Party or its affiliates to Debtor,
etc. 31.   OH    Shoppers Food Warehouse Corp.    American Greetings Corporation
  

File No. OH00140730723

Filed: 3/10/2010

Lapse Date: 3/10/2015

   Inventory sold or delivered by Secured Party or its affiliates to Debtor,
etc. 32.   MA    Star Markets Company, Inc.    American Greetings Corporation   

File No. 201078861090

Filed: 3/10/2010

Lapse Date: 3/10/2015

   Inventory sold or delivered by Secured Party or its affiliates to Debtor,
etc. 33.   DE    Supermarket Operators of America Inc.    Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent   

File No. 63975844

Filed: 11/14/2006

Lapse Date: 11/14/2016

 

Continuation

File No. 20113580886

Filed: 9/19/2011

   The Receivables, all Related Security, all Collections, etc.

 

Sch. 7.01 - 7



--------------------------------------------------------------------------------

34.     DE    Supermarket Operators of America Inc.    Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent   

File No. 20072039773

Filed: 5/31/2007

Lapse Date: 5/31/2017

 

Continuation

File No. 20121927294

Filed: 5/2/2012

   The Pharmacy Receivables, all Related Security, all Collections, etc. 35.  
DE   

SUPER VALU, Inc

Coon Rapids 2002, LLC

Williston Corp

   Fifth Third Bank   

File No. 31760613

Filed: 6/3/2003

Lapse Date: 6/3/2013

 

Continuation

File No. 20080282937

Filed: 1/24/2008

   All of Debtor’s right, title and interest to various items of furniture,
fixtures, equipment, etc. installed at 2050 Northdale Blvd., Coon Rapids, MN,
etc. 36.   DE    SUPERVALU Inc.    Banc of America Leasing & Capital, LLC   

File No. 20073461901

Filed: 9/12/2007

Lapse Date: 9/12/2012

   [Specific equipment] 37.   DE    SUPERVALU Inc.    Banc of America Leasing &
Capital, LLC   

File No. 20074524020

Filed: 11/29/2007

Lapse Date: 11/29/2012

   [Specific equipment] 38.   DE    SUPERVALU Inc.    Banc of America Leasing &
Capital, LLC   

File No. 20074868013

Filed: 12/26/2007

Lapse Date: 12/26/2012

   [Specific equipment] 39.   DE    SUPERVALU Inc.    Banc of America Leasing &
Capital, LLC   

File No. 20080895555

Filed: 3/13/2008

Lapse Date: 3/13/2013

 

Collateral Amendment

File No. 20080999456

Filed: 3/21/2008

   [Specific equipment] 40.   DE    SUPERVALU Inc.    Banc of America Leasing &
Capital, LLC   

File No. 20081416633

Filed: 4/23/2008

Lapse Date: 4/23/2013

   [Specific equipment] 41.   DE    SUPERVALU Inc.    Banc of America Leasing &
Capital, LLC   

File No. 20081974151

Filed: 6/10/2008

Lapse Date: 6/10/2013

   [Specific equipment] 42.   DE    SUPERVALU Inc.    Banc of America Leasing &
Capital, LLC   

File No. 20081974219

Filed: 6/10/2008

Lapse Date: 6/10/2013

   [Specific equipment]

 

Sch. 7.01 - 8



--------------------------------------------------------------------------------

43.     DE    SUPERVALU Inc.    Banc of America Leasing & Capital, LLC   

File No. 20081996477

Filed: 6/11/2008

Lapse Date: 6/11/2013

   [Specific equipment] 44.   DE    SUPERVALU, Inc.    American Color Graphics,
Inc.   

File No. 20082237202

Filed: 6/30/2008

Lapse Date: 6/30/2013

   [Specific equipment] 45.   DE    SUPERVALU Inc.    Banc of America Leasing &
Capital, LLC   

File No. 20082839361

Filed: 8/20/2008

Lapse Date: 8/20/2013

   [Specific equipment] 46.   DE    SUPERVALU Inc.    MassMutual Asset Finance
LLC   

File No. 20082840617

Filed: 8/20/2008

Lapse Date: 8/20/2013

 

Secured Party Amendment

File No. 20083388772

Filed: 10/7/2008

 

Secured Party Amendment

File No. 20083394192

Filed: 10/7/2008

 

Partial Assignment

File No. 20083395132

Filed: 10/7/2008

 

Full Assignment

File No. 20083436589

Filed: 10/10/2008

   [Specific equipment] 47.   DE    SUPERVALU Inc    Teradata Operations, Inc.
  

File No. 20090427317

Filed: 2/9/2009

Lapse Date: 2/9/2014

   All products, equipment, etc. acquired from Secured Party and all proceeds,
etc. 48.   DE    SUPERVALU Inc.    National City Commercial Capital Company, LLC
  

File No. 20091208096

Filed: 4/7/2009

Lapse Date: 4/7/2014

   [Specific equipment] 49.   DE    SUPERVALU Inc.    National City Commercial
Capital Company, LLC   

File No. 20091208195

Filed: 4/7/2009

Lapse Date: 4/7/2014

   [Specific equipment]

 

Sch. 7.01 - 9



--------------------------------------------------------------------------------

50.     DE    SUPERVALU Inc    NCR Corporation   

File No. 20092513429

Filed: 8/5/2009

Lapse Date: 8/5/2014

   All products, including without limitations, equipment, components, software,
deliverables and supplies, whether now or hereafter acquired, which are acquired
(directly or indirectly) from NCR Corporation and/or the acquisition of which is
financed by NCR Corporation, and all proceeds. 51.     DE    SUPERVALU Inc.   
Banc of America Leasing & Capital, LLC   

File No. 20100447478

Filed: 2/9/2010

Lapse Date: 2/9/2015

   [Specific equipment] 52.     DE    SUPERVALU Inc.    American Greetings
Corporation   

File No. 20100806459

Filed: 3/10/2010

Lapse Date: 3/10/2015

   Inventory sold or delivered by Secured Party or its affiliates to Debtor,
etc. 53.     DE    SUPERVALU Inc.    The Bank of Holland   

File No. 20102851487

Filed: 8/16/2010

Lapse Date: 8/16/2015

 

Full Assignment

File No. 20102977639

Filed: 8/25/2010

   [Specific equipment] 54.     DE    SUPERVALU Inc.    Banc of America Leasing
& Capital, LLC   

File No. 20114575224

Filed: 11/30/2011

Lapse Date: 11/30/2016

   [Specific equipment] 55.     DE    SUPERVALU Inc.    Banc of America Leasing
& Capital, LLC   

File No. 20114575240

Filed: 11/30/2011

Lapse Date: 11/30/2016

   [Specific equipment] 56.     DE    SUPERVALU Inc.    Nestle Dreyer’s Ice
Cream Company   

File No. 20115000438

Filed: 12/20/2011

Lapse Date: 12/20/2016

   [Specific consigned products] 57.     DE    SUPERVALU Inc.   
Papyrus-Recycled Greetings, Inc.   

File No. 20122461111

Filed: 6/26/2012

Lapse Date: 6/26/2017

   Inventory sold or delivered by Secured Party to Debtor on a scan based
trading and consignment basis, etc. 58.   MO    SUPERVALU Holdings, Inc.   
American Bank Note Company, as Agent for the United States Postal Service   

File No. 20050068215M

Filed: 6/29/2005

Lapse Date: 6/29/2015

 

Continuation

File No. 20100060676K

Filed: 6/9/2010

   The Consigned Goods are all USPS postage delivered to Consignee for sale to
the public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc.

 

Sch. 7.01 - 10



--------------------------------------------------------------------------------

59     MO    SUPERVALU Holdings, Inc.    American Greetings Corporation   

File No. 20100025328E

Filed: 3/10/2010

Lapse Date: 3/10/2015

   Inventory sold or delivered by Secured Party or its affiliates to Debtor,
etc. 60.   MN    SUPERVALU Pharmacies, Inc.    Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent   

File No. 200717007596

Filed: 6/1/2007

Lapse Date: 6/1/2017

 

Full Assignment

File No. 20071713265

Filed: 6/12/2007

 

Continuation

File No. 20122814247

Filed: 5/1/2012

   The Pharmacy Receivables, all Related Security, all Collections, etc. 61.  
DE    SUPERVALU Receivables Funding Corporation    Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent   

File No. 63975711

Filed: 11/14/2006

Lapse Date: 11/14/2016

 

Continuation

File No. 20113580910

Filed: 9/19/2011

   The Receivables, all Related Security, all Collections, etc. 62.   DE   
SUPERVALU Receivables Funding Corporation    Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent   

File No. 20072039393

Filed: 5/31/2007

Lapse Date: 5/31/2017

 

Continuation

File No. 20121927013

Filed: 5/2/2012

   The Pharmacy Receivables, all Related Security, all Collections, etc.

 

Sch. 7.01 - 11



--------------------------------------------------------------------------------

Existing Mortgages

 

Mortgagor

  

Mortgagee

  

Address

   Amount Secured  

New Albertson’s, Inc.

   Muguette Leguilloux Steele   

104 Military Road,

Tacoma, WA

98444

   $ 219,307.04   

New Albertson’s, Inc.

   Equitable Life Assurance Society of the United States   

725 E Huntington Dr, Monrovia, CA

 

1250 W Main St,

West Dundee, IL

60118

   $ 1,768,247.76   

Shaw’s Supermarkets, Inc.

   TD Bank, N.A.   

300 Main Street,

Nashua, NH 03060

   $ 18,772,932.62   

Capital Lease Obligations as of June 16, 2012

[***]

One or more of the Loan Parties is contingently liable for leases that have been
assigned to various third parties in connection with facility closings and
dispositions. The Loan Parties could be required to satisfy the obligations
under the leases if any of the assignees are unable to fulfill their lease
obligations. Due to the wide distribution of the Loan Parties’ assignments among
third parties, and various other remedies available, the Loan Parties believe
the likelihood that the Loan Parties will be required to assume a material
amount of these obligations is remote.

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 7.01 - 12



--------------------------------------------------------------------------------

Schedule 7.02

Investments

 

I. Non-Wholly Owned Entities:

[***]

 

II. Real Estate Repurchase Obligations

Acquisitions of fuel centers, consisting of interests in real property, together
with the improvements and personal property located thereon, pursuant to
repurchase obligations pursuant to written agreements in existence on the
Closing Date between New Albertson’s, Inc., and certain of its affiliates, and
Tesoro Refining and Marketing Company, a Delaware corporation, or its
affiliates, and the parties’ respective permitted successors and assigns;
provided that the aggregate amount of consideration for all such acquisitions
does not exceed $20,000,000.

III. Investment Policy

SUPERVALU INC.

INVESTMENT GUIDELINES

August 22, 2012

 

PURPOSE:

To state clearly the responsibility for the investment of surplus cash, the
approved types of investments and their maturities.

POLICY STATEMENT:

Cash temporarily not needed for Company operations or to reduce debt will be
invested by the Cash Management Team (in Treasury Services), following approval
from either the Treasurer, Controller, Vice President—Tax, or Chief Financial
Officer. The investments will be of appropriate maturities to meet projected
cash requirements of the Company, and will be made according to the following
written guidelines. The objectives of such investments will be, in order of
importance: safety of principal, liquidity of funds, diversification and
investment yield.

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 7.02 - 1



--------------------------------------------------------------------------------

GUIDELINES:

All surplus Company cash will be forwarded to the parent. Subsidiaries are not
authorized to invest cash with outside parties without prior approval from
either the Treasurer, Controller or Chief Financial Officer.

APPROVED INVESTMENTS:

 

1. U.S. Treasury Securities and general obligations fully guaranteed with
respect to principal and interest by the U. S. Government.

 

2. Obligations of U.S. Government Agencies (i.e. GNMA’s and FNMA’s).

 

3. Commercial paper of prime quality (rated A-1 by Standard and Poor’s and P-1
by Moody’s), purchased through recognized money market dealers (see list of
“Authorized Dealers”).

 

4. Certificates of Deposit and Time Deposits of Banks and their overseas
branches are limited to:

 

  a. Top 50 worldwide banks as measured by assets, and

 

  b. Banks rated A—1/AA and/or P—1/Aa or better

 

5. Repurchase Agreements, with authorized money market dealers (see list of
“Authorized Dealers”) or major banks as defined in item #4, executed against
those securities approved for direct purchase (1-4 above). The current market
value of the collateral must cover the principal amount of the investment and
collateral must be held in our name.

 

6. Diversified money market investment funds (see list of “Authorized Money
Market Funds”) meeting the following conditions:

 

  a. AAAm rating from Standard and Poor’s or AAA rating from Moody’s

 

  b. Total assets of at least $5 billion

 

  c. Rule 2a-7 compliant

 

  d. At least three years of history

 

  e. Previously approved by either the Treasurer, Controller, or Chief Financial
Officer

 

7. Other investments, including commercial paper rated A-2/P-2, may be allowed
from time to time with specific written authorization from the Chief Financial
Officer or the Treasurer.

 

Sch. 7.02 - 2



--------------------------------------------------------------------------------

8. During a period of time where demand deposit accounts (DDA’s) are federally
guaranteed by the Temporary Liquitidy Guarantee Program or any other similar
FDIC guarantee programs, surplus funds may be held in the company’s DDA accounts
at authorized participating depository banks.

 

9. Surplus funds may be held at authorized depository banks not participating in
guarantee programs described in #8 above to earn the earnings credit rate that
meet one of the following requirements:

 

  a. A Long Term issuer rating no lower than

 

  i. A3 from Moody’s or

 

  ii. A- from Standard and Poor’s

 

  b. Market Credit Default Swap (CDS) rate of no greater than 250 basis points

 

INVESTMENT LIMITATIONS:

 

1. All short-term investments shall be denominated in U.S. dollars.

 

2. A maximum principal investment of up to:

 

  a. $50 million per money market fund (determined by CUSIP number)

 

  b. $25 million per DDA Account

 

3. For direct securities purchases, the commitment to any one name will be
limited to $10 million with the exception of U.S. Government and U.S. Government
Agencies (no limit).

 

4. All securities that are purchased will be held in “safekeeping” by the seller
or by a Safekeeping Agent (see list of “Authorized Dealers”) named by SUPERVALU
INC. who will issue trade confirmation for all transactions.

 

5. Maturities for investments are not to exceed 90 days.

 

AUTHORIZED INSTITUTIONS/ FUNDS:

The following lists include the Authorized Dealers, Authorized Money Market
Funds and Authorized Depository Banks that have been approved as part of the
investment policy.

Authorized Dealers:

 

  1. Bank of America

  2. US Bank

  3. Wells Fargo

 

Sch. 7.02 - 3



--------------------------------------------------------------------------------

Authorized Money Market Funds:

 

1. JP Morgan Government Fund

2. Federated Government Obligations Fund

3. Fidelity Institutional Government Fund

4. Dreyfus Government Cash Management Fund (BNY Mellon)

5. Columbia Government Reserves Fund (Bank of America)

6. First American Government Obligations

7. Goldman Sachs Financial Square Government Fund

8. BlackRock Liquidity FedFund Institutional Fund

9. Western Asset Institutional Government Fund

10. Funds For Institutions Government Fund (Merrill Lynch)

Authorized Depository Banks Participating in Government Sponsored Guarantee
Programs

 

1. Bank of America

2. US Bank

3. PNC Bank

4. JP Morgan

5. Wells Fargo

6. Northern Trust

7. Banco Santander (Sovereign)

8. TCF Bank

9. Union Bank

10. Key Bank

Nothing in this Schedule 7.02 modifies any Loan Party’s obligations contained in
(i) the proviso at the end of the definition of Permitted Investments or
(ii) Section 6.13 of the Credit Agreement.

 

Sch. 7.02 - 4



--------------------------------------------------------------------------------

Schedule 7.03

Existing Indebtedness

Part (a):

 

     MATURITY      FACE VALUE BALANCE 6/16/2012  

SUPERVALU DEBT

     

SVU NOTES PAYABLE:

     

DUE 5/15/12

     5/15/2012         —     

DUE 11/15/14

     11/15/2014         489,890,000.00   

DUE 5/1/16

     5/1/2016         1,000,000,000.00   

TOTAL SVU NOTES PAYABLE:

        1,489,890,000.00   

SVU REVOLVING DEBT:

     

SECURITIZED A/R FACILITY:

     

SECURITIZED A/R FACILITY

     5/3/2013         130,000,000.00   

TOTAL SVU REVOLVING DEBT:

        130,000,000.00   

SVU MORTGAGES AND OTHER DEBT:

     

[***]

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 7.03 - 1



--------------------------------------------------------------------------------

SVU MORTGAGES AND OTHER DEBT:

        29,551,926.69   

NEW ALBERTSONS

     

ABS NOTES PAYABLE:

     

UNDERWRITTEN NOTES

     

DUE 6/15/26

     6/15/2026         200,000,000.00   

DUE 8/1/29

     8/1/2029         650,000,000.00   

DUE 5/1/30

     5/1/2030         225,000,000.00   

DUE 5/1/13

     5/1/2013         140,333,000.00   

DUE 5/1/31

     5/1/2031         400,000,000.00   

MEDIUM TERM NOTES: B

     

DUE 7/30/12

     7/30/2012         1,000,000.00   

DUE 7/30/12

     7/30/2012         5,500,000.00   

DUE 7/21/17

     7/21/2017         10,000,000.00   

DUE 7/21/17

     7/21/2017         20,000,000.00   

DUE 8/1/17

     8/1/2017         6,500,000.00   

DUE 7/22/27

     7/22/2027         20,000,000.00   

DUE 7/23/27

     7/23/2027         10,000,000.00   

DUE 7/26/27 (29.79 M PUT 7/26/07)

     7/26/2027         210,000.00   

MEDIUM TERM NOTES: C

     

DUE 2/13

     2/25/2013         16,000,000.00   

DUE 2/13

     2/25/2013         17,000,000.00   

DUE 2/18

     2/23/2018         7,500,000.00   

DUE 2/28

     2/23/2028         43,500,000.00   

DUE 4/28

     4/10/2028         12,000,000.00   

DUE 4/28

     4/10/2028         15,000,000.00   

DUE 6/28

     6/2/2028         6,000,000.00   

DUE 6/28

     6/1/2028         150,000,000.00   

TOTAL ABS NOTES PAYABLE:

        1,955,543,000.00   

ASC NOTES AND BONDS PAYABLE:

     

SERIES B MEDIUM TERM NOTES:

     

DUE 03/2028

     3/20/2028         100,000,000.00   

 

Sch. 7.03 - 2



--------------------------------------------------------------------------------

ASC BONDS PAYABLE:

     

DEBENTURES DUE 2017

     5/1/2017         95,525,000.00   

DEBENTURES DUE 2026

     6/1/2026         271,750,000.00   

DEBENTURES DUE 2037 (PUT 5/1/09)

     5/1/2037         143,000.00   

TOTAL ASC NOTES AND BONDS PAYABLE:

        467,418,000.00   

NEW ALBERTSONS MORTGAGES AND OTHER NOTES:

     

[***]

     

ABS MORTGAGES:

     

[***]

     

ASC MORTGAGES:

     

[***]

     

TOTAL NEW ALBERTSONS MORTGAGES AND OTHER NOTES:

        [***}   

TOTAL COMPANY DEBT

        4,093,567,864.27   

Part (b):

Existing Letters of Credit

[***]

Commercial Letters of Credit

[***]

Surety Bonds

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 7.03 - 3



--------------------------------------------------------------------------------

[***]

Part (c):

Swap Termination Value

[***]

Part (f):

Capital Lease Obligations as of June 16, 2012

Type

[***]

One or more of the Loan Parties is contingently liable for leases that have been
assigned to various third parties in connection with facility closings and
dispositions. The Loan Parties could be required to satisfy the obligations
under the leases if any of the assignees are unable to fulfill their lease
obligations. Due to the wide distribution of the Loan Parties’ assignments among
third parties, and various other remedies available, the Loan Parties believe
the likelihood that the Loan Parties will be required to assume a material
amount of these obligations is remote.

Part (g):

[***]

Part (i):

Financial Guaranties

[***]

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 7.03 - 4



--------------------------------------------------------------------------------

Retailer Lease Guaranties

[***]

Other Lease Guaranties

[***]

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 7.03 - 5



--------------------------------------------------------------------------------

Schedule 7.09

Transactions with Affiliates

Investments in Non-Wholly Owned Entities:

[***]

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 7.09 - 1



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices

Notices and Account Information for Administrative Agent

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Joseph Burt, Portfolio Manager—Supervalu

Telephone: 617-854-7279

Telecopier: 866-617-3988

Email: joseph.burt@wellsfargo.com

Administrative Agent’s Office Account Information for Lenders

 

Bank Address: Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA

ABA No.: [***]

A/C Name: Wells Fargo Bank, N.A.

A/C No.: [***]

Reference: SUPERVALU INC.

Agent Payment Account Information for Borrowers and Guarantors

 

Bank Address: Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA

ABA No.: [***]

A/C Name: Wells Fargo Bank, N.A.

A/C No.: [***]

Reference: SUPERVALU INC.

Notice Information for Co-Collateral Agents

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Joseph Burt, Portfolio Manager—Supervalu

Telephone: 617-854-7279

Telecopier: 866-617-3988

Email: joseph.burt@wellsfargo.com

 

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 10.02 - 1



--------------------------------------------------------------------------------

General Electric Capital Corporation

Attention: Nicole Cipriani

Assistant Vice President

401 Merritt 7

Norwalk, Connecticut 06851

Telephone: 203-229-5562

Notices for LC Issuers

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Joseph Burt, Portfolio Manager—Supervalu

Telephone: 617-854-7279

Telecopier: 866-617-3988

Email: joseph.burt@wellsfargo.com

U.S. Bank National Association

Attention: Lynn Gosselin

VP, Portfolio Manager

209 S. LaSalle Street

MK-IL-RY3B

Chicago, Illinois 60604

Telephone: 312-325-8747

Telecopier: 312-325-8905

Email: lynn.gosselin@usbank.com

PNC Bank, National Association

Attention: Gurdatt Jagnanan

VP-Operations Supervisor

Two Tower Center Boulevard, 21st Floor

East Brunswick, New Jersey 08816

Telephone: 732-220-4302

Telecopier: 732-220-3268

Email: gurdatt.jagnanan@pnc.com

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

Attention: Denise DeMarco

Assistant Vice President

123 North Wacker Drive, Suite 2100

Chicago, Illinois 60606

Telephone: 312-408-8223

Telecopier: 312-408-8240

Email: denise.demarco@rabobank.com

 

Sch. 10.02 - 2



--------------------------------------------------------------------------------

Notices for Swing Line Lender

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Joseph Burt, Portfolio Manager—Supervalu

Telephone: 617-854-7279

Telecopier: 866-617-3988

Email: joseph.burt@wellsfargo.com

Notices for Loan Parties

SUPERVALU INC.

250 Park Center Boulevard

P.O. Box 20

Boise, ID 83706

Attn: Treasurer

Fax: 208-395-6631

With a copy to:

SUPERVALU INC.

7075 Flying Cloud Drive

Eden Prairie, MN 55344

Attention: Vice President, Business Law

Fax: 952-828-4403

Web Address: http://www.supervaluinvestors.com

 

Sch. 10.02 - 3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,             

 

To: Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of August 30, 2012 (as
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) SUPERVALU INC., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “ Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) Wells
Fargo Bank, National Association, as administrative and co-collateral agent (in
such capacity, the “Administrative Agent”) for its own benefit and the benefit
of the other Credit Parties referred to therein, (iv) Wells Fargo Bank, National
Association, U.S. Bank National Association, PNC Bank, National Association and
“Rabobank Nederland”, New York Branch, as LC Issuers, and (v) the lenders from
time to time party thereto (individually, a “Lender” and, collectively, the
“Lenders”). All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

 

1.

The Lead Borrower hereby requests [a Borrowing][a conversion of Committed Loans
from one Type to the other][a continuation of LIBO Rate Loans]1:

 

  (a)

On              (a Business Day)2

 

  (b)

In the amount of $            3

 

1 

A Borrowing must be a borrowing consisting of simultaneous Loans of the same
Type and, in the case of LIBO Rate Loans, must have the same Interest Period.

2 

Each notice of a Borrowing must be received by the Administrative Agent not
later than (i) 4:00 p.m. three (3) Business Days prior to the requested date of
any Borrowing of conversion to or continuation of LIBO Rate Loans; provided,
that, if the Lead Borrower wishes to request LIBO Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period” in the Credit Agreement, the applicable notice
must be received by the Administrative Agent not later than 11:00 a.m. four
(4) Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them, and (ii) 1:00 p.m on the Business Day that is the
requested date of any Borrowing of Base Rate Loans or of any conversion of LIBO
Rate Loans to Base Rate Loans.

3 

Each Borrowing, conversion to, or continuation of LIBO Rate Loans must be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing, conversion to, or continuation of Base Rate Loans must
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.



--------------------------------------------------------------------------------

  (c)

Comprised of [Base Rate][LIBO Rate] Loans (Type of Committed Loan)4

 

  (d)

For LIBO Rate Loans: with an Interest Period of              months5

The Lead Borrower hereby represents and warrants (for itself and on behalf of
the other Borrowers) that (a) the Borrowing requested herein complies with
Section 2.02 and the other provisions of the Credit Agreement and (b) the
conditions specified in Sections 4.01 and 4.02 of the Credit Agreement have been
satisfied on and as of the date specified in Item 1(a) above.

 

[signature page follows]

 

4 

Committed Loans may be either Base Rate Loans or LIBO Rate Loans. If the Type of
Committed Loan is not specified, then the applicable Committed Loans will be
made as Base Rate Loans.

5 

The Lead Borrower may request a Borrowing of LIBO Rate Loans with an Interest
Period of one, two, three or six months (or such period of nine or twelve months
as requested by the Lead Borrower and Consented to by all of the Lenders). If no
election of Interest Period is specified, then the Lead Borrower will be deemed
to have specified an Interest Period of one month.

 

2



--------------------------------------------------------------------------------

Dated as of the date above first written.

 

SUPERVALU INC., as Lead Borrower By:     Name:     Title:    

Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,             

 

To: Wells Fargo Bank, National Association, as Swing Line Lender

Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of August 30, 2012 (as
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) SUPERVALU INC., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “ Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) Wells
Fargo Bank, National Association, as administrative and co-collateral agent (in
such capacity, the “Administrative Agent”) for its own benefit and the benefit
of the other Credit Parties referred to therein, (iv) Wells Fargo Bank, National
Association, U.S. Bank National Association, PNC Bank, National Association and
“Rabobank Nederland”, New York Branch, as LC Issuers and (v) the lenders from
time to time party thereto (individually, a “Lender” and, collectively, the
“Lenders”). All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

 

The Lead Borrower hereby requests a Swing Line Borrowing:

 

  1.

On                     (a Business Day)1

 

  2.

In the amount of $            2

The Swing Line Borrowing requested herein complies with the provisions of
Section 2.04 of the Credit Agreement.

 

SUPERVALU INC., as Lead Borrower By:     Name:     Title:    

 

1 

Each notice of a Swing Line Borrowing must be received by the Swing Line Lender
and the Administrative Agent not later than 2:00 p.m. on the requested date of
any Swing Line Borrowing.

2 

Each Swing Line Borrowing must be in a minimum amount of [$100,000].



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF NOTE

NOTE

 

$                                        ,             

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of             (hereinafter, with any subsequent holders, the “Lender”),
c/o Wells Fargo Bank, National Association, [            ], the principal sum of
            DOLLARS ($            ), or, if less, the aggregate unpaid principal
balance of Committed Loans made by the Lender to or for the account of any
Borrower pursuant to the Credit Agreement dated as of August 30, 2012 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”) by and among (i) the Borrowers, (ii) Wells Fargo Bank,
National Association, as administrative and collateral agent (in such capacity,
the “Administrative Agent”) for its own benefit and the benefit of the other
Credit Parties referred to therein, (iii) Wells Fargo Bank, National
Association, U.S. Bank National Association, PNC Bank, National Association and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as LC Issuers, and (iv) the lenders from time to time party thereto
(individually, a “Lender” and, collectively, the “Lenders”), with interest at
the rate and payable in the manner stated therein.

This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Administrative Agent’s books and records concerning the Committed Loans, the
accrual of interest thereon, and the repayment of such Committed Loans, shall be
prima facie evidence of the indebtedness to the Lender hereunder.

No delay or omission by Administrative Agent or the Lender in exercising or
enforcing any of Administrative Agent’s or the Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver of any such Event of Default.

Each Borrower, and each endorser and guarantor of this Note, waives presentment,
demand, notice, and protest, and also waives any delay on the part of the holder
hereof. Each Borrower assents to any extension or other indulgence (including,
without limitation, the release or substitution of Collateral) permitted by the
Administrative Agent and/or the Lender with respect to this Note and/or any
Collateral or any extension or other indulgence with respect to any other
liability or any collateral given to secure any other liability of any Borrower
or any other Person obligated on account of this Note.

 

1



--------------------------------------------------------------------------------

This Note shall be binding upon each Borrower, and each endorser and guarantor
hereof, and upon their respective successors, assigns, and representatives, and
shall inure to the benefit of the Lender and its successors, endorsees, and
assigns.

The liabilities of each Borrower, and of any endorser or guarantor of this Note,
are joint and several, provided, that, the release by the Administrative Agent
or the Lender of any one or more such Persons shall not release any other Person
obligated on account of this Note. Each reference in this Note to any Borrower,
any endorser, and any guarantor, is to such Person individually and also to all
such Persons jointly. No Person obligated on account of this Note may seek
contribution from any other Person also obligated unless and until all of the
Obligations have been paid in full in cash.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW OR OTHER
RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION
OTHER THAN THE LAWS OF THE STATE OF NEW YORK.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
BORROWERS HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS NOTE OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE BORROWERS OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
HEREIN. EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

2



--------------------------------------------------------------------------------

EACH OF THE BORROWERS IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. EXCLUDING SERVICE
OF PROCESS BY EMAIL, NOTHING IN THIS NOTE WILL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW BUT IN NO EVENT SHALL SERVICE OF PROCESS BY EMAIL BE
EFFECTIVE.

EACH OF THE BORROWERS AGREES THAT ANY ACTION COMMENCED BY ANY OF THE BORROWERS
ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS
NOTE OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS
SOLE DISCRETION, AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Administrative Agent and the Lender, in
the establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon. EACH BORROWER,
EACH GUARANTOR, ENDORSER AND SURETY, LENDER AND THE ADMINISTRATIVE AGENT, BY ITS
ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE ADMINISTRATIVE
AGENT AND LENDERS HAVE BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS
NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed as
of the date set forth above.

 

BORROWERS: SUPERVALU INC. By:     Name:     Title:    

 

 

NEW ALBERTSON’S INC. By:     Name:     Title:    

 

 

AMERICAN STORES COMPANY, LLC By:     Name:     Title:    

Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF SWING LINE NOTE

SWING LINE NOTE

 

$                                                 ,             

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (hereinafter, with any
subsequent holders, the “Swing Line Lender”), [            ], the principal sum
of             DOLLARS ($            ), or, if less, the aggregate unpaid
principal balance of Swing Line Loans made by the Swing Line Lender to or for
the account of any Borrower pursuant to the Credit Agreement dated as of
August 30, 2012 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”) by and among (i) the Borrowers,
(ii) Wells Fargo Bank, National Association, as administrative and collateral
agent (in such capacity, the “Administrative Agent”) for its own benefit and the
benefit of the other Credit Parties referred to therein, (iii) Wells Fargo Bank,
National Association, U.S. Bank National Association, PNC Bank, National
Association and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, as LC Issuers, and (iv) the lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”),
with interest at the rate and payable in the manner stated therein.

This is a “Swing Line Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. The principal of, and
interest on, this Swing Line Note shall be payable at the times, in the manner,
and in the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein. Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Administrative Agent’s books and records concerning the Swing Line Loans,
the accrual of interest thereon, and the repayment of such Swing Line Loans,
shall be prima facie evidence of the indebtedness to the Lender hereunder.

No delay or omission by the Administrative Agent or the Swing Line Lender in
exercising or enforcing any of the Administrative Agent’s or the Swing Line
Lender’s powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any Event of Default shall operate as a waiver of any other Event of
Default, nor as a continuing waiver of any such Event of Default.

Each Borrower, and each endorser and guarantor of this Swing Line Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. Each Borrower assents to any extension or other indulgence
(including, without limitation, the release or substitution of Collateral)
permitted by the Administrative Agent and/or the Lender with respect to this
Swing Line Note and/or any Collateral or any extension or other indulgence with
respect to any other liability or any collateral given to secure any other
liability of any Borrower or any other Person obligated on account of this Swing
Line Note.

 

1



--------------------------------------------------------------------------------

This Swing Line Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Lender and its
successors, endorsees, and assigns.

The liabilities of each Borrower, and of any endorser or guarantor of this Swing
Line Note, are joint and several, provided, that, the release by the
Administrative Agent or the Lender of any one or more such Persons shall not
release any other Person obligated on account of this Swing Line Note. Each
reference in this Swing Line Note to any Borrower, any endorser, and any
guarantor, is to such Person individually and also to all such Persons jointly.
No Person obligated on account of this Swing Line Note may seek contribution
from any other Person also obligated unless and until all of the Obligations
have been paid in full in cash.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW OR OTHER
RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION
OTHER THAN THE LAWS OF THE STATE OF NEW YORK.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
BORROWERS HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SWING LINE NOTE
OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE SWING LINE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SWING LINE
NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE BORROWERS OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO HEREIN. EACH OF THE BORROWERS HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

2



--------------------------------------------------------------------------------

EACH OF THE BORROWERS IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT EXCLUDING SERVICE
OF PROCESS BY EMAIL. NOTHING IN THIS SWING LINE NOTE WILL AFFECT THE RIGHT OF
THE SWING LINE LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW BUT IN NO EVENT SHALL SERVICE OF PROCESS BY EMAIL BE EFFECTIVE.

EACH OF THE BORROWERS AGREES THAT ANY ACTION COMMENCED BY ANY OF THE BORROWERS
ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS
SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AS THE ADMINISTRATIVE AGENT MAY
ELECT IN ITS SOLE DISCRETION, AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS WITH RESPECT TO ANY SUCH ACTION.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Swing Line Note, are each relying thereon. EACH
BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE SWING LINE LENDER, BY ITS
ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE
AGENTS AND THE SWING LINE LENDER HAVE BEEN INDUCED TO ENTER INTO THE CREDIT
AGREEMENT AND THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Swing Line Note to be duly
executed as of the date set forth above.

 

BORROWERS: SUPERVALU INC. By:     Name:     Title:    

 

NEW ALBERTSON’S INC. By:     Name:     Title:    

 

AMERICAN STORES COMPANY, LLC By:     Name:     Title:    

 

[OTHERS]

Swing Line Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

 

To:   

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, Massachusetts 02108-4407

Attention: Portfolio Manager—SUPERVALU

   Date:                    

 

Re: Credit Agreement dated as of August 30, 2012 (as amended, modified,
supplemented or restated hereafter, the “ Credit Agreement”) by and among
(i) SUPERVALU INC. a Delaware corporation, for itself and as Lead Borrower (in
such capacity, the “Lead Borrower”) for the other Borrowers party thereto from
time to time (individually, a “Borrower” and, collectively, the “Borrowers”),
(ii) the Borrowers party thereto from time to time, (iii) Wells Fargo Bank,
National Association, as administrative and co- collateral agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of the
other Credit Parties referred to therein, (iv) Wells Fargo Bank, National
Association, PNC Bank, National Association, “RaboBank Nederland”, New York
Branch and U.S. Bank, National Association, as LC Issuers, and (vi) the lenders
from time to time party thereto (individually, a “Lender” and, collectively, the
“Lenders”). All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the Lead
Borrower, hereby certifies to you as follows:

1. No Default.

(a) To the knowledge of the undersigned Responsible Officer, except as set forth
in Appendix I, no Default or Event of Default has occurred and is continuing.

(b) If a Default or Event of Default has occurred and is continuing, the
Borrowers propose to take action as set forth in Appendix I with respect to such
Default or Event of Default.

2. Financial Calculations. Attached hereto as Appendix II are reasonably
detailed calculations necessary to determine the Consolidated Fixed Charge
Coverage Ratio of Lead Borrower and its Restricted Subsidiaries (whether or not
compliance therewith is then required under Section 7.15 of the Credit
Agreement).

3. No Material Accounting Changes, Etc. The financial statements furnished to
the Administrative Agent for the Fiscal Quarter/Fiscal Year ending
[            ] were prepared in accordance with GAAP consistently applied and
present fairly in all material respects the financial condition of the Lead
Borrower and its Subsidiaries on a consolidated basis at the close of, and the
results of the Borrowers’ operations and cash flows for, the period(s) covered,
subject to, with respect to the quarterly financial statements, normal year end
audit adjustments and the absence of footnotes. [The financial statements
furnished to the Administrative Agent for the Fiscal period ending
[            ] were prepared in accordance with the lead Borrower’s practices
consistently applied and presently fairly in all material respect the financial
conditions of the Lead Borrower and its Subsidiaries on a consolidated basis at
the close of, and the results of the Borrowers’ operations and cash flows for,
the period(s) covered]. There has been no change in GAAP or the application
thereof since the date of the audited financial statements furnished to the
Administrative Agent for the Fiscal Year ending [            ], other than the
material



--------------------------------------------------------------------------------

accounting changes as disclosed on Appendix III hereto. [FISCAL PERIODS ONLY:
There has been no change in the Lead Borrower’s practices with respect to Fiscal
Period financial statements since the Closing Date, other than such changes as
have been accepted by the Administrative Agent.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

By:     Name:     Title:    



--------------------------------------------------------------------------------

APPENDIX I

Events of Default, if any and proposed actions.



--------------------------------------------------------------------------------

APPENDIX II

Calculation of Consolidated Fixed Charge Coverage Ratio



--------------------------------------------------------------------------------

APPENDIX III

Changes in GAAP:



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement dated as of August 30, 2012 (as
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) SUPERVALU INC., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “ Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) Wells
Fargo Bank, National Association, as administrative and co-collateral agent (in
such capacity, the “Administrative Agent”) for its own benefit and the benefit
of the other Credit Parties referred to therein, (iv) Wells Fargo Bank, National
Association, PNC Bank, National Association, “Rabobank Nederland”, New York
Branch and U.S. Bank National Association, as LC Issuers, and (v) the lenders
from time to time party thereto (individually, a “Lender” and, collectively, the
“Lenders”). All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

            (the “Assignor”) and             (the “Assignee”) agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to the
Assignor’s rights and obligations as a Lender under the Credit Agreement as of
the date hereof (including, without limitation, such interest in each of the
Assignor’s outstanding Commitments, if any, and the Loans (and related
Obligations) owing to it) specified in Section 1 of Schedule I hereto. After
giving effect to such sale and assignment, the Assignor’s and the Assignee’s
Commitments and the amount of the Loans owing to the Assignor and the Assignee
and the amount of Letters of Credit participated in by the Assignor and the
Assignee will be as set forth in Section 2 of Schedule I hereto.

 

2.

The Assignor: (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Liens and that it is legally authorized to enter into this
Assignment and Assumption; (b) makes no representation or warranty and assumes
no responsibility with respect to (i) any statements, warranties or
representations made in, or in connection with, the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
thereto, or (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of their respective obligations under the Credit Agreement or
any other Loan Document or any other instrument or document furnished pursuant
thereto; and (d) confirms, in the case of an Assignee who is not a Lender, an
Affiliate of a Lender, or an Approved Fund, the amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the Commitment is
not then in effect, the principal outstanding balance of the Loans of the
Assignor being assigned pursuant to this Assignment and Assumption, is not less
than $10,000,0001, or, if less, the entire remaining amount of the Assignor’s
Commitment and the Loans at any time owing

 

 

1

In the case of an assignment to another Lender, an Affiliate of a Lender or an
Approved Fund, $5,000,000.

 

1



--------------------------------------------------------------------------------

  to it, unless each of the Administrative Agent, the LC Issuer and the Swing
Line Lender and, so long as no Default or Event of Default has occurred and is
continuing, the Lead Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed).

 

3. The Assignee: (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (c) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(d) agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Credit Agreement, are required to be
performed by it as a Lender; (e) specifies as its lending office (and address
for notices) the office set forth beneath its name on the signature pages
hereof; (f) agrees that, if the Assignee is a Foreign Lender entitled to an
exemption from, or reduction of, withholding tax under the law of the
jurisdiction in which the applicable Loan Party is resident for tax purposes, it
shall deliver to the Loan Parties and the Administrative Agent (in such number
of copies as shall be requested by the recipient) whichever of the following is
applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party, (ii) duly completed copies of Internal Revenue Service Form
W-8ECI, (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Loan Parties within the meaning of section 881(c)(3)(B) of the Code, or
(3) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from, or a reduction in, United States Federal withholding tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrowers to determine the withholding or
deduction required to be made; and (g) represents and warrants that it is an
Eligible Assignee.

 

4. Following the execution of this Assignment and Assumption by the Assignor and
the Assignee, it will be delivered, together with a processing and recordation
fee in the amount required as set forth in Section 10.06 to the Credit
Agreement, to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date of this Assignment and Assumption shall
be the date of acceptance thereof by the Administrative Agent, unless otherwise
specified on Schedule I hereto (the “Effective Date”).

 

5. Upon such acceptance and recording by the Administrative Agent and, to the
extent required by Section 10.06(b)(iii) of the Credit Agreement, consent by the
Administrative Agent, the LC Issuer, the Swing Line Lender and the Lead
Borrower, as applicable (such consent not to be unreasonably withheld or
delayed), from and after the Effective Date, (a) the Assignee shall be a party
to the Credit Agreement and, to the extent of the interest assigned by this
Assignment and Assumption, shall have the rights and obligations of a Lender
under the Credit Agreement, and (b) the Assignor shall, to the extent of the
interest assigned by this Assignment and Assumption, be released from its
obligations under the Credit Agreement.

 

2



--------------------------------------------------------------------------------

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

 

7. This Assignment and Assumption shall be governed by, and be construed in
accordance with, the laws of the State of New York.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

[ASSIGNOR] By:     Name:     Title:     [ASSIGNEE] By:     Name:     Title:    
Lending Office (and address for notices): [Address]

Accepted this             day

of             ,             :

 

WELL FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent By:     Name:    
Title:    

Schedule I to Assignment and Assumption



--------------------------------------------------------------------------------

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this             day of             ,             :

 

ADMINISTRATIVE AGENT: WELL FARGO BANK, NATIONAL ASSOCIATION By:     Name:    
Title:    

 

2



--------------------------------------------------------------------------------

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this             day of             ,             :

 

LC ISSUERS: WELLS FARGO BANK, NATIONAL ASSOCIATION By:     Name:     Title:    
U.S. BANK, NATIONAL ASSOCIATION By:     Name:     Title:    

 

3



--------------------------------------------------------------------------------

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this             day of             ,             :

 

SWING LINE LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:     Name:    
Title:    

 

4



--------------------------------------------------------------------------------

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this             day of             ,             :

 

LEAD BORROWER: SUPERVALU INC. By:     Name:       Title:    

 

5



--------------------------------------------------------------------------------

Schedule I

Section 1. Percentage/Amount of Commitments/Loans/Letters of Credit Assigned by
Assignor to Assignee.

 

Applicable Percentage assigned by Assignor:

     _______________ % 

Commitment assigned by Assignor:

   $ _______________   

Commitment assigned by Assignor:

   $ _______________   

Aggregate Outstanding Principal Amount of Loans assigned by Assignor:

   $ _______________   

Aggregate Participations assigned by Assignor in LC Obligations:

   $ _______________   

Section 2. Percentage/Amount of Commitments/Loans/Letters of Credit Held by
Assignor and Assignee after giving effect to Assignment and Assumption.

 

Assignor’s Applicable Percentage

     _______________ % 

Assignee’s Applicable Percentage:

     _______________ % 

Assignor’s Commitment:

   $ _______________   

Assignee’s Commitment:

   $ _______________   

Aggregate Outstanding Principal Amount of Loans Owing to Assignor:

   $ _______________   

Aggregate Outstanding Principal Amount of Loans Owing to Assignee:

   $ _______________   

Aggregate Participations by Assignor in LC Obligations:

   $ _______________   

Aggregate Participations by Assignee in LC Obligations:

   $ _______________   

Section 3. Effective Date

 

Effective Date:

                 ,                

 

6



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWING BASE CERTIFICATE

See attached.



--------------------------------------------------------------------------------

Borrowing Base Certificate

SUPERVALU, Inc.

REVOLVING LINE OF CREDIT AVAILABILITY CALCULATION

 

                         Date:                     

 

 

                         Number:                     

 

 

 

CREDIT CARD RECEIVABLES

        as of:                         

Credit Card Receivables

              $ 0   

Less: Ineligibles

              $ 0                 

 

 

 

Eligible Credit Card Receivables

              $ 0   

Account Receivable Advance Rate

                0 %               

 

 

 

Credit Card Receivable Availability

              $ 0                 

 

 

 

INVENTORY

        as of:                         

Non-Perishable Inventory

              $ 0   

In-Transit Inventory

              $ 0                 

 

 

 

Total Non-Perishable Inventory

              $ 0   

Less: Ineligibles and Inventory Reserves

              $ 0   

Eligible Non-Perishable Inventory

              $ 0   

Advance Rate (85% of NOLV)

     NOLV:         0 %            0 %       

 

 

         

 

 

 

Available Non-Perishable Inventory

              $ 0                 

 

 

 

Perishable Inventory

              $ 0   

Less: Ineligibles and Inventory Reserves

              $ 0   

Eligible Perishable Inventory

              $ 0   

Advance Rate (85% of NOLV)

     NOLV:         0 %            0 %       

 

 

         

 

 

 

Available Perishable Inventory

              $ 0   

Less: In Excess of 22.5% of the Borrowing Base

                0                 

 

 

 

Capped Perishable Inventory

                0                 

 

 

 

Total Perishable Inventory (incl. ASC) as a % of the Borrowing Base

                0                 

 

 

 

Total Inventory Availability

                           

 

 

 

PHARMACY SCRIPTS

        as of:                         

# of Scripts (trailing 13 periods)

                —     

Value per Script

              $ 0                 

 

 

 

Appraised Script Value

              $ 0   

Pharmacy Script Advance Rate

                0 %               

 

 

 

Available Pharmacy Scripts

              $ 0   

 

2



--------------------------------------------------------------------------------

Less: Amount In Excess of 22.5% of the Borrowing Base

              0               

 

 

 

Capped Pharmacy Scripts

              0               

 

 

 

Scripts as a % of the Borrowing Base

              0               

 

 

 

AVAILABILITY RESERVES (Excluding ASC Reserves)

     

as of:

        0            

 

  

 

 

 

BORROWING BASE (Excluding ASC)

              0               

 

 

 

AMERICAN STORES COMPANY (“ASC”)

     

as of:

              

 

  

Available Non-Perishable Inventory

            $ 0   

Available Perishable Inventory

            $ 0   

Less Availability Reserves

              0               

 

 

 

American Stores Availability

              0               

 

 

 

American Stores Borrowing Base (capped at $250MM)

            $ 0               

 

 

 

(A) Calculated Borrowing Base

     

as of:

        0            

 

  

(B) Revolving Commitment ($1,650MM)

            $ 0               

 

 

 

Lesser of A or B

              0               

 

 

 

Availability Calculation

     

as of:

              

 

              

Beginning Principal Balance

            $ —                 

 

 

    

Prior Days Advance

      $ —                 

 

 

    

Fees Charged Today

      $ —                 

 

 

    

Adjustments

      $ —                 

 

 

    

Prior Day’s Pay Down

      $ —                 

 

 

 

Ending Principal Balance

                        $ —                 

 

 

    

Est. Accrued Interest MTD

         $ —                 

 

 

    

Standby Letters of Credit

         $ —                 

 

 

    

Documentary Letters of Credit

         $ —                 

 

 

 

Total Loan Balance Prior to Request

            $ —                 

 

 

 

Net Availability Prior to Today’s Request

              0               

 

 

 

 

3



--------------------------------------------------------------------------------

TODAY’S ADVANCE REQEUST

   $
  —
    
  

Net Availability After Today’s Request

     0   

The undersigned, a Responsible Officer (as defined in the ABL Credit Agreement
referenced below) of SUPERVALU, Inc., in its capacity as “Lead Borrower” under,
and as defined in, that that certain Credit Agreement, dated as of August XX,
2012 (as amended, restated, modified, supplemented, refinanced, renewed, or
extended from time to time, the “ABL Credit Agreement”; capitalized terms used
herein shall have the meanings set forth in the ABL Credit Agreement), by and
among (1) Lead Borrower, for itself and as agent for the other Borrowers party
thereto from time to time, (2) the Borrowers party thereto from time to time,
(3) the Guarantors party thereto from time to time, (4) the Lenders party
thereto from time to time, and (5) Wells Fargo Bank, National Association, in
its capacity as administrative and collateral agent for the Lenders (in such
capacity, together with its successors and assigns, if any, in such capacity,
“Agent”) and as a Lender, hereby certifies to Agent that: (A) the information
set forth above and the supporting documentation and information delivered
herewith (i) is true and correct in all material respects and (ii) has been
prepared in accordance with the requirements of the ABL Credit Agreement, (B)
Loan Parties are in compliance with and, after giving effect to any currently
requested Credit Extension will be in compliance with, the terms, conditions and
provisions of the ABL Credit Agreement, (C) as of the date hereof and after
giving effect to any currently requested Credit Extension, the aggregate
Outstanding Amount of the Loans and LC Obligations at such time based on the ASC
Restricted Collateral (and after giving effect to any of the foregoing that have
been requested) do not exceed the Maximum ASC Credit Facility Amount, and (D) no
Default or Event of Default has occurred and is continuing.

 

SUPERVALU, Inc.

By:      

Sherry M. Smith

 

Chief Financial Officer

 

4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DDA NOTIFICATION

PREPARE ON BORROWER LETTERHEAD—ONE FOR EACH DEPOSITORY

[DATE]

To: [Name and Address of Bank]

Re:   [                                                 ]

 The Account Numbers referenced on Exhibit A annexed hereto

Dear Sir/Madam:

This letter relates to the Account Numbers referenced on Exhibit A annexed
hereto and any other depository account(s) (collectively the “Account”) which
[            ], a [            ] with an address at [            ] (the
“Borrower”), now or hereafter maintains with you. The term “Account” shall also
mean any certificates of deposit, investments, or other evidence of indebtedness
heretofore or hereafter issued by you to or for the account of the Borrower.

The Borrower and certain of its affiliates have entered into separate financing
agreements with each of (a) Wells Fargo Bank, National Association, with an
office at One Boston Place, 18th Floor, Boston, Massachusetts 02108-4407, as
administrative and collateral agent (in such capacity, together with its
successors and assigns, herein the “Revolving Loan Agent”) for its own benefit
and the benefit of a syndicate of revolving lenders and certain other credit
parties (together with their successors and assigns, the “Revolving Credit
Parties”), which are making loans or furnishing other financials accommodations
to [            ]; and (b) Credit Suisse AG, with an office at Eleven Madison
Avenue, New York New York 10010, as administrative and collateral agent (in such
capacity, together with its successors and assigns, “Term Loan Agent”) for its
own benefit and the benefit of a syndicate of term lenders (together with their
successors and assigns, the “Term Credit Parties”), which are making term loans
to the Borrower and certain of its affiliates.

For purposes of this letter, the term “Lender Representative” as used herein
shall mean Revolving Loan Agent until such time as Revolving Loan Agent notifies
you in writing (at your address above) that the Lender Representative shall be
Term Loan Agent, and on and after delivery of such notice from Revolving Loan
Agent to you, the term “Lender Representative” shall mean Term Loan Agent.

The Borrower has granted to the Revolving Loan Agent (for its own benefit and
the benefit of the Revolving Credit Parties) and to the Term Loan Agent (for its
own benefit and the benefit of the Term Credit Parties) security interests in
and to, among other things, the Borrower’s accounts, accounts receivable,
inventory, and proceeds therefrom, including, without limitation, the proceeds
now or hereafter deposited in the Account or evidenced thereby. Consequently,
the present and all future contents of the Account constitute the collateral of
Revolving Loan Agent and Term Loan Agent.



--------------------------------------------------------------------------------

Until you receive written notification from the Lender Representative that the
interest of the Revolving Loan Agent, the other Revolving Credit Parties, the
Term Loan Agent and the Term Credit Parties in the Accounts has been terminated,
all funds from time to time on deposit in each of the Accounts, net of such
minimum balance, not to exceed $[            ], shall be transferred [on each
business day] [lesser frequency for remote accounts to be determined] as
follows:

(a) By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

[Blocked Account Details]

ABA #                         

Account No.                             

Re:                                     

or

(b) As you may be otherwise instructed from time to time in writing by an
officer of the Lender Representative.

Upon request of the Lender Representative, a copy of each statement issued with
respect to the Account should be provided to the Revolving Loan Agent and Term
Loan Agent at the following addresses (which address may be changed upon seven
(7) days’ written notice given to you by the Revolving Loan Agent or Term Loan
Agent, as applicable):

If to Revolving Loan Agent:

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, Massachusetts 02108-4407

Attn: Portfolio Manager—Supervalu

Fax No.: (866) 617-3988

If to Term Loan Agent:

Credit Suisse AG

Eleven Madison Avenue

New York New York 10010

Attn: Loan Agency Manager

Fax No.: (212) 322-2291

You shall be fully protected in acting on any order or direction by the Lender
Representative given in accordance with terms of this DDA Notification
respecting the Accounts without making any inquiry whatsoever as to the Lender
Representative’s right or authority to give such order or direction or as to the
application of any payment made pursuant thereto. Nothing contained herein is
intended to, nor shall it be deemed to, modify the rights and obligations of the
Borrower and the Revolving Loan Agent or Term Loan Agent under the terms of the
respective loan arrangement and the loan documents executed in connection
therewith between, among others, the Borrower and Revolving Loan Agent, and the
Borrower and Term Loan Agent.

 

2



--------------------------------------------------------------------------------

This letter may be amended only by notice in writing signed by the Borrower and
an officer of the Revolving Loan Agent and Term Loan Agent. The letter may be
terminated solely by written notice signed by an officer of the Revolving Loan
Agent and Term Loan Agent.

[signature page follows]

 

3



--------------------------------------------------------------------------------

Very truly yours, [                                     ], as Borrower By:    
Name:     Title:    

 

cc: Wells Fargo Bank, National Association, as Revolving Loan Agent Credit
Suisse AG, as Term Loan Agent



--------------------------------------------------------------------------------

Exhibit A

Accounts

[see attached]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF CREDIT CARD NOTIFICATION

PREPARE ON BORROWER LETTERHEAD—ONE FOR EACH PROCESSOR

            ,             

BY CERTIFIED MAIL — RETURN RECEIPT REQUESTED

 

To: [            ]

[            ]

[            ]

(the “Processor”)

 

  Re:

[            ]1

Merchant Account Number:             

Dear Sir/Madam:

[            ]2, a             with its principal executive offices at 7075
Flying Cloud Drive, Eden Prairie, Minnesota (the “Company”), among others, has
entered into separate financing agreements with each of (a) WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, with offices at One Boston
Place, 18th Floor, Boston, Massachusetts 02108, as administrative agent and
co-collateral agent (in such capacity herein, the “Revolving Loan Agent”) for
its own benefit and the benefit of a syndicate of revolving lenders and certain
other credit parties (the “Revolving Loan Credit Parties”) which are making
loans or furnishing other financial accommodations to the Company and certain of
its affiliates, and (b) CREDIT SUISSE AG, having an office at Eleven Madison
Avenue, New York, New York 10010, as administrative and collateral agent (in
such capacity herein, the “Term Loan Agent”) for its own benefit and the benefit
of a syndicate of term lenders and certain other credit parties (the “Term Loan
Credit Parties”) which are making loans to SUPERVALU INC. (the “Lead Borrower”),
pursuant to which agreements the Company, among others, has granted to the
Revolving Loan Agent, for its own benefit and the benefit of the other Revolving
Loan Credit Parties, and to the Term Loan Agent, for its own benefit and the
benefit of the other Term Loan Credit Parties, a security interest in and to,
among other things, certain of the assets of the Company (the “Collateral”),
including, without limitation, all credit and debit card charges submitted by
the Company to the Processor for processing and all amounts which the Processor
owes to the Company on account thereof (the “Credit Card Proceeds”).

 

1 

Insert applicable Supervalu company

2 

Insert applicable Supervalu company

 

1



--------------------------------------------------------------------------------

The Processor has entered into arrangements pursuant to which Processor acts as
credit card processing service provider to the Company and certain of its
subsidiaries and affiliates in connection with sales by the Company and such
subsidiaries and affiliates to their customers using credit cards and debit
cards as set forth in the             , by and between Processor and the Company
(together with any replacement agreement thereto, the “Card Processing
Agreement”).

For purposes of this Credit Card Notification, the term “Lender Representative”
as used herein shall mean Revolving Loan Agent until such time as Revolving Loan
Agent notifies the Processor in writing (at the Processor’s address above) that
the Lender Representative shall be Term Loan Agent, and on and after delivery of
such notice from Revolving Loan Agent to the undersigned, the term “Lender
Representative” shall mean Term Loan Agent.

Notwithstanding anything to the contrary contained in the Card Processing
Agreement or any prior instructions which may have been given to the Processor,
unless and until Processor receives written instructions from the Lender
Representative to the contrary, effective as of the date hereof, all amounts as
may become due from time to time from the Processor to the Company pursuant to
the Card Processing Agreement or otherwise shall be transferred only as follows:

 

  (a) By [Wire Transfer][ACH (for American Express only)] to one of the deposit
accounts described on Schedule I hereto, as such Schedule may be supplemented
from time to time in writing by an officer of the Company and confirmed in
writing by an officer of the Lender Representative:

or

 

  (b) As the Processor may be otherwise instructed from time to time in writing
by an officer of the Revolving Loan Agent.

Upon the request of the Revolving Loan Agent or the Term Loan Agent, a copy of
each periodic statement provided or made available by the Processor to the
Company shall be provided to the Lender Representative at the following address
(which address may be changed upon seven (7) days written notice given to the
Processor by the Revolving Loan Agent or the Term Loan Agent, as applicable):

 

2



--------------------------------------------------------------------------------

If to Revolving Loan Agent:

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, MA 02108

Attention: Portfolio Manager—Supervalu

Facsimile: 866.617.3988

Re: Supervalu

If to Term Loan Agent:

Credit Suisse AG

Eleven Madison Avenue

New York, New York, 10010

Attention: Agency Group

Facsimile: 212.325.8304

Re: Supervalu

The Processor shall be fully protected in acting on any order or direction by
the Lender Representative given in accordance with the terms of this Credit Card
Notification respecting the Credit Card Proceeds without making any inquiry
whatsoever as to the Revolving Loan Agent’s or the Term Loan Agent’s right or
authority to give such order or direction or as to the application of any
payment made pursuant thereto.

This Credit Card Notification may be amended only by a written notice executed
by the Company and the Lender Representative, and may be terminated solely by
written notice signed by an officer of the Lender Representative. The Company
shall not have any right to terminate this Credit Card Notification or, except
as provided in this Credit Card Notification, amend it.

This Credit Card Notification may be executed and delivered by telecopier or
other method of electronic transmission with the same force and effect as if it
were a manually executed and delivered counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

THIS CREDIT CARD NOTIFICATION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

 

Very truly yours, [            ]3 By:     Name:     Title:    

 

cc: Wells Fargo Bank, National Association, as Revolving Loan Agent

Credit Suisse AG, as Term Loan Agent

 

3 

Insert applicable Supervalu company

[Supervalu Credit Card Notification]



--------------------------------------------------------------------------------

Schedule I

to

Credit Card Notification

Deposit Account

Wells Fargo Bank, National Association

ABA #

Account Name:

Account No.



--------------------------------------------------------------------------------

EXHIBIT I

CLOSING DATE COLLATERAL LIST

See attached

[***]

 

*** Denotes confidential information that has been omitted from the exhibit and
fielded separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.



--------------------------------------------------------------------------------

FINAL FORM

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING1

from

[NAME OF MORTGAGOR], Mortgagor

to

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as administrative agent and co-collateral agent, Mortgagee

DATED AS OF [            , 20            ]

EFFECTIVE AS OF [            , 20            ]

After recording, please return to:

Otterbourg, Steindler, Houston & Rosen, P.C.

230 Park Avenue.

New York, NY 10169

ATTN: Daniel P. Greenstein, Esq.

 

1 

This form’s riders contain provisions to be included in the mortgage if the
mortgage is with respect to a leasehold.



--------------------------------------------------------------------------------

[INSERT STATE]

THIS2 MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING, dated as of [            , 20            ], and effective as of
[            , 20        ], is made by [NAME OF MORTGAGOR], a [INSERT STATE OF
ORGANIZATION AND TYPE OF ENTITY OF MORTGAGOR] (“Mortgagor”), whose address is
[            ], to WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent and co-collateral agent (in such capacities and together with its
successors, “Mortgagee”), whose address is 100 Park Avenue, New York, New York
10017. References to this “Mortgage” shall mean this instrument and any and all
renewals, modifications, amendments, supplements, extensions, consolidations,
substitutions, spreaders, and replacements of this instrument.

Background

A. SUPERVALU INC., a Delaware corporation, and its Affiliates (individually and
collectively “Borrower”), has entered into the Credit Agreement dated as of
[            ], 2012 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), with several banks and
other financial institutions from time to time parties thereto (the “Lenders”)
and Mortgagee. Capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

B. Mortgagor has, pursuant to that certain Facility Guaranty as of
[            , 20            ] (as the same may be amended, supplemented or
otherwise modified from time to time, the “Guaranty”), among other things,
unconditionally guaranteed the Guaranteed Obligations (as defined in the
Guaranty).3

C. Pursuant and subject to the Credit Agreement, the Lenders have made,
severally and not jointly, certain Loans to Borrower, and Borrower has agreed to
cause Mortgagor to execute and deliver this Mortgage in connection therewith.

Granting Clauses

For ten dollars ($10) and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Mortgagor agrees that to
secure the payment and performance of the following obligations (collectively,
the “Secured Obligations”):

(a) the Obligations (as defined in the Credit Agreement), including, without
limitation, (i) the aggregate principal amount of $1,650,000,000 or so much
thereof as may be advanced by the Lenders as Loans pursuant to the Credit
Agreement and as is outstanding from time to time, together with interest
thereon as provided by the Credit Agreement (including, without limitation, if
and to the extent provided by the Credit Agreement, interest accruing after the
maturity of the Loans made by each Lender and interest accruing after the filing
of any petition in bankruptcy, or the commencement of

 

 

2 

For a leasehold mortgage, insert Rider A here.

3 

For a leasehold mortgage, insert Rider B here as recital “C,” and move the
current recital “C” to a new recital “D.”

 



--------------------------------------------------------------------------------

any insolvency, reorganization or like proceeding, relating to Mortgagor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), as evidenced by the Credit Agreement and, if requested by any
Lender as provided by the Credit Agreement, certain promissory notes (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Notes”), (ii) the Guaranteed Obligations, and (iii) all Protective Advances (as
defined below); and

(b) the performance and observance of each obligation, term, covenant and
condition to be performed or observed by Mortgagor under, in connection with or
pursuant to the provisions of this Mortgage;

MORTGAGOR HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND
HEREBY MORTGAGES, GRANTS, ASSIGNS, TRANSFERS, HYPOTHECATES, PLEDGES, CONVEYS AND
SETS OVER TO MORTGAGEE WITH MORTGAGE COVENANTS (TOGETHER WITH POWER OF SALE
THEREOF), all of the following property and rights and interests now owned or
held or subsequently acquired by Mortgagor (collectively, the “Mortgaged
Property”):

(A) 4the parcel(s) of real property described on Schedule A attached hereto and
made a part hereof (the “Land”), together with all of the buildings,
improvements, and structures now located thereon (the “Improvements”);

(B) all the estate, right, title, interest, claim or demand whatsoever of
Mortgagor, in possession or expectancy, in and to the Land or Improvements or
any part thereof;

(C) all right, title, estate and interest of Mortgagor in, to and under all
easements, rights of way, strips and gores of land, streets, ways, alleys,
passages, sewer rights, waters, water courses, water and riparian rights,
development rights, air rights, mineral rights and all estates, rights, titles,
interests, privileges, licenses, tenements, hereditaments and appurtenances
belonging, relating or appertaining to the Premises (as defined below), and any
reversions, remainders, rents, issues, profits and revenue thereof and all land
lying in the bed of any street, road or avenue, in front of or adjoining the
Premises to the center line thereof;

(D) all right, title, estate and interest of Mortgagor in and to all buildings,
improvements, structures, additions, and concessions to, the Land or
Improvements, and substitutes and replacements thereof, subsequently acquired by
or released to Mortgagor or constructed, assembled or placed by Mortgagor on the
Land or Improvements, immediately upon such acquisition, release, construction,
assembling or placement, including, without limitation, any and all building
materials whether stored at the Land or offsite, and, in each such case, without
any further mortgage, conveyance, assignment or other act by Mortgagor
(collectively, the property and rights and interests described in the foregoing
clauses (A) through (D)5, the “Premises”);

 

4 

For a leasehold mortgage, insert Rider C here, and move the current subclause
“A” to “B,” and shift all subsequent paragraph lettering down accordingly.

 

2



--------------------------------------------------------------------------------

(E) all right, title, estate and interest of Mortgagor in and to all of the
“fixtures” (as defined in the Code, as defined below) from time to time attached
to or contained in the Premises (but only while attached to or contained in the
Premises),6 including without limitation, screens, awnings, shades, blinds,
curtains, draperies, carpets, rugs, and other floor coverings, storm doors and
windows, heating, electrical, and mechanical equipment, lighting, switchboards,
plumbing, ventilating, air conditioning and air-cooling apparatus, refrigeration
systems, and incinerating equipment, shelving, escalators, elevators, docks,
loading and unloading equipment and systems, stoves, ranges, laundry equipment,
cleaning systems (including window cleaning apparatus), telephones,
communication systems (including satellite dishes and antennae), computers,
sprinkler systems and other fire prevention and extinguishing apparatus and
materials, security systems, motors, engines, machinery, pipes, pumps, tanks,
conduits, appliances, and fittings (together with, in each case, attachments,
components, parts and accessories);

(F) all right, title, estate and interest of Mortgagor in and to all substitutes
and replacements of, and all additions, improvements and concessions to, the
aforementioned fixtures, subsequently acquired by Mortgagor or constructed,
assembled or placed by Mortgagor on the Premises or subsequently attached
thereto, immediately upon such acquisition, construction, attachment, assembling
or placement at the Premises (but only while attached to or contained in the
Premises), without any further mortgage, conveyance, assignment or other act by
Mortgagor (all of the foregoing clauses (E) and (F), while attached to or
contained in the Premises, being referred to as the “Fixtures”);

(G) all right, title, estate and interest of Mortgagor in, to and under all
leases, subleases, underlettings, occupancy agreements, concession agreements,
management agreements, licenses and other agreements entitling third parties to
use or occupy the Premises or any part thereof, now existing or subsequently
entered into by Mortgagor and whether written or oral and any guaranties of any
of the foregoing (collectively, as any of the foregoing may be amended,
restated, extended, renewed or modified from time to time, the “Leases”), and
all rights of Mortgagor in respect of security deposits thereunder and the right
to receive and collect the revenues, income, rents, issues and profits thereof,
together with all other rents, royalties, issues, profits, revenue, income and
other benefits arising from the use and enjoyment of the Mortgaged Property
(collectively, the “Rents”);

(H) all right, title, estate and interest of Mortgagor in and to (i) all
contracts from time to time executed by Mortgagor or any manager or agent on its
behalf relating to the ownership, construction, maintenance, repair, operation,
management, occupancy, sale, leasing or financing of the Premises or Fixtures or
any part thereof, all agreements relating to Mortgagor’s sale or lease of any
portion of the Premises, and all agreements relating to Mortgagor’s purchase or
lease of any property which is adjacent or peripheral

 

 

5 

For a leasehold mortgage, replace “(D)” with “(E).”

6 

On re-reading, limitation to use is not needed—location of fixtures is
determinative.

 

3



--------------------------------------------------------------------------------

to the Premises together with the right to exercise such options, and all leases
of Fixtures (collectively, the “Contracts”); (ii) all consents, licenses,
permits, variances, building permits, certificates of occupancy and other
governmental approvals relating to construction, completion, occupancy, use or
operation of the Premises or any part thereof (collectively, the “Permits”); and
(iii) all drawings, plans, specifications and similar or related items relating
to the Premises (collectively, the “Plans”);

(I) all right, title, estate and interest of Mortgagor in and to all books and
records and documents relating to relating to the ownership, construction,
maintenance, repair, operation, management, occupancy, sale, or leasing of the
Premises or Fixtures or any part thereof, whether tangible or electronic, which
contain any information relating to any of the foregoing, to the extent
necessary or desirable to sell, transfer or otherwise realize on any of the
other Mortgaged Property (“Books and Records”); and

(J) all right, title, estate and interest of Mortgagor in and to all proceeds
(as defined in the Code) of the foregoing, including without limitation, all
proceeds, products, offspring, rents, profits or receipts, in whatever form,
arising from the other Mortgaged Property, and including, without limitation,
(i) cash, instruments and other property received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Mortgaged
Property, (ii) the collection, sale, lease, sublease, concession, exchange,
assignment, licensing or other disposition of, or realization upon, any item or
portion of the Mortgaged Property (including, without limitation, all claims of
Mortgagor against third parties for loss of, damage to, destruction of, any of
the Mortgaged Property now existing or hereafter arising), (iii) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to Mortgagor
from time to time with respect to any of the Mortgaged Property, including all
right, title, estate and interest of Mortgagor in and to all unearned premiums
under insurance policies now or subsequently obtained by Mortgagor relating to
the Premises or Fixtures and Mortgagor’s interest in and to all proceeds of any
such insurance policies (including title insurance policies) including the right
to collect and receive such proceeds, subject to the provisions relating to
insurance generally set forth below, (iv) any and all payments (in any form
whatsoever) made or due and payable to Mortgagor from time to time in connection
with the requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Mortgaged Property by any Governmental Authority (or any
Person acting under color of Governmental Authority), including all awards and
other compensation, including the interest payable thereon and the right to
collect and receive the same, made for the taking by eminent domain,
condemnation or otherwise, of all or any part of the Premises or any easement or
other right therein, and (v) any and all other amounts from time to time paid or
payable under or from any of the Mortgaged Property, both cash and noncash, of
the foregoing;

PROVIDED, HOWEVER, that, notwithstanding anything to the contrary contained in
clauses (A) through (J)7 above, for the avoidance of doubt (and without
implication that such property would otherwise be included), the lien, security
interest, mortgage, grant, assignment, transfer,

 

 

7 

For a leasehold mortgage, replace “(J)” with “(K).”

 

4



--------------------------------------------------------------------------------

hypothecation, pledge, conveyance and set over created by this Mortgage is not
intended to extend to, shall not extend to, and the term “Mortgaged Property”
shall not include, any Excluded Assets (as defined below), and Mortgagor shall
from time to time at the request of Mortgagee give written notice to Mortgagee
identifying in reasonable detail the Excluded Assets and shall provide to
Mortgagee such other information regarding the Excluded Assets as Mortgagee may
reasonably request.

For purposes hereof, “Excluded Assets” shall mean the following:

(i) any rights or interests in any contract, agreement, lease, permit, license,
charter or license agreement, as such, if under the terms of such contract,
agreement, lease, permit, license, charter or license agreement, or applicable
Law with respect thereto, the valid grant of a lien therein to Mortgagee would
constitute or result in a breach, termination or default under such contract,
agreement, lease, permit, license, charter or license agreement and such breach,
termination or default has not been or is not waived or the consent of the other
party to such contract, agreement, lease, permit, license, charter or license
agreement has not been or is not otherwise obtained or under applicable Law such
prohibition cannot be waived; provided, the foregoing exclusion shall in no way
be construed (i) to apply if any such prohibition is unenforceable under
Sections 9-406, 9-407 or 9-408 of the Code or other applicable Law or (ii) so as
to limit, impair or otherwise affect Mortgagee’s unconditional continuing liens
in any rights or interests of Mortgagor in or to monies due or to become due
under any such contract, lease, permit, license, charter or license agreement;

(ii) all ABL Priority Collateral; and

(iii) checking, savings or other demand deposit account maintained by any Loan
Party and exclusively used (a) for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any Loan Party’s employees,
(b) for the receipt of Medicare and Medicaid receivables of a Loan Party, (c) to
hold proceeds of ABL Priority Collateral, or (d) for the receipt and deposit of
funds of a specific Person other than a Loan Party, or which a Loan Party is
holding in trust or as a fiduciary for such Person, in each case in a manner
permitted under this Agreement or the other Loan Documents.

Notwithstanding the foregoing definition of Excluded Assets, nothing contained
in this Mortgage shall affect the rights of Mortgagee or any other Lender with
respect to any or all of the Excluded Assets as provided for in any other Loan
Document.

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its permitted successors and assigns for the uses and
purposes set forth herein, until the Secured Obligations (other than unasserted
contingent indemnification Obligations) are fully paid;

 

5



--------------------------------------------------------------------------------

Terms and Conditions

Mortgagor further represents, warrants, covenants, and agrees with Mortgagee as
follows:

1. Warranty of Title. Mortgagor warrants the good and marketable title to the
Premises, subject only to the matters that are set forth in Schedule B of any
title insurance policy or policies being issued to Mortgagee to insure the lien
of this Mortgage and Permitted Encumbrances under the Credit Agreement
(collectively, the “Permitted Exceptions”) and that Mortgagor has the full
power, authority and right to execute, deliver and perform its obligations under
this Mortgage and to encumber, mortgage, transfer, give, grant, bargain, sell,
alienate, enfeoff, convey, confirm, warrant, pledge, assign and hypothecate the
same and that this Mortgage is and will remain a valid and enforceable lien on
and security interest in the Mortgaged Property, subject only to the Permitted
Exceptions. Mortgagor shall forever warrant, defend and preserve such title and
the validity and priority of the lien of this Mortgage and shall forever warrant
and defend the same to Mortgagee against the claims of all Persons whomsoever.

2. 8Payment of Secured Obligations. Mortgagor shall pay and perform the Secured
Obligations owing by it as and when due.

3. Requirements. Mortgagor shall comply with all provisions of the Credit
Agreement regarding compliance with the requirements of Laws, orders, writs,
injunctions, and decrees applicable to it or the Mortgaged Property.

4. Payment of Taxes and Other Impositions. Mortgagor shall comply with all
provisions of the Credit Agreement regarding payment and discharge Taxes,
assessments, and governmental charges or levies upon the Mortgaged Property,
subject to Mortgagor’s right to contest the same as set forth therein.

5. Insurance. (a) Mortgagor shall (i) maintain or shall cause to be maintained
such insurance with respect to it or the Mortgaged Property as is required
pursuant to the Credit Agreement; (ii) maintain such other insurance with
respect to it or the Mortgaged Property as may be required by applicable Law;
and (iii) furnish to Mortgagee, upon written request, information as to the
insurance carried as provided in the Credit Agreement.

(b) Mortgagor promptly shall comply with and conform to (i) all provisions of
each such insurance policy, and (ii) all requirements of the insurers applicable
to Mortgagor or to any of the Mortgaged Property or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration, or repair of any of
the Mortgaged Property. Mortgagor shall not use or permit the use of the
Mortgaged Property in any manner which would permit any insurer to cancel any
insurance policy or void coverage required to be maintained by this Mortgage.

(c) If the Mortgaged Property, or any part thereof, shall be destroyed or
damaged, Mortgagor (or Borrower) shall give immediate notice thereof to
Mortgagee in accordance with, and to the extent required by, Section 6.03(i) of
the Credit Agreement. All insurance proceeds from the Mortgaged Property shall
be paid to Mortgagee to be held by Mortgagee as collateral to secure the payment
and performance of the Secured Obligations. Notwithstanding the preceding
sentence, provided that no Event of Default shall have occurred and be
continuing, Mortgagor shall have the right to adjust such loss, and the
insurance proceeds

 

 

8 

For leasehold mortgages, make this existing section Section 3, insert Rider D
here as Section 2, and shift all subsequent section numbers down accordingly.

 

6



--------------------------------------------------------------------------------

relating to such loss shall be paid over to Mortgagor; provided that Mortgagor
shall, promptly after any such damage, repair all such damage regardless of
whether any insurance proceeds have been received or whether such proceeds, if
received, are sufficient to pay for the costs of repair. If an Event of Default
shall have occurred and be continuing, Mortgagee shall have the right to adjust
such loss and use the insurance proceeds to pay the Secured Obligations or
repair the Mortgaged Property in its sole and absolute discretion.

6. Restrictions on Liens and Encumbrances. Except for the lien of this Mortgage
and the Permitted Exceptions, and except as expressly permitted by the Credit
Agreement, Mortgagor shall not further mortgage, nor otherwise encumber the
Mortgaged Property nor create or suffer to exist any lien, charge or encumbrance
on the Mortgaged Property, or any part thereof, whether superior or subordinate
to the lien of this Mortgage and whether recourse or non-recourse.

7. Transfer Restrictions. Mortgagor shall not sell, transfer, convey, or assign
all or any portion of, or any interest in, the Mortgaged Property except as
permitted under the Credit Agreement.

8. Maintenance. Mortgagor shall maintain or cause to be maintained all the
Improvements in good condition and repair, ordinary wear and tear expected, and
shall not commit or suffer any waste of the Improvements. Mortgagor shall
repair, restore, replace, or rebuild promptly any part of the Premises which may
be damaged or destroyed by any casualty whatsoever.

9. Condemnation/Eminent Domain. Mortgagor (or Borrower) shall notify Mortgagee
of the pendency of the commencement of any action or proceeding for the taking
of any interest in the Mortgaged Property in accordance with, and to the extent
required by, Section 6.03(i) of the Credit Agreement. If an Event of Default
shall have occurred and be continuing, Mortgagee is hereby authorized and
empowered by Mortgagor to settle or compromise any claim in connection with such
condemnation and to receive all awards and proceeds thereof to be held by
Mortgagee as collateral to secure the payment and performance of the Secured
Obligations. Notwithstanding the preceding sentence, provided no Event of
Default shall have occurred and be continuing, but subject to the terms and
provisions of the Credit Agreement, Mortgagor shall, at its expense, diligently
prosecute any proceeding relating to such condemnation, settle or compromise any
claims in connection therewith and receive any awards or proceeds thereof.

10. Leases. Except as expressly permitted under the Credit Agreement, Mortgagor
shall not lease, sublease, license, or sublicense all or any portion of, or any
interest in, the Mortgaged Property. Mortgagor may revise, modify, or amend any
Lease without the consent of Mortgagee, provided that the Lease, as modified, is
or would be expressly permitted under the Credit Agreement.

11. Further Assurances. Mortgagor agrees to execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements and
other documents), that may be required under any applicable Law, or which
Mortgagee may reasonably request, to grant, preserve, protect or perfect the
lien created or intended to be created by this Mortgage or the validity or
priority of such lien, all at the expense of Mortgagor.

 

7



--------------------------------------------------------------------------------

12. Mortgagee’s Right to Perform. If Mortgagor fails to perform any of the
covenants or agreements of Mortgagor hereunder (other than with respect to the
failure to maintain insurance as required hereunder, in which case Mortgagee can
immediately perform), and such failure constitutes an Event of Default, without
waiving or releasing Mortgagor from any obligation or default under this
Mortgage, Mortgagee may, at any time (but shall be under no obligation to) pay
or perform the same, and the amount or cost thereof, with interest at the rate
provided for in the Credit Agreement, shall constitute Protective Advances
secured by this Mortgage and shall be a lien on the Mortgaged Property prior to
any right, title to, interest in or claim upon the Mortgaged Property attaching
subsequent to the lien of this Mortgage. No payment or advance of money or
performance rendered by Mortgagee under this Section 129 shall be deemed or
construed to cure any default or Event of Default or waive any right or remedy
of Mortgagee.

13. Hazardous Material. Mortgagor shall comply with all provisions of the Credit
Agreement regarding Hazardous Materials and Environmental Laws with respect to
itself and the Mortgaged Property.

14. Protective Advances.10 All Protective Advances shall: (a) become part of the
Obligations and be secured by this Mortgage; (b) bear interest at the rate
provided for in the Credit Agreement (commencing from the date that the funds
are advanced by or on behalf of Mortgagee and continuing until Mortgagor has
actually repaid such advances in full), the payment of which interest this
Mortgage shall secure; and (c) be repaid by Mortgagor immediately or upon
demand, which obligation shall survive repayment of all other Obligations or any
foreclosure in connection with this Mortgage. As used herein, the term
“Protective Advance” means any amount that Mortgagee advances or expends in its
sole and absolute discretion to cure or seek to cure any default or in
exercising any remedy of Mortgagee hereunder.

15. Events of Default. The occurrence of an Event of Default under the Credit
Agreement shall constitute an Event of Default hereunder.

16. Remedies. (a) Upon the occurrence and during the continuance of any Event of
Default, Mortgagee may, and at the direction of the Required Lenders, shall, in
addition to the other rights and remedies provided for herein, under applicable
Law, under the Credit Agreement and the other Loan Documents, or otherwise
available to it (including, to the extent permitted under the Credit Agreement,
declaring amounts secured by this Mortgage to be due and payable, in whole or in
part, whereupon the same shall immediately become due and payable), immediately
take such action, without notice or demand, as it deems advisable to protect and
enforce its rights against Mortgagor and in and to the Mortgaged Property,
including, but not limited to, the following actions, each of which may be
pursued concurrently or otherwise, at such time and in such manner as Mortgagee
may determine, in its sole discretion, without impairing or otherwise affecting
the other rights and remedies of Mortgagee:

 

 

9 

For leasehold mortgages, change to “Section 12” to “Section 13.”

10 

Deleted text matter included in Section 12.

 

8



--------------------------------------------------------------------------------

(i) Mortgagee may, to the extent permitted by applicable Law, (A) take immediate
possession of all of the Mortgaged Property and take such action as Mortgagee,
in its sole judgment, deems necessary to protect and preserve the Mortgaged
Property, (B) institute, maintain and complete an action of mortgage foreclosure
against all or any part of the Mortgaged Property and cause the Mortgaged
Property to be sold in total or in parts, (C) purchase the Mortgaged Property at
foreclosure sale, (D) enforce any judgment received in connection with the
exercise of remedies under the Credit Agreement or other Loan Documents,
(E) sell all or part of the Mortgaged Property (Mortgagor expressly granting to
Mortgagee the power of sale), or (F) take such other action at law or in equity
for the enforcement of this Mortgage. Mortgagee may proceed in any such action
to final judgment and execution thereon.

(ii) Mortgagee may personally, or by its agents, attorneys and employees and
without regard to the adequacy or inadequacy of the Mortgaged Property or any
other Collateral as security for the Secured Obligations, to the extent
permitted by applicable Law, enter into and upon the Mortgaged Property and each
and every part thereof and exclude Mortgagor and its agents and employees
therefrom without liability for trespass, damage or otherwise (Mortgagor hereby
agreeing to surrender possession of the Mortgaged Property to Mortgagee upon
demand at any such time) and use, operate, manage, maintain and control the
Mortgaged Property and every part thereof. Following such entry and taking of
possession, Mortgagee shall be entitled, without limitation, to the extent
permitted by applicable Law, (x) to lease all or any part or parts of the
Mortgaged Property for such periods of time and upon such conditions as
Mortgagee may, in its discretion, deem proper, (y) to enforce, cancel or modify
any Lease, and (z) generally to execute, do and perform any other act, deed,
matter or thing concerning the Mortgaged Property as Mortgagee shall deem
appropriate as fully as Mortgagor might do.

(iii) Mortgagee may, with respect to personal property included in the Mortgaged
Property, exercise all of the applicable rights and remedies of a secured party
under the Code in effect the state in which the Premises are located (the
“State”).

(b) In case of a foreclosure sale, the Premises may be sold, at Mortgagee’s
election, in one parcel or in more than one parcel and Mortgagee is specifically
empowered, (without being required to do so, and in its sole and absolute
discretion) to cause successive sales of portions of the Mortgaged Property to
be held.

(c) Except as expressly provided above in this Section 16,11 presentment,
demand, and protest and all other notices of any kind are hereby expressly
waived.

 

11 

For leasehold mortgages, change to “Section 16” to “Section 17.”

 

9



--------------------------------------------------------------------------------

17. Sale of the Properties; Application of Proceeds. Subject to the requirements
of applicable Law, the proceeds or avails of a foreclosure sale and all moneys
received by Mortgagee pursuant to any right given or action taken under the
provisions of this Mortgage shall be applied in accordance with, and subject to,
Section 8.03 of the Credit Agreement.

18. Right of Mortgagee to Credit Sale. Upon the occurrence of any sale made
under this Mortgage, whether made under the power of sale or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale,
Mortgagee may bid for and acquire the Mortgaged Property or any part thereof. In
lieu of paying cash therefor, Mortgagee may make settlement for the purchase
price by crediting upon the Secured Obligations or other sums secured by this
Mortgage the net sales price after deducting therefrom the expenses of sale and
the cost of the action and any other sums which Mortgagee is authorized to
deduct under this Mortgage. In such event, this Mortgage, the Credit Agreement,
any Note, the Facility Guaranty and documents evidencing expenditures secured
hereby may be presented to the Person conducting the sale in order that the
amount so used or applied may be credited upon the Secured Obligations as having
been paid.

19. Appointment of Receiver. Upon the occurrence and during the continuance of
any Event of Default, Mortgagee may, and at the direction of the Required
Lenders, shall, in addition to the other rights and remedies provided for
herein, under applicable Law or otherwise available to it as a matter of right
and without notice to Mortgagor, unless otherwise required by applicable Law,
and without regard to the adequacy or inadequacy of the Mortgaged Property or
any other collateral as security for the Secured Obligations or the interest of
Mortgagor therein, shall have the right to apply to any court having
jurisdiction to appoint a receiver or receivers or other manager of the
Mortgaged Property, and Mortgagor hereby irrevocably consents to such
appointment and waives notice of any application therefor (except as may be
required by applicable Law). Any such receiver or receivers shall have all the
usual powers and duties of receivers in like or similar cases and all the powers
and duties of Mortgagee in case of entry as provided in this Mortgage,
including, without limitation and to the extent permitted by applicable Law, the
right to enter into leases of all or any part of the Mortgaged Property, and
shall continue as such and exercise all such powers until the date of
confirmation of sale of the Mortgaged Property unless such receivership is
sooner terminated.

20. Extension, Release, etc. (a) Without affecting the Lien or charge of this
Mortgage upon any portion of the Mortgaged Property not then or theretofore
released as security for the full amount of the Secured Obligations, Mortgagee
may, from time to time and without notice, release or reconvey, or cause to be
released or reconveyed any parcel, portion or all of the Mortgaged Property in
accordance with, and subject to, Section 9.10 of the Credit Agreement. If at any
time this Mortgage shall secure less than all of the principal amount of the
Secured Obligations, it is expressly agreed that any repayments of the principal
amount of the Secured Obligations shall not reduce the amount of the Lien of
this Mortgage until the Lien amount shall equal the principal amount of the
Secured Obligations outstanding.

(b) No recovery of any judgment by Mortgagee and no levy of an execution under
any judgment upon the Mortgaged Property or upon any other property of Mortgagor
shall affect the Lien of this Mortgage or any Liens, rights, powers or remedies
of Mortgagee hereunder, and such Liens, rights, powers and remedies shall
continue unimpaired until the Secured Obligations (other than unasserted
contingent indemnification Obligations) are fully paid.

 

10



--------------------------------------------------------------------------------

(c) If Mortgagee shall have the right to foreclose this Mortgage, Mortgagor
authorizes Mortgagee at its option to foreclose the Lien of this Mortgage
subject to the rights of any tenants of the Mortgaged Property. The failure to
make any such tenants parties defendant to any such foreclosure proceeding and
to foreclose their rights will not be asserted by Mortgagor as a defense to any
proceeding instituted by Mortgagee to collect the Secured Obligations or to
foreclose the Lien of this Mortgage.

(d) Unless expressly provided otherwise, in the event that ownership of this
Mortgage and title to the Mortgaged Property or any estate therein shall become
vested in the same Person, this Mortgage shall not merge in such title but shall
continue as a valid lien on the Mortgaged Property for the amount secured
hereby.

21. Security Agreement under Uniform Commercial Code. (a) It is the intention of
the parties hereto that this Mortgage shall constitute a Security Agreement
within the meaning of the Uniform Commercial Code (the “Code”) of the State.
Upon the occurrence and during the continuance of any Event of Default,
Mortgagee may, and at the direction of the Required Lenders, shall, in addition
to the other rights and remedies provided for herein, under applicable Law or
otherwise available to it under the Credit Agreement and other Loan Documents at
Mortgagee’s option either (i) proceed under the Code and exercising such rights
and remedies as may be provided to a secured party by the Code with respect to
all or any portion of the Mortgaged Property which is personal property
(including, without limitation, taking possession of and selling such property)
or (ii) treat such property as real property and proceeding with respect to both
the real and personal property constituting the Mortgaged Property in accordance
with Mortgagee’s rights, powers and remedies with respect to the real property
(in which event the default provisions of the Code shall not apply). If
Mortgagee shall elect to proceed under the Code, then ten days’ notice of sale
of the personal property shall be deemed reasonable notice and the reasonable
expenses of retaking, holding, preparing for sale, selling and the like incurred
by Mortgagee shall include, but not be limited to, attorneys’ fees and legal
expenses. At Mortgagee’s request, Mortgagor shall assemble the personal property
and make it available to Mortgagee at a place designated by Mortgagee which is
reasonably convenient to both parties.

(b) Mortgagor and Mortgagee agree, to the extent permitted by applicable Law,
that: (i) this Mortgage upon recording or registration in the Premises records
of the proper office shall constitute a financing statement filed as a “fixture
filing” within the meaning of the Code; (ii) [            ] is the record owner
of the Premises; (iii) the addresses of Mortgagor and Mortgagee are as set forth
on the first page of this Mortgage; and (iv) the organization identification
number of Mortgagor is [            ].

(c) Mortgagor, upon request by Mortgagee from time to time, shall execute,
acknowledge and deliver to Mortgagee one or more separate security agreements,
in form reasonably satisfactory to Mortgagee, covering all or any part of the
Mortgaged Property and will further execute, acknowledge and deliver, or cause
to be executed, acknowledged and

 

11



--------------------------------------------------------------------------------

delivered, any financing statement, affidavit, continuation statement or
certificate or other document as Mortgagee may reasonably request in order to
perfect, preserve, maintain, continue or extend the security interest under and
the priority of this Mortgage and such security instrument. Mortgagor further
agrees to pay to Mortgagee on demand all costs and expenses incurred by
Mortgagee in connection with the preparation, execution, recording, filing and
re-filing of any such document and all reasonable costs and expenses of any
record searches for financing statements Mortgagee shall reasonably require.
Pursuant to the provisions of the Code, Mortgagor hereby authorizes Mortgagee to
file any such financing and continuation statements as required by the Credit
Agreement. The filing of any financing or continuation statements in the records
relating to personal property or chattels shall not be construed as in any way
impairing the right of Mortgagee to proceed against any personal property
encumbered by this Mortgage as real property, as set forth above.

22. Assignment of Rents. Mortgagor hereby assigns to Mortgagee the Rents as
further security for the payment and performance of the Secured Obligations, and
Mortgagor grants to Mortgagee the right to enter the Mortgaged Property for the
purpose of collecting the same and to let the Mortgaged Property or any part
thereof, and to apply the Rents on account of the Secured Obligations. The
foregoing assignment and grant is present and absolute and shall continue in
effect until the Secured Obligations (other than unasserted contingent
indemnification Obligations) are paid in full, but Mortgagee hereby waives the
right to enter the Mortgaged Property for the purpose of collecting the Rents
and Mortgagor shall be entitled to collect, receive, use and retain the Rents
until the occurrence of an Event of Default under this Mortgage; such right of
Mortgagor to collect, receive, use and retain the Rents may be revoked by
Mortgagee upon the occurrence of any Event of Default under this Mortgage by
giving not less than five days’ written notice of such revocation to Mortgagor.
In the event such notice is given, Mortgagor shall pay over to Mortgagee, or to
any receiver appointed to collect the Rents, any lease security deposits.
Mortgagor shall not accept prepayments of installments of Rent to become due for
a period of more than one month in advance (except for security deposits and
estimated payments of percentage rent, if any).

23. Notices. All notices, requests, demands and other communications hereunder
shall be given in accordance with the provisions of Section 10.02 of the Credit
Agreement to Mortgagor in care of Borrower and to Mortgagee at the address of
the Co-Collateral Agent as specified therein.

24. No Oral Modification. This Mortgage may not be amended, supplemented, or
otherwise modified except in accordance with the provisions of Section 10.01 of
the Credit Agreement. To the extent permitted by applicable Law, any agreement
made by Mortgagor and Mortgagee after the date of this Mortgage relating to this
Mortgage shall be superior to the rights of the holder of any intervening or
subordinate Lien or encumbrance.

25. Partial Invalidity. In the event any one or more of the provisions contained
in this Mortgage should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such

 

12



--------------------------------------------------------------------------------

provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions. Notwithstanding to the
contrary anything contained in this Mortgage or in any provisions of the Loan
Documents, the obligations of Mortgagor and of any other obligor under the Loan
Documents to repay the Secured Obligations shall be subject to the limitation
that Mortgagee shall not charge, take or receive, nor shall Mortgagor or any
other obligor be obligated to pay to Mortgagee, any amounts constituting
interest in excess of the maximum rate permitted by Law to be charged by
Mortgagee, as provided by Section 10.09 of the Credit Agreement.

26. Mortgagor’s Waiver of Rights. To the fullest extent permitted by applicable
Law, Mortgagor waives the benefit of all Laws now existing or that may
subsequently be enacted providing for (i) any appraisement before sale of any
portion of the Mortgaged Property, (ii) any extension of the time for the
enforcement of the collection of the Secured Obligations or the creation or
extension of a period of redemption from any sale, and (iii) exemption of the
Mortgaged Property from attachment, levy or sale under execution or exemption
from civil process. To the fullest extent Mortgagor may do so, Mortgagor agrees
that Mortgagor will not at any time insist upon, plead, claim or take the
benefit or advantage of any Law now or hereafter in force providing for any
appraisement, valuation, stay, exemption, extension or redemption, or requiring
foreclosure of this Mortgage before exercising any other remedy granted
hereunder and Mortgagor, for Mortgagor and its successors and assigns, and for
any and all Persons ever claiming any interest in the Mortgaged Property, to the
extent permitted by applicable Law, hereby waives and releases all rights of
redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of the secured indebtedness and marshalling in
the event of foreclosure of the liens hereby created.

27. Remedies Not Exclusive. In addition to any rights and remedies that
Mortgagee may have under the Credit Agreement and the other Loan Documents,
Mortgagee shall be entitled to exercise all rights and powers under this
Mortgage or under any applicable Laws now or hereafter in force with respect
hereto, notwithstanding some or all of the Secured Obligations may now or
hereafter be otherwise secured, whether by mortgage, security agreement, pledge,
lien, assignment or otherwise. Neither the acceptance of this Mortgage nor its
enforcement, shall prejudice or in any manner affect Mortgagee’s right to
realize upon or enforce any other security now or hereafter held by Mortgagee,
it being agreed that Mortgagee shall not be required to look first to, enforce
or exhaust any other security, collateral or guaranties and that Mortgagee shall
be entitled to enforce this Mortgage and any other security now or hereafter
held by Mortgagee in such order and manner as Mortgagee may determine in its
absolute discretion. No remedy herein conferred upon or reserved to Mortgagee is
intended to be exclusive of any other remedy herein or by Law provided or
permitted, but each shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. Every power or remedy given by any of the Loan Documents to which
Mortgagee or to which it is otherwise entitled may be exercised concurrently or
independently from time to time and as often as may be deemed expedient by
Mortgagee in accordance therewith. In no event shall Mortgagee, in the exercise
of the remedies provided in this Mortgage (including, without limitation, in
connection with the assignment of Rents to Mortgagee, or the appointment of a
receiver and the entry of such receiver on to all or

 

13



--------------------------------------------------------------------------------

any part of the Mortgaged Property), be deemed a “mortgagee in possession,” and
Mortgagee shall not in any way be made liable for any act, either of commission
or omission, in connection with the exercise of such remedies.

28. Multiple Security. If (a) the Premises shall consist of one or more parcels,
whether or not contiguous and whether or not located in the same county, or
(b) in addition to this Mortgage, Mortgagee shall now or hereafter hold one or
more additional mortgages, liens, deeds of trust or other security (directly or
indirectly) for the Secured Obligations upon other property in the State
(whether or not such property is owned by Mortgagor or by others) or (c) both
the circumstances described in clauses (a) and (b) shall be true, then to the
fullest extent permitted by applicable Law, Mortgagee may, at its election,
commence or consolidate in a single foreclosure action all foreclosure
proceedings against all such collateral securing the Secured Obligations
(including the Mortgaged Property), which action may be brought or consolidated
in the courts of any county in the State in which any of such collateral is
located. Mortgagor acknowledges that the right to maintain a consolidated
foreclosure action in the State is a specific inducement to Mortgagee to extend
the Secured Obligations, and Mortgagor expressly and irrevocably waives any
objections to the commencement or consolidation of the foreclosure proceedings
in a single action and any objections to the laying of venue or based on the
grounds of forum non conveniens which it may now or hereafter have. Mortgagor
further agrees that if Mortgagee shall be prosecuting one or more foreclosure or
other proceedings against a portion of the Mortgaged Property or against any
collateral other than the Mortgaged Property, which collateral directly or
indirectly secures the Secured Obligations, or if Mortgagee shall have obtained
a judgment of foreclosure and sale or similar judgment against such collateral,
then, whether or not such proceedings are being maintained or judgments were
obtained in or outside the State, Mortgagee may commence or continue foreclosure
proceedings and exercise its other remedies granted in this Mortgage against all
or any part of the Mortgaged Property and Mortgagor waives any objections to the
commencement or continuation of a foreclosure of this Mortgage or exercise of
any other remedies hereunder based on such other proceedings or judgments, and
waives any right to seek to dismiss, stay, remove, transfer or consolidate
either any action under this Mortgage or such other proceedings on such basis.
Neither the commencement nor continuation of proceedings to foreclose this
Mortgage nor the exercise of any other rights hereunder nor the recovery of any
judgment by Mortgagee in any such proceedings shall prejudice, limit or preclude
Mortgagee’s right to commence or continue one or more foreclosure or other
proceedings or obtain a judgment against any other collateral (either in or
outside the State) which directly or indirectly secures the Secured Obligations,
and Mortgagor expressly waives any objections to the commencement of,
continuation of, or entry of a judgment in such other proceedings or exercise of
any remedies in such proceedings based upon any action or judgment connected to
this Mortgage, and Mortgagor also waives any right to seek to dismiss, stay,
remove, transfer or consolidate either such other proceedings or any action
under this Mortgage on such basis. It is expressly understood and agreed that to
the fullest extent permitted by applicable Law, Mortgagee may, at its election,
cause the sale of all collateral which is the subject of a single foreclosure
action in the State at either a single sale or at multiple sales conducted
simultaneously and take such other measures as are appropriate in order to
effect the agreement of the parties to dispose of and administer all collateral
securing the Secured Obligations (directly or indirectly) in the most economical
and least time-consuming manner.

 

14



--------------------------------------------------------------------------------

29. Successors and Assigns. Whenever in this Mortgage any of the parties hereto
is referred to, such reference shall be deemed to include the successors and
assigns of such party as permitted by the Credit Agreement; and all covenants,
promises and agreements by or on behalf of Mortgagor or Mortgagee that are
contained in this Mortgage shall run with the Premises and bind and inure to the
benefit of their respective successors and assigns.

30. No Waivers, etc. Mortgagee may release, regardless of consideration and
without the necessity for any notice to or consent by the holder of any
subordinate lien on the Mortgaged Property, any part of the security held for
the obligations secured by this Mortgage without, as to the remainder of the
security, in anywise impairing or affecting the lien of this Mortgage or the
priority of such lien over any subordinate lien. No failure or delay of
Mortgagee in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. No waiver of any provision of this Mortgage or consent to any
departure by Mortgagor therefrom shall in any event be effective unless the same
shall be permitted as provided in Section 24,12 and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on Mortgagor in any case shall entitle Mortgagor to
any other or further notice or demand in similar or other circumstances.

31. Governing Law, etc. The provisions of this Mortgage regarding the creation,
perfection, and enforcement of the Liens and security interests granted herein
shall be governed by and construed under the Laws of the State. All other
provisions of this Mortgage and the rights and obligations of Mortgagor and
Mortgagee, including the provisions of the Credit Agreement and any other Loan
Document incorporated or referenced herein shall be governed by, and construed
and enforced in accordance with, the Laws of the State of New York, without
regard to the conflict of laws principles thereof that would result in the
application of any Law other than the Law of the State of New York.

32. Certain Definitions . The word “Mortgagor” shall be construed as if it reads
“Mortgagors” whenever the sense of this Mortgage so requires and if there shall
be more than one Mortgagor, the obligations of Mortgagors shall be joint and
several. Unless the context clearly indicates a contrary intent or unless
otherwise specifically provided herein, words used in this Mortgage shall be
used interchangeably in singular or plural form and the word “Mortgagor” shall
mean “each Mortgagor or any subsequent owner or owners of the Mortgaged Property
or any part thereof or interest therein,” the word “Mortgagee” shall mean
“Mortgagee or any successor Co-Collateral Agent or other permitted agent for the
Lenders permitted by the Credit Agreement,” and the words “Mortgaged Property”
shall include any portion of the Mortgaged Property or interest therein.
Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns and pronouns shall include the plural and vice versa. The captions in this
Mortgage are for convenience or reference only and in no way limit or amplify
the provisions hereof.

 

 

12 

For leasehold mortgages, change to “Section 24” to “Section 25.”

 

15



--------------------------------------------------------------------------------

33. Consent to Jurisdiction and Service of Process; Waiver of Jury Trial.
(a) MORTGAGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND THE
MORTGAGED PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE
OR OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS MORTGAGE, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND MORTGAGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN THE AFORESAID COURTS. MORTGAGOR AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS MORTGAGE SHALL AFFECT ANY RIGHT THAT
MORTGAGEE MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
MORTGAGE AGAINST MORTGAGOR OR THE MORTGAGED PROPERTY IN THE COURTS OF ANY
JURISDICTION IF REQUIRED TO REALIZE UPON THE MORTGAGED PROPERTY OR ENFORCE ANY
JUDGMENT.

(b) MORTGAGOR FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS MORTGAGE IN ANY OF THE AFORESAID COURTS IN CLAUSE (a) ABOVE.
MORTGAGOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) MORTGAGOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 23,13 EXCLUDING SERVICE OF PROCESS BY MAIL. NOTHING IN
THIS MORTGAGE WILL AFFECT THE RIGHT OF MORTGAGOR OR MORTGAGEE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) MORTGAGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS MORTGAGE.
MORTGAGOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS MORTGAGE BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN SECTION 10.15 OF THE
CREDIT AGREEMENT.

 

 

13 

For leasehold mortgages, change to “SECTION 23” to “SECTION 24.”

 

16



--------------------------------------------------------------------------------

34. Future Advances. This Mortgage is given to secure the Secured Obligations
and shall secure not only obligations with respect to presently existing
indebtedness but also any and all other obligations that may hereafter be owing
to the Co-Collateral Agent and the Lenders under the Loan Documents, however
incurred, whether interest, discount or otherwise, and whether the same shall be
deferred, accrued or capitalized, including future advances, re-advances, and
Protective Advances (collectively, “Future Advances”), in each case pursuant to
the Credit Agreement or the other Loan Documents, whether such Future Advances
are obligatory or to be made at the option of the Co-Collateral Agent, the
Administrative Agent, the Lenders, or otherwise, to the same extent as if such
Future Advances were made on the date of the execution of this Mortgage. The
Lien of this Mortgage shall be valid as to all Secured Obligations secured
hereby, including Future Advances, from the time of its filing for record in the
recorder’s office of the county in which the Mortgaged Property is located. This
Mortgage is intended to and shall be valid and have priority over all subsequent
Liens and encumbrances, including statutory liens, excepting solely taxes and
assessments levied on the Premises. Although this Mortgage is given to secure
all Future Advances made by Mortgagee or the other Lenders to or for the benefit
of any Borrower, Mortgagor, or the Mortgaged Property, pursuant to this Mortgage
or in connection with the Mortgaged Property, the Credit Agreement or other Loan
Documents, whether obligatory or optional, Mortgagor and Mortgagee acknowledge
and agree that Mortgagee and the Lenders are obligated by the terms of the Loan
Documents to make certain Future Advances, subject to the fulfillment of the
relevant conditions set forth in the Loan Documents.

35. Mortgagee as Agent; Successor Agents. (a) Mortgagee has been appointed to
act as agent hereunder by the other Lenders pursuant to the Credit Agreement.
Mortgagee shall have the right hereunder to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the Credit Agreement, any related
agency agreement among the Loan Parties, Mortgagee and the other Lenders
(collectively, as amended, amended and restated, supplemented or otherwise
modified or replaced from time to time, the “Agency Documents”) and this
Mortgage. Mortgagor and all other Persons shall be entitled to rely on releases,
waivers, consents, approvals, notifications and other acts of Mortgagee, without
inquiry into the existence of required consents or approvals of the Lenders
therefor.

(b) Mortgagee shall at all times be the same Person that is the Co-Collateral
Agent or other permitted agency role under the Agency Documents. Mortgagee may
resign and a successor agent may be appointed in the manner provided in the
Credit Agreement, and written notice of resignation by the Co-Collateral Agent
or other permitted agent pursuant to the Agency Documents shall also constitute
notice of resignation as Mortgagee under this Mortgage. Removal of the
Co-Collateral Agent or other permitted agent pursuant to any provision of the
Agency Documents shall also constitute removal as Mortgagee under this Mortgage.
Appointment of a successor Co-Collateral Agent or other permitted agent pursuant
to the Agency Documents shall also constitute appointment of a successor
Mortgagee under this Mortgage.

 

17



--------------------------------------------------------------------------------

Upon the acceptance of any appointment as Co-Collateral Agent or other permitted
agent by a successor Co-Collateral Agent or other permitted agent under the
Agency Documents, that successor Co-Collateral Agent or other permitted agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Co- Collateral Agent or other
permitted agent as Mortgagee under this Mortgage, and the retiring or removed
Mortgagee shall promptly (i) assign and transfer to such successor Mortgagee all
of its right, title and interest in and to this Mortgage and the Mortgaged
Property, and (ii) execute and deliver to such successor Mortgagee such
assignments and amendments and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Mortgagee of the
Liens and security interests created hereunder, whereupon such retiring or
removed Mortgagee shall be discharged from its duties and obligations under this
Mortgage. After any retiring or removed Mortgagee’s resignation or removal
hereunder as Mortgagee, the provisions of this Mortgage and the Agency Documents
shall inure to such Mortgagee’s benefit as to any actions taken or omitted to be
taken by it under this Mortgage while it was Mortgagee hereunder.

36. Intercreditor Agreement. This Mortgage and the Liens granted to the
Mortgagee pursuant to this Mortgage or any other Loan Documents in any Mortgaged
Property and the exercise of any right or remedy with respect to any Mortgaged
Property hereunder or any other Loan Document are subject to the provisions of
the Intercreditor Agreement by and between Mortgagee as ABL Agent and Credit
Suisse AG as Term Loan Agent (as the same may be amended, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”). In the
event of any inconsistency between the terms of this Mortgage and the terms of
any of the Intercreditor Agreement, the terms of the Intercreditor Agreement
shall control.

37. Addendum. The terms and conditions set forth in the Addendum attached hereto
are made an integral part hereof and are incorporated in this Mortgage as though
fully set forth in the body of this Mortgage. If any conflict exists between the
terms and provisions contained in the body of this Mortgage and the terms and
provisions set forth in the Addendum, the terms and provisions set forth in the
Addendum shall control.

38. Incorporation of Credit Agreement; No Conflicts. The terms of the Credit
Agreement are incorporated by reference herein as though set forth in full
detail. In the event of any conflict between the terms and provisions of this
Mortgage relating to the creation, perfection and enforcement of the real
property liens and the terms and provisions of the Credit Agreement, the terms
and provisions of this Mortgage shall control; in the event of a conflict
between any other term or provision of this Mortgage (other than Section 3114)
and the Credit Agreement, the terms and provisions of the Credit Agreement shall
control.

39. Termination; Release. (a) This Mortgage, the Liens in favor of Mortgagee and
all other security interests granted hereby shall terminate with respect to all
Secured Obligations when (i) the Commitments shall have expired or been
terminated, (ii) the principal of and interest on each Loan and all fees and
other Secured Obligations shall have been indefeasibly performed and paid in
full in cash.

 

 

14 

For leasehold mortgages, change to “Section 31” to “Section 32.”

 

18



--------------------------------------------------------------------------------

(b) The Mortgaged Property or any portion thereof shall be released from the
Liens of this Mortgage in accordance with the provisions of the Credit
Agreement.

40. 15[Maximum Secured Amount. With respect to this Mortgage on properties
located in [            ], the maximum amount secured hereby (including
Mortgagor’s obligation to reimburse Protective Advances) is $            .
Notwithstanding any provision herein to the contrary, the amount secured by this
Mortgage shall be limited as follows:             .]16

41. Second Lien Status. Anything contained in this Mortgage to the contrary
notwithstanding, Mortgagor and Mortgagee acknowledge and agree that so long as
the Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing (together with all amendments, modifications, and supplements thereto,
the “First Lien Mortgage”) in favor of the Term Loan Agent (as defined in the
Intercreditor Agreement), securing the obligations under the Term Loan Agreement
(as defined in the Intercreditor Agreement) and encumbering the Mortgaged
Property and intended to be recorded before the recordation of this Mortgage,
has not been terminated or released of record, this Mortgage shall be subject
and subordinate to the lien and the terms and provisions of the First Lien
Mortgage. Notwithstanding anything to the contrary contained in this Mortgage,
all of the terms, covenants and provisions of this Mortgage shall be subject and
subordinate to the terms and provisions of the First Lien Mortgage and the
rights of the holder thereunder. So long as the First Lien Mortgage has not been
terminated or released of record (but subject always to the terms of the
Intercreditor Agreement), (i) in the event of any inconsistency between the
terms of this Mortgage (or the Mortgagor’s obligations hereunder) and the terms
of the First Lien Mortgage (or the Mortgagor’s obligations thereunder) the terms
of the First Lien Mortgage shall control and (ii) to the extent the consent of
Mortgagee is required for matters set forth herein, the consent of Mortgagee
will be deemed given when, as, if, and to the same extent that, the holder of
the First Lien Mortgage consents.

[ADDENDUM IMMEDIATELY FOLLOWS]

 

15 

Local counsel to advise if required.

16 

If the Mortgaged Property includes any “Operating Property” under the SVU
Indenture as then in effect or any “Principal Property” under the New
Albertson’s Indenture as then in effect, then mutually agreeable [] language
will be added in such Mortgage limiting the amount of the Secured Obligations
secured thereby so that such Mortgage does not trigger any equal and ratable
security provisions thereunder.

 

19



--------------------------------------------------------------------------------

ADDENDUM TO MORTGAGE

A. [insert State-specific provisions]

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]



--------------------------------------------------------------------------------

This Mortgage has been duly executed and delivered to Mortgagee by Mortgagor and
is effective as of the date first above written.

 

MORTGAGOR: [                                                         ], a
[                                ] [                                ] By:      
Name:                                                     Title:
                                                 

[Signature block subject to review and comment by local counsel]

[APPROPRIATE NOTARY BLOCK]



--------------------------------------------------------------------------------

Schedule A

Description of the Land

[Attach Legal Description of all parcels]



--------------------------------------------------------------------------------

RIDER FOR LEASEHOLD MORTGAGE FORM

Rider A:

LEASEHOLD

Rider B:

WHEREAS, Mortgagor is the holder of leasehold title in and to all of the Land
(as defined below), pursuant to the [Lease Agreement] dated as of             ,
            by and between [LANDLORD], a [            ], as lessor (“Lessor”)
and Mortgagor, as lessee, (“Lessee”), a memorandum of which is recorded in Book
            , Page             with the Clerk of             County,
            , [as amended by that certain             , dated as of
            ,             ], which Premises (as defined below) forms a portion
of the Mortgaged Property described below;

Rider C:

that certain lease described in Recital C above, as the same has been and may be
in the future amended, restated, renewed or extended in compliance with this
Mortgage, including any options to purchase, extend or renew provided for in
such lease (collectively, the “Subject Lease”) and any nondisturbance,
attornment and recognition agreement benefiting Mortgagor with respect to the
Subject Lease, together with all credits, deposits, privileges, rights, estates,
title and interest of Mortgagor as tenant under the Subject Lease (including all
rights of Mortgagor to treat the Subject Lease as terminated under
Section 365(h) (a “365(h) Election”) of the Bankruptcy Code, or any other Debtor
Relief Laws, or any comparable right provided under any other Debtor Relief Law,
together with all rights, remedies and privileges related thereto), and all
books and records that contain records of payments of rent or security made
under the Subject Lease and all of Mortgagor’s claims and rights to the payment
of damages that may arise from Lessor’s failure to perform under the Subject
Lease, or rejection of the Subject Lease under any Debtor Relief Law (a “Lease
Damage Claim”), Mortgagee having the right, at any time and from time to time,
to notify Lessor of the rights of Mortgagee hereunder;

Rider D:

Subject Lease. (a) Mortgagor represents, warrants and agrees as follows:

(i) Mortgagor has delivered to Mortgagee a true, correct and complete copy of
the Subject Lease, including all amendments and modifications, existing as of
the date hereof.

(ii) Mortgagor has not executed or entered into any modifications or amendments
of the Subject Lease, either orally or in writing, other than written amendments
that have been disclosed to Mortgagee in writing. Except as expressly permitted
under the Credit Agreement, Mortgagor shall not enter into any new leases of



--------------------------------------------------------------------------------

all or any portion of the Mortgaged Property or any modifications or amendments
of the Subject Lease except with Mortgagee’s prior written consent which consent
shall not be unreasonably withheld or delayed.

(iii) The Subject Lease is in full force and effect, and Mortgagor is in no
default of its obligations under the Subject Lease that, with the giving of
notice or the passage of time or both, would entitle Lessor to terminate the
Subject Lease or avoid its obligations thereunder. To Mortgagor’s knowledge, no
other event has occurred that, with the giving of notice or the passage of time
or both, would entitle Lessor to terminate the Subject Lease or avoid its
obligations thereunder. Mortgagor has no knowledge of any material default of
Lessor’s obligations under the Subject Lease or the occurrence of any event
that, with the giving of notice or the passage of time or both, would constitute
such a default or entitle Mortgagor to terminate the Subject Lease or avoid its
obligations thereunder.

(iv) Except for Permitted Encumbrances, Mortgagor has not executed any
assignment or pledge of the Subject Lease or of Mortgagor’s right, title or
interest in the same.

(v) This Mortgage has been granted in conformity with the Subject Lease, does
not constitute a violation or default under the Subject Lease, and shall at all
times constitute a valid Lien (subject only to matters permitted by this
Mortgage) on Mortgagor’s interests in the Subject Lease.

(vi) Mortgagor shall pay, when due and payable, the rentals, additional rentals,
and other charges required to be paid by Mortgagor under the terms of the
Subject Lease.

(vii) Mortgagor shall perform and observe all terms, covenants, and conditions
that Mortgagor is required to perform and observe as lessee under the Subject
Lease (including maintenance of insurance as required thereby and under the
Credit Agreement), and will not do or suffer to be done anything the doing of
which, or refrain from doing anything the omission of which, will impair the
security of this Mortgage. Mortgagor will enforce the obligations of the Lessor
under the Subject Lease, to the end that Mortgagor may enjoy all of the rights
granted to it as lessee under the Subject Lease. Mortgagor shall furnish to
Mortgagee any and all documentary evidence received by it or in its possession
showing compliance by Mortgagor with the provisions of the Subject Lease that
Mortgagee may reasonably request from time to time.

(viii) Mortgagor shall promptly deliver to Mortgagee a copy of any written
notice of default or termination under the Subject Lease that it receives from
the Lessor. Mortgagor shall promptly notify Mortgagee of any request that either
party to the Subject Lease makes for arbitration pursuant to the Subject Lease
and the guidelines of the institution of any such arbitration. Mortgagor shall
promptly deliver to Mortgagee a copy of the arbitrators’ determination in each
such arbitration. Mortgagee may participate in any such arbitration in such
manner as Mortgagee shall determine appropriate, including, during the
continuance of an Event of Default, to the exclusion of Mortgagor if so
determined by Mortgagee in its reasonable discretion.

 

Rider 2



--------------------------------------------------------------------------------

(ix) Mortgagor shall not, without Mortgagee’s consent, consent or refuse to
consent to any action that the Lessor or any third party takes or desires to
take pursuant to the terms and provisions of such Subject Lease if such action
has a material adverse effect on the Subject Lease or Mortgagor’s rights
thereunder.

(x) Mortgagor’s obligations under this Mortgage are independent of and in
addition to Mortgagor’s obligations under the Subject Lease. Nothing in this
Mortgage shall be construed to require Mortgagor or Mortgagee to take or omit to
take any action that would cause a default under the Subject Lease.

(b) Treatment of Subject Lease in Bankruptcy. (i) If the Lessor rejects or
disaffirms, or seeks or purports to reject or disaffirm, the Subject Lease
pursuant to any Debtor Relief Law, then Mortgagor shall not suffer or permit the
termination of any Lease by exercise of the 365(h) Election or otherwise without
Mortgagee’s consent. Mortgagor acknowledges that because the Subject Lease is a
primary element of Mortgagee’s security for the Secured Obligations, it is not
anticipated that Mortgagee would consent to termination of the Subject Lease. If
Mortgagor makes any 365(h) Election in violation of this Mortgage, then such
365(h) Election shall be void and of no force or effect.

(ii) Mortgagor hereby assigns to Mortgagee the 365(h) Election with respect to
the Subject Lease until the earlier of (i) satisfaction in full of the Secured
Obligations (other than unasserted contingent indemnification Obligations), and
(ii) release of Mortgagee’s security interest in the Subject Lease. Mortgagor
acknowledges and agrees that the foregoing assignment of the 365(h) Election and
related rights is one of the rights that Mortgagee may use at any time to
protect and preserve Mortgagee’s other rights and interests under this Mortgage.
Mortgagor further acknowledges that exercise of the 365(h) Election in favor of
terminating the Subject Lease would constitute waste prohibited by this
Mortgage. Mortgagor acknowledges and agrees that the 365(h) Election is in the
nature of a remedy available to Mortgagor under the Subject Lease, and is not a
property interest that Mortgagor can separate from the Subject Lease as to which
it arises. Therefore, Mortgagor agrees and acknowledges that exercise of the
365(h) Election in favor of preserving the right to possession under the Subject
Lease shall not be deemed to constitute Mortgagee’s taking or sale of the Land
(or any element thereof) and shall not entitle Mortgagor to any credit against
the Secured Obligations secured hereunder or otherwise impair Mortgagee’s
remedies.

(iii) Mortgagor acknowledges that if the 365(h) Election is exercised in favor
of Mortgagor’s remaining in possession under the Subject Lease, then Mortgagor’s
resulting occupancy rights, as adjusted by the effect of Section 365 of the
Bankruptcy Code, shall then be part of the Mortgaged Property and shall be
subject to the Lien of this Mortgage.

 

Rider 3



--------------------------------------------------------------------------------

(iv) If the Lessor rejects or disaffirms the Subject Lease or purports or seeks
to disaffirm such Subject Lease pursuant to any Debtor Relief Law, and the
365(h) Election is exercised in favor of Mortgagor’s remaining in possession
under the Subject Lease, then:

(1) Mortgagor shall remain in possession of the Land demised under the Subject
Lease and shall perform all acts necessary for Mortgagor to remain in such
possession for the unexpired term of such Subject Lease (including all
renewals), whether the then existing terms and provisions of such Subject Lease
require such acts or otherwise; and

(2) All the terms and provisions of this Mortgage and the Lien created by this
Mortgage shall remain in full force and effect and shall extend automatically to
all of Mortgagor’s rights and remedies arising at any time under, or pursuant
to, Section 365(h) of the Bankruptcy Code, including all of Mortgagor’s rights
to remain in possession of the Land.

(c) Assignment of Claims to Mortgagee. Mortgagor, immediately upon learning that
the Lessor has failed to perform any material term or provision under the
Subject Lease (including by reason of a rejection or disaffirmance or purported
rejection or disaffirmance of such Subject Lease pursuant to any Debtor Relief
Law), shall notify Mortgagee of any such material failure to perform. Mortgagor
unconditionally assigns, transfers, and sets over to Mortgagee any and all Lease
Damage Claims. This assignment constitutes a present, irrevocable, and
unconditional assignment of the Lease Damage Claims, and shall continue in
effect until the earlier of (i) satisfaction in full of the Secured Obligations
(other than unasserted contingent indemnification Obligations), and (ii) release
of Mortgagee’s security interest in the Subject Lease. So long as no Event of
Default exists, Mortgagee grants Mortgagor a revocable license to exercise,
collect and receive any sums arising in connection with any Lease Damage Claims
(the “Lease Damages”). While any Event of Default exists, Mortgagee may
(x) revoke such license, with or without notice (“Revocation of License”), or
(y) collect all Lease Damages directly under the foregoing absolute assignment
of all Lease Damage Claims to Mortgagee. Upon any Revocation of License,
Mortgagor promptly shall pay to Mortgagee all Lease Damages paid to Mortgagor to
the extent that the same are allocable to any period from and after such
Revocation of License, and Mortgagor shall hold in trust all Lease Damages (to
be applied as required pursuant to the terms and provisions of the Credit
Agreement).

(d) Offset by Mortgagor. If pursuant to Section 365(h)(2) of the Bankruptcy Code
or any other similar Debtor Relief Law, Mortgagor seeks to offset against any
rent under the Subject Lease the amount of any Lease Damage Claim, then
Mortgagor shall notify Mortgagee of its intent to do so at least 20 days before
effecting such offset. Such notice shall set forth the amounts proposed to be so
offset and the basis for such offset. If Mortgagee reasonably objects to all or
any part of such offset, then Mortgagor shall not effect any offset of the
amounts to which Mortgagee reasonably

 

Rider 4



--------------------------------------------------------------------------------

objects. If Mortgagee approves such offset, then Mortgagor may effect such
offset as set forth in Mortgagor’s notice. Neither Mortgagee’s failure to
object, nor any objection or other communication between Mortgagee and Mortgagor
that relates to such offset, shall constitute Mortgagee’s approval of any such
offset. Mortgagor shall indemnify Mortgagee against any offset by Mortgagor
against the rent reserved in the Subject Lease.

(e) Mortgagor’s Acquisition of Interest in Leased Parcel. If Mortgagor acquires
the fee or any other interest in any Land or Improvements originally subject to
the Subject Lease, then, such acquired interest shall immediately become subject
to the Lien of this Mortgage as fully and completely, and with the same effect,
as if Mortgagor now owned it and as if this Mortgage specifically described it,
without need for the delivery and/or recording of a supplement to this Mortgage
or any other instrument. In the event of any such acquisition, the fee and
leasehold interests in such Land or Improvements, unless Mortgagee elects
otherwise in writing, remain separate and distinct and shall not merge,
notwithstanding any principle of law to the contrary.

(f) New Lease Issued to Mortgagee. If the Subject Lease is for any reason
whatsoever terminated before the expiration of its term, Mortgagor acknowledges
that Mortgagee or its designee may enter into with Lessor a new lease of the
relevant leased premises, and Mortgagor shall have no right, title or interest
in or to such new lease or the estate created thereby.

 

Rider 5



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF PERSONAL PROPERTY SECURITY AGREEMENT

 

 

 

RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT

dated as of

[            ], 20[    ]

by

THE LOAN PARTIES LISTED ON THE SIGNATURE PAGES HERETO

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS AND INTERPRETATION

     1   

SECTION 1.1 Definitions

     1   

SECTION 1.2 Interpretation

     3   

SECTION 1.3 Perfection Certificate

     3   

ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS

     3   

SECTION 2.1 Pledge; Grant of Security Interest

     3   

SECTION 2.2 Secured Obligations

     4   

SECTION 2.3 Security Interest

     4   

SECTION 2.4 [Limitation on Secured Obligations

     4   

ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL

     5   

SECTION 3.1 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest

     5   

SECTION 3.2 Supplements; Further Assurances

     5   

SECTION 3.3 Grant of License

     6   

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

     6   

SECTION 4.1 Title

     6   

SECTION 4.2 Limitation on Liens; Defense of Claims; Transferability of
Collateral

     7   

SECTION 4.3 Chief Executive Office; Change of Name; Jurisdiction of Organization

     7   

SECTION 4.4 No Conflicts, Consents, etc

     7   

SECTION 4.5 Collateral

     8   

SECTION 4.6 Insurance

     8   

SECTION 4.7 Payment of Taxes; Compliance with Laws; Contested Liens; Claims

     8   

ARTICLE V REMEDIES

     8   

SECTION 5.1 Remedies

     8   

SECTION 5.2 Notice of Sale

     10   

SECTION 5.3 Waiver of Notice and Claims

     10   

SECTION 5.4 Certain Sales of Collateral

     10   

SECTION 5.5 No Waiver; Cumulative Remedies

     11   

SECTION 5.6 Application of Proceeds

     11   

SECTION 5.7 Third Party Agreements

     11   

ARTICLE VI MISCELLANEOUS

     11   

SECTION 6.1 Concerning the Administrative Agent

     11   

SECTION 6.2 Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact

     12   

SECTION 6.3 Expenses

     13   

SECTION 6.4 Continuing Security Interest; Assignment

     13   

SECTION 6.5 Termination; Release

     13   

SECTION 6.6 Modification in Writing

     14   

SECTION 6.7 Notices

     14   

SECTION 6.8 GOVERNING LAW

     14   

 

i



--------------------------------------------------------------------------------

SECTION 6.9 CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL

     14   

SECTION 6.10 Severability of Provisions

     16   

SECTION 6.11 Execution in Counterparts; Effectiveness

     16   

SECTION 6.12 No Release

     16   

SECTION 6.13 Obligations Absolute

     16   

SECTION 6.14 Term Loan Intercreditor Agreement

     17   

Mortgaged Property

     20   

 

ii



--------------------------------------------------------------------------------

EXHIBIT 1

   Mortgaged Property

SCHEDULE 3.1

   Filings, Registrations and Recordings

SCHEDULE 4.3(a)

   Other Legal and Fictitious Names, Mergers, Consolidations, Acquisitions

 

iii



--------------------------------------------------------------------------------

RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT

RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT, dated as of [            ],
20[        ] (as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the provisions hereof, this
“Related Real Estate Collateral Security Agreement”) made by the Loan Parties
listed on the signature pages hereto, as pledgors, assignors and debtors (in
such capacities and together with any successors in such capacities,
collectively, the “Grantors” and, each, a “Grantor”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, having an office at One Boston Place, 18th Floor,
Boston, MA 02108, in its capacity as administrative agent for the Credit Parties
(as defined in the Credit Agreement defined below) pursuant to the Credit
Agreement, as pledgee, assignee and secured party (in such capacities and
together with any successors in such capacities, the “Administrative Agent”)

R E C I T A L S :

A. The Borrowers, the Administrative Agent, the Guarantors party thereto and the
Lenders party thereto have, in connection with the execution and delivery of
this Related Real Estate Collateral Security Agreement, entered into that
certain Term Loan Credit Agreement, dated as of the date hereof (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

B. Pursuant to the terms of the Credit Agreement, the Grantors which are [the
Borrowers] [or] [Guarantors] under the Credit Agreement, agreed to execute and
deliver a Mortgage granting a Lien on the Mortgaged Property and this Related
Real Estate Collateral Security Agreement.

C. The Borrowers and the Guarantors received substantial benefits from the
execution, delivery and performance of the Credit Agreement and each is,
therefore, willing to enter into this Related Real Estate Collateral Security
Agreement.

D. This Related Real Estate Collateral Security Agreement is given by each
Grantor in favor of the Administrative Agent for the benefit of the Credit
Parties to secure the payment and performance of all of the Secured Obligations
(as hereinafter defined).

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Administrative Agent hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions.

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC.

 

1



--------------------------------------------------------------------------------

(b) Capitalized terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings assigned to them in the Credit
Agreement.

(c) The following terms shall have the following meanings:

“ABL Priority Collateral” shall have the meaning assigned to such term in the
Term Loan Intercreditor Agreement.

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Collateral.

“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Excluded Assets” shall mean the following:

(a) any rights or interests in any contract, agreement, lease, permit, license,
charter or license agreement, as such, if under the terms of such contract,
agreement, lease, permit, license, charter or license agreement, or applicable
law with respect thereto, the valid grant of a Lien therein to the
Administrative Agent would constitute or result in a breach, termination or
default under such contract, agreement, lease, permit, license, charter or
license agreement and such breach, termination or default has not been or is not
waived or the consent of the other party to such contract, agreement, lease,
permit, license, charter or license agreement has not been or is not otherwise
obtained or under applicable law such prohibition cannot be waived; provided,
that, the foregoing exclusion shall in no way be construed (i) to apply if any
such prohibition is unenforceable under Sections 9-406, 9-407 or 9-408 of the
UCC or other applicable law or (ii) so as to limit, impair or otherwise affect
the Administrative Agent’s unconditional continuing Liens in any rights or
interests of a Grantor in or to monies due or to become due under any such
contract, lease, permit, license, charter or license agreement;

(b) ABL Priority Collateral.

“Grantor” shall have the meaning assigned to such term in the Preamble hereof.

“Intellectual Property” shall mean “Patents,” “Trademarks,” “Copyrights,”
“Licenses” and “Goodwill” (each as defined in the Security Agreement) of any
Grantor.

“Mortgage” shall mean the [mortgage or deed of trust] of even date herewith made
by one of the Grantors in favor of the Administrative Agent and covering the
Mortgaged Property, as the same may be amended, supplemented, restated or
otherwise modified and in effect from time to time.

“Mortgaged Property” means the real property described in Exhibit 1 hereto.

“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date, executed and delivered by each Grantor in favor of the
Administrative Agent for the benefit of the Credit Parties, as the same may be
amended, supplemented, restated or otherwise modified and in effect from time to
time in accordance with the Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Secured Obligations” shall mean the Obligations and the Guaranteed Obligations
(as defined in the Facility Guaranty) [, subject to the limitations set forth in
Section 2.4].

“Related Real Estate Collateral Security Agreement” shall have the meaning
assigned to such term in the Preamble hereof.

“Specified Fixed Asset Collateral” shall mean all Equipment owned by any Grantor
from time to time located on the Mortgaged Property (but only while located on
the Mortgaged Property), other than rolling stock.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that, (a) if a term is defined in Article 9 of the
Uniform Commercial Code differently than in another Article thereof, the term
shall have the meaning set forth in Article 9 of the Uniform Commercial Code and
(b) if by reason of mandatory provisions of law, perfection, or the effect of
perfection or non-perfection, of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

SECTION 1.2 Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Related Real
Estate Collateral Security Agreement.

SECTION 1.3 Perfection Certificate. The Administrative Agent and each Grantor
agree that the Perfection Certificate and all schedules, amendments and
supplements thereto are, and shall at all times remain, a part of this Related
Real Estate Collateral Security Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1 Pledge; Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations, each Grantor
hereby pledges and grants to the Administrative Agent for its benefit and for
the benefit of the other Credit Parties, a lien on and security interest in and
to all of the right, title and interest of such Grantor in, to and under the
following personal property and interests in such personal property, wherever
located, and whether now existing or hereafter arising or acquired from time to
time (collectively, the “Collateral”):

(a) all Specified Fixed Asset Collateral;

(b) all books and records and documents relating to the Collateral (whether
tangible or electronic, which contain any information relating to any of the
foregoing), but only to the extent necessary or desirable to sell, transfer or
otherwise realize on any of the other Collateral; and

(c) all Proceeds of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of, each of the foregoing, any
and all proceeds of any insurance (including proceeds of business interruption
and other insurance claims against third parties), indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in clauses (a) through
(d) above, the security interest created by this Related Real Estate Collateral
Security Agreement shall not extend to, and the term “Collateral” shall not
include, any Excluded Assets and the Grantors shall from time to time at the
request of the Administrative Agent give written notice to the Administrative
Agent identifying in reasonable detail the Excluded Assets described in clause
(a) of the definition thereof and shall provide to the Administrative Agent such
other information regarding such Excluded Assets as the Administrative Agent may
reasonably request.

SECTION 2.2 Secured Obligations. This Related Real Estate Collateral Security
Agreement secures, and the Collateral is collateral security for, the payment
and performance in full when due of the Secured Obligations.

SECTION 2.3 Security Interest.

(a) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to authenticate and file in any relevant jurisdiction
any financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the UCC of each applicable
jurisdiction for the filing of any financing statement or amendment relating to
the Collateral, including, without limitation, (i) the type of organization and
any organizational identification number issued to such Grantor and (ii) a
description of the Collateral. Each Grantor agrees to provide all information
described in the immediately preceding sentence to the Administrative Agent
promptly upon request.

(b) Each Grantor hereby ratifies its prior authorization for the Administrative
Agent to file in any relevant jurisdiction any financing statements or
amendments thereto relating to the Collateral if filed prior to the date hereof.

SECTION 2.4 [Limitation on Secured Obligations. Notwithstanding any provision
herein to the contrary, the amount secured by this Related Real Estate
Collateral Security Agreement shall be limited as follows:

(a) [the amount of the Secured Obligations secured by the Mortgaged Property and
the related Collateral that is “Operating Property” (as defined in the SVU
Indenture as then in effect) shall be automatically limited to the maximum
amount of the Secured Obligations permitted to be secured by such assets without
violating the terms of the SVU Indenture and without giving rise, to any
obligation on the part of any Loan Party to grant a Lien on any of its assets to
secure Indebtedness governed by or subject to the terms of the SVU Indenture]1
[; and

(b) the amount of the Secured Obligations secured by the Mortgaged Property and
the related Collateral that is “Principal Property” (as defined in the New
Albertson’s Indenture as then in effect) shall automatically be limited to the
maximum amount of the Secured Obligations permitted to be secured by such assets
under the terms of the New Albertson’s Indenture without violating the terms of
the New Albertson’s Indenture and without giving rise, to any obligation on the
part of any Loan Party to grant a Lien on any of its assets to secure
Indebtedness governed by or subject to the terms of the New Albertson’s
Indenture]2.

 

1 

To be included only if this Related Real Estate Collateral Security Agreement is
entered into in connection with the execution and delivery of a Mortgage on
“Operating Property” (as defined in the SVU Indenture) as then in effect.

2 

To be included only if this Related Real Estate Collateral Security Agreement is
entered into in connection with the execution and delivery of a Mortgage on
“Principal Property” (as defined in the New Albertson’s Indenture) as then in
effect.

 

4



--------------------------------------------------------------------------------

If the amount of Obligations or Guaranteed Obligations constituting Secured
Obligations is limited by virtue of the foregoing clauses (a) [or (b)], then any
such limitation imposed by clause (a)[or (b)] above shall be allocated to all
Secured Obligations secured by the relevant assets pro rata.] 3

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL

SECTION 3.1 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Grantor represents and warrants that the only filings,
registrations and recordings necessary and appropriate to create, preserve,
protect, publish notice of and perfect the security interest granted by each
Grantor to the Administrative Agent (for the benefit of the Credit Parties)
pursuant to this Related Real Estate Collateral Security Agreement in respect of
the Collateral are listed in Schedule 3.1 hereto. Each Grantor represents and
warrants that all such filings, registrations and recordings have been delivered
to the Administrative Agent in completed and, to the extent necessary or
appropriate, duly executed form for filing in each governmental, municipal or
other office specified in Schedule 3.1 hereto. Each Grantor agrees that at the
sole cost and expense of the Grantors, (a) such Grantor will maintain the
security interest created by this Related Real Estate Collateral Security
Agreement in the Collateral as a perfected first priority security interest
(subject to Permitted Encumbrances having priority by operation of law) and
shall defend such security interest against the claims and demands of all
Persons (other than with respect to Permitted Encumbrances), (b) such Grantor
shall furnish to the Administrative Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Administrative Agent may
reasonably request, all in reasonable detail and (c) at any time and from time
to time, upon the written request of the Administrative Agent, such Grantor
shall promptly and duly execute and deliver, and file and have recorded, such
further instruments and documents and take such further action as the
Administrative Agent may reasonably request, including the filing of any
financing statements, continuation statements and other documents (including
this Related Real Estate Collateral Security Agreement) under the UCC (or other
applicable Law) in effect in any jurisdiction with respect to the security
interest created hereby wherever required by applicable Law in each case to
perfect, continue and maintain a valid, enforceable, first priority security
interest (subject to Permitted Encumbrances having priority by operation of law)
as provided herein and to preserve the other rights and interests granted to the
Administrative Agent hereunder, as against the Grantors and third parties (other
than with respect to Permitted Encumbrances), with respect to the Collateral.

SECTION 3.2 Supplements; Further Assurances. Each Grantor shall take such
further actions, and execute and deliver to the Administrative Agent such
additional assignments, agreements, supplements, powers and instruments, as the
Administrative Agent may in its reasonable judgment deem necessary or
appropriate, wherever required by Law, in order to perfect, preserve and protect
the security interest in the Collateral as provided herein and the rights and
interests granted to the Administrative

 

 

3 

Section 2.4 to be included only if this Related Real Estate Collateral Security
Agreement is entered into in connection with the execution and delivery of a
Mortgage on “Operating Property” (as defined in the SVU Indenture) or on
“Principal Property” (as defined in the New Albertson’s Indenture) as then in
effect.

 

5



--------------------------------------------------------------------------------

Agent hereunder, or better to assure and confirm unto the Administrative Agent
or permit the Administrative Agent to exercise and enforce its rights, powers
and remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, each Grantor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Administrative Agent from time
to time upon reasonable request such lists, descriptions and designations of the
Collateral, copies of warehouse receipts, receipts in the nature of warehouse
receipts, bills of lading, documents of title, vouchers, invoices, schedules,
confirmatory assignments, supplements, additional security agreements,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, reports and other assurances or instruments. If an Event of
Default has occurred and is continuing, the Administrative Agent may institute
and maintain, in its own name or in the name of any Grantor, such suits and
proceedings as the Administrative Agent may be advised by counsel shall be
necessary or expedient to prevent any impairment of the security interest in or
the perfection thereof in the Collateral. All of the foregoing shall be at the
sole cost and expense of the Grantors. The Grantors and the Administrative Agent
acknowledge that this Related Real Estate Collateral Security Agreement is
intended to grant to the Administrative Agent for the benefit of the Credit
Parties a security interest in and Lien upon the Collateral and shall not
constitute or create a present assignment of any of the Collateral.

SECTION 3.3 Grant of License. For the purpose of enabling the Administrative
Agent, during the continuance of an Event of Default, to exercise rights and
remedies under Article V hereof at such time as the Administrative Agent shall
be lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to the Administrative Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to such Grantor) to use, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Grantor, wherever the same may be located, including in such license access
to all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Credit Agreement and the other Loan
Documents, each Grantor represents, warrants and covenants as follows:

SECTION 4.1 Title. No financing statement, mortgage, or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent pursuant to this Related Real Estate Collateral Security Agreement or as
are permitted by the Credit Agreement. The security interests granted pursuant
to this Related Real Estate Collateral Security Agreement constitute a legal and
valid security interest in favor of the Administrative Agent, for the benefit of
the Credit Parties, securing the payment and performance of each Grantor’s
Obligations and upon completion of the filings and other actions specified on
Schedule 3.1 hereto (all of which, in the case of all filings and other
documents referred to on such Schedule, have been delivered to the
Administrative Agent in duly completed and duly executed form, as applicable,
and may be filed by the Administrative Agent at any time) and payment of all
filing fees, will constitute fully perfected security interests in all of the
Collateral, prior to all other Liens on the Collateral except for Permitted
Encumbrances arising by operation of law that have priority under such law.

 

6



--------------------------------------------------------------------------------

SECTION 4.2 Limitation on Liens; Defense of Claims; Transferability of
Collateral. Each Grantor, as to Collateral now owned by it or acquired by it
from time to time after the date hereof, is or

will be the sole direct and beneficial owner of such Collateral free from any
Lien or other right, title or interest of any Person other than the Liens and
security interest created by this Related Real Estate Collateral Security
Agreement and Permitted Encumbrances. Each Grantor shall, at its own cost and
expense, defend title to the Collateral pledged by it hereunder and the security
interest therein and Lien thereon granted to the Administrative Agent and the
priority thereof against all claims and demands of all Persons, at its own cost
and expense, at any time claiming any interest therein adverse to the
Administrative Agent or any other Credit Party other than Permitted
Encumbrances. There is no agreement, and no Grantor shall enter into any
agreement or take any other action, that would restrict the transferability of
any of the Collateral or otherwise impair or conflict with such Grantors’
obligations or the rights of the Administrative Agent hereunder.

SECTION 4.3 Chief Executive Office; Change of Name; Jurisdiction of
Organization.

(a) The exact legal name, type of organization, jurisdiction of organization,
federal taxpayer identification number, organizational identification number and
the mailing address for purposes of completing a UCC-1 financing statement of
such Grantor is indicated next to its name in Schedules I(A) and I(B) of the
Perfection Certificate. No Grantor has, during the four months prior to the date
of this Related Real Estate Collateral Security Agreement, been known by or used
any other legal or fictitious name or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property or assets out of the ordinary course of
business, except as set forth in Schedule 4.3(a) hereto.

(b) The Administrative Agent may rely on advice of counsel as to whether any or
all UCC financing statements of the Grantors need to be amended as a result of
any of the changes described in Section 4.3(a), Section 6.14 of the Credit
Agreement [or in any Periodic Update Schedule or Occurrence Update Schedule]. If
any Grantor fails to provide information to the Administrative Agent about such
changes on a timely basis, the Administrative Agent shall not be liable or
responsible to any party for any failure to maintain a perfected security
interest in such Grantor’s property constituting Collateral, for which the
Administrative Agent needed to have information relating to such changes. The
Administrative Agent shall have no duty to inquire about such changes if any
Grantor does not inform the Administrative Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for the
Administrative Agent to search for information on such changes if such
information is not provided by any Grantor.

SECTION 4.4 No Conflicts, Consents, etc. No consent of any party (including,
without limitation, equityholders or creditors of such Grantor) and no consent,
authorization, approval, license or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or other Person is required
for the grant of the security interest by such Grantor of the Collateral pledged
by it pursuant to this Related Real Estate Collateral Security Agreement or for
the execution, delivery or performance hereof by such Grantor, except for the
perfection or maintenance of the Liens created under this Related Real Estate
Collateral Security Agreement (including the first priority nature thereof,
subject to Permitted Encumbrances having priority by operation of law) and such
consents which have been obtained or made prior to the date hereof and are in
full force and effect. Following the occurrence and during the continuation of
an Event of Default, if the Administrative Agent desires to exercise any
remedies, voting or consensual rights or attorney-in-fact powers set forth in
this Related Real Estate Collateral Security Agreement and determines it
necessary to obtain any approvals or consents of any Governmental Authority or
any other Person therefor, then, upon the reasonable request of the
Administrative Agent, such Grantor agrees to use commercially reasonable efforts
to assist and aid the Administrative Agent to obtain as soon as commercially
practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.

 

7



--------------------------------------------------------------------------------

SECTION 4.5 Collateral. All information set forth herein, including the
schedules annexed hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Credit Party in connection with
this Related Real Estate Collateral Security Agreement, in each case, relating
to the Collateral, is accurate and complete in all material respects. The
Collateral described on the schedules annexed hereto constitutes all of the
property of such type of Collateral owned or held by the Grantors.

SECTION 4.6 Insurance. Such Grantor shall (a) maintain or shall cause to be
maintained such insurance as is required pursuant to Section 6.07 of the Credit
Agreement; (b) maintain such other insurance as may be required by applicable
Law; and (c) furnish to the Administrative Agent, upon written request, full
information as to the insurance carried. Each Grantor hereby irrevocably makes,
constitutes and appoints the Administrative Agent (and all officers, employees
or agents designated by the Administrative Agent) as such Grantor’s true and
lawful agent (and attorney-in-fact), exercisable only after the occurrence and
during the continuance of an Event of Default, for the purpose of making,
settling and adjusting claims in respect of the Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or in part
relating thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Default or Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent deems advisable. All sums disbursed by the Administrative
Agent in connection with this Section 4.6, including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Administrative Agent and shall be additional
Secured Obligations secured hereby.

SECTION 4.7 Payment of Taxes; Compliance with Laws; Contested Liens; Claims.
Each Grantor represents and warrants that all Claims imposed upon or assessed
against the Collateral have been paid and discharged except to the extent such
Claims constitute a Lien not yet due and payable or a Permitted Encumbrance.
Each Grantor shall comply with all applicable Law relating to the Collateral the
failure to comply with which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Each Grantor may at its own
expense contest the validity, amount or applicability of any Claims so long as
the contest thereof shall be conducted in accordance with, and permitted
pursuant to the provisions of, the Credit Agreement. Notwithstanding the
foregoing provisions of this Section 4.7, no contest of any such obligation may
be pursued by such Grantor if such contest would expose the Administrative Agent
or any other Credit Party to (a) any possible criminal liability or (b) any
additional civil liability for failure to comply with such obligations unless
such Grantor shall have furnished a bond or other security therefor satisfactory
to the Administrative Agent or such other Credit Party, as the case may be.

ARTICLE V

REMEDIES

SECTION 5.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default the Administrative Agent may, and at the direction of the
Required Lenders, shall, from time to time in respect of the Collateral, in
addition to the other rights and remedies provided for herein, under applicable
Law or otherwise available to it, subject to the Term Loan Intercreditor
Agreement:

 

8



--------------------------------------------------------------------------------

(a) Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;

(b) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Administrative Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, that, in the event that any such payments are
made directly to any Grantor, prior to receipt by any such obligor of such
instruction, such Grantor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Administrative Agent and shall promptly pay such
amounts to the Administrative Agent;

(c) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Grantor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(d) Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to deliver the same to the Administrative Agent at any place
or places so designated by the Administrative Agent, in which event such Grantor
shall at its own expense: (i) forthwith cause the same to be moved to the place
or places designated by the Administrative Agent and therewith delivered to the
Administrative Agent, (ii) store and keep any Collateral so delivered to the
Administrative Agent at such place or places pending further action by the
Administrative Agent and (iii) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. Each Grantor’s
obligation to deliver the Collateral as contemplated in this Section 5.1 is of
the essence hereof. Upon application to a court of equity having jurisdiction,
the Administrative Agent shall be entitled to a decree requiring specific
performance by any Grantor of such obligation;

(e) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Secured Obligations as provided in
Section 7.02 of the Credit Agreement;

(f) Exercise any and all rights as beneficial and legal owner of the Collateral,
including, without limitation, perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any
Collateral; and

(g) Exercise all the rights and remedies of a secured party under the UCC, and
the Administrative Agent may also in its sole discretion, without notice except
as specified in Section 5.2 hereof, sell, assign or grant a license to use the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Administrative Agent may deem
commercially reasonable. The Administrative Agent or any other Credit Party or
any of their respective Affiliates may be the purchaser, licensee, assignee or
recipient of any or all of the Collateral at any such sale and shall be
entitled, for the purpose of bidding and making

 

9



--------------------------------------------------------------------------------

settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Secured Obligations owed to such Person as a credit on account of the purchase
price of any Collateral payable by such Person at such sale. Each purchaser,
assignee, licensee or recipient at any such sale shall acquire the property
sold, assigned or licensed absolutely free from any claim or right on the part
of any Grantor, and each Grantor hereby waives, to the fullest extent permitted
by Law, all rights of redemption, stay and/or appraisal which it now has or may
at any time in the future have under any rule of law or statute now existing or
hereafter enacted. The Administrative Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the fullest extent permitted by Law, each Grantor hereby waives any claims
against the Administrative Agent arising by reason of the fact that the price at
which any Collateral may have been sold, assigned or licensed at such a private
sale was less than the price which might have been obtained at a public sale,
even if the Administrative Agent accepts the first offer received and does not
offer such Collateral to more than one offeree.

SECTION 5.2 Notice of Sale. Each Grantor acknowledges and agrees that, to the
extent notice of sale or other disposition of Collateral shall be required by
applicable Law and unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Administrative Agent shall provide such Grantor such advance
notice as may be practicable under the circumstances), 10 days’ prior notice to
such Grantor of the time and place of any public sale or of the time after which
any private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters. No notification need be
given to any Grantor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying (as permitted under Law) any right
to notification of sale or other intended disposition.

SECTION 5.3 Waiver of Notice and Claims. Each Grantor hereby waives, to the
fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of any of the Collateral, including, without
limitation, any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which such Grantor would otherwise have under law,
and each Grantor hereby further waives, to the fullest extent permitted by
applicable Law: (a) all damages occasioned by such taking of possession, (b) all
other requirements as to the time, place and terms of sale or other requirements
with respect to the enforcement of the Administrative Agent’s rights hereunder
and (c) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable Law. The
Administrative Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article V in the absence of gross negligence or willful
misconduct as determined in a final, nonappealable judgment of a court of
competent jurisdiction. Any sale of, or the grant of options to purchase, or any
other realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the applicable
Grantor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Grantor and against any and all Persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through or under such Grantor.

SECTION 5.4 Certain Sales of Collateral.

(a) Each Grantor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who meet the requirements
of such Governmental Authority. Each Grantor acknowledges that any such sales
may be at prices and on terms less favorable to the Administrative Agent than
those obtainable through a public sale

 

10



--------------------------------------------------------------------------------

without such restrictions, and, notwithstanding such circumstances, agrees that
any such restricted sale shall be deemed to have been made in a commercially
reasonable manner and that, except as may be required by applicable Law, the
Administrative Agent shall have no obligation to engage in public sales.

SECTION 5.5 No Waiver; Cumulative Remedies.

(a) No failure on the part of the Administrative Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Administrative Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Administrative Agent be
required to look first to, enforce or exhaust any other security, collateral or
guaranties. The remedies herein provided are cumulative and are not exclusive of
any remedies provided by Law.

(b) In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Related Real Estate
Collateral Security Agreement by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case, the Grantors, the Administrative Agent and each other Credit Party
shall be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies and powers of the
Administrative Agent and the other Credit Parties shall continue as if no such
proceeding had been instituted.

SECTION 5.6 Application of Proceeds. The proceeds received by the Administrative
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Administrative
Agent of its remedies shall be applied, together with any other sums then held
by the Administrative Agent pursuant to this Related Real Estate Collateral
Security Agreement, in accordance with and as set forth in Section 7.02 of the
Credit Agreement.

SECTION 5.7 Third Party Agreements. Pursuant to the Collateral Access Agreements
(as defined in the Credit Agreement), the Administrative Agent has the right to
give notice to certain Persons who are parties thereto or recipients thereof.
With respect to each Collateral Access Agreement (as defined in the Credit
Agreement), the Administrative Agent hereby acknowledges and agrees that it will
not deliver any notice to such Persons in connection with the exercise of its
rights and remedies under the Credit Agreement, this Related Real Estate
Collateral Security Agreement and the other Loan Documents until after the
occurrence and during the continuance of an Event of Default.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1 Concerning the Administrative Agent.

(a) The Administrative Agent has been appointed as agent pursuant to the Credit
Agreement. The actions of the Administrative Agent hereunder are subject to the
provisions of the Credit Agreement. The Administrative Agent shall have the
right hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including,
without limitation, the release or substitution of the Collateral), in
accordance with this Related Real Estate Collateral Security Agreement and the
Credit Agreement. The Administrative Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence or

 

11



--------------------------------------------------------------------------------

misconduct of any such agents or attorneys-in-fact. The Administrative Agent may
resign and a successor Administrative Agent may be appointed in the manner
provided in the Credit Agreement. Upon the acceptance of any appointment as the
Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Related Real Estate Collateral Security Agreement, and the retiring
Administrative Agent shall thereupon be discharged from its duties and
obligations under this Related Real Estate Collateral Security Agreement. After
any retiring Administrative Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Related Real Estate Collateral Security Agreement while it was the
Administrative Agent.

(b) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Administrative Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Administrative Agent nor any of the other Credit Parties shall have
responsibility for, without limitation taking any necessary steps to preserve
rights against any Person with respect to any Collateral.

(c) The Administrative Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Related Real Estate Collateral Security Agreement and its duties hereunder, upon
advice of counsel selected by it.

(d) If any item of Collateral also constitutes collateral granted to the
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Administrative Agent, in its sole discretion, shall select
which provision or provisions shall control.

SECTION 6.2 Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact. If any Grantor shall fail to perform any covenants contained
in this Related Real Estate Collateral Security Agreement or in the Credit
Agreement (including, without limitation, such Grantor’s covenants to (a) pay
the premiums in respect of all required insurance policies hereunder, (b) pay
Claims, (c) make repairs, (d) discharge Liens or (e) pay or perform any other
obligations of such Grantor with respect to any Collateral) or if any warranty
on the part of any Grantor contained herein shall be breached, the
Administrative Agent may (but shall not be obligated to) do the same or cause it
to be done or remedy any such breach, and may expend funds for such purpose;
provided, that, the Administrative Agent shall in no event be bound to inquire
into the validity of any tax, lien, imposition or other obligation which such
Grantor fails to pay or perform as and when required hereby. Any and all amounts
so expended by the Administrative Agent shall be paid by the Grantors in
accordance with the provisions of Section 6.3 hereof. Neither the provisions of
this Section 6.2 nor any action taken by the Administrative Agent pursuant to
the provisions of this Section 6.2 shall prevent any such failure to observe any
covenant contained in this Related Real Estate Collateral Security Agreement nor
any breach of warranty from constituting an Event of Default. Each Grantor
hereby appoints the Administrative Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, or otherwise, from time to time after the occurrence and during the
continuation of an Event of Default in the Administrative Agent’s discretion to
take any action and to execute any instrument consistent with the terms of the
Credit Agreement and the other Security Documents which the Administrative Agent
may deem necessary to accomplish the purposes hereof. The foregoing grant of
authority is a power of attorney coupled with an interest and such appointment
shall be irrevocable for the term hereof. Each Grantor hereby ratifies all that
such attorney shall lawfully do or cause to be done by virtue hereof.

 

12



--------------------------------------------------------------------------------

SECTION 6.3 Expenses. Each Grantor will upon demand pay to the Administrative
Agent the amount of any and all amounts required to be paid pursuant to
Section 9.05 of the Credit Agreement.

SECTION 6.4 Continuing Security Interest; Assignment. This Related Real Estate
Collateral Security Agreement shall create a continuing security interest in the
Collateral and shall (a) be binding upon the Grantors, their respective
successors and assigns, and (b) inure, together with the rights and remedies of
the Administrative Agent hereunder, to the benefit of the Administrative Agent
and the other Credit Parties and each of their respective successors,
transferees and assigns. No other Persons (including, without limitation, any
other creditor of any Grantor) shall have any interest herein or any right or
benefit with respect hereto. Without limiting the generality of the foregoing
clause (b), any Credit Party may assign or otherwise transfer any indebtedness
held by it secured by this Related Real Estate Collateral Security Agreement to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such Credit Party, herein or
otherwise, subject, however, to the provisions of the Credit Agreement.

SECTION 6.5 Termination; Release.

(a) This Related Real Estate Collateral Security Agreement, the Lien in favor of
the Administrative Agent (for the benefit of itself and the other Credit
Parties) and all other security interests granted hereby shall terminate with
respect to all Secured Obligations, and all rights to the Collateral shall
revert to Grantors or any other Person entitled thereto, either (i) as provided
in Section 9.20 of the Credit Agreement, or (ii) when the Commitments shall have
expired or been terminated and the principal of and interest on each Loan and
all fees and other Secured Obligations shall have been indefeasibly paid in full
in cash; provided, that, in connection with the termination of this Related Real
Estate Collateral Security Agreement, the Administrative Agent may require such
indemnities and collateral security as it shall reasonably deem necessary or
appropriate to protect the Credit Parties against (A) loss on account of credits
previously applied to the Secured Obligations that may subsequently be reversed
or revoked, (B) any Secured Obligations (other than contingent indemnification
obligations for which no claim has been asserted) that may thereafter arise
under Section 9.05 of the Credit Agreement.

(b) (i) Upon the consummation of a transaction expressly permitted under the
Credit Agreement, which results in a Grantor ceasing to be a Subsidiary of the
Lead Borrower, such Grantor shall be automatically released from its obligations
under this Related Real Estate Collateral Security Agreement, the security
interest granted hereby shall terminate with respect to such Grantor and all
rights to the Collateral of such Grantor shall revert to such Grantor or any
other Person entitled thereto.

(ii) Upon any sale or other transfer by any Grantor of any Collateral that is
expressly permitted under the Credit Agreement (other than a sale or other
transfer to a Loan Party), or upon the effectiveness of any written consent to
the release of the security interest granted hereby in any Collateral pursuant
to Section 9.20 of the Credit Agreement, the security interest granted hereby
shall terminate with respect to such Collateral and all rights to the Collateral
shall revert to Grantors or any other Person entitled thereto.

(iii) At such time as any of the foregoing contained Sections 6.5(a), 6.5(b)(i)
and 6.5(b)(ii) hereof, upon the Lead Borrower’s written request and at the sole
cost and expense of the Grantors, the Administrative Agent will (A) assign,
transfer and deliver to the Grantors, against receipt and without recourse to or
warranty by the Administrative Agent, such of the Collateral to be released (in

 

13



--------------------------------------------------------------------------------

the case of a release) or all of the Collateral (in the case of the satisfaction
of Sections 6.5(a), 6.5(b)(i) and 6.5(b)(ii) hereof) as may be in possession of
the Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and (B) with respect to any other Collateral,
authorize the filing of appropriate termination statements and other documents
(including UCC termination statements or releases) to terminate such security
interests.

(c) At any time that the respective Grantor desires that the Administrative
Agent take any action described in Section 6.5(b) hereof, such Grantor shall,
upon request of the Administrative Agent, deliver to the Administrative Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to Sections 6.5(a) or 6.5(b) hereof. The Administrative
Agent shall have no liability whatsoever to any other Credit Party as the result
of any release of Collateral by it as permitted (or which the Administrative
Agent in good faith believes to be permitted) by this Section 6.5.

SECTION 6.6 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Grantor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Administrative Agent and the Grantors. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Grantor from the terms
of any provision hereof shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Related Real Estate Collateral Security Agreement
or any other document evidencing the Secured Obligations, no notice to or demand
on any Grantor in any case shall entitle any Grantor to any other or further
notice or demand in similar or other circumstances.

SECTION 6.7 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Grantor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other parties hereto complying as to delivery with the terms of
this Section 6.7.

SECTION 6.8 GOVERNING LAW. THIS RELATED REAL ESTATE COLLATERAL SECURITY
AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

SECTION 6.9 CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

(a) EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS RELATED REAL

 

14



--------------------------------------------------------------------------------

ESTATE COLLATERAL SECURITY AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH GRANTOR AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS RELATED REAL
ESTATE COLLATERAL SECURITY AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION IF REQUIRED TO REALIZE UPON THE COLLATERAL OR
ENFORCE ANY JUDGMENT.

(b) EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT IN ANY COURT
REFERRED TO IN SECTION 6.9(a) HEREOF. EACH GRANTOR HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH GRANTOR AND, EXCEPT AS PROVIDED IN THE LAST SENTENCE OF SECTION 6.9(a)
HEREOF, EACH SECURED PARTY, AGREES THAT ANY ACTION COMMENCED BY ANY GRANTOR
ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS
RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY OR ANY FEDERAL COURT SITTING THEREIN AS THE ADMINISTRATIVE AGENT MAY
ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS WITH RESPECT TO ANY SUCH ACTION.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 6.7 HEREOF EXCLUDING SERVICE OF PROCESS BY MAIL.
NOTHING IN THIS RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT. EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.9.

 

15



--------------------------------------------------------------------------------

SECTION 6.10 Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 6.11 Execution in Counterparts; Effectiveness. This Related Real Estate
Collateral Security Agreement may be executed in any number of counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Related Real Estate Collateral Security Agreement by facsimile or other
electronic transmission (including “.pdf” or “.tif”) shall be as effective as
delivery of a manually executed counterpart of this Related Real Estate
Collateral Security Agreement.

SECTION 6.12 No Release. Nothing set forth in this Related Real Estate
Collateral Security Agreement shall relieve any Grantor from the performance of
any term, covenant, condition or agreement on such Grantor’s part to be
performed or observed under or in respect of any of the Collateral or from any
liability to any Person under or in respect of any of the Collateral or shall
impose any obligation on the Administrative Agent or any other Credit Party to
perform or observe any such term, covenant, condition or agreement on such
Grantor’s part to be so performed or observed or shall impose any liability on
the Administrative Agent or any other Credit Party for any act or omission on
the part of such Grantor relating thereto or for any breach of any
representation or warranty on the part of such Grantor contained in this Related
Real Estate Collateral Security Agreement, the Credit Agreement or the other
Loan Documents, or under or in respect of the Collateral or made in connection
herewith or therewith. The obligations of each Grantor contained in this
Section 6.12 shall survive the termination hereof and the discharge of such
Grantor’s other obligations under this Related Real Estate Collateral Security
Agreement, the Credit Agreement and the other Loan Documents.

SECTION 6.13 Obligations Absolute. All obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Grantor;

(b) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document, or any other agreement or instrument relating thereto;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Credit Agreement or any other Loan
Document or any other agreement or instrument relating thereto;

(d) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

 

16



--------------------------------------------------------------------------------

(e) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of Section 6.6 hereof; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, any Grantor (other than the termination of this Related
Real Estate Collateral Security Agreement in accordance with Section 6.5(a)
hereof).

SECTION 6.14 Term Loan Intercreditor Agreement.

(a) This Related Real Estate Collateral Security Agreement and the Liens granted
to the Administrative Agent pursuant to this Related Real Estate Collateral
Security Agreement or any other Loan Documents in any Collateral and the
exercise of any right or remedy with respect to any Collateral hereunder or any
other Loan Document are subject to the provisions of the Term Loan Intercreditor
Agreement. In the event of any inconsistency between the terms of this Related
Real Estate Collateral Security Agreement and the terms of the Term Loan
Intercreditor Agreement, the terms of the Term Loan Intercreditor Agreement
shall control.

(b) Notwithstanding anything herein to the contrary, prior to the Discharge of
Term Loan Debt (as defined in the Term Loan Intercreditor Agreement), (i) the
requirements of this Related Real Estate Collateral Security Agreement to
deliver Collateral, or control thereof, to the Administrative Agent shall be
deemed satisfied by delivery of such Collateral, or control thereof, to the Term
Loan Agent and (ii) the Administrative Agent may exercise all remedies of the
Administrative Agent hereunder in accordance with Section 3.1 of the
Intercreditor Agreement.

[Signature Pages Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have caused this
Related Real Estate Collateral Security Agreement to be duly executed and
delivered by their duly authorized officers as of the date first above written.

 

GRANTORS [                                 ] By:     Name:     Title:    

 

Related Real Estate Collateral Security Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:     Name:  
  Title:     By:     Name:     Title:    

 

Related Real Estate Collateral Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 1

Mortgaged Property

 

Exhibit 1



--------------------------------------------------------------------------------

SCHEDULE 3.1

Filings, Registrations and Recordings

 

Name of Company

  

UCC-1 Financing Statement

Filing Office

[LIST APPLICABLE MORTGAGES AND ANY REQUIRED FIXTURE FILINGS]

 

Schedule 3.1



--------------------------------------------------------------------------------

SCHEDULE 4.3(a)

Other Legal and Fictitious Names, Mergers, Consolidations, Acquisitions

I. Legal and Fictitious Names. During the past three years, each Company has
used the following trade name(s) and/or trade style(s):

 

Company

 

Trade Name/Divisions

II. Changes in Names, Jurisdiction of Organization or Corporate Structure.
Except as set forth below, no Company has changed its name, jurisdiction of
organization or its corporate structure in any way (e.g., by merger,
consolidation, change in corporate form, change in jurisdiction of organization
or otherwise) within the past three years:

 

Date of Change

 

Description of Change

III. Acquisitions of Equity Interests or Assets. Except as set forth below, no
Company has acquired the controlling equity interests of another entity or
substantially all the assets of another entity within the past three years:

 

Date of Acquisition

 

Description of Acquisition

 

Schedule 4.3(a)